19-01360-scc   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23   Exhibit 1-
                Amended Bondholder Agreement Pg 1 of 149




                      i Mqmxa
         610Z/H0Z 3 n s s I P u o a pajnaag Joiuas p j i a j j SUIHUQ oj8ajs[ OJQ %0S'L
                                       snssi puoq aqj ui
                                       sjap[oqpuog aq;
                                         joj[Bq3quo
                                      (^aajsiui puoa,,)
                                 vsv aaisriHi DIOHON
                                              pUB
                                          (..janssi,,)
                           a n aid SNmraa            OHOSM OHO
                                           U33AVpq
                                   iNaMtaaraov aNoa
^SdOOZ-O 100 ON NISI
NOisxaA Nounjaxa
              Amended Bondholder Agreement Pg 2 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                19-01360-scc
                                             n n v j H a do S I N H A S QHAIVAV          8      wmmuv
                a i v 3 i J I I > I H 3 a s N a d x a i v N o u v ^ i a d o A3Kao>iawa   L   juarnqoimv
                                                     x a o a a a H S V D Ai^iaayw        9      miuww
                                                aiV3IdII>I33 aDNVIldWOD                  S juauiqoBHV
                                      ONraVI^aaNH S-INa^Vd JO W>IOd                      P luam^my
                                                       a a i M v y v n o a o vmod        e juauiqoimv
                                O N r a v i ^ a a N n s.-aa^ai^vHO a o w>ioa             z juaiuqoBjjv
                                                              l a O O n a IVnNNV         I JuauiqoBHV
18                                                                    SnoaNVllHOSIW                 '81
8^                                                                a a i s n a i QMOS 3Hi             '/.i
PL                                                          OMiiaaw .s^iaaaoHaMoa                    '9t
89                                                              XTflVJaa dO SIN3Aa                    'SI
L9                                                               sasNaaxa Q M V s a a j             -pi
LP                                                                           SINVMSAOD               TI
LP                                                    saMoa do N o m s i n t o v s.^anssi           "zi
5P                                                                             SINaWAVd               11
se                           siNaiALAVdQIMVMoiidiAiaaa'a'saNoa 3 H i J O A i r a n i v w             'oi
L£                                                                              isa^iaiNi                6
9£                                              Airanoas QNV saMoa H H I HO s n i v i s                  8
P£                                              SHUNV^HVAV QNV SNOIlVlN3S3}Id3tf                        '/.
0£                                                          iNaaaoa^a SNOIIIONOD                        '9
ez                                               saNoa ao 'asdSNV^i QNV 3SVH3>ind                       's
62                                   A m n s o d s a samnnDas H H I MI NOLLVXISIDS^                      >
ez                                                                                     oNiisn            e
9Z                                                                                 SQNOaaHl            'Z
p                                                                             Moiivia>id>iaiNi         a
        aSBjj                                                                                   3snB[3
                                                SINaiNOD
96/Z
              Amended Bondholder Agreement Pg 3 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                        19-01360-scc
                                  •ajBQ juauipusuiy aqj UIOJJ p a y a qjiM puB oj pafqns
pajBjsaj puB papusuiB SB 'ju3iu99j§v P u o a 6103 S{\1 ^ p9JB|nS9J sq anssj puog 6103
aip Japun spuog aqj qjiAV jaqpSoj puB Z'S600L0 100 "ON NISI j o jJBd suiooaq
IjBqs ajBQ juaiupuauiy aqj j o SB anssj puog 5102 aqi Jspun §uipuB;sjno spuoq aqj
qoiqM uodn suoijipuoo puB sousj sqj jno sps (Avojaq pauipp SB) jusuiaaaSy puog siqj[                 (g)
                                  •2"8600/,0 100 "ON NISI W* IIB 'U!9J9M l n o J9S suoijipuoo
 puB suuaj oj ;uBnsjnd pajBjsaj puB papuauiB SB 'jusutasjgv P u 0 8 6103 3 l [JJ 0 suoijipuoo
 pus SUMS) aqj o; SuipjoooB spuoq j o sauas auo auiooaq [jBqs anssj puog 6103
 puB anssj puog giQZ aqi J^qj JJUSSJ aqj q;iAV 'SJBQ juauipuauiy 3M1 J 0 SB 9r>ssI P u o a
6103 3lIJ J^pun Suipuejs^no spuog sqj qjiM (Mopq pauijap SB) SJBQ jusuipuauiy aqj
j o SB anssj puog g\oz aqj -lapun SuipuBjsjno spuoq aqj sSjaui o; p9A|OS9J SBM y 'snssj
 P u o a SI03 3lIJ JOJ 9103 n j d V 81 u o PI9H sjspioqpuog ^[03 Suijsixg j o Suipaui B UJ           (Q)
                                         •uiajsq ;no p s suoijipuoo puB SUMS; OJ juBnsjnd
pajBjsaj puB papuauiB SB 'juaiuaajSy puog 6103 3M1 J 0 suoijipuoo puB suuaj aq;
oj SuipaoooB spuog j o sauas auo SB 3-8600A0 100 "ON NISI -rapun 'anssi puog 6103
aqj j o yBd auiooaq oj puB o;ui anssj puog gi03 9MM0 J^S-I^UJ aqj jdaoos oj paAjosaj
SBM   J; 'anssj puog 6103 3MJ J 0 J 9103 li^dy 81 "« PPM §UIJ33JM ^japjoqpuog B UJ                   (3)
                                       '8l8t73/.0 100 'ON NISI W.^ '(^opq P9U'J9P SB)
jusuiaajSy puog giQZ 9l Il 0 J JUBnsjnd (uoq[iiu SAIJ /(juaAas pue pajpunq auo SJB[[OQ
Sfl) 000'000'SZ,l QSll J 0 JunouiB [Bdpuud 9jB§3jg§B aq; ui spuoq psnssi g JSUAVQ Siy
'(Avopq pauijap SB) anssi puog g\oz 9Ml JOJ J^nssi SB (MOjaq psuijap SB) g jauMQ §!>!
put? aajsruj^ puog aqj uaaAvpq apBui '(MO[9q pauijap SB) juauiaajSy puog g J03 aqj Xg                (g)
                                  •3"8600/.0 100 'ON NISI W* 'juauiasjgy puog 6103 sqj
 j o suoi;ipuoo puB suua; aqj oj jUBnsjnd (uoi[[iui SAIJ XJUSMJ puB psjpunq U3A3S SJB[[OQ
    Sn) 000'000'S3Z. O S a j o JunouiB iBdpuud 3;B§9jggB aqj ui (^anssj puog 6103,, 9 H0
   spuoq panssi janssj sq; 'JSUSSJ sq; puB aajsn^ puog aq; usaMpq apBui '(juauiaaiSy
               P u o a 610^1. 9Ml) pspusuiB SB ^103 X-imiuBf ^ j psiBp IUSLUSSJSB puoq B Xg          (y)
                                                                                      •aNiioHOXDva
                                                                    C,33)sn.ii puog,, aq;)
aajsm; puoq SB (^39 317^; £96 Jaquinu uoijBJjsigaj qjiM XBAVJOJ^JO SMBJ sq; jspun guijsixs
XuBduioo   B)   (ysy   UUBUISJI[I!1   ysjo^   SB UMOU>[ X[J3IUJOJ)   y g y a a x s i l H I 3I(raON   (3)
                 puB i^jsnssi,, aq;) janssi SB (H0I9S33103 ' o u XuBduioo q;iA\ sjodBguis
j o SMB[ aq; japun guijsixa Xunduioo B) - Q n ' a i d D N m i H a OHOaN OHO                           (l)
                                                          :u39M;9q Xpjrjus s;i ui psjBjsaj puB pspuauiB
                                                      uo 0 u
SBAV   9[03 [udy 63 uo puB fiQZ XjBnuBf fz                i ] paj^jua XqBuiguo SBAV jusuisajgB siqx
96/e
                 Amended Bondholder Agreement Pg 4 of 149
Exhibit 1-      Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                      19-01360-scc
' ( B ) r r 0 l 3sne[3 u; ;no jss guiuBaiu aq; SABq [|Bqs ^aSujuaDjaj jpeqXnQ uopczi^iouiy,,
        '( B )t7'r0l 9snBi3 ui ;no p s SuiuBaui sq; 3ABq qBqs ..uoijdo JjaBq^ng uoijezi^iouiy,,
                         • (lUdpdDdudsuoijipuoj) 9 9snB(3 q;iAV aouBpjoooB ui aAipajjs
auiooaq yz asnBO j o suoisiAOjd aq; qaiqM uo a;Bp aq; SUBSUI .^JBQ ^uauipuauiy,,
                                                 •a;BQ juaiupuaiuy aqjjo SBjoajaq uuoj
aq; ui juauiaajgy puog siq; j o ;uauiajBjsaJ puB ;uauipuauiB aq; SUBSUI ^juauipuaury,,
          '9103 M^BJAI 11 u o vjvpuivis o\ pajsod suouiuins Supaaj/v ^japioqpuog aq; ui oj
pajjajaj sjapjoqpuog j o aa;;iuruioo aoq pB aq; suBaui ^aawiuiuioj japioqpuog aojj PVu
                 •sjunoooy sguiujeg JSUAVQ gj'H sq; pue ;unoooy aoiAjas ;qaQ janssj aq;
';unoaoy aAjasa^j >|aoQ XJQ janssj aq; ';unoaay sguiujBg janssj aq; suBaui ^sjunoaay^
                                                                  'Xjo;isodaQ
sai;unaas aq; ui jagBUBui ;unooaB sriap[oqpuog B SUBSUI ^jagBaBj^; junoaay,,
                                                                         •sagjBq3
;unoooy JSUAVQ gi^I aq; puB sagjBq^ ;unooay janssj sq; SUBSIU ,1s3§aBq3 junoaay,,
                   •(joajsq; S;B[JIJJB UB 'SSBO qasa ui 'JO qa;i j JO s/pooj^[ ' d ^ s wo*} SUIJBJ
;!pajo ^y,, uinuiiuiui q;!M) ^jueq iBUOi;BUja;ui ssB|a ;SJIJ XUB suBaui ..(s^uBg junoaay,,
                          ^•punojg^aBg,, aq; ui pspiAOjd guiuBsui sq; SBq ^anssj puog 6I03II
                    ^•punojgjjsBg,, sq; ui pspiAOjd guiuBsui sq; SBq ^juauiaajgy puog 6103..
                                 •;usuiaajgy puog 5103 ^M) o; ;uBnsjnd (uoiqiiu aAij X;uaAas
puB psjpunq suo SJBHOQ s n ) OOO'OOO'SAl QSA j o ;unouiB s;Bgs.iggB aq; ui 818173/.0100
ON NISI MJ!^ tS10Z/P\0Z 3nsH p u o a P^-inass JOIUSS -pn -aid snpduii ojgaN
OJQ X^jouj ^ J I J , , aq; japun g JSUMQ gfd Xq psnssi spuoq sq; SUBSUI ^anssj puog giQZn
        •aa;sm; puoq SB aa;smj[ puog aq; puB janssi SB g JOUAVQ §!>! uaaM;aq o;ui psja;ua
puB anssj puog 5103 sq;jo ;oadsaj ui (ami; o; SUII; UIOJJ ps;usuia[ddns J0/puB papuauiB
SB
  ) ^103 JaquiaoaQ p ps;Bp ;usujssjgB puoq sq; SUBSUI ^juauiaajSy puog SIOZ^
                           •sjapjoqpuog 5103 gui;sixg aq;jo guipsui B JOJ 9103 qsJB]/y[ 0[
uo B;BPUIB;S 0; pa;sod suouiuins aq; ui psqussap aaqpry SB '9 [03 q3-iBp\[ [j
uo B;BPUIB;S o; pa;sod suouiuins §ui;sap\[ .sjapjoqpuog sq; ui pauiBU sjapjoqpuog
SI03 gui;sixg j o aa;;iuiuioo aoq pB aq; SUBSUI 11a3;)!Uiui03 japjoqpuog DOJI p y ^lOZu
                 :(asnBj3 ;uBAa[aj aq; ui pauijap sq XBUI sssnB{3 jaq;o puB £{ ssnBj3 JOJ ;UBAS[SJ
suua; uiB^iaa) sguiuBsui guiAvoqoj sq; aABq [|Bqs suua; guiMO|[oj aq; ;uauisajgy puog siq; uj
                                                                                     suopiuijaa      11
                                                                                 iioi;B;ajdJ3;iii    -j
96/t-
                  Amended Bondholder Agreement Pg 5 of 149
Exhibit 1-       Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                     19-01360-scc
uiB;qo puB o; sai;ou aAjg (jBqs ^ajBj aq; puB '(sjn;nj puB ;ussajd) suBog pa;Buipjoqns
^ S J B J XUB japun s;qgu sjuajBj aq; j o (uoijoipsunf ;uBAajsj aq; japun X;!Jnoas JBJIUIIS
qons JO) ;uauiugissB JO agpajd sq; SUBSUI ^SUBO^ pajBUipaoqnjs juaJBj jo sjuauiuSissy,,
            •;usuiug[ssB qons j o psdssj ui sjo;qsp ;UBAS|SJ sq; UIOJJ ;uauiagpaiAvou?(SB puB
(pajinbaj JI) ;uasuoa uiB;qo pus o; aai;ou aAjg [jBqs janssj sq; puB '(ajn;nj puB ;uasajd)
suBog [Buja;uj XUB japun s;qgij s,janssj aq; j o (uoipipsjjnf ;uBAa[Sj aq; jspun X;!Jnaas
JBJIUIISqons JO) ;uauiug!ssB JO agpajd aq; suBaui ^suBoq JBUJOJUJ JO juauiuSissy,,
                                                                  •;usujugissB qons j o ;oadsaj
ui sJo;qap ;uBAS(aj aq; UIOJJ ;usuisgps[MOu>[OB puB (psjinbsj J I ) ;uasuoo uiB;qo puB
o; aoi;ou aAig [jBqs opjaq; X^iBdja;unoo aq; puB '(9 j n;nj puB ;ussajd) suBog XuBduioaja;uj
XUB japun s;qgij s^yBdja^noa XUB JO (uoipipsunf ;uBAa[aj aq; japun X;ijnoas JBJIUIIS
qons JO) ;usuiugissB JO agpajd aq; suBaui l(suBor[ XuBduioajs^uj jo sjnauiuSissy^
                             •;uauiugissB qons j o ;osdssj ui sjsjnsui / sja;iJAUspun ;uBAa|sj
aq; UIOJJ ;uauiagpS[Avou>iOB puB ;uasuoo uiB;qo puB o; aoi;ou SAig jjBqs JSUMQ §!>!
qoBs puB souBjnsui X;ijiqBi[ XpBd pjjq; XUB UBq; jaq;o 'gi^j qoBa o; pa;B[aj saouBjnsuj XUB
jspun s;qgiJ S.JSUMQ §!>! q3Ba j o ;USUIU§ISSB sq; SUBSUI ,1s33UBJnsui j o sjuaiuuSissy,,
                                                            •s;qgi>j uoi;oa[|03 j o ;usuiugissy
 UB j o XBAV Xq psjn;onj;s aq jjBqs ;OBJ;UO3 guijjuQ j o juauiugissy aq; 'S;OBJ;UO3 guijjijQ
 UBOixaj^ j o asBO sq; uj ^uauiugissB qons j o padsaj ui s;uaii3 sq; UIOJJ ;usuisgps[AvoujjOB
 puB ;uasuoo uiB;qo o; ^jaas puB o; ao!;ou aAjg jjBqs jajayBq3 qons puB 'japunajaq; ;uai[3
 aq; Xq pa;uBjg X;ijnoss puB sjqBXBd sguiujBa JJE guipnjoui '(;OBJ;UO3 guijjijQ ;UBAS[SJ aq;
j o suua; sq; puB AVBJ 3|qBoqddB Xq ps;;iujjsd ;us;xs aq; o;) ;OBJ;UO3 guqjiJQ XUB japun
jsjayBq3 XUB j o s;qgiJ JJBJO ;uaujugissB aq; suBaui 1 , P B J ; U O 3 Suq|MQ jo sjuauiuSissy,,
                                                           •;uauiugissB qons qoBs j o ;oadsaj
UI uoi;BSiJoq;ny UB uiB;qo [JBqs jajs;jBq3 sq; pire ;OBJ;UO3 SUJIJUQ UBOIXSJ/\[ qons jspun
jajayBq3 aq;jo s;qgij uoipajjoo [JB j o JjUBg XjBionpig aq; o; ;uauiugissB aq; 'guiouBUig
sajqBAiaos^j paijqBn^) B q;iM uoipauuoo ui s;qgij uoipajjoo j o ;uaujugissB XUB O; pafqns
';OBJ;UO3 guijjijQ UBOixaj/y[ BJO SSBO aq; ui 'suBaui ^sjqSijj uoi;o3uo3 jo s^uauiuSissy,,
                                                            •;usuiug[ssB qons qoBa j o padsaj
ui jaJsyBq3 aq; UIOJJ ;usujagpa|Mou>[aB puB ;uasuoo uiB;qo puB o; soi;ou aAig jjBqs
jaiiAVQ gj^J qoBO pire 'japunajsq; suoi;Bgqqo s;i j o soiiBuuojjsd aq; JOJ JSJs;jBq3 aq; Xq
papiAOjd X;ijnoas puB ajqBXBd sguiujBS JJB guipnjaui 'jayBq3 jBoqajBg XUB japun JSUAVQ
gi>j qoBa j o s;q§ij [JB JO s;uauiug!SSB sq; SUBSUI ( ,J3^iBq3 ^BoqajBg j o s^uauiuSissy,,
                               •JBSX (BOSIJ qons JOJ 'sisBq XjjayBnb B UO papafojd 'jauMQ
gi>j qoBa puB jsnssj sq; j o sssuadxa Jsq;o JJB puB sajn;ipuadxg [B;idB3 pa;Bpi(osuo3
q;joj gui;;as (\)l'Z'£l 9snB[3 q;iAV aouBpJoooB ui aa;snjx puog aq; o; papiAOjd
;agpnq B 'JS^BSJsq; JBSX [BOSIJ qoBa JOJ puB 'j ;uauiqoB;;y SB o;ajaq paqoB;;B ;agpnq
sq; '9103 'l£ JsquiaoaQ guipua JBaX JBOSIJ sq; JO SSBO aq; ui 'suBaui j d o p n g fBnuuy,,
       '( B )l7'roi 3snB[3 ui ;no ;as SUIUBSUI sq; aABq jjBqs ^poiaaj>i3BqXng uoijBzi^Jouiy,,
96/S
                 Amended Bondholder Agreement Pg 6 of 149
Exhibit 1-      Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
                              •spuog aq; Xq ps;n;i;suoo snss; puoq sq; SUBSUI ..anssj puog,,
                                                                                 •s;Ba
;uauipuauiy aq; UIOJJ pire uo pajBjngaj sq JJIM ;usuisajgy puog siq; Xq pa;B;ssj pire
pspuauiB SB anssj puog 6103 sm PUB anssj puog g j 03 aq; Jspun psnssi spuoq sq; qoiqM
uodn SUMS; sq; guiouspiAS ;uauiaajgB puoq pa;Bpijosiioo siq; suBaui ^juauiaajSy puog,,
                                  'Z'i'Ol asnB[3 ui ;i o; usAig guiuBaui aq; SBq „33i;o\[ pig,,
                     'P'i'Ol 3snBj3 ui ;i o; uaAig guiuBsui sq; SBq ,133i;o^[ aoaBjdaoay pig,,
                                         '3'£'0I 9snB{3 ui ;i o; usAig SUIUBSUI aq; seq 1,pig„
                                                             '(! A )(q)e'ei 9snB[3 ui ;no ;as
suua; aq; q;iA\ aouBpjoooe ui si qoiqAV S;BJ ;BoqsJBq pasjgB UB SUBSUI „3;B^J jBoqajBg,,
                                                                                      •Js;jBq3
;BoqsjBg g gi^j sq; puB JsyBq3 ;BoqsJBg p §I>J sq; 'JsyBq3 ;BoqsjBg £ Siy sq; 'jspBq3
;BoqsjBg z §!>I aqi 'JajJBq3 ;BoqsjBg j gi^j sq; 'S;BQ ;usuipuauiy aq; j o SB guipnjoui
'(iA)(q)£-£i asnBj3 ui ;no ;as SB suua; qons uo 'jajs;jBq3 B puB JSUAVQ gj'H B ussM;aq o;ui
psja;ua sq o; JO O;UI paja;ua ;uaujasjgB ja;jBqo ;BoqaJBq XUB suBaui ( ,J3^iBq3 jBoqajBg,,
        •as;snjj^ puog sq; Xq psajgB sasuadxa puB s;soo XUB SUBSUI „SJU3UIXBJ pasuoqjny,,
                                                   •>(UBg XjBionpig aq; j o JUOABJ UI ;OBJ;UO3
gui[|iJQ UBOIXSJ/\[ ;UBAS[SJ sq; jspun s;qgij uoi;os|[oo sq; ugissB o; ;usq3 sq; Xq ps;uBjg
uoi;BsiJoq;nB sq; ';OBJ;UO3 guijjijQ UBOIXSJ^ B JO SSBO aq; ui 'suBaui „uoijBsuoqjny„
                             guauiasjgy puog siq; o; s;uauiqoB;;B sq; SUBSUI „ju3Uiq;>B;jy„
                                                                          •saiyed pa;Biaj Jsq;o
XUB puB (s;BijdojddB SB) g j j JO saaa^M vuoi} ;uauiugissB qons j o s;uauiagpaiAvou>joB
puB ;ussuoo uiB;qo puB saoi;ou SAig jjBqs JSUAVQ Siy ;uBAa|SJ sq; puB 'Siy
aAipadssj s;i j o uoi;onj;suoo aq; o; asiAVJsq;o jo/pus ;OBJ;UO3 uoi;onj;suo3 aAipadsaj
s;i o; ps;B[aj saa;uBJBng JJB puB s;qgij X;UBJJBAV JJB JO padsaj ui jauAVQ gi>j qoBs j o s;qgij
aq; j o ;usuiugissB UB 'sgjBq3 SUI;BO[ J JSUAVQ gi^j ;uBAS|aj aq; japun papn|Oui ;ou (u) puB
'AVBJ  ajqBoijddB jspun ps;;iuijad (i) ';ua;xa aq; o; 'suBaui 1,s3!;uBjjByW jo s^uauiuSissy,,
                                                           •s;usuisajgy aoiAJas qons o; X;jBd
;OBJ;UOO ;uBAa[aj aq; UIOJJ ;usuiugissB qons j o ;usuiagpaiAvouj|OB puB (japunsjaq; pajinbaj
ji) ;uasuoo uiB;qo puB aoi;ou SAig jjBqs (siqBoijddB SB) jajs;jBq3 XUB puB JSUAVQ giy qoBs
 'jsnssj sq; puB 'X;jBd si X;i;ua qons qojqAv o; s;usuisajgy aoiAjag XUB japun JSJsyBq3
XUB puB JSUAVQ giy qoBa 'janssj sq; jo s;qgij aq; j o ;uauiugissB sq; (dnojr) ^ S J B J aq;
spis;no ssiUBduioo q;iAV o;ui psjs;us s;uauiaajgy soiAjsg XUB JO SSBO sq; ui SUMS; S;I q;iAv
souBpjoooB ui ps;;iujjsd ;us;xs sq; o;) SUBSUI „s;u3ui33Ji§y aoiAjas j o sjuauiuSissy,,
                                                                             •;uaujugissB
qons j o padsaj ui sjo;qap ;uBAa[aj aq; UIOJJ pauiagpsjAvou^jOB puB (psjinbsj J I ) ;uasuoo
96/9
                Amended Bondholder Agreement Pg 7 of 149
Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
 jBAOjdds qons) aa^mj^ puog sq; Xq psAOjddB aq jjBqs SB XiiBduioo Jsq;o qons 'OOIXSJAJ
JO jjnQ aq; apis;no gui;Bjado gi^j XUB O; uoi;B|aj ui (11) JO 'ojgaj\[ OJQ BJopBJojjaj
 'OOIXSJ^J j o jjnr) aq; ui gui;Bjado gi^j XUB O; uoijBjaj ui (i) suBaui „j3J3)jBq3„
                                                    •S;BQ ;uaujpuaujy ;B SB gui;sixa JUSJBJ
aq; JO sjapjoqajBqs pajfpui JO pajjp XUB JOJ aABS ^uajBj aq; j o sajBqs guipuB;s;no aq; j o
(;uao jad Xyij) %0'OS U}3Hi ajoui j o 'Xjpajipui JO Xjpajip 'jauAvo sq; sauioosq (£-j § p y
ssiuBdujo3 X;i[iqBig ps;iuiig UBigsAVJO|v[ aq; ui pauijsp si uus; qons SB) dnojg JO uosjsd
                                                                                      -
XUB 'Xqsjaq; pa;B[duia;uoa SUOI;OBSUBJ; aq; JO uoi;Buiujnsuoo aq; puB (uj)ig 9 ssnB[3
ui paousjsjsj s;uauiaaj§y ;uauia[;ps JspjoqaJBqg aq; o; psjja guiAig jayB
';uauiaajgy puog siq;jo s;Bp sq; JsyB SUII; XUB ;B 'JI SUBSUI ..JuaAg [ O J ; U O 3 JO a§UBq311
                              •Z'Ol ssnB[3 ui ;no ;as guiuBaui aq; aABq [jBqs ..uoijdo HB3,,
          '(^7(7 ssduimgfo simwjsnfpD oj^) XBQ ssauisng B SI ;Bq; XBp guiAVOjjoj ;SJIJ aq;
uo apBUi aq JJIAV (aq XBUI asBO aq; SB) [BdiouiJd jo/pus ;sajs;ui j o s;uaujXBd 'XBQ ssauisng
B ;ou si a;Bp qons JI puB 'XBQ ssauisng B ;OU SI ;Bq; XBp B uo sjnooo a;BQ ^ S U I X B J
sq; guipuB;sq;iAv;ou 'spBui sq JJIAV ;uauj;snfpB ou ;Bq; suBaui 1,uo!;u3Auo3 XBQ ssauisng,,
            •5{jo^ Avaj\[ puB OJSQ ui SUOIJOBSUBJ; Xouajjno ugiajoj sj^as UBO puB 'sssuisnq
jBjsusg JOJ usdo SJB s^juBq (Biojsuiuioo qoiqAV uo XBp XUB SUBSUI 1 ,ABQ ssauisng,,
                •;usuissjgy puog siq; q;iAv aouBijduioo (11) puB ^sgiy sq;jo ;uauia§BUBui
puB uoi;Bjsdo 'diqsjauAvo aq; o; pa;Biaj Xjpajip sai;iAi;oB aq; (1) suBaui ^ssauisng,,
                                                                     guauiasjgy
puog siq; o; ;uBnsjnd janssj aq; Xq panssi s;uauinj;sui ;qap aq; SUBSUI „spuog„
           'L'g\ ssnBi3 ui ;no ;ss guiuBsui sq; SABq jjBqs ,1sui!B[3 pasBaja^ japjoqpuog,,
                                                            •(Smj33ui ^Adpioiipuoq)
91 ssnB|3 ui ;no ;as SB 'sjapjoqpuog j o guipaui B suBaui „§uijaap\[ jSjapioqpuog,,
                                                                                    •qons SB
X;iOBdBO Jiaq; ui SSBO qoBs ui 'guiogajoj aq;jo qoBa j o ssAi;B;ussajdaj jaq;o puB 'sjosiApB
pun; 'sjosiApB JBIOUBUIJ 'sXaujo;;B 'sjBuoisssjojd 'saa;snj; 's;snj; 'sjaoiAJSS jBiosds
'sjaoiAjas ja;sBui 'sjaquisui 'sjsuyBd 'saa;snj; 'sjopajip 'sjaoijjo 's;uagB 'saaXojduia
'sjBdiouud 'saasiApB 'sjagBUBiu ;uaui;saAui 'spun; JO s;unoooB pagBUBUi 'saiJBipisqns
's;usjBd psjipui puB pajjp 'sa;Bi[ijjB 'sjapjoqajBqs JSUUOJ pire ;uajjno aq; (p)
puB 'guiogajoj a q ; j o qoBa j o sugissB puB sjossaoons 'sjossaospsjd sq; (0) 'japjoqpuog
qoBa (q) ';uauiaajgy puog siq; puB ;usuissjgy puog gi03 ^H) Jspun ss;snjx puog SB
X;iaBdBO s;i ui ' y s v ssjsnjj^ oipjojsj (B) :JO qoBs SUBSUI „X^IB<J pasBapx Jtapioqpuog,,
                                                                      •auii; 0; auii; UIOJJ
'Xjo;isodaQ ssi;ijnoas aq; ui paja;sigaj SB '(s)puog j o japjoq B suBaui „jap[oqpuog 1 ,
                   •(00) j ' [ ' 9 asnBj3 ui ;i o; uaAig guiuBaui aq; aABq jjBqs „ja§J[ai\[ puog,,
96/1.
               Amended Bondholder Agreement Pg 8 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                        19-01360-scc
                                                                 •Avoiaq(A)(q)£-£i ssnB[3
ui ;no p s SB suua; qons uo ;ua!i3 B puB Jsja)iBq3 sq; usaAvpq o;ui paja;ua aq o; JO O;UI
psjs;us sgi^j sq; j o ajiq aq; JOJ S;OBJ;UOO guqjijp Suipuiq suBaui „spBJjuo3 SUIHUQ,,
                    '3'8l 3snB[3 ui ;i o; uaAig guiuBaui aq; aABq jjBqs (,a8paid aauBSBajag,,
  •pspnjoui aq jjBqs saiJBipisqns s/uBduioo ;uajBd aq; puB uosjad ;UBASJSJ sq; JO XuBduioo
;uajBd aq; Xq pjaq sjqSu 'sjopajip j o pjBoq aq; j o sjaquiaui aAouiaj puB pa[a o; ;qgij
aq; JO uosjsd jaq;o aq; ui s;qgiJ gui;oA j o jaquinu s,uosjad ;uBAaiaj aq; Suiuiuuspp uaqAv
                                                            'uosjad jaq;o ;eq; j o sjopajip
j o pjBoq sq; j o sjsquisui sq; j o X;iJorBUi B SAOUISJ JO paja o; ;qgiJ B       (q)
                        JO   !uosjad Jsq;o ;Bq; ui s;qgiJ §UI;OA sq; JO X;ijofBUJ B    (B)
                                       ruosjad jaq;ouB ui s;sajs;ui jo ssJBqs j o diqsJSUAVo
sq; qgnojq; JO ;usuissjgB UB JO ;[nsaj B SB 'guiABq uosjad B suBaui „aauan[jui aAispaQ,,
                                                                                          •uiaq;
JO XUB uBaui jjBqs 1 , P B J ; U O 3 uoipnj)suo3„ puB ;OBJ;UO3 uoi;onj;suo3 g gi>j aq; pue
;OBJ;UO3 uoi;onj;suo3 p gj^j sq; ' P B J ; U O 3 uoi;onj;suo3 £ gi>j sq; ';OBJ;UO3 uo!;onj;suo3
Z gi>j sq; ';OBJ;UO3 uoi;onj;suo3 j gj^j sq; SUBSUI „ S P B J ; U O 3 uoi|anji|suo3, 1
                                                         •poijad qons JOJ pSpng [Bnuuy sq;
ui (suis;i SUIJ JBJIUIIS JO) UIS;I suq ..sjn^pusdxs jB^dBO,, sq; jspun pspnjoui ajnjipuadxa
XUB 'uiajaq; papnjoui ;ou ;ua;xs sq; o; 'puB S"Hai mi^- aouepjoooB ui psuiuuspp
SB 'poijad qons JOJ siSBq pa;Bpi[osuoo B UO paz!|B;idBo sq o; psjjnbaj XuBdui03 dnojr) XUB
JO  sajn;ipusdxs JJB 'pojjsd XUB JOJ 'UBSUI jjBqs 1 ,sajnjipuadx3 iBjidB3 pajBpqosuo3„
                                                           •;OBJ;UO3 guqjiJQ XUB jspun
jusqo aq; gupq dnojr) ^ISJBJ aq; o; ps;B[SJun XuBduioo [io spy Buoq B SUBSUI , ( ;uai[3 1 ,
                                                                             'Z ;usuiqoB;;y
SB opjaq pspusddB UIJOJ sq; ui 'aajsruj^ puog sq; j o jnoABj ui sguiJjB^spun
UIB;JSO SAig jjBqs jajs^iBq3 aq; qoiqM o; ;uBnsjnd 'janssj aq; Xq psugis-Js;unoo puB
jaja;jBq3 aq; Xq panssi aq o; gupjB^apun j o J S ; P [ B SUBSUI „§upiBjjapufi s l jaja^iBq3„
                                                                                           •jopajip
 B guiuiooaq [BnpiAipui qons q;iAV uoipsuuoo ui sjopsjjp j o pjBoq s;i j o jsquisui B
 sauioosq ;Bq; [BnpiAipui qoBs UIOJJ uoi;Bugissj j o J S ; P I B uiBjqo jjBqs ;i ;Bq; JSJs;jBq3 sq;
 Xq gui>[Byspun UB SB JJSAV SB JSja)iBq3 aq;jo sjopajip j o pjBoq aq; j o sjsquisui ;usjjno
 JJB UIOJJ (sjqissod XjjBgsj ji) (aoi;ou B psnssi SBq ss;snjj[ puog aq; qoiqAV JOJ ;(nBjsQ
j o ;usAg UB uodn SAI;OSJJS) uoi;Bugissj j o sjajpj 'BIJB ja;iii 'q;iAv jaqpgo; 'jsjsyBq3
 sq; ui ssjBqs aq;jo (;uao jad psjpunq suo) %001 J ^ 0 AD 9 P T^L 3 P 'S 'oaSaj^ OJQ
 BJopBjadQ puB ^aJBj sq; Xq pa;uBjg agjBqo ajBqs aq; suBaui 1 ,a§jBq3 ajBqg jaja^iBq3„
               luajBj aq;jo XjBipisqns psuAvo (;uao jod psjpunq suo) %00l Xjpsjipui JO
Xjpajip B aq jjBqs XuBduioo qons ;Bq; SXBAVJB papiAOjd '(pjsqq^M XjqBiiosBajun aq o; ;ou
96/8
                Amended Bondholder Agreement Pg 9 of 149
Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                       19-01360-scc
                                                  i;usujasjgy puog siq;       (i)
                                                                ISUBSUI   ^juauinaog aauBuij,,
                          •;usuiaajgy ;snjj j UBOIXSJ/\[ sq; o; UOI;B[SJ UI (ouDionpij) ss;snj;
uBoixaj^ aq; gupq 'ssaugissB puB sjosssoons s;i guipnjoui 'ooixaj/\i 'BUBionpij UOISIAIQ
'sidi;]njAj BouBg sp uopn;i;suj ' ' y s 'OOIXSJAJ >juBg aqos;nsQ SUBSUI ^UBg XiBpnpi^,,
       'Z'g'Z 3snB[3 ui ;no p s SB 'spuog sq;jo qoBa j o uoipmuiouap aq; SUBSUI „aniBy^ aaB^,,
                                                                                          •ajBQ
;uauipuauiy sq; uo ;usujsajgy puog siq; j o ;uauis;B;ssj puB ;usuipuauiB aq; o; joijd
XjajBipaiuuii spuog g[03 gui;sixg j o sjspjoq aq; suBaui „sjap[oqpuog §103 ^"psp^au
             •a;BQ ;uaujpuauiy aq; uo ;usuiasjgy puog siq; j o ;uauia;B;saj pire ;uaujpusuiB
sq; o; joijd X|a;Bipaujuii spuog 6103 gu!;sixg j o japjoq B suBaui ,japioqpuog SUIJSIXJ,,
                                             •;uauipuauiy aq; o; joud Xja;Bipauiuii
;usuisajgy puog siq; japun guipuB;s;no spuog aq; SUBSUI „spuog 6103 ^u!:>s!xa1i
                                                                     •;uauipusuiy
sq; o; joud Xja;Bipauiuji a;BQ ;uauipuauiy aq; j o SB guipuB;s;no pue ;uauiaajgy
puog g[03 sq; Japun panssi s;usuinj;su! ;qap sq; SUBSUI ^ p u o g SJ03 ^ u FJ s ! x a„
           •aguBqoxg >ioo;s gjnoquisxng aq; jo sSusqaxg >[oo;s qsuj sq; SUBSUI ,1a§UBqax3„
                                                                                      '(q)rroi
asnB[3 japun spBiu sq o; psjjnbaj s;usujXBd XUB SUBSUI .^uaiuXsj AMqj qsB3 ssaax^,,
         '(q)t7'r01 3sriB[3 ui ;no p s SUIUBSUI sq; SABq [|Bqs , 1 uoi|do JjasqXng qsB3 ssaaxg,,
         '(q)t7' I '01 9snB[3 ui ;no p s guiuBsui sq; aABq jjBqs ..pouaj >iaBqXng qsB3 ssaaxg,,
                                                                                  gunoooy
qons ui ;isodap uo qsB3 papij;sajuQ j o (UOIJJIUJ SAIJ X;USAV; SJB[|OQ gfl) 000'000'S3
QSil J 0 sssoxs ui 'qnj ui (q)j7'£I asnBi3 ui q;joj p s sjajsuBj; puB s;uauiXBd Jsq;o
[JB j o gui>[Bui aq; puB [jnj ui a;BQ ^auiXBj ;ssja;uj qons uo snp uoi;Bzi;jouiy psjnpsqas
XUB JO ;saja;ui j o ;uauiXBd aq; guiMO[[oj ;unoooy sguiujBg janssj aq; ui ;isodap uo
qsB3 pa;oij;saJun[ j o ;unouiB sq; 'a;BQ ^SUJXBJ ;saja;ui XUB JO SB 'suBaui „qsB3 ssaaxg,,
                                                                      •ygi asnB|3
ui payioads aouB;suinojp JO ;uaAa UB JO aousjjnooo aq; suBaui .^[nsjaQ j o juaAj,,
                         •spBj;uo3 guqjiJQ aq; japun ajqBXBd sguiujBa JJB suBaui „S§UIUJB3„
                                                                       'sjusuiajinbaj a;B;s
gBjj puB SSBJO aiqBoqddB q;iAv souBijduioo U!B;UIBUI O; pajjnoui sXsAjns oipousd psjinbsj
-Xpioos uoi;BOijissB[a sq; o; ps;B|Sj sajn;ipuadxa XUB suBaui , 1 sasuadx3 JjaoQ XJQ„
96/6
                 Amended Bondholder Agreement Pg 10 of 149
Exhibit 1-       Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
"pus) SUOJPBSUBJ; JBqoo JO sdBO 'sdBAvs a;BJ ;ssja;ui JO Xouajjno
UOI;B;IUIII ;noq;iAv guipn[oui 'aoud JO a;BJ XUB UI uoijBnpnjj
UIOJJ ;!jausq JO ;suiBgB uoi;os;ojd q;iAv uoipsuuoo ui o;ui
psja;ua UOIPBSUBJ; aAi;BAijap jaq;o XUB JO ;usuissjgy dBAVg XUB             (IIA)
                  !PSSB ;Bq; j o uoi;isinboB aq; SUIOUBUIJ JO aouBurj
SUISIBJ j o poqpui B SB XjijBuiud paguBJJB si ;usujXBd pajjsjap
aq; sjaqM ;uauiasjgB ssBqojnd psjjsjsp B jspun X;i|iqBii XUB                (IA)
                                   •S>IdI Japun ssaupajqapui SB ps;BSj;
si qoiqAV UOI;OBSUBJ; JBJIUIIS JO 'UOIPBSUBJ; ijoBq-asBaj puB ajBs XUB       (A)
      iguiouBuig sajqBAisasy paijijBn^) XUB puB (sisBq SSJUOOSJ-UOU
B uo p[Os sajqEAiaosj XUB UBq; jaq;o) pa;unoosip JO p[os sajqBAiaoaj         (AI)
                                           'SSBSJ JB;idBO JO SOUBUIJ
                           M
B SB PS;BSJ; aq 's>iai MJ! souBpjoooB ui 'pjnoAv qoiqAV ;oBj;uoa
asBqojnd ajiq JO asBSj XUB JO padsaj ui X^jiqBij XUB j o junouiB aq;         (ill)
   !;uaujnj;sui JBJIUIIS Jsq;o JO 5(oo;s UBOJ 'sjnjusqsp 'a;ou 'puoq XUB     (11)
                                                      !(X;qpBj
yBjpjaAO XUB puB ;ipsjo souB;daooB guipnjoui) psMOJJoq sXsuoui                (i)
                 :jo psdssj ui pajjnoui ssaupa;qapui XUB SUBSUI „ssaupa;qapui JBIDUBUIJ,,
                                  •sajsmj^ puog sq; pue jsnssj
sq; Xq ;usuinooQ souBuig B SB ps;Bugissp ;uauinoop jaq;o XUB                (X)
                                     puB !ja;pg ;uauiXofiig pm^) XUB        (XI)
                                         !gui3[B^iapujg s1jajsyBq3 aq;     (IIIA)
                                             ;gui>[Bnapu]g s^uajBj aq; (IIA)
                                      !;uauiaajgy Xousgy guiXBj aq;        (IA)
                                          ;(sjapjoqpuog aq;joj[Bqaq
uo asBO qoBs ui) ;usgy X;ijnoss sq; JO aa^njj^ puog sq; o; ;ssja;ui
X;ijnoss XUB j o gui;uBjg sq; o; UOI;BISJ UI ps;nosxs s;uauinoop XUB         (A)
                 '(opjsq; Sui;Bpj uoi;B;uauinoop XJB[[IOUB jaq;o puB
s;uauiagpa[Avou>[OB 'ssai;ou XUB guipnioui) s;uauinooQ X;ijnoas aq;        (AI)
         fssjsaiJL puog aq; j o jnoABj ui ^ajBj aq; Xq aa;uBJBnr) aq;       (111)
                                                  '.Z'pl asnBi3ui
o; pajjajaj janssj aq; puB ss^mj^ puog sq; usaAvpq ;uauiaajgB aq;            (n)
96/01
              Amended Bondholder Agreement Pg 11 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                       19-01360-scc
                •(B)g-£[ asnB[3 ui ;i o; uaAig SuiUBaui aq; aABq [[Bqs ..jopajiQ juapuadapuj,,
                                                                        •uoi;sanb ui s;Bp
sq; j o SB ssouB;suinojp aq; ui a[qBOi[ddB SJB qoiqAV puB sjossaoons SAipsdssj s;i jo/pire
pjBog spjBpuB;s gui;unoooy [BUOI;BUJS;UJ aq; JO suoiuido puB s;uauia;B;s aq; ui ;no p s SB
(SUII;-O;-SUII; UIOJJ
                    pajjs ui SB) sajdpuud guj;unoooB ajqBjdsooB XjjBjausg SUBSUI ..SHai.i
                                             •uiaq;jo suo XUB suBaui „JO)UBJiBnQ„
pire ^uajBj sq; puB SJSUAVQ giy aq; XjjBjaAas puB Xjjuiof SUBSUI ..sJtojuBJBng,,
      •(uoi[|iuj aAij-X;uaAas pajpunq auo SJB[[OQ s n ) OOO'OOO'SZ,! QSn UBq; a;BgajggB aq;
ui ja;Bajg ou sq [|Bqs japunajsq ;[ Xq pspiAOjd aa;uBJBng XUB jspun JUSJBJ aq; j o X;ijiqBi[
(Bi;ua;od a;Bgaj§gB uinuiixBui aq; ;Bq; papiAOjd '£ ;uaujqoB;;y SB opjsq pspusddB
SUIJOJ aq; ui 'sjspjoqpuog sq; puB sa;snjx puog sq; o; ;usuisajgy puog aq; jspun
guipuB;s;no (sasuadxa pus ;saja;ui guipnjoui) ;unouiB XUB o; pa;iuiq ;ou ;nq guipnjoui
's;usuinooQ souBUig sq; japun suoi;Bgi[qo ,sjogqqQ aq; Suiss;uBJBng sjo;uBJBn9
aq; UIOJJ saa;uBJBng puBuisp-uo {Buoi;ipuoaun sq; j o qoBS SUBSUI „aa)UBJBnf)11
                    •suii; o; suii; UIOJJ ssiJBipisqns s;i JO jsnssj sq; SUBSUI „XuBdui03 dnojg,,
                              •auii; o; auii; UIOJJ saiJBipisqns s;i pus janssj aq; SUBSUI 1,dnoji3„
        '9' I '6 3snB[3 ui ;i o; uaAig guiuBaui aq; aABq [[Bqs ..UOJPBJ^ ) u n o 3 XBQ ajB^[ paxij„
                               g g "6 ssnBi3 ui ;i o; USAIS guiuBaui aq; aABq [[Bqs 1,a;B^[ paxij,,
                                        •auii; o; auii; UIOJJ 'aa^njg^ puog aq; Xq ps;ssnbaj
X[qBuosBaj sjjodaj JO UOI;BUJJOJUI jaq;o XUB puB X;!;ua ;uBAaisj sq; j o sjopsjip j o
pjBoq aq; Jo/puB ;uauiagBUBiu aq; UIOJJ podaj JO XJB;USUIUIOO ;usuisgBUBUi puB ;uauja;B;s
AVOJJ qsBO 'psqs aouBjBq ';unoooB ssoj puB ;ijojd B apnjoui o; syodaj qons 's>iai
o; guipjoooB dn UAVBJP 'JBOX JBIOUBUIJ XUB JOJ JUOJBJ aq; puB janssj sq; j o S;USUIS;B;S
[BpuBuy puB syodsj ps;ipnB [BnuuB pajBpijosuoo aq; suBaui ,1s)uaiua)BJS I 6 ! 311611 ^!!
                                        •aAoqB o; psjjsjaj suia;i aq;
j o XUB j o padsaj ui uosjsd XUB JO SSOJ JBIOUBUIJ ;SUIB§B SOUBJHSSB
JBJIUIIS JO  X;iuuispui 'sa;uBJBng XUB (gui;unoo ajqnop ;noq;iAv)                (x)
                                     puB !X;i[[qBi[ guiXjjspun XUB JO
psdsaj ui uoi;n;i;su! [BpuBUij JO 5[UBq B Xq panssi ;uaujnj;sui jaq;o
XUB JO ;ipajo j o ja;p[ XjB;uauinoop JO XqpuB;s 'puoq 'X;iuuispui
'sa;uBJBng B JO padsaj ui uoi;Bgqqo X;iuujapui-ja;unoa XUB (XI)
                           !(;uauiaajgB asBqojnd JO S[BS PJBAVJOJ XUB
guipn[oui) 'Xsuoui j o guisiBj JO guiAvojjoq B JO psjja [Biojauiuioo
sq; guiABq SUOI;OBSUBJ; jaq;o XUB japun pasiBJ s;unouiB XUB                   (UIA)
                   ;(;unoooB o;ui ua>[B; aq [[Bqs anjBA p>{JBUi-o;-ps>jJBui
sq; Xjuo        'UOIPBSUBJ;   sq; j o sn[BA sq; gui;B|no[BO usqM
96/11
                  Amended Bondholder Agreement Pg 12 of 149
Exhibit 1-        Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                      19-01360-scc
sq; j o jnoABj ui ';unoooy SAJSSS^J JJOOQ XJQ jsnssj sq; puB junoooy SOIAJSS ;q9Q Jsnssj
sq; ';unoooy sguiujBg jsnssj aq; jaAO (s)sgjBqo sq; suBaui ,1sa§JBq3 janoaay janssj,,
                                                     •17103 XjBnuBf pz 3l ll   SUBSUI ^ J B Q   anssj,,
                                                                        •snssj puog sqjjo
jaquinu uoi;Boiji;uapi sq; - jsquinjs[ uoi^oij^uspj ssi;iJnoas iBuoi;BUja;ui suBaui „X[ISI„
   •X|qBUOSBaj guipB aa^njg^ puog aq; o; XJOPBJSI;BS souB;sqns puB uuoj ui sq [[Bqs qoiqAV
'jaAvojJoq aq; SB JSUAVQ gi^j B puB japuaj sq; SB janssj aq; uaaAvpq o;ui paja;ua aq o; JO
O;UI paja;us 'uBog JBUJSJUJ XUB JOJ ;usuiasjgB UBOJ B SUBSUI ^uauiaajgy UBog [BUJajuj,,
                      jaAvojJoq sq; SB JSUAVQ gi^j qons XUB O; ajqBifBAB UBO[ B SJJBUI [[Bqs
jspusj sq; SB jsnssj aq; XqajsqAV ;usuiaajgy UBog [Buja;uj UB O; ;uBnsjnd 'JSUAVQ gi>j
B pus jsnssj sq; uaaAvpq o;ui paja;us UBOJ XuBdujoo-js;ui XUB SUBSUI ..UBO^ jBuaajuj,,
                                                                •a;BQ ;uauipuauiy
aq; guipn[Oxa ;nq o; 9103 q3JBj/\[ ZZ uiojtj poijad aq; suBaui ,^0143^ uiuajuj,,
                                            '9103 '0£ ^BIA[ (lO PU13 ;unouiy uoyduiapa^j
^auiXBj IBI;IUJ aq; j o uoijjod JBUIJ aq; JOJ j'jz'OI asnB[3 o; ;uBnsjnd uoi;duiapaj
B apiduioo 0; psjmbaj si jsnssj aq; qoiqM uo s;Bp sq; (1) j o jaqjBa aq; guipnjoui puB
0; S;BQ ;usuipuauiy sq; guipn[Oui puB UIOJJ pousd aq; suBaui „pouaj pSpng uiuajuj,,
                                             •UOI;USAUO3 XBQ ssauisng aq; o; guipjoooB
apBUi aq [[IAV ;uaui;snfpB Xuy "a^Q X;ijn;Bj^[ sq; 'gui;unoo ajqnop ;noq;iAV 'puB
JBaX qoBa jaqopQ pz puB X[nf pz '[[Jdy pz 'XjBnuBf J73 sueaui ,1ajBQ juauiXBj jsaja;uj„
                                      •X[qBuosBsj guipB sa;snjx puog sq; o; XJO;OBJSI;BS
aouB;sqns puB UIJOJ ui aq [[Bqs qoiqAV 'jaAvojjoq aq; SB jajs;jBq3 aq; JO XuBduio3
dnojQ XUB puB japua[ sq; SB jsnssj sq; usaAvpq o;ui psjs;us sq o; JO o;ui psja;ua
'UBog XuBduiooja;uj XUB JOJ juauiasjgB UBO| B SUBSUI 1,;uauiaaj8y uBoq XuBduioaaajuj,,
                                                         •jaAvojjoq sq; SB jajs;jBq3 sq; JO
XuBduio3 dnojQ qons XUB 0; siqB[iBAB UBO[ B S>[BUI [[Bqs JSpus[ sq; SB jsnssj sq; XqajsqM
;usuiaajgy UBog XuBduiooja;ui UB O; jusnsjnd 'jajs;jBq3 sq; JO XuBduio3 dnojQ XUB pire
jsnssj aq; uaaAvpq o;ui paja;ua UBOJ XuBdiuoo-jajui XUB SUBSUI ^UBO^ Xusduioojajuj,,
                                                  •(siuniiuajd j o ujnpj puB ajn;Bu jaAsos;BqAv
j o SIUIB[O guipnpui) japunajsq; s;ijauaq JJB puB gi^j qoBa q;iAv uoipauuoo ui asiAVJsq;o
 JO gfy qaes j o psdssj ui (uosjsd jsq;o XUB puB JSUAVQ gi>j ;uBAajsj sq; j o SSUIBU
 ;uiof sq; ui JO JSUAVQ gi>j ;UBAS[SJ aq; JO auiBu sjos aq; ui jaqpqAv) sjauAVQ gi^ aq;
j o ;ijsusq sq; JOJ JO Xq o;ui psjs;iia JO ;no uajjB; JO aoBjd in auii; 0; auii; UIOJJ SJB qojqAv
 (q)8'£I 3snB[3 j o SUMS; sq; q;iAv Xjduioo 0; jspjo ui o;ui psja;us (JSAOO X;ijiqBii X;jEd
 pjiq; ireq; jaq;o) aouBjnsu; j o S;OBJ;UOO puB ssioqod souBjnsui sq; [[B SUBSUI „saauBjnsuj„
                                                                                       •(UOIJJIUI xis
-Xyoj   SJB[[OQ   s n ) 000'000'9l7 QSn   SUBSUI   j u n o m y uoijdmapaH juauiXBj          IBIJIUJ,,
96/ZI
                  Amended Bondholder Agreement Pg 13 of 149
Exhibit 1-        Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                      19-01360-scc
                                                                             •(B)[-£-£asnB|3
ui ;i o; uaAig     SUIUBSUI       sq; aABq [[Bqs „jsaj[a)uj uoijezqij/j junoaay Xjipinbig,,
                                                                             •(;uaiuaajgy
P u o a SI03 9MJ u ! pauijap SB) ;unoooy X;ipinbig aq; ui ;isodap uo spunj j o ;unoiuB
[BnpB aq; snuiiu (uoq[iiu SAIJ SJBJIOQ s n ) 000'OOO'S QSn 'P 0 !- 1 ^ uiusjuj aq; guijnp
auii; XUB ;B '(aAi;isod ;us;xs sq; o;) SUBSUI 1 ,)anouiy UOIJEZIJIJ/J junooay Xjipinbig,,
                                             •sjodBgujs 'pa;!uiig saaa [sdda^ suBaui ( ,siaaX,i
                                                          guajBjj sq; ui jspjoqsJBqs XUB puB
dnojQ sq; j o jaquiaiu XUB 'UOI;B;IUII[ ;noq;iAv 'guipn[Oui aouanjjuj aAisiosQ B SBq jsnssj
sq; uioqAv JSAO suosjsd JO uosjsd XUB JO 'jsnssj sq; JSAO aouanjjuj aAisiosQ B SABq/SBq
oqM suosjsd JO uosjsd XUB JO janssj aq; Xq psuAvo spuog SUBSUI „spuog s^anssj,,
                                                   •sjsquiaui pjBoq ajn;nj UIOJJ uoijEugisaj JO
 sja;pi uiB;qo o; ;uBuaAOo B SB [[OAV SB sjaquisui pjBoq [JB UIOJJ (ajqissod XjjBSaj J I ) (aoijou
 B panssi SBq aa;snjx puog aq; qoiqM JOJ jjnBjaQ j o ;uaAg UB uodn aAipajja) uoi;BuSisaj
j o sja;pj 'BIJB JS;UI 'q;iAv jaqpSo; 'janssj aq; ui sajBqs aq; j o (;uso jsd psjpunq
 suo) %oo I Ja^o juajBj aq; Xq ps;uBjS agjsqo ajBqs aq; suBaui „a§JBq3 aJBqg janssj,,
                                                                                      •qons
SB X;ioBdBO jisq; ui SSBO qoBS ui 'guiogsjqj sq;jo qoBs j o sjosiApB [BpuBUij puB 'sXaujo;;B
's|Buoissajojd 'saa;snj; 's;snj; 'SJSOIAJSS [Bpsds 'SJSOIAJSS JS;SBIU 'sjsquisui 'sjau;jBd
'saa;snj; 'sjopajip 'sjaoyjo 's;uagB 'saaXo[duis 'sjEdiouud 'ssiJBipisqns 's;uajBd pajipui
puB psjip 'ss;BqryB 'sjspjoqsjBqs jauuoj puB jusjjno sq; (p) puB 'guiogsjqj sq; j o
qoBS j o sugissB pus sjosssoons 'sjosssospsjd sq; (o) ^USJBJ aq;jo sjap[oqsjBqs psjipui JO
psjip sq; (q) 'XuBdujo3 dnojQ ^ISJBJ qoBS (B) :JO qoBS SUBSUI , , ^ 6 ^ pasBaja^ janssj,,
                   •g-g\ asnB[3 ui ;no p s guiuBaui aq; SABq [[Bqs      , 1 SUIIB|3   pasBapx Janssj,,
                                                                           •jsnssj sq;jo S;SSSB sq;
[[B JSAO (agjBqo gu!;BO|j     B   guijBJodJooui) sjn;usqsp   B SUBSUI   „a§JBq3 §ui;KO|g janssj,,
 •j7'£i ssnB|3 UI paqijosap jsq;jnj SB sa8jBq3 junoooy janssj aq; o; pafqns ^jUBg junoooy
UB q;iAV jsnssj sq; Xq pjsq junoooB sguiujBS aq; suBaui .^unoaay SoiuujBg janssj,,
                                   •j7"£i ssnBi3 qjiAv aouBpjoooB ui papunj sq o; 'sssuadxg
>[OOQ XJQ JOJ pspgpnq s;unoiuB XUB Suipjoq j o asodjnd aq; JOJ >[UBg ;unoooy ire
q;iAV janssj aq; Xq pjaq junoooB pa^joojq aq; SUBSUI j u n o a o y aAjasa^j >iaoQ X J Q janssj,,
                                                  •j7'£l ssnB[3 q;iAv soirepjoooB u; pspunj
sq o; 'spuog sq; uo [Bdiouud puB ;SSJS;UI SupiAjas j o ssodjnd sq; JOJ >[UBg ;unoooy
UB q;iAV jsnssj sq; Xq pjaq ;unoooB ps^joojq sq; SUBSUI „|unoaay aaiAjag jqaQ janssj,,
                                                        •s;qgij jjo-ps XUB SAIBAV O; JjuBg junoooy
JUBASJSJ   aq; UIOJJ gui5(B;jspun   UB   Suipn[oui '(sjspjoqpuog aq;jo J[Bqaq uo) as;snjj[ puog
96/£r
                Amended Bondholder Agreement Pg 14 of 149
Exhibit 1-      Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                            19-01360-scc
 djudnfrf ugpDAjsmiuipv dp djqvDOAdJM osiuiooppi/' 9p OJVJJUOO) ;usuisajSB ;snj; juaiuXBd
j o aojnos puB uoijBjjsiuiuipB ajqBooAajji aqj suBaui „;uauiaaj§y ;snjx uB3ixaj\[„
                                                                                 •junoooy
JSUJX    QSn 9lIJ PU13 junoooy jsnjx NXIAI 9lIJ 'JaqpSo; SUBOUI „sjunoaay jsnjx uBaixapv[„
                                 •jaBjjuo3 SUI[[IJQ UBOIXSJ^J g gi>j sqj puB JOBJJU03 guiijuQ
UBOIXSJ^J p gj^j sqj 'jaBjjuo3 gui[[iJQ UBOIXSJ^[ £ Si>i aqj 'JOBJJU03 guq[ijQ UBOIXSJA[ 3 giy
sqj 'JOBJ;UO3 SUIIJUQ UBOIXSJ/Y [ Siy aq; :Sdd PUB JajajJBq3 aq; uaaAvpq o;ui psja;ua sq
o; JO o;ui paja;ua SPBJ;UO3 SUI[|IJQ guiAvojioj sq; j o ;sisuoo X[;usjjno qoiqAV puB OOIXSJAI
UI  suoi;BJsdo gui[[ijp JOJ SJOBJJUO3 SUIJJUQ SUBSUI „ S P B J ; U O 3 SIUJIUQ UB3ixaj\[„
                                                                        •UOIJUSAUO3 XBQ ssauisng
sqj oj SuipjooaB spBiu sq   [JIAV jusiujsnfpB   Xuy "6103 XjBnuBf J73      SUBSUI^JBQ XjiJnjBj\[„
                                                                                   •pojjsd
[BnuuB qons JOJ aouBUBy^ psjjiuusj B JOU SI ;Bq; SOUBUB^ B 'pouad [BnuuB XUB o; padsaj
q;iAv (q) pire tspouad X[ja;jBnb SAi;nossuoo SJOUI JO OAV; JOJ souBiJBy\ ps^iuusj B ;ou
SI ;Bq; SOUBIJB^ B 'pojjsd XjJS^iBnb XUB o; padsaj q;iAv (B) suBaui „uoi)BiAaQ iBija)Bj\[„
              gusiunaoQ aouBuig XUB JO X;qiqBaojojua JO X;ipi[BA sq;            (in)
                                                                          JO
!;usiunooQ aouBuig XUB japun suoi;Bgqqo s;i j o XUB q;iAv X[diuoo
puB uuojjad o; X;iiiqB s1jajayBq3 aq; JO ,sjo8qqo aq; j o XUB                    (u)
                                                     !jajs;jBq3
aq; JO juajBj aqj 'jauMQ SI^J XUB 'janssj aqj j o suoijBjado
JO  (asiAvjaqjo JO [BIOUBUIJ) uoijipuoo 'sjassB 'sssuisnq sq;                       (1)
                            :uo psjjs asjaApB jBijajBiu B suBaui .^aajja asjaApy |Bija)Bj^[„
         •g JSUAVQ gjy JO 'p JSUAVQ giy '£ JSUAVQ giy '3 JSUAVQ gl^J
 'j jauMQ gj^jjo qosa ui sajBqs sq;jo (juso jsd psjpunq suo) %00I
j o JSUAVO josjipui JO joajip aqj aq o; saseao janssj aq;                       (AI)
                                            JO !jaja;jBq3 XUB JO/puB
sjauAVQ gi>j sq; 'jsnssj sqj ui ssjBqs sqjjo (juso jsd psjpunq suo)
%00l J 0 (Xjjosjipui JO Xjjosjip) JSUAVO aqj sq oj sasBao juajBj aqj            (ill)
                       ijuaAa qons guiAvo|[oj sXBp (Xjauiu) 06 uiqjiM
jauMQ gi>j JUBASJSJ sq; o; psujnpj si gi>j ;uBAspj aq; '^OBfiq BJO
asBO aq; ui 'sssjun '(;usAg ssog [B;ox B s;n;i;suoo ;ou ssop ^jOBfiq
JO uoijBudojdxa qons ;us;xs sq; o;) giy BJO >[OBfiq JO uoijsijdojdxs            (n)
                                         ;jo pssodsip JO p[os SJ gi>j XUB           (I)
                      :S;USAS   guiAvo[[Oj sq;jo   XUB SUBSUI   j u a A ^ juauiXBdajj     XJOJBPUBJXJ,,
96/t'/
                Amended Bondholder Agreement Pg 15 of 149
Exhibit 1-      Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                            19-01360-scc
                                                                           •(ssajajsuBj;
ps;jiuijsd puB sjosssoons s;i guipnpui) ;usujasjgy puog siq; o; X;jBd B SUBSUI 1,X)jBtj11
             •p ;usiuqoB;;y SB opjsq pspusddB UIJOJ sq; ui 'ss;snjx puog sq; j o JUOABJ UI
sgui^jBMspun upyso SAig [[Bqs ^ S J B J aq; qoiqAV o; ;uBnsjnd 'janssj aq; Xq paugis-ja;unoo
puB ^aiBjj aq; Xq panssi aq o; gui3[B;japun j o ja;p[ B suBaui „§upfBnapufj s^uajBj,,
                                                               •XjqBuosBaj SUIJOB 'aa;snjx
puog aq; o; XJOPBJSI;BS souB;sqns puB UIJOJ ui sq [[Bqs qojqM 'JSAvojjoq SB JSUAVQ SI>J
XUB JO jsnssj sq; puB jspua[ SB juajBj aqj uaaMjaq ojui pajajus aq oj 'UBog pajBuipjoqns
JUSJBJ XUB JOJ   jusuissjgB UBO[ B SUBSUI „juauiaaj§y usoq pajBuipjoqns ^uajej,,
                                                        •jusiusajgy UBog psjBuipjoqns
JUSJBJ B oj jirensjnd JSAvojjoq SB JSUAVQ giy XUB JO janssj sq; o; jspusj SB ^ISJBJ sq;
Xq pspiAOjd UBO[ ps;Buipjoqns XuBdiuoo-Js;ui XUB SUBSUI 1,UBog[ pa^BUipjoqng juajBj,,
                                                                                                      •suii;
o; suii; UIOJJ ssiJBipisqns s;i j o XUB JO ^ S J B J aq; suBaui „XuBdui03 d n o j g juajBj,,
                        •auii; o; suii; UIOJJ ssiJBipisqns s;i puB ^ S J B J sq; SUBSUI ^ n o j f ) juajBj,,
                                    '(l"£S3£It 7 ' o u uoi;Bj;sigaj) 03ixaj/\[ ui pa;BJodJoaui XuBduioa
B            9
     ''A'D       P 'I'd'V'S 'ojSajsj OJQ sojajojjsj sopiAjag ap BjopBjSajuj suBaui „juajBj„
                 •pagjBqosip asiAvjaqjo jo pauiaspsj jou spuog sqj SUBSUI ^ p u o g SuipuBjsjnQ,,
                                                      •jojuBJBnQ XUB pue jsnssj sqj SUBSUI „sjo§iiqo, 1
                         •XBAVJOJ\[ j o   Xouajjno jnjAVBj aqj guiaq 'JSUOJ>[ UBigsAUO]\[ SUBSUI , 1 XONII
                                                        •piBd sq [jBqs JOBJJU03 SuqjijQ
UBOIXSJ^J XUB jspun jusi|3 B Xq apBiu sjusuiXBd o s s j UBOIXSJ^[ |[B qoiqAV ojui >[UBg
XjBpnpig aqj j o auiBU aqj ui pauado junoooB 5[UBq sqj SUBSUI j u n o a a y jsnjx MXW.i
    •ooixsj/\[ j o Xousjjno [Bga[ sqj gupq 'sosad uBoixaj^j sireaiu ^sosaj uBaixapvj,, JO ..MXIM.I
                                                               •(AVBJ BIUBUBJ japun giy qoBa
j o jJBd X[iBga[ guiaq juauidinba juBAajaj [JB guipnjoui) giy qoBa jaAO (sjapjoqpuog aqj j o
jjBqsq uo) aajsnjx puog sq; j o jnoABj ui sgBgyoiu AVB[ BUIBUBJ sq; SUBSUI „sa§B§^ioj\[„
                                                                         •japunsjsq; (sofnif
dp uppnqijjsip) sguiujBS j o uoijBOijddB sqj SuijBjnSsj puB SJOBJJU03 gui[[iJQ UBOIXSJAJ
sqj jspun sjqSu uoi;os[|oo s;i SUIJJSJSUBJ; (JDSHI udojdj m ouvsmooidpij) XjBioijsusq
S0B[d pjiq; puB (djudinuoopptj) jo[j;ss SB JSJSjJBq3 sq; (AI) puB (uvSnj opunSas
ug ouvsmiooidpij) XjBpijsusq soB|d puooss SB SJSUAVQ giy aq; j o qaBa (in) XuvSn/
uamud ua ouusiuiooiapif) XjBioijausq soB[d ;SJIJ SB ss;snjx puog sq; (11) '(ouopripij)
>[UBg XjBionpig aq; (1) 'ussAvpq o;ui psjs;us '(SUII; o; suii; UIOJJ pspusuiB SB) (oSvd gp
96/(1
                     Amended Bondholder Agreement Pg 16 of 149
 Exhibit 1-          Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                          19-01360-scc
 pasoxa jou saop jBqj 'pojjsd [BnuuB JO XjjsjjBnb JUBASJSJ sqj JOJ jsSpng [Bnuuy sqj ui
 qjjoj jss ssjnjipusdxg iBjidB3 psjBp!iosuo3 usqj jaqjo sajnjipuadxs jsqjo XUB JO junouiB
s;B8sjggB sq; o; padsaj q;iAv (q) puB ipgpng [Bnuuy aiqBoqddB aq; ui poijsd ;uBAapj
aq; JOJ papgpnq ssjn;ipusdxg [B;idB3 ps;Bpiiosuo3 aq; j o (s[qBoi[ddB SB 'pousd [BnuuB
 guipsosjd X|s;Bipsuiuii aq; JO spoijsd X[Js;jBnb guipsoajd Xia;Bipauiui! OAV; sq; JO pua sq;
j o SB ;unouiB pspgpnq sq; Avojsq JO SAoqB SOUBIJB^ XUB O; pajjs SAi;Biniuno guiAig JSJJB)
 poijad [BnuuB XUB JOJ o^gj paaoxa ;ou ssop puB pousd Xjjsysnb XUB JOJ %5[ pssoxs
;ou ssop ;Bq; 'pousd [BnuuB JO XjJS^iBnb ;UBASISJ sq; JOJ pSpng [Bnuuy sq; ui qyoj p s
 sajn;ipusdxg |B;idB3 psjBpi[osii03 j o ;unoiuB a;B8ajggB sq; o; padssj q;iAv (B) ISOUBUBA
XUB   'pouad [BnuuB JO XjJsjJBnb XUB O; psdssj q;iAv 'SUBSUI 1,aauBUByV paHiiuJ^dii
                                   •ssioijod aouBJnsui ;uBAa[aj XUB
japun piu aq [[Bqs s;soo JiBdsj qons ;Bq; psijsi;BS aq [[Bqs aa;snjx
puog sq; ;Bq; SXBAV[B papiAOjd sgi^j aq;jo padsaj uj s;soo JiBdaj             (UA)
                                                        puB !X;apos
SSB[O B Xq JO ;OBJ;UO3 guqjiJQ pajnaas B jspun s;usuisjinbsj
[Boiuqoa; aqj jasiu oj pajinbaj ji gi^j B ui sjuauijsaAu; jaqjo XUB           (IA)
                     !SSI>J   sqj j o XUB j o jaadsaj ui sjsoo gui^oop-Xjp     (A)
                                                '.g gi^j JOJ ssjBds puB
jusiudinba paqsiujnj jauAvo oj uo;jB[aj ui (UOIJJIUI jnoj SJBJIOQ s n )
000'000'17    QSn        XjsjBuiixojddB       jo       ;unouiB       UB (AI)
                                                         :SUBSIU   „s;uaui)saAuj §i^[ pajjiuuaj,,
                                                •guipuB;s;no SJB spuog sq; sjiqM s;BgsjggB
sq; ui (UOIJJIUI US; sjBjjop s n ) OOO'OOO'Ol QSn J 0 ^ ^ XUB UI (UOIJIIIU ssjq; sJBjjop s n )
000'000'£ QSn paaaxa jou op suoijnqujsip qons JBqj pspiAOjd !jsjajJBq3 aqj JO janssj
aqj 'sjauAVQ Siy aqj Xq sjqsXBd JO oj psjBOOjjB ssiAVJsqjo jou puB jsjsjjBqQ sqj puB jsnssj
sqj 'sgi^j sqj j o diqsJSUAvo puB uoijBJado aqj oj pajBjaj juajxa aq; o; Xjajos suoijBjado
pus aoua;sixs psnui;uoo s;i o; ps;Bisj JUSJBJ sq; JO sssusdxs aAi;Bj;siuiiupB pun; o; ^ajBj
sq; o; jsnssj Xq piBd s;usuiXBd Jsq;o JO suoi;nqij;sip SUBSUI .suoijnqu^iQ pajjiuuaj,,
                                           guajBj sq; Xq psuAvo Xjpsjipui JO X[;osjip (;uso
jsd psjpunq suo) %00l P U B 8Z,980£ Jaquinu uoi;Bj;sigsj qjiM ooixsp\[ ui pajBiodjooui
XuBduioo B '"A'D ap " g ^ ap 'S 'ojSaj^ OJQ Bjopsjojjaj SUBSUI „oj§a\[ OJQ BJopBJOjjaj,,
                                                                        •jusiussjgy
puog siqj jspun JSSJSJUI JO [Bdpuud j o juaiuXBd JOJ ajBp B suBaui „ajBQ ^uauiXsj,,
                                                            •spuog aqj oj josdsaj qjiAv
janssj aqjjo jjBqaq uo juaSB guiXBd SB guijoB VSV ^JUBg gjs[Q SUBOUI „;ua§y SUIXBJ,,
        •spuog aqj oj joadsaj qjiAv jsnssj aqjjo jjBqsq uo juagB guiXBd SB jusSy SUIXBJ aqj
j o juaiujuioddB aqj j o joadsaj ui joajaq sjBp sqj jnoqB JO UO jsnssj aqj puB juagy gujXBj
 aqj uaaMjaq OJUI pajs;ua aq o; ;usuissjgB aq; SUBSUI „;uauiaaj§y XauaSy SUIXBJ,,
96/9!
              Amended Bondholder Agreement Pg 17 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                        19-01360-scc
                                               puB !sgui>[B;jspun
uoi;BZi;unoss pJBpuB;s spnjoui XBUI puB ^ U S J B J sq; Xq q;iBj
poog ui psuiuuspp SB) SUMS; pgjBiu uo sq [[Bqs josjsq; suoisiAOjd
jaq;o puB s;uaAa uopBuiuua; 's;uBuaAO0 'suua; gupuBUij aq;                   (in)
                              !(;uajBg aq; Xq q;iBj poog ui psuiuuapp
SB) snjBA P^JBUI JIBJ ;B spBiu SJB XuBdiuo3 dnojr) ^ S J B J XUB Xq
S;SSSB ps;B|SJ puB s[qBAposj s;unoooB ';suiBgB SUBOJ JO 'JO sajBS [JB         (u)
                   !ssiJBipisqns s;i puB janssj sq; o; ajqBuosBaj puB
JIBJ XJIBOIUIOUOOS sjBSsjggB sq; ui si (suoisiAOjd jaq;o puB s;uaAs
UOI;BUIIUJS; 'S;UBUSAOO 'SUMS; gupuBug Suipnjoui) SupuBUig
ssjqBAisosy qons ;Bq; q;iBj poog ui psuiuuspp SABq [[Bqs
^SJBJ   aq;jo 'Xpoq SuiujaAog ;uaiBAinbs JO 'sjopajip JO pjBoq aq;            (i)
                                                              :suoi;ipuoo guiAVOjjoj
aq; spaiu ;Bq; SUJOUBUIJ sa[qBAiaos>i XUB SUBSUI ^gupuBUij sajqEAiaaay paijqBnft,,
                                                 •js;jBq3 ;BoqajBg XUB (IIA)
                                            pus !;OBJ;UO3 guiquQ XUB         (IA)
                ^(josjaq; uoi;n;i;sqns XUB JO) s;uaiusajgy SOIAJSS XUB        (A)
                           Uuauiaajgy UBog pa;Buipjoqns ^ a j e j XUB       (AI)
                                        UuauiaajSy UBog (BUJa;uj XUB         (in)
                                  ijuauiaajgy usog XiiBduiooja;uj XUB         (II)
                                     !('op s;uaiusajgB UOI;BAOU
'sajnpaqos pa;B[aj [[B guipnjoui) S;OBJ;UO3 uoi;onj;suo3 sq;                  (i)
                                                                :SUBSUJ   „s;uauinooQ pafojj,,
                                                                              •ooixaj/\[jo
SAVBJ   sq; japun gui;sixa XuBduioo B 'Sd3 'SOIOIAJSS X UOIOBJOJJSJ xaiAiad SUBSUI ^ d j , ,
    •ajodBSuis j o SAVBJ sq; jspun SUI;SIXS XuBduioo B '"pjg "S^ PJBXdiqs gdd SUBSUI 1 ,g < jj„
 gjnBjaQ j o ;uaAg UB a;n;i;suoo p[noAv 'upjaq; ;no ;ss SB pousd Xpaiusj XUB JO SuissBd sq;
q;iAv qoiqM '$[ ssnB[3 ui ;no jss SJUSAS aqjjo XUB SUBSUI „JinBjaQ JO juaAj [Bijuajoj,,
                          •pouad [BnuuB XUB JOJ %5[ psaoxa jou ssop puB pouad X[jajjBnb
XUB JOJ %g[ UBqj ajoiu Xq jaSpng [Bnuuy sjqBOijddB sqj ui pojjsd JUBASJSJ sqj JOJ
 psjagpnq sajnjipuadxa jaqjo qons j o junouiB ajBgajggB aqj (sjqBoqddB SB 'pousd [BnuuB
 guipsosjd X[sjBipsiuuji sqj JO spousd XjjajjBnb guipaoajd XpjBipsiumi OAVJ sqj JO pus sqj
j o SB junouiB psjagpnq aqj Avojaq JO aAoqB SOUBIJBA XUB OJ joajjs SAijBjnuino guiAig JSJJB)
96/Ll
                Amended Bondholder Agreement Pg 18 of 149
Exhibit 1-      Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                     19-01360-scc
                                                                                                 •uisqj
j o XUB UBSUI jjBqs ^ r j j , , pus g Si>j puB p gi^j '£ gi^j 'z §!>! 'I §!"H '-isqjsSoj SUBSUI ^sSi^f,,
                                                                                •( B )rS'3 9snBi3
UI JI OJ uaAig guiuBaui sqj aABq [[Bqs jsajajuj                   uoi;Bzqp/j qsB3 papujsa^f,,
                               •junoooy sSuiureg jsnssj aq; ui ;isodap uo spun; j o junouiB
[BnpB aq; snuiiu (uoqiiui X;uaAv; SJB|[OQ s n ) 000'000'03 QSn 'P 0 ! J 3 d ujija;ui aq; guunp
auii; XUB ;B '(aAi;isod ;ua;xa sq; o;) SUBSUI „junouiy uoijBzqijfj qsB3 pajaujsa^i,,
                                                    '9'01 P i r e 6'!'01 sasnBi3 ui ;no p s SB
;uauiXBdaj aq; q;iAV uoipauuoo uj janssj sq; puB Xjo;isodsQ ssi;unoss sq; ';usgy SUIXBJ
sq; 'aa;snjx puog aq; uaaAvpq uodn paajgB s;Bp B SUBSUI ..ajBQ pjoaajj juBAaja^j,,
                                     •[Bja;B[j03 sajqEAiaosy Xq Xp[os psjnoss ;usiusguBJJB
IIBO[ ssjnoosjuou B O;UI JS;IIS [[Bqs XuBdiuo3 dnojQ ^ S J B J XUB (q) JO '(„|BjajB|[03
sajqBApaa^,, 'X[aAi;oa[joo) ajqEApoaj s;unoooB 8UIA[OAUI SUOJPBSUBJ; uoi;Bzi;!jnoas
pssB q;iAv uoipauuoo uj pa;uBjg X[iJBiuo;sno SJB S;SSJS;UI X;ijnoas qoiqM j o padsaj ui JO
pajjajsuBj; XiiJBiuo;sno OJB qoiqAV S;SSSB Jsq;o puB ajqBAisosj s;unoooB qons j o spssoojd
'sjqBAiaoaj s;unoooB qons j o padsaj ui siioi;Bgi[qo jaq;o JO saa;uBJBng [[B puB S;OBJ;UOO
[[B 'ajqBAiaoaj s;unoooB qons guunoas iBJs;B[[oa [[B 'UOI;B;IIUII ;noq;iAV 'guipnioui opjsq;
ps;B|Sj spssB XUB puB 'XuBdujo3 dnojr) ^ISJBJ BJO (sjn;nj sq; ui guisuB JO gui;sixa AVOU
jaqpqAv) sjqBAisosj s;unoooB XUB JSJSUBJ; asiAusq;o JO XSAUOO 'JJSS XBUI XuBduj03 dnojQ
juajBj XUB (B) jsq;is qoiqAV o; ;uBnsjnd XuBdiuo3 dnojr) ^ S J B J XUB Xq o;ui paja;ua
sq XBUI ;Bq; SUOI;OBSUBJ; JO sauss JO UOIPBSUBJ; XUB SUBOUI 1,§upuBuivj saiqBApaau,,
                                                            •gupuBuig sa[qBApoa>j
j o uoijiuyap sq; u; ;i o; usAig guiuBsui aq; aABq j[Bqs „[Bja;B[i03 sajqBAiaaa^j,,
                                   •(xi)(q)£'£[ asnB[3 ui sjuaiusjinbsj sq; q;iAV souBpjoooB
ui ;uai[3 aq; Xq pajinbaj os ji ';OBJ;UO3 SuqjijQ B japun ;uaij3 B JO jnoABj ui aajsnjx
puog aq; Xq panssi aq o; ja;;a[ ;usiuXofus pinb B SUBSUI ,(jajjag[ juauiXofug pinf),,
                                                     •suii; o; suii; UIOJJ ss;snjx puog sq; Xq
 pa;ssnbsj XjqBUOSBSJ syodaj JO UOI;BIUJOJUI jsq;o XUB puB X;i;us ;UBAS[SJ sq; JO sjopsjip
j o pjBoq Jo/puB ;uaiusgBUBui sq; UIOJJ yodsj JO XjB;uauiiuoo ;usiusgBUBUi puB ;USUIS;B;S
 AVOJJ qsBO 'psqs souB[Bq ';unoooB ssoj puB ;ij0Jd B spnjoui o; s;unoooB qons 's^Idl
 o; guipjoooB dn UAVBJP 'ja;jBnb JBIOUBUIJ qoBa j o pus aq; j o SB 'jsnssj aq; puB ;uaJBj sq;
j o sjiodaj pa;Bpi[osuoo pa;ipnBun X[Js;JBnb sq; SUBSUI „sjJoda^i [BiauBuij Xija^iBnf),,
                            •uoi^josa^y ua;;ijy\v ipns q;iAv uoipauuoo
ui gui;oA JO guipsj/\[ ,sjspjoqpuog qons ;B ;usssjd spuog Sui;oyY
sq;jo X;iJorBiu B ;sBai ;B Xq joajaq; jBAOjddB aq; uodn SSBO qoBS ui
'uoijn|oss^j usjjuyw Xq JO guijas]/\[,sjspjoqpuog B JB sjspjoqpuog
sqj Xq psAOjddB uasq SABq jjBqs psjusuinoop sq oj si SuiouBUig
ss|qBAiaoa>j qons qoiqAV jspun JUSUISSJSB jsqjo JO XjqioBj sqj                    (AI)
96/8/
                Amended Bondholder Agreement Pg 19 of 149
 Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                           19-01360-scc
                                                            •JOBJJU03 uoijonjjsuo3 3 giy
aqj japun suoijBgqqo puB s;qSiJ s;; j o [[B z JauMQ gi>j o; pajjajsuBi; ^ S J B J aq; qoiqM
o; ;uBnsjnd z -ISUAVQ gi>j puB ^ O J B J aq; 'saaa^M uaaAvpq apBiu 3103 JsqiusAOjsvj9[
ps;Bp o; ;uauiaajgB UOI;BAOU aq; (11) puB '-pjg s;uaiu;saAui jadsBf puB -pjg -3;^
uoaBsg JsdsBf ^USJBJ sq; 'saaa^M ussAvpq spBiu 3103 JsqujsAO|sj 91 ps;Bp ;u3UissjgB
UOI;BAOU  sq; (1) SUBSUI „s;uamaaj§y UOIJBAO^J P B J ; U O 3 uo!pnjjsuo3 1 §1^,,
          •sjusiusajSy UOIJBAOJ\[ J3BJJU03 uoijonjjsuo3 z §!>! aqj o:I JUBnsjnd z JauMQ gi^j
oj uo uaqj puB JUSJBJ sqj o; P3;BAOU jsq;jnj SB '-pjg - s y uooBsg JsdsBf puB ps;iuiig
s;uaiu;saAuj jadsBf ' s a a a ^ I uasAvpq spBiu 1103 Xjnf 83 pajBp ;uaiussjgB UOI;BAOU B
O; ;uBnsjnd -pig -sy uooBag jadsBf o; pa;BAOu SB pa;[iuig s;uaiu;saAuj jadsBf puB saaa'M
uaaAvpq apBiu (suii; o; sun; UIOJJ pspusuiB SB) J 103 [udy j p3;Bp z §!>I J 0 uoi;onj;suoo
aq; j o psdssj ui PBJ;UOO uoi;onj;suoo sq; SUBSUI „ P B J J U O 3 uo!pnjjsuo3 z ^IHn
          '3 §!>I J 0 padssj ui z -lauAVQ gi>j puB JSjaMBq3 sq; ussAvpq (suii; o; SUII; UIOJJ
pspusuiB SB) £103 XBJ^[ 8 pajBp JspBqo ;Boq3JBq sq; SUBSUI „ja^iBq3 jBoqajBg 3 §i^[„
                                                                     'Z JSUAVQ Sl^J
j o diqsjsuAvo sq; ui gBjj BUIBUBJ sq; japun paja;siSaj puB saaa'X ^q pa;onj;suoo
(£68£396 "ou QWj) ..snynva,, P ^ B U Su dn-jjoBf g-A popv saaa>[ B                 SUBOUI llZ    Sja,
                                                  •sXBp (SAIJ Xpuiu puB psjpunq ssjq; puBsnoq;
suo) g6£'l J 0 pousd B JOJ '(puBsnoq; X;jiq; puB psjpunq auo SJBKOQ s n ) 000'0£l
QSn J 0 a;BJ XBp ;usjjno B q;iAV OOIXSJ/\[ j o j [ n o aq; ui saoiAjas Sui[[ijp j o uoisiAOjd aq; JOJ
                             UB
 J giy j o josdsaj ui sdd P      -iaja;JBq3 aq; uaaAvpq 'ami; 0; ami; UIOJJ papuauiB SB '£103
judy £3 pa;Bp P B J ; U O 3 guqjiJQ UBOIXSJ^J sq; SUBSUI „ P B J | U 0 3 SuqiMQ uBaixaj\[ j §i^[„
                                                                •PBJ;UO3 uoi;onj;suo3 [ giy
sq; japun suoijBgqqo pue s;qgij s;i j o JJB [ jauMQ gi^j oj pajJsjsuBJj JLISJBJ sqj qoiqAV
oj jusnsjnd j JSUAVQ giy puB JUSJBJ sqj ' s a a a ^ I ussAvjsq spBiu 3103 JsqojoQ ZZ pajBp
jusiuasjgB UOIJBAOU sqj SUBSUI „juauiaajSy UOIJBAO^J PBJJU03 uo!pnj}suo3 j 81^,,
                                                                            •jusiussjgy
UOJJBAOI^ JOBJJU03 uoijonjjsuo3 j gi-y sqj oj jusnsjnd j JSUAVQ SI^J oj psjBAOU jaqjjry
SB 'pajiiuig sjuauijsaAUj jadsBf puB -pjg -ajj Jsjn;usApy jsdsBf ^USJEJ sq; 'saaa>I
usaAvpq apBiu 2J03 Jaquiajdas 31 pa;Bp ;uauiaaj§B IIOI;BAOII B 0; ;uBnsjnd juajBj
sq; o; ps;BAou jsq;jnj SB '-pjg -3;^ jajn;u3Apy jsdsBf puB ps;iuiig S;USUI;S3AUI jsdsBf
'Saaa^I ussAvpq spBiu IJ03 XjBnuBf [£ ps;Bp ;usiu3SjgB UOI;BAOU B o; ;irensjnd ' p ^
•sy jsjnjusApy jsdsBf 0; p3;BAou SB ps;iiuig S;U3IU;SSAUI jsdsBf puB saaa>I ussAvjsq
spBiu (siuij oj suii j UIOJJ pspusuiB SB) 0103 JaquiaosQ \z psjBp j giy j o uoi;onj;siioo
aq; j o padssj ui JOBJJUOO uoijonjjsuoo sqj SUBSUI „ P B J J U O 3 uoipnjjsuo3 j §I^I„
           • [ SI^J jo josdssj ui j JSUAVQ giy puB jsjsjJBqQ sqj ussAvjsq (siuij oj suii; UIOJJ
pspusuiB SB) £ j 03 XjBnuBf L ps;Bp jsjiBqo jBoqsjBq sqj SUBSUI „ja^iBq3 jBoqajBg \ 2i^[„
                                                                              • [ JSUAVQ
gi>j j o diqsjsuAvo sq; ui gBjj BUIBUBJ sq; jspun psjs;sigsj puB saaa">I ^q papnj;suoo
iLLZXLLi ' o u OM) .SnWIdd,           P9LUBU   gu dn-ypv[ g-A poj^ Saaa>I B         SUBSUI , J    gi^,,
96/6/
               Amended Bondholder Agreement Pg 20 of 149
Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                         19-01360-scc
ui sdd PUB JajapBq3 sq; ussAvpq 'suii; o; suii; UIOJJ pspusuiB SB 'tgo3 XjBnuBf LZ
ps;Bp ;OBJ;UO3 SuqjijQ UBOIXSJAJ sq; SUBSUI 1 , P B J } U O 3 SUJUUQ UB3ixaj\[ p §i^f„
                                                                      •;OBJ;UO3 uoi;onj;suo3
p gi"y aq; japun suoi;Bgi[qo puB s;qgij sji j o [[B p JBUAVQ gi>j oj pajJsjsuBJj JUSJBJ sqj
qoiqAV o; ;uBnsjnd p JSIIAVQ SI^J puB jusjBd sq; ' g j j ussAvpq spBiu £103 jaqopQ j pajBp
;uaiussjgB UOI;BAOU sq; SUBSUI „juauiaaj§y UOI^BAO^J PBJJU03 uoipnj;suo3 p §1^,,
                                             gusiuaajgy UOI;BAO|V[ ;OBJ;UO3 uoi;onj;suo3
P §!"H aq; o; ;uBnsjnd p JOUAVQ SI^J o; pa;BAOu SB ^ S J B J sq; puB g j j ussAvpq
spBiu (suii; o; suii; UIOJJ pspuauiB SB) 3103 JaqujsAO|s[ 0£ pajBp £ Si^j j o uoijonjjsuoo
sqj j o josdsaj ui JOBJJUOO uoijonjjsuoo aqj suBaui 1 , P B J J U O 3 uoipnj;suo3 p Si^j,,
          •p Si^j j o josdssj ui p JSUAVQ gjy puB jsjsjJBq3 sqj ussAvjsq (siuij oj siuij UIOJJ
pspusuiB SE) t7l03 I! J dv I paiBp JsjjBqo JBoqsjBq aqj SUBSUI „ja^iBq3 ^soqajBg p Siy,,
                                                                                •p JSUAVQ giy
j o diqsjsuAvo sqj ui gBjj BUIBUBJ sqj jspun psjsjsigsj puB g j j Xq psjomjsuoo (3860896
 'ou OWl) i,Sn33CL, pauiBU SIJ dn->[OBf QOt7 S S B D ;:)IJPBd auiJBj^j js^Bg B SUBSUI ^p §i^[„
                                          •sXBp (jqSia puB pajpunq jqSp puBsnoqj auo) 808' I
j o pousd B JOJ '(puBsnoqj Xjjiqj puB psjpunq suo SJE^OQ s n ) 000'0£I QSn J 0 9:>BJI XBp
jusjjno B qjiM OOIXSJ^J j o jjnQ sq; ui SSOIAJOS Suqjupjo uoisiAOjd aq; JOJ £ 8i>j j o padssj
ui s d d PUB •iaJa;JBq3 sq; ussAvjsq 'SIUIJ oj SIUIJ UIOJJ pspusuiB SB 'J7IO3 XjBnuBf £[
psjBp JOBJJU03 gu[[iiJQ UBOIXSJ/V sqj SUBSUI 1,PBJJU03 SuqjijQ UB3IXaj\[ £ §l^[„
                                                                    •;aBj;uo3 uoi;onj;suo3
£ gj-y aq; jspun suoi;Egiiqo puB sjqgjj sji j o [[B £ JSUAVQ grjj oj PSJJSJSUBJJ JUSJBJ sqj
qoiqM oj JUBnsjnd £ JSUAVQ gi^j puB JUSJBJ sqj ' g j j uaaMjaq apBiu £J03 JsqojoQ j psjBp
jusiuaajgB UOIJBAOU aqj suBaui „|uauiaaj§y UOI^BAO\[ PBJJU03 uoipnjjsuo3 £ §I^J„
                                             •juaiussjSy UOIJBAO^ JOBJJU03 uoijonjjsuo3
£ gi>j sqj oj JUBnsjnd £ JSUAVQ gry oj pajBAOu SB juajBj aq; puB g j j uaaAvpq
spBiu (auii; o; auii; UIOJJ papusuiB SB) 3103 JaquisAOisj 0£ pajBp £ giy j o uoi;onj;suoo
aq; j o psdssj ui JOBJJUOO uoijonjjsuoo sqj SUBSUI 1 1 P B J ; U O 3 uoipnj;suo3 £ §i^[„
  '£ S!"H j o josdssj ui £ JSUAVQ gi>j puB JSJs;jBq3 sq; ussAvpq (auii; o; ami; UIOJJ papuauiB
SB)  £[03 JsquiaosQ g pa;Bp JspBqo ;BoqsjBq sq; SUBSUI 1 ,jajJBq3 jBoqajBg £ §I^I„
                                                                           •£jauAvo8i>jjo
diqsjauAvo aq; ui gBjj BUIBUBJ aq; jspun psjs;sigaj puB g j j Xq pa;onj;suoo (0/,60896 'o u
OIAIl) iiSniltfOai, pa^BU gij dn-^oBf 001/ SSB[3 oijpBj auuBjAl Ja>[Bg B SUBSUI „£ §1^,,
                                              •sXBp (jqgia Xjauiu puB pajpunq SAIJ puBsnoqj
auo) 86S'l J 0 pouad B JOJ '(puBsnoqj XjJiqj puB pajpunq auo SJBJIOQ s n ) 000'0£I
QSn J 0 ajBJ XBp jusjjno B qjiAv OOIXSJ^JJO jjnQ sqj ui SSOIAJSS guijjup JO uoisiAOjd sqj JOJ
Z Si'H j o padsaj ui sdd PUB Ja-iaWBq3 aq; uaaAvpq 'auii; 0; suii; UIOJJ pspusuiB SB '£[03
[udy £j ps;Bp ;OBJ;UO3 gui||iJQ UBOIXSJ^[ aq; suBaui „ P B J J U O 3 Suq|ijQ UBaixaj\[ z ^IH..
9mz
               Amended Bondholder Agreement Pg 21 of 149
Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
j o jauAvo aq; puB janssj aq; j o XjBipisqns psuAvo (;uso jsd pajpunq auo) %00I Xjpajip
B  Supq '(dZ,6l03£I03 'ou XuBduioo) -pjg - s ^ sniyog OJSSJSJ OJQ SUBSUI (1£ jauAVQ ^JH,,
                                                                        •(sjspjoqpuog
aq; j o j[Bqaq uo) aa;snjx puog aq; j o jnoABj ui z JauAVQ Siy j o spssB aq; [|B JSAO
(sgjBqo SUI;BO|J B Sui;BJodjooui) sjn;uaqsp B SUBSUI „aSjBq3 §UI;BO[^ Z JauAVQ SfH.,
                                                                                   '3§!>I
jo    JSUAVO aq; puB janssj aq; j o XjBipisqns pauAvo (;uso jsd psjpunq auo) %00I Xjpsjip
B    Supq '(H839S33103 ' o u XuBduioa) "pjg "ay smnBg ojgaj\[ OJQ SUBSUI UZ JauMQ SlH..
                                                                        •(sjspjoqpuog
sq; j o jjBqaq uo) ss;snjx puog sq; jo jnoABj u; j JSUAVQ Siy j o spssB sq; [|B JSAO
(sSjsqo gui;BO|j B gui;BJodjooui) ajn;usqap B SUBSUI „a§JBq3 SUIJBOIJJ J JOUAVQ SjH,!
j o JSUAVO sq; puB jsnssj sq; j o XjBipisqns psuAvo (;uso jsd psjpunq auo) %00l Xjpsjip
B  Suisq '(Q339S33103 ' o u XuBduioo) - p ^ - s y snuiuj ojgsj\[ OJQ SUBSUI „J JauMQ SiH.,
                                         'sXBp (uaspuiu puB pajpunq ;qS!s puBsnoq; suo) 618' I
j o pousd B JOJ (puBsnoq; X;jiq; puB psjpunq suo SJB|[OQ s n ) 000'0£I QSn J 0 a;BJ XBp
 ;usjjno B q;iAV ooixsj/\[ j o jjnQ sq; ui SSOIAJSS gui[[ijp JO uoisiAOjd aq; JOJ g Si^jjo padssj
 ui (suii; o; suii; UIOJJ papuauiB SB) Sdd PUB -isJs^iBq3 sq; ussAvpq £103 jaquisoaQ 8[
pajBp ;OBJ;UO3 guqjiJQ UBoixaj/y[ aq; suBaui „PBJJUO3 SuqjUQ UB3ixajv[ § §1^,,
                                                                    •PBJ;UO3 uoi;onj;suo3
g gi>j sq; jspun suopBSqqo puB sjqgjj sji j o j[B g JSUAVQ SI^J oj PSJJSJSUBJJ JUSJBJ aqj
qoiqM oj JUBnsjnd g JOUAVQ gi>j puB JUSJBJ aqj ' g j j uaaMjaq j7l03 JsquiSAOj^j iz pajep
juaiuaajgB UOIJBAOU aq; suBaui ,ljuauiaaj2y UOIJEAO^J P B J ; U O 3 uoipnjjsuo3 § SI^J,,
                                             ;uaiuaajgy UOUBAO]^ ;OBJ;UO3 uoi;onj;suo3
g gi>j sq; oj JUBnsjnd g JSUAVQ Sry oj psjBAOU SB JUSJBJ aqj puB g j j uasAvjsq
apBiu (aiuij oj suii j UIOJJ pspusuiB SB) £103 qsJEj^j gj psjBp g SI^J j o uoijonjjsuoo
aq; j o psdssj ui ;OBJ;UOO uoi;onj;suoo sq; SUBSUI „ P B J } U O 3 uoipnjjsuo3 § SI^J,,
    •g giy j o psdssj ui g JSUAVQ gjy puB JSJsyBq3 sq; uaaAvpq (suit; o; SUII; UIOJJ pspusuiB
SB)    g[03 'SI -isquisoaQ ps;Bp jsjiBqo ;BoqsjBq sq; SUBSUI „ja^iBq3 jBoqajsg 5 SI^J,,
                                                                •g JSUAVQ gi^j j o diqsjauAvo
sq; ui gBy BuiBUEj sq; jspun psjs;sigsj puB g j j Xq ps;onj;suoo (8l/,6896 Jaquinu
OVil W.M-) ..snpduij,, psuiBu gu dn->[OBf QQP SSB[3 OIJIOBJ SUIJB^V ja>[Bg B suBaui „s SI^J,,
                                          •sXsp (;qgis puB psjpunq USASS puBsnoq; suo) go/.' I
j o poijsd B JOJ '(puBsnoq; Xyiq; puB psjpunq suo SJBJJOQ s n ) 000'0£I G S n i 0 9 J BJ ^ B P
jusjjno B q;iAv ooixaj^ j o jjnr) aq; ui saoiAjas guyjup j o uoisiAOjd aq; JOJ p giy j o padsaj
96/lZ
                Amended Bondholder Agreement Pg 22 of 149
Exhibit 1-      Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
'[puno3 X;ijnoas SUOI;BJ\[ pa;iun aqj Xq JO '0103 J 0 P V JuauijssAiQ puB XjqiqBjunoooy
'SUOIJOUBS UBJJ aAisusqsjdujo3 sqj Xq pspusuiB SB p y SUOI;OUBS UBJJ sq; jspun guipnjoui
'X;iJoq;nB ;usuiujsAog 'S'n Jaqjo XUB JO SOJSIUIUO3 JO S;B;S JO s;usui;jBdsQ 'S'n
sq; ';uaiu;jBdaQ XjnsBSJx "S'n aq; j o [OJ;UO3 s p s s y ugisjog j o SOIJJQ sq; Xq psojojus JO
psjs;siuiuipB ssoSjBquis apBj; JO suoipuBs JBIOUBUIJ JO OIUIOUOOS XUB SUBSUI „SUO!PUBS U
                                                                              •sjsquisui pjBoq
sjnjnj UIOJJ UOI;BUSISSJ j o SJS;P[ uiB;qo o; ;uBuaAOO B SB qaM SB sjsquisui pjBoq ||B UIOJJ
 (sjqissod X[[Bgs[ J I ) (SO;;OU B psnssi SBq ss;snjx puog aq; qoiqAV JOJ ;inBjaQ JO ;usAg UB
 uodn sAipsjja) uoijBugisaj j o SJS;;S[ 'BI[B JS;UI 'q;iAV JsqpSo; 'JSUAVQ gi>j qoBS ui ssjBqs
sq;jo (;uso jsd psjpunq suo) %00l i3A0 (sjspioqpuog sq;joj[Bqsq uo) ss;snjx puog aq;
j o jnoABj ui janssj aq; Xq ps;uBjg agjBqo ajBqs aq; suBaui „sa§JBq3 ajBqg jauAiQ ^[H.,
                               •uiaq; j o auo XUB SUBSUI „jauAio ^IHu PUB S JauAVQ SI^J
pUB p JSUAVQ gl"y '£ JSUAVQ Sly ' j JSUAVQ Sl>{ 'j JSUAVQ gl>J SUBSIU ..SjaUAVQ ^JHn
                                                        •uisq; j o XUB SUBSUI ,1a§JBq3
SniiBojj; jauAVQ ^IHn P UB agJ B q3 gui;BO|g g JSUAVQ SI^J sq; pUB agjBq3 gui;BO[g
p JauMQ §\}{ aq; 'sSjBq3 gui;Bojg £ JSUAVQ gi>j aq; 'a8jBq3 gui;BO[g z JauAVQ gi>j
aq; 'a8jBq3 SUIJBOJJ j JauAVQ Si>{ aq; SUBSUI „sa§jBq3 SUI;BOU jauMQ §iH,i
                                                               •j7-£I ssnB[3 ui psqijosop
jaq;jnj SB agjBq3 ;unoooy JOUAVQ giy B O; psfqns puB >[UBg ;unoooy UB q;iAv JSUAVQ
gi^j qoBS Xq pjsq ;unoooB SSUIUJES ps>[oo[q sq; SUBSUI „s;unoa3y SSUIUJB^ jauAVQ §!HII
                  •sjqSjj JJO-JSS XUB SAIBAV OJ >[UBg junoooy ;UBASISJ sq; UIOJJ SuiJjBpspun
UB guipnjoui '(sjap[oqpuog a q ; j o j[Bqsq uo) ss;snjx puog s q ; j o jnoABj ui 's;unoooy
sguiujBg JSUAVQ giy aq; jaAO ssSjBqo sq; SUBSUI „sa8jBq3 junoaay jauAVQ SjHn
                                                                        •(sjspjoqpuog
sq; j o JjBqsq uo) ssjsmx puog sq; j o jnoABj ui g JSUAVQ gi>j j o spssB sq; [[B JSAO
(sSjBqo SUI;BO[J B guijBJodjooui) sjn;usqsp B SUBSUI „aSjBq3 SUIJBOJ^ § jauAVQ §!H.i
                                                                                       •ssra
j o JSUAVO sq; puB jsnssj sq; j o XjBipisqns pauAvo (;uso jsd psjpunq suo) %00l Xjjosjip
 B guiaq '(0173681M03 'o u XuBduioo) -pjg -ajj snjsduij ojgs^ OJQ suBaui „s jauMQ ^JHn
                                                                        •(sjap|oqpuog
aqj j o JjBqsq uo) ssjsnjx puog sqj jo JUOABJ ui p JSUAVQ giy j o SJSSSB sqj JJB JSAO
(agjBqo SUIJBOJJ B guijBjodjooui) ajnjusqsp B SUBSUI „a§JBq3 SUIJIJOJj p jauAVQ ^IHn
                                                                                       -p%m
j o JSUAVO sqj pire jsnssj aqj j o XjBipisqns psuAvo (juao jad pajpunq auo) %00l Xjjosjip
B  gupq '(Ql70303£I03 'o u XuBduioo) -pjg -SJJ snosQ ojgsjsj OJQ SUBSUI ltp jauAVQ SiHn
                                                                        •(sjspjoqpuog
sqj j o JjBqsq uo) ssjsmx puog sqj j o JnoABj ui £ JSUAVQ gi^j j o SJSSSB aqj JJB jaAO
(agjBqo guijBojj B guijBjodjooui) sjnjusqsp B SUBSUI „a§JBq3 Suijeou £ JOU VVQ S I ^ , ,
96/ZZ
              Amended Bondholder Agreement Pg 23 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
                      fsuBog psjBuipjoqns      JUSJBJ JO   sjusiuuSissy sqj        (x)
                             isjusiusajgy aoiAjag j o sjuaiuuSissy aqj            (xi)
                                   ^suBog JBUJSJUJ j o sjusiuuSissy sqj          (UIA)
                             isuBog XuBduioojsjuj j o sjusiuuSissy sq;          (UA)
                                        'ssouBjnsuj JO sjusiuuSissy sqj          (IA)
                                !JOBJ;UO3     guqjiJQ j o sjusuiugissy sqj         (A)
                                !jsjjBq3 jBoqsjBg j o sjusuiugissy sqj           (AI)
                                                     ;ssgjBq3 junoooy sqj         (in)
                                        !SSIJUBJJB^ j o    sjusuiugissy sqj       (11)
                                                            isaajUBJBno sqj        (i)
                                                           rXjunoss Xjuoud jsjy guiAV0[[0j
sqj oj psjiuiij jou jnq guipnjoui 'juauinooQ OOUBUIJ XUB jspun SJogqqQ aqj j o suoijBgjiqo
aq; ajnoas o; (sjspioqpuog sq; j o JjBqsq uo SSBO qoBS ui) ;usgy X;ijnoss sq; JO ss;snjx
puog sq; j o JUOABJ UI (ps;BSJO sq o; JO) PS;BSJO X;ijnoss XUB SUBSUI „jsajajuj Xjunaag,,
                                                                      •S;SSJS;UJ X;ijnoss sq; gin;uBjg
JO SUI;BSJO    'SuiouspiAa sjuauinoop aqj      [JB   'XjaAijosjjoo   SUBSUI „s}UduinaoQ X^unaag,,
                                                                         •(doimsvdfdQ)
Z'%\ ssnBjQ ui JI oj usAig guiuBsui sqj SABq jjBqs ,1a3UBSBajaQ juBuaA03 pUB X^unaas,,
                                                         'p'L\ asnB|3 oj JUBnsjnd juagB JBJSJBHOO
SB   pajuioddB si Xjijua [Bgaj jsqjo   XUB   sssjun 'sajsmx puog sqj SUBSUI ^ u a S y Xjunaag,,
                                                                        •josjja JB[IIUIS
B guiABq juaiusSuBjJB JO juauissiSB jsqjo XUB JO uosjsd XUB JO uoijBgqqo XUB Suijnoss
JSSJSJUI
       Xjijnoas JO uaq 'agpajd 'agjBqo 'agBgjJoiu 'aouBjquinoua XUB suBaui „Xjijnaas„
                         •XBAVJOJ\[ UI (SdA) VSV uajBJjuasjjdBdipjSA Supq 'psjsjsjgsj
SI snssj puog sqj qoiqM ui Xjojisodsp ssijijnoss aqj suBaui 11XjojisodaQ saijunoag,,
                                            '179 ' 0 N 3003 X[nf g j o s;uaiunj;siij [BioiiBuig
j o uoi;Bj;si8a>j o; guyBjaj p y uBigsAVJOjsj sq; SUBSUI .^ay XjojisodaQ sapunaag,,
            ' I'I'01 asnB{3 ui;[ 0; usAig guiuBsui aq; aABq [[Bqs „uoijBZipouiy pa|npaqas„
                                                            •ssi;iJoq;nB suoipuBs ;UBAS[SJ
jsq;o JO UBigsAVJOj\[ JO uiopSui^j ps;iun 'XjnsBSJx s,X;safEj/\[ jsjg 'uoiun UBsdojng sq;
96/£Z
                Amended Bondholder Agreement Pg 24 of 149
Exhibit 1-      Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                          19-01360-scc
  •suoipBsuBj; asaq; j o uoi;Buiqiuoo XUB JO UOIPBSUBJ; JB[IIUIS XUB JO an[BA JO >[SIJ guioijd
JO [BpuBUij 'oiiuouooajo sajnsBsiu JO ssoipui gupud JO [BIOUBUIJ 'OIUIOUOOS JO 'ssi;unoss
JO s;usiunj;sui ;qsp JO X;inbs 'ssi;ipoiuiuoo 'saiouajjno ';ipaJO 'SS;BJ SJOUI JO SUO
'O; SOUSJSJSJ Xq psjuas JO 'guiA[OAUi ;uaiuaajSB JBJIUIIS JO uoi;do JO UOIPBSUBJ; aAi;BAiJsp
JO   sjn;nj   'PJBAUOJ
                     'sSpsq 'JBIJOO 'dBO 'dBAvs XUB O; padsaj q;iAV o;ui psjs;us JsjjBSJsq
JO SUI;SIXS AVOU  s;usiunoop JO s;uaiussj8E [[B puB XUB UBSUI ||Bqs .^uauiaajSy dBAVg,,
        •sousnijuj sAispsQ SBq XuBduioo Jsq;ouB qoiqAV JSAO XuBduioo B SUBSUI ..XjBipisqng,,
                                                                                            •JSJJSS sq;
o; SuijBpj juaAa jaqjo XUB JO Xq UOIJOB a>[B; o; aJin[iBj XUB Xq iia>[B; IIOI;OB XUB JO ;[nsaj B
SB pui5[ XUB j o iuiB[Oja;unoo JO ps-jjo 's;ndsip 'sousjsp pspassB XUB OJ joafqns Suiuioosq
josjsq; uoijiod JO sjqBApasj BJO ;[nssj B SB Suipn[oui 'ssiAVJsq;o JO ;IIBUSAOO JO X;IIBJJBAV
 'uoi;B;usssjdsj B JO qoBSjq B JO ;[nssj B SB SUISUB ss|qBAisosj ssBqojndsj o; SUIOUBUIJ
 ssiqBApos^j psiji[Bn£) B UI ssiqBAposjJO JS[[SS B J O uoijBgqqo XUB guipn[oui 'SUIOUBUIJ
ss[qBAisos>j B ui XjBiuo;sna sq o; q;iBj pooS ui psuiuuspp SBq ^ a j s j sq; qoiqM
XuBduio3 dnojr) ^ S J B J XUB Xq o;ui pajs;iis souBuuojjsd j o sss;uBJBnS puB ssi;iiiiuspui
'S;UBUSAOO 'SSI;UBJJBAV 'suoi;B;usssjdsj SUBSUI ^SupjBjjapufj uoijBziiunaag pjBpuBjg,,
         •ss;snjx puog sq; Xq pauiB;uiBiu 'oirB;BpiuB;s-AVAVAV a;is qaM aq; SUBSUI        „BJBPUIB;S 1 ,
                                                                                     •(ui)ig-9ssnB]3
ui      ;no   jss    SUIUBSUI    aqj   aABq   [[Bqs   ,juaiuaaj§y      ;uauia[;ps      japjoqaJBqs,,
                                                                         •sSjBq3 sjBqs JSjayBq3
sq; puB SSSJBI[3 sJBqs      JSUAVQ     Siy sq; 'sgjBq3 sjBqs Jsnssj aq; suBaui „sa§JBq3 ajBqg,,
       •suua; qjgusj S,IUJB uo dnojQ JUSJBJ aqj JO jaquiaiu B Xq pauinssB ajB saoiAjas sqj (11)
JO '(SUIJSJ JBJIUIIS XjqBuosBSJ uo SJB sjuaiussjSB ;usiusoB[dsj qons ji pjsqqjiAv sq o;
;ou) sa;snjx puog aq; j o ;ussuoo US;;IJAV joud sq; psuiB;qo ;SJIJ SuiABq o; psfqns 'dnojQ
^ S J B J sq; spis;no XuBduioo B q;iAV puB SUMS; q;Sus[ S,UIJB UO SJB s;uauiaajSB qons (i)
pspiAOjd SSI>J sq; j o psdssj ui s;usuissjSy soiAjag AVSU XUB O;UI JS;US JO s;n;i;sqns
o; ps[;i;ua sq [[Bqs dnojQ JUSJBJ sqj jBqj 'jsASAvoq 'pspiAOjd ^sjqBOijddB SB) ssiUBdui03
dnojQ sqj j o uoijBjjsiuiuipB puB sSi-y aqj j o juauiaSBUBiu puB uoijBJado 'Suija>[JBiu
aqj oj UOIJB[SJ ui XuBdiuo3 dnojr) JUSJBJ XUB Xq suusj qjSusj S,IUJB UO OJUI psjsjus sq
oj JO ojui psjsjua SJUSUJSSJSB SOIAJSS sjnjnj puB juajjno aqj suBaui , 1 s;uauiaaj§y aaiAjag,,
                                                        •sagjBq3 aJBqs aqj        (IAX)
                                pus 'sjqgfy uoijoaj[03 j o sjuauiugissy aqj       (AX)
                                         ;(s)juauiaajgy jsnjx UBOixaj/y[ aqj      (AIX)
                                         !ssSjBq3 SUIJBO[ j   JSUAVQ SI>J   sq;   (nix)
                                               pgjBq3 guijBoj j jsnssj sq;        (nx)
                                                              issgBSMOjAI sq;      (ix)
96/fZ
                    Amended Bondholder Agreement Pg 25 of 149
Exhibit 1-          Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                      19-01360-scc
                                                                                                                      :BSJSA
SOIA puB jBjnjd sq; spnjoui [[Bqs jsqiunu JB[nguis sq; gui;ouap spjOAV                                      (q)
                                            !Xjuo souajajaj j o asBa JOJ ajB sguipBaq                      (B)
                                :sajinbaj asiAusq;o ;xs;uoo sq; sssjun ';usiussjSy p u o g siq; uj
                                                                                                         uoipnj;suo3           z'l
                                                                                            •(suoijnjosd^    usuujt)
g'9l ssnB[3 o; ;uBnsjnd uo^njosaj (oiuojjoaja               JO) USJJIJAV B SUBSUI           „uoijn[osa^[ u a j j u ^ , ,
              '( 9 )Z,'£I asnBj3 ui ji oj   USAIS SUIUBSUI       sqj SABq (jBqs < ,p§png qSB3 Xirjaa^v,,
                     •spuog s.jsnssj sqj sss[ spuog SuipuBjsjnQ sqj                        SUBSUI      „spuog    SUIJOA,,
                               •poijsd qons JOJ jsSpng [Bnuuy sqj ui psjsSpnq                             ssjnjipusdxs
jsqjo JO ssjnjipusdxg iBjidB3 psjBpqosuo3 qons j o junouiB sqj UIOJJ pousd                                qons j o pus
sqj j o SB p3jBjno[BO jioijsp JO snjdjns [BnjoB UB 'poijsd XUB Sujjnp psjjnoui                            ssjnjipusdxs
jsqjo XUB JO ssjnjipusdxg [BjidB3 psjBpi[OSuo3 oj josdssj qjiAv 'SUBSUI                                    „aauBiJBA,1
                                                                                            •piBd sq [[Bqs JOBJJU03
guijjuQ uBOixspv XUB jspun jusi[3 B Xq spBiu sjusuiXBd                      JBIJOQ        s n IIB qaiqAv ojui ^juBg
XjEionpi j aqj j o auiBu sqj ui psusdo junoooB 5[UEq sqj                    SUBSUI        ^ u n o a o y j s n j x QSIlu
                                                                                        •Boijsuiy j o SSJBJS pa;!un
aq; j o Xousjjno [Bgsj sq; Suisq 'sjBqop               S3;B;S   pa;iun    SUBSUI „SJB|[OQ           gfj,, JO ..QSfJ,,
                                                                            3l
                   •pspusuiB   SB   '££61 j o p y s s p u n o s s ' S ' n        lJ   SUBSUI 1 , p y   soijunoas gfj,,
                                       j u a i u s s j S y p u o g siq; jspun S;UBUSAOO SAI;OIJ;SSJ
XUB O; psfqns jou si jBq; (11) puB ss;snjx p u o g sq; j o inoABj ui pa>[30[q ;ou si ;Eq;
;unoooy XUB UI jisodap uo (1) qsBO ajqEjiBAB XjsjBipsuuui SUBSUI „qsB3 papujsajujj,,
                     •Si^j B J O ssoj   JBJOJ   sAijomjsuoo      JO   jEnjOE     UB SUBSUI     ..juaAg s s o g       IBJOX,,
                                                                                                                ja
                        ' IT'OI asnBi3 ui ji oj USAIS SmuBaiu aqj SBq „aaijo^[ JajJO                                 PU3Xii
                                                        •ajqEOfiddB SB 'g - £'0l qSnojqj i'£"0l sasnB[3 ui
jno jss s p u o g ssBqojnd oj jonssj sqj        JOJ   sssoojd sqj SUBSUI ,1uisiuBqaaj\[ JajjQ - i a P U 3 Xii
                                 ' l ' £ ' 0 1 asnB[3 ui ji oj   USAIS SUIUBSIU           aqj SBq ..JajJO J 3 ? 0 3 ! . !
                                                                     •X[guipjoooB psnjjsuoo
sq [[Bqs „XBX, 1 puB j o s j s q ; josdssj ui ssij|Buad puB uoajsqj JSSJSJUI qjiM j s q p g o ;
sgjBqo B UI gui;|nssj suoi;ipuoo JO puB SUOI;OIJ;SSJ XUB puB 'sguip|oqq;iAV puB suoipnpsp
'sssj 'ssgjBqo 'sai;np 's;soduji 'saiAaj 'saxB; sjn;nj puB ;usssjd JIB SUBSUI „saxBx1,
96/SZ
               Amended Bondholder Agreement Pg 26 of 149
Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                            19-01360-scc
                                •S;BQ ;usiupiisuiy aq; uodn X[a;Bipaiuiui 'SAI;OSJJS suioosq
 [[Bqs anssj puog 6103 9MJ PUB 9 n s s I puog gi03 sq; SuipajjB ;ou ;usuissjgy puog
 siq; jspun ssiyBd sq; usaAvpq suoi;BSi[qo pire s;qSu jaq;o [JB puB 'aAipajjs suioosq [[Bqs
 ;usiussjSy puog siq; jspun suoi;BSi[qo SB Xpjos JSSJS]/\[ puog sq; SUIAVOUOJ SAiAjns
 |[Bqs ;Bq; snssj puog gi03 sq; Jspun suoi;Bgqqo sq; guiujsAog suoi;ipuoo piiB SUMS; sq;
 puB snssj puog 6103 3l Il guiujsAog suoijipuoo puB suus; aq; ';uaiuaajSy puog 6103 3MJ
j o suua; aq; SuipuauiB ;usiussjSy puog siq;jo suoi;ipuoo pire suus; [[B         (O)
                                                      puB ^SSI^IBJ sq; ussAvpq suoi;BSqqo
pire s;qSu Jsqynj XUB ;noq;iAV S;BUIIUJS; X[s;B!psiuiui Js^Bajaq; [|Bqs ;uaujasjSy puog
SI03 aqx 'Opuog,, SE) ;usiusajgy puog siq; Xq psuJSAog sq puB 3-8600^0 100 'ON
NISI (OJ11! pagjsui pus) ui .^puog,, SB pspnjoui sq 'jspunsjsq; sssups;qspui SiiipuB;s;no
sq; j o uoi;Bnui;uoo ui 'JjBqs snssj puog gi03 aqj Jspun spuoq sq;              (q)
                     !(;usiuaajSy puog 6103 pa;B;saj puB pspusuiB sq; SB) ;uaiusajgy puog
siq; j o suoisiAOjd aq; q;iAv souBpjoooB ui psnj;suoo puB Xq psujsAoS sq 's;Bp ;Bq; UIOJJ
puB uo '[[Bqs snssj puog 6103 aMl -lapun sjspioqpuog Suijsixg sq; j o siioi;BSiiqo puB
s;q8ij aq; ;Bq; os 'pajBjsaJ puB papuauiB sq [[Bqs jusuissjSy puog 6103 311J    (B)
                                                       'pSAIBAV JO psysijBS SJB (judpdodjd
suoiiipuoj) 9 ssnBi3 ui psjBjs suoijipuoo sqj qoiqAV uo sjBp sq; UIOJJ puB uo psjjs q;iyV\.
                                                              ;uoiuojB;saj pus juouipuauiy       yz
                                                                                spuog aqx        'Z
                                                                   •ps;B;saj puB papuauiB
SB ;usiussjSy puog siq; o; SSOUSJSJSJ aq a;BQ ;uaujpuaiuy aq; UIOJJ puB uo p s j j s q;jAv
'[[Bqs .juauiaajSy puog siqj,, o; ;usiussjSy puog 6103 9lIJ u ! SSOUSJSJSJ     (q)
         puB ;(X;qBuosjsd JESSI s;EjBdss SuiABq ;ou JO JsqpqAv) diqsJSujiBd JO uiniposuoo
'sjn;uaA ;uiof';snj; 'UOI;BPOSSB XUB JO a;B;s BJO XOUOSB JO S;B;S ';uauiujSAog 'uoi;BJodjoo
'XuBduioo 'UIJIJ '[BnpiAipui XUB spnpui [[Bqs .^osjad,, B O; SSOUSJSJSJ          (g)
                                                jusiussjgy puog siq; q;iAv aouBpjoooB ui
paAiBM JO paipsuisj usaq ;ou SBq ;i ji „guinu!;uoo„ si ;|nBjsQ j o ;usAg UB   (J)
                                         !uoi;Bjngsj JO uoisiAOjd qons o; gui;B[Sj suoisiosp
guipuiq jsq;o pire s;uaiugpnf 'sguqm 'suo[;BUiuuapp XUB guipnioui 'AVBJ qons oj jirensjnd
XjuoqjnB ajBijdojddB aqj Xq apBiu suoijEjngaj XUB O; puB 'pspBUS-SJ JO pspusuiB sq
XBUI ;I SBuoisiAOjd ;Bq; o; SOUSJSJSJ E SI AVB[ JO uoisiAOjd B O; saouajajsj      (s)
                                                                                       !uisjsq
ps;B;s ssiAVJsq;o sssjun siui;   OJSQ O; SOUSJSJSJ B SI SUII; B O; SSOUSJSJSJ    (p)
                                                                                Uusiussjgy
puog siq; j o sssnBp sq; o;          SSOUSJSJSJ   SJB   sssnB^ o; saouajajaj     (o)
96/9Z
             Amended Bondholder Agreement Pg 27 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
                        •aa;snjx puog aq; Xq pappap SE sanuaA jaq;o qons JO B;BPUIB;S UO
paqsijqnd aq XBUI ;usiussjgy puog siqx "spuog sqj j o UIJSJ SJIJUS sqj jnoqgnojqj oqqnd
[BJSUSS aqj oj aiqB[iBAB si juaiuasjgy puog siqj JBqj sjnsus [[Bqs janssj aqx 'Jsnssj sqj JO
aajsnjx puog sqj UIOJJ psuiBjqo sq XBUI pUB auoXuB oj ajqBiiBAE si juaiuaajSy puog siqx         Z'P'Z
                                                    g-gi asnB|3 OSJB aas 'qjiAv paqdiuoo sq
oj SSI;I|BIUJOJ JO US>[B; aq o; pajinbaj uoipB jaqynj XUB ;noq;iAv ';uaiunooQ aouBui j jsq;o
XUB puB ;usiussjSy puog siq;jo suus; aq; Xq punoq BJB sjap|oqpuog aq; 'Xjo;isodaQ
sai;ijnoss sq; q;!M (Xjpsjipui JO Xjpsjip) Jsp[oqpuog B SB psjs;siSsj Suisq j o snyiA Xg        yp'Z
                                                 juaiuaajSy puog siq; j o ajnjBU Suipuig          p'z
                                             •jusiuaajSy siqj Xq jusuissjSy puog 6103 3M1
j o jusuipusuiB sqj SuipuBjsqjiAvjou '(sjuauinooQ Xjunoss sqj ui psijiosds suoijBOijqBnb
 puB SUOIJBJIUIIJ sqj oj Xjuo josfqns) jusiusajgy puog siqj oj JUBnsjnd pspusuiB
SE 'sjuauinooQ aouBuig sq; japun guisiJB ssi;i[iqBi[ JJB JSAOO qBqs puB psjjs puB SOJOJ
 [[nj ui anui;uoa [[Bqs s;uaujnooQ X;ijnoas sq; o; ;uBnsjnd usAig X;ijnoss sq; ;Eq; SLUJIJUOO
;usuinooQ X;ijnoss B jspun X;ijnoss ps;uBjS SBq ;Bq; JoSqqQ qoBS                  (q)
                                                                       puB JusuissjSy
puog siq; jspun ssi^jiqBij puB suoi;BSi[qo sq; o; pua;xa puB pajja puB aojoj [[nj
ui uiBiuaj [[IAV juaiussjSy puog 6103 aqjjo (tQunodspuv spuoq 3ijifo snjvjg) 8 asnB[3
Xq psjB[diusjuoo SB jusiunooQ SOUEUJJ XUB jspun JI Xq OJUI psjsjus JO USAIS suoijBSqqo
jsqjo puB sssjuBJEnQ sqj JBqj suuijuoo XjqBOOASJji sJoSijqQ sqjjo qoBa      (B)
                                                      :()ii9p303uj suoijipuoj) 9 ssnE[3
qjiM souBpjoooB ui psoBjdsj puB psgjBqosip jou si ;usiunooQ X;ijnoas JO ;uaujnooQ
aouBUij ;uBAS[aj aq; ;ua;xa sq; o; SSBO qoBa ui puB ;uaiussjgy puog siq; guiuSis Xg
                                              X^unaag puB saajuBJBnf) jo UOIJBUIJIJUO3            f-j
                         •psjjs puB SOJOJ [|nj ui snui;uoo jusiusajgy puog siq; Xq pa;B;saj
pire papusuiB SB '[[Bqs (;iisuinooQ X;ijnoss Jsq;o qoBs pire JoSqqQ qosa Xq ss;iiBJBn£) sq;
Suipn[oui) s;usiunooQ SOUBUIJ Jsq;o sq; pus ;usiussjgy puog 6103 aqiJ 0 suoisiAOjd sqx
                                                                   suoijBSqqo Suinnpuo3          z'Z
                                                          •X[SAijosdssj snssj puog g{03 sqj
 puB snssj puog 6103 9l Il 0 J ajqBoijddB suoijipuoo puB suusj aqj ujsAog [[Bqs jusiuaajSy
 puog siqj oj joud joajja ui juaiuaajSy puog gi03 sq; puB ;uaujasjgy puog 6103 9l Il
j o suoisiAOjd aq; 'jajjBSjaqx "papioA sq [jBqs jusiuaajSy puog 6103 aqjjo juaiuajBjsaj
 puB jusuipusuiB sqj puB pssdB[ SABq oj psiussp sq [[Bqs snssj puog 6103 3MJ P UB anssj
 puog g[03 aqjjo JSSJSUI pssodojd sq; 'sjspjoqpuog Xq psAOjddB SBAV ;usuipusiuy sq;
qoiqM ;B Suipsj^ ,sjapjoqpuog aq; j o s;Bp sq; JSJJB sXBp 03 guiiJBj a;Bp aq; Xq paAiBAV JO
paijsi;Bs ;ou ajB (judpaoajdsuoptpuoj) 9 asnB[3 ui pa;B;s suoi;ipuoo sq; ;Bq; ;uaAa aq; uj
96/1Z
             Amended Bondholder Agreement Pg 28 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
puog aq; puB Xjo;isodaQ sai;iJnoas sq; JOJ XBAV jBOipEjd ;ssq sq; ui USJJB; sds;s qons q;iAv
asBO qoBa ui) spuog 6103 Suijsixg aq; q;[Av spuog g [03 Sui;sixg sq; SSJSUI O; Xjo;isodsQ
ssi;ijnoss sq; q;!AV sds;s XJBSSSOSU |[B S>[B; [[Bqs ss;snjx puog sq; 'josjsq yyg ssnB[3
ui ps;si[ uoi;ipuoo qoBs j o JSAIBAV JO UOI;OBJSI;BS joud sq; o; pafqns          (o)
                                                                        •;sajs;uj uoijBzijijn
 qsB3 ps;oij;ss>j psmooB j o padsaj ui (uaAas-X;qSp pajpunq aAij puBsnoq; OAV;
 -Xyoj SJBJIOQ s n ) Z.8S'3l7 QSA OJ [Bnba junouiB [Bdiouud a;BSajSSB UB q;iAv spuog panssi
X|Avau SAposj |[Bqs sjspjoqpuog Sui;sixg (AI) puB !snssj puog sq; japun ;ssja;ui psmooB
j o psdssj ui (;qgis-Xjioj pajpunq OAV; piresnoq; SAIJ-XJJOJ psjpunq asjqj UOIJJIUI auo-XjJoj
                 7               0:
 SJB|[OQ s n ) 8t 3'Sl7£'Il7 QSn > [Bnba junouiB [Bdiouud ajBgajggB UB q;iAV spuog psnssi
X[Avau SAISOSJ |[Bi[s sjspioqpuog gui;sixg (in) !;SSJS;UI uoi;Bzi[i;n ;unoaoy X;ipinbig
 panjooB j o psdssj ui (sAij-XjuaAas pajpunq jqSia puBsnoqj auo SJBJIOQ s n ) SZ-S'l GSn 0 }
 [Bnbs junouiB [Bdiouud sjBSsjggB UB IJJIAV spuog psnssi XJAVSU SAposj [[Bqs sjspioqpuog
 gi03 gui;sixg (u) !snssj puog gi03 a ^ Jspun ;SSJS;UI psmooB j o padssj ui (X;xis
 pajpunq ;qgp puBsnoq; us; psjpunq USASS uoiqiui SUO-XJUSAVJ SJB[[OQ s n ) 098'0l/-'l3
 QSn apnioui [[IAV junouiB qoiqM '(XJXIS pajpunq jqgp puBsnoqj uaj pajpunq uaAss
 uoi[|iiu xis-Xjsuiu psjpunq suo SJB[JOQ s n ) 098'0IZ,'96l QSn 0) [Bnbs junouiB [BdiouiJd
 sjBgsjSSB UB qjiAv spuog psnssi X[AVSU aApoaj [[Bqs sjapjoqpuog g{03 Suijsixg (i)
 :JSSJSJ/\[ puog aq; q;iAV uoipauuoo ui ';qnop j o aouBpioAB sq; J O J            (q)
                                                               •SAoqB paqijossp ;SSJS;UI piBdun
pus pamooB j o padsaj ui spuog j o aouBnssi aq; j o uoijajdiuoo aq; jajjB X|a;Bipaiuiui
anssj puog aq; uo ;saja;ui piBdun puB psmooB ou sq jjBqs sjaqx 'Cjsajajuj uoijBzqpjg
;unoaay Xjipinbig,, aq;) p o u a j iuija;uj aq; Sujjnp XBp qoBS JOJ ;unoiuy uoi;BZiji;n
junoooy Xjipinbig sqj uo uinuuB jsd (juso jsd SAIJ juiod USASS) %0S'Z, J 0 ajBJ B
JB psjB[no|BO 'JSSJSJUI (z) puB 'snssj puog gi03 sqj Jspun SJBQ jusuipusuiy sqj Suipn[oui
jou jnq qSnojqj psmooB JSSJSJUI piBdun puB psmooB puB junouiB [Bdiouud SuipuB;s;no
sq; (X) :jo Jsp[oqpuog g[03 Sui;sixg qonsjo sjBqs B;BJ ojd sq; o; [Bnbs ;unoiuB S;BSSJSSE
UB ui spuog psnssi XJAVSU SAISOSJ [[Bqs japjoqpuog gj03 Suijsixg qoBa 'jaSjaj^j puog sqj
qjiM uoijosuuoo ui 'SJBQ jusuipusuiy sqj UQ •(„jsaja}uj uoi}Bzi|pfj qsB3 papujsa^,,
aqj) poijsj UIIJSJUJ sqj Sujjnp XBp qoBS JOJ junouiy uoijBzijijn MSB3 psjoijjssy sq; uo
lunuire jsd (;iiso jsd SAIJ ;uiod USASS) %0S'A J 0 a p j B ;B ps;B[no[Bo ';SSJS;UI (11) puB 'S;BQ
;usiupusiuy sq; Suipnioui ;ou ;nq 0; ps;B|noiBO 'S;BQ ;usiupusiuy sq; 0; joud ;usuissjSy
puog 6103 9MJ Japun s|qBXBd pire snp SJSAV ;Bq; s;iinoujB snpjSAo j o psdssj ui psmooB
;SSJS;UI iBuoi;ippB sq; Suipnioui 'a;EQ ;usuipusiuy sq; o; joud Xis;Bipsiuiui guipiiB;s;no
spuog 6103 Sui;s!xg sq; uo ;sajs;ui piBdun ;nq 'psmooB sq; (1) :jo japioqpuog
gui;sixg qons j o ajBqs B;BJ ojd aq; o; [Bnbs ;unoiuB a;BgajSgB UB UI spuog panssi XJAVSU
SAISOSJ [[Bqs Jsp[oqpiiog Sui;sixg qoBS 'js8jaj^[ puog aq; j o uoi;Biuiunsiioo aq; o; jouid
XjsjBipsiuuii 'S;BQ ;usiupusiuy sq; UQ -(X^SASS puB pajpunq SAIJ puBsnoq; psjpunq suo
uoi[iiiu siiiu-X;jiq; psjpunq suiu SJB|[OQ s n ) 0Z.S'00r6£6 QSn XjsjBuiixojddBjo ;unoiuB
[BdiouiJd guipuB;s;no UB q;iAV spuog j o ssuss suo 'jsgjsjAj puog aq; o; pajja guiAig JSJJB
XjsjEipsiuiui 'S;BQ jusuipusuiy sqj j o SB SuipuEjsjno SABq [[IAV jsnssj sqx          (B)
                                                                                                    rs'3
                                                                                    spuog aqx        S'Z
96/8Z
              Amended Bondholder Agreement Pg 29 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                      19-01360-scc
                                                     •ssuadxa puB jsoo UAVO SJI JB suoijEjnSaj
puB SAVBJ [BOOJ aiqBoqddB qjiAv souBqduioo sjnsus jsniu jsp[oqpuog qosg '(sssuisuq
Suiop JOJ (s)soB[d sji 'sssjppB pajajsiSaj sji 'Xouapissj SJI 'XJI[EUOIJBU SJI OJ -S-S snp)
josfqns sq XBUI jspjoqpuog B qoiqAV oj SAVE] [BOO] jspun siuij oj siuij UIOJJ s[qBOi[ddB SB
'spuog aqj oj pjBSaj qjiAv SUOIJOIJJSOJ jajsuEJj JO asBqojnd oj joafqns aq XBUI sjsp[oqpuog      Z'\'9
                                                                           •psSpsjd sq XBUI
puB sjqBjajsuBJj XJSSJJ SJB spuog sq; 'g ssnBi3 siq; u; qpoj p s SUOI;OIJ;SSJ aqj oj jaafqns     [" [ "g
                                                          spuog jo jajsuBj; puB asBqajnj             •§
        •joy ssijunoss s n 3H1 Japun spuog sqj jo uoijEjjsigsj JOJ sguBjJB oj uoijBSqqo ou
jspun si jsnssj sq; puB ' p y ssi;ijnoss s n aq; Japun psjs;sigsj ussq ;ou SABq spuog aqx £'["17
                                        guaSy SUIXBJ aq; Xq pa;nosxs aq XBUI uoi;Bj;siSaj
sqx "uopBoijijou aqj j o Xdoo E aAisoaj [[Bqs sajsnjx puog aqx "jusiuaajSy puog
siqj j o suoijipuoo puB suuaj aqj ui saSuBqo XUB JO XjojisodsQ ssijijnoss sqj XJIJOU [[Bqs
puB spBiu si XjojisodsQ ssijijnoss sq; ui UOI;BJ;SISSJ ;OSJJOO ;Bq; sjnsus [[Bqs jsnssj sqx      3'l'l7
                                                                  •XjojisodsQ ssi;ijnoas
aq; j o suoi;ipuoo pUB suua; sq; puB (pg/ZOOZ PV) PV Xjo;isodsQ ssi;ijnoss sq; o;
guipjoooB Xjo;isodsQ ssi;unoss sq; ui pajs;s!gsj sq [[Bqs spuog sq; puB snssj puog sqx j g - ^
                                                Xjo^isodaQ saijunaajs aqj ui uoijcjjsiSoy           -p
                                                         •sjsppqpuog sq; o; ;soo ou ;B
sq [jBqs Sui;si[ qons Xuy 'sSuEqoxg UB UO spuog aq;jo Sui;si[ JOJ X[ddB [[Bqs janssj aqx
                                                                                     Supsig           £
        •ajBQ X;ijn;Bj/\[ aq; o; a;BQ anssj sq; Suipnjoui puB UIOJJ SI spuog aq;jo joua; aqx     S'S'3
                                          '3'8600/.0 100 ON si anssj puog aqjjo ^ISI a q i       17'S'3
                                                                   ',6103/17103 anssj puog
pajnoas JOIUSS 'PH '3id § u HI! j a OJSSJ^ OJQ %0S'Z,i. SB psquossp aq [JIAV anssj puog aqx      £'g - 3
                                  •aAoqB (E)["g-£ ssnB|3 oj JUBnsjnd psjB[na[EO sjunouiB aqj
ui panssi aq [[Bqs jspjoqpuog g[03 Suijsixg qoBS oj psnssi spuog sqj 'jusiusajSy puog
siqj j o uoisiAOjd jaqjo XUB JO Z'9'Z asnBi3 siqj j o aouajuss guipsosjd sqj guipuBjsq JIAVJOU
'jqnop j o souBpioAB sqj J O J       •ssA[ssiuaqj ussAvjsq nssvd uod >[UBJ [[Bqs spuog
a q i josjsqj (piresnoqj psjpunq suo SJEJIOQ s n ) OOO'OOl QSn j o ss[dij[niu [Bjgsjui
pus (puBsnoqj psjpunq OAVJ SJB[[OQ s n ) 000'003 QSn J 0 JUSIUJOJJB puB uoijdjjosqns
uinuiiuiui B qjiM qoBa (auo SJB[[OQ s n ) I QSn s ! P u o a M 3 ^ J 0 an[BA aaBj aqx 3'S'3
                                                                             •(q)[^ssnB[3
ui pajBugisap i\[jsi auiBS aqj SABq pus spuog sq [jBqs spuoq qons [[B qoiqAV JS^JB '(aajsmx
96/6Z
             Amended Bondholder Agreement Pg 30 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
                                    '( B )S'£I a s n B | 3 j o sousjuss JSJIJ sqj ui psuiBjuoo JUBUSAOO
sqj qjiAv souBi[duioo souspiAs [[Bqs 'JSUAVQ gi^j qoBS puE janssj aqj j o sjuauinoop
[Euoijnjijsuoo aqj oj joadsaj qjiAv 'qoiqM 'ajBQ juaiupuauiy aqj j o SB aojoj ui j s j a y B q 3
aq; puB s j o S q q o aq; j o s;uaiunaop jBUOi;n;i;suoo sq; j o saidoo payiyao                (q)
                !;usiupusuiy sq; j o ;[nssj B SB jnooo o; Xis>[i[ si JO SuipuB;s;no sq [[IAV ;[nBjSQ
j o ;usAg [Bijuspj JO ;[nBjsQjo ;usAg ou 'uisjaq psuiB;uoo SJSAIBAV sq; pue ;uaiupiiaiuy
 sq; o; p s j j s SuiAig J S ^ B ';Bq; jsnssj sq; UIOJJ SUI;IJAV UI UOI;BUIJIJUOO         (g)
                                            !aa;snjx p u o g sq; o; pajsAipp pus ps;nosxs X[np
S ; E Q ;usiupusiuy aq; j o SB aojoj ui JOUAVQ gj-y XUB JO janssj aq; puB ; U S J B J sq; ussAvpq
(s);usiussjgy UBOJ ps;Buipjoqns ^ S J B J [[B puE JSUAVQ gi^j XUB puB jsnssj sq; ussAvpq
(s)s;usiussjSy UBog JBUJSJUJ j[B 'jsjsjJBq3 sqj JO XuBduj03 dnojQ XUB puB jsnssj
sqj ussAvjsq (s)jusuissjSy UBog XuBdiuoojajuj JJB J O ssidoo psyijjso                   (j)
                                                             tssijJEd JUBASJSJ sqj Xq psjnosxs Xjnp
'(SOJOJ UI   Xjjuojjno   JUSJXS   sqj oj) sjusiunooQ josfojj sqj j o Xdoo psijijjso E     (S)
                                                                                       !psjnosxs Xjnp
(snssj p u o g 6103 3 l Il P U B anssj p u o g g i 0 3 sqj j o JSSJSUI sqj qjiM uoijosuuoo ui ojajsqj
XJBSSSOOU    psiusap sjuaiupuauiB XUB puB) jusuissjSy XousSy SUIXBJ sqj                    (p)
                                                                                      ^psjnosxs
Xjnp z'p\ ssnB|3 ui qjjoj jss sssj puB sssusdxs oj psjEpj (snssj p u o g 6103 3M1 P U B anssj
p u o g g i 0 3 a q j j o JSSJSUI sqj qjiM uoijosuuoo ui ojsjsqj XJBSSSOSU psiuaap sjusiupusuiB
XUB puB) jsnssj sqj puB s s j s m x p u o g sqj ussAvpq ;usiussjgB sq;               (o)
    i o p j s q ; ssiyBd JJB Xq psjnosxs Xjnp 'uuoj sjqBjdaooB ui Suiaq '(sjuaiuqoBjjB aAijoadsaj
Jisqj j o qoBS 'uoijBjiiuij jnoqjiAV 'Suipnjaui) SuiijBjjapun s jajajJEq3 sqj puB sssjuBjBno
                                                                  1
sqj 'guiJjBjjspun sjuaJBj sqj Suipnjoui) sjusiunooQ SOUBUIJ JJE                        (q)
                                                                                        iojsjsqj ssijJBd
[[B Xq psjnosxa X[np (juaiuqoEjjB qoBa qjiAv         SUO|B)   juauissjSy p u o g siqj        (E)
                                                                  :JI oj XJOJOBJSIJBS XjqBuosBSJ
souBjsqns puB u u o j ui 'SUIAVO[|OJ sqj psAposj SuiABq s s j s m x puog sqj oj josfqns
sq [[Bqs jusiuaajSy p u o g s i q j j o JUSUISJBJSSJ puB jusuipusuiB s q j j o SSSUSAIJOSJJS aqx            ig"9
                                                                  juauiaajSy
puog    pajB;sa^[ pus papuauiy aqj j o ssauaAipajjg JOJ juapaoajj suoi}!puo3                                 j-9
                                                                            juapaaajj s u o i j i p u o )     -9
                                       •juaiuaajgy p u o g siqj japun (sjqgu guijoA 'oj pajiuiq
 jou jnq 'Suipnjoui) sjqSu sji szijijn sssjsqjJSAsu XBUI SUOIJOIJJSSJ XjojBpuBiu siqBoijddB
j o qoBSjq ui s p u o g sqj pssBqojnd SBq qoiqAV Jsp|oqpuog B 'SAoqB sqj SuipuBjsqjiAvjoisj                 £g-g
96/01
                Amended Bondholder Agreement Pg 31 of 149
Exhibit 1-      Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                           19-01360-scc
jspioqpuog oojg p y sqj oj sjosiApB JBIOUBUIJ JO [BSa[ aqj j o qoBa (i) :(oj piBd XjsnoiAajd
jou pus) Xq pajjnaui ajBQ juaiupuauiy aqj oj dn pamooB (saaj uoijajdiuoo UOIJOBSUBJJ
JO ssaoons ireqj jaqjo) jqap s^snssj sqj j o guunjomjssj aqj oj psjB[Sj sssusdxs puB saaj
[[B 'XBd oj suoijonjjsui s[qB00ASJJi j o ssidoo JO 'jo jusiuXBd j o souapiAa      (o)
                                Uoajjg asjaApy jBuajEj^j E aABq oj psjBdioijuB sq XjqBuosBSJ
pjnoAv jBqj SJSSSB s;i JO XuBdiuo3 dnojQ ^ S J B J XUB jsuiBge Suipssoojd JESSJ jsqjo JO
UOIJBSIJIJ SUIJIJAV u; psusjBSjqj JO Suipusd ou si ajsqj S J B Q p s i u p u s i u y sq; j o SB 'juajBj
aq; j o sSpajAvoujj sq; o; ';Bq; J U S J E J sqj UIOJJ SUIJIJAV UI UOIJBIUJIJUOO             (u)
                                                                               !psijsijES ussq SBq (Xqsjsq
 psjBjdiusjuoo SUOIJOBSUBJJ sqj j o uoijajdiuoo aqj puB juaiupuauiy aqj j o ssausAijasjjs
 sqj UBqj jsqjo) Xqsjsqj psjBidiusjuoo SUOIJOBSUBJJ sqj sjBiuuinsuoo o; o p j s q ; X;jBd qoBs
j o uoi;BSi[qo sq; puB ;usiussjSy ; u s i u s [ ; p s japjoqajBqs qons XUB J O ssauaAipajja aq;
 o; iioi;ipiioo qoBS ;Bqj J U S J B J aqj UIOJJ UOIJEUIJIJUOO uajjuM pire ( , j u a u i a a j § y ; u o i u a | ; p s
japioqajBqg,, E qoBs) XuBdiuo3 dnojQ J U S J E J XUB O; puiij XUB J O ssjnoosj s;iiujsd (ui)
 JO XiiBdiuo3 dnojQ ^ S J E J XUB J O IUIB[O XUB SSAIBAV (II) 'XuBdiuo3 dnojQ ^ I S J B J
 B JOJ (uoyBgqqo SAI;BJ;SIUIIUPB JO [Eija;siuiiu XUB UBq; jaq;o) uopBgqqo XUB SS;BSJO
 (I) ;Bq; ; I I S J B J sq; ui (psjipui JO p a j j p jaqpqAv) ;SSJS;UI j p q ; j o p s d s s j ui sjspjoqsjBqs
 sq; guouiB SIUIB[0 XUB J O ;USIUS[;;SS sq; j o p s d s s j ui ^ S J B J sq; j o sjspjoqsjBqs
 sq; guouiB puE Xq ;usiussjgE ps;nosxs pire JBUIJ qoBS j o Xdoo ps;nosxs UB                         (UI)
                                P s ; s n j x p u o g sq; Xq psjinbsj XjqBuosBSJ SE suoiuido [Bgs[ JO
 s;iiaLua;B;s jaq;jnj qons pire 'ss;snjx p u o g sq; o; XJO;OBJSI;BS soiiB;sqns pus UIJOJ UI qoBa
 'as;snjx p u o g sq; Xq pajinbaj sq XBUI SB sja;jBiu jsqjo qons (AI) puB sjusiunooQ Xjijnoss
 sqj Xq psjESJO sq oj psjjodjnd JSSJSJUJ Xjunoss qoBS j o XjqiqESOJOjus puB p s j j s Suipuiq
 'X;ipiiBA aq; (in) 'a[qBOi[ddB SB 'SJOUAVQ S i y sq; puB jsjs;jBq3 aq; ^ U S J E J sq; 'jsnssj
 sq; j o qoBs uo guipuiq ;USIUSSJSB XUB J O uoisiAOjd XUB JO AVB[ SUIUJSAOS q;iAv p q j u o o
 XUB j o soussqB sq; (ii) 'jspunsjsq; JSUAVQ gi>j qoBS JO JSJs;jBq3 sq; ^ U S J E J sq; 'jsnssj sq;
j o suoi;ESi[qo sq; pire XjiBd B SI 's[qBai[ddB SB 'SJSUAVQ SI>J sq; puE JSJs;jBq3 aq; auajBj
 aq; 'janssj aq; j o qoBa qaiqAV o; ;uaiunooQ aouBui j qoBa j o X;i[iqEaaJOjua pus p a j j a
 Suipuiq 'XjipqBA 'XjqBga[ aqj (i) SuissajppB 'aiqBoqddB SB 'SJSUAVQ Sfy sqj puE JSJSjJBq3
 sqj 'juajBj aqj 'janssj aqj oj jasunoo UIOJJ suomido sqj j o qoBS j o ssidoo              (j)
                                                          Jjosjjg ssJSApy [BUSJBJAJ B 'UI j[nssj
oj X[s>ii[ sq jou pjnoAv JO 'ui jjnssj ;ou pjnoAv qoiqM j o soussqB sq; suoijBsuoqjnB oqqnd
jo/pire SJSAIBAV 'sjussuoo 's[BAOjddB JB;USIUUJSAOS qons XUB JOJ ;dsoxs ';usiupiisiuy
sqj J O SSSUSAIJOSJJS aqj oj j o u d psuiBjqo sq o; AVEJ Xq psjinbsj suoi;BsiJoq;nB
oqqnd JO/puB SJSAIBAV 's;iissuoo 's[BAOjddB [B;usiuiiJSAog XUB J O ssidoo           ()[)
                                                             !X;JBd qons qoBsjo jjBqsq uo
uSis o; psziJoq;nB sjBnpiAipui sq; SupuspiAs uoi;B;usiunoop JBJIUIIS JO JSJSISSJ ;uBAaiaj
aq; UIOJJ s;oBj;xa JO 'sjusiunooQ SOUBUIJ JUBASJSJ sqj j o uoijnosxs Jisqj JOJ sjEnpiAipui
JUBASJSJ OJ  jajsjjBq3 sqj puB SJogqqQ sqj UIOJJ XSUJOJJB J O sJSAvod            (f)
       SjuauinooQ aouBui j jaqjo XUB puB sjusiunooQ Xjunoss 3M1 a;nosxs o; jsjsjiEq3 sq;
puB sjogjiqQ s q ; j o suoi;n[ossj ajEJodjoo XjBssaoau JJBJO saidoo p s y i y s o (i)
96/1C
                  Amended Bondholder Agreement Pg 32 of 149
Exhibit 1-        Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                    19-01360-scc
                                                      !pauiB;qo uaaq guiABq aa;snjx puog aq;
o; XJOPBJSI;BS XjqEuosBSj jiodsj souBjnsui UB puE ;no ua>[B; ussq SABq g giy puB p Si>j
'£ §!>! '3 §!>I 'l ^[d 0 1 uoi;B[aj ui saouBjnsuj sjqBOijddB j[B JBqj aouapiAa    (A)
                                  iaajsmx puog aqj oj a[qBjdsooE XiqEUOSBSJ uuoj B ui qoBS
'jsjjBq3 JBoqsjBg p Si>j sqj puB jsjJBq3 JBoqsjBg £ Si-y aqj 'jajJBq3 JBoqsjBg z §!>I 3MJ
'jsjjBq3 JBoqsjBg [ Si"y; sq; j o ;usiupusiuB aq; SuiouapiAs uoi;B;usujnoop    (n)
                                                                                       '. psusdo si
g Si-y JOJ ;unoooy sguiujBg JSUAVQ gi>j sq; ;Bq; guiouspiAS uoi;B;usiunoop              (;)
                                             •S §!>! P U B P §!>! '£ §!d '3 §!>! 'I §!d J 0 -JauAvo
 pSJipUl pUB g JSUAVQ gj-y pilB p JSUAVQ gl>J '£ JSUAVQ gl^J 'Z JSUAVQ gl^J 'j JSUAVQ Sl^J
j o JSUAVO psjip (;uso jsd psjpunq suo) %00I aq; aq [[IAV jsnssj aq; 'janssj sq; o; g JSUAVQ
                                                    0
 8I>J JO diqsjsuAvo (;iiso jsd psjpunq auo) %00I J JajsuBj; aq; pire ;iiaiuaajSy puog siq;
Xq pa;B[diua;uoo SUOJPBSUBJ; sq; SuiAvoqoj ;Bq; SuiouspiAs uoi;E;usuinoop            (s)
                                                                         !ss;snjx puog aq;
Xq pajinbaj ji 'jajaMBq3 aq; puB SJoSijqQ sq; Xq pa;noaxs X[np (opjsq g ;uaiuqoB;;y ui
;no p s uuoj aq; ui) Z'Z'£l asnBi3 q;iAV souBpjoooB ui uoi^uuijuoo ua;;iJAV      (j)
            Pa;snjx puog aq; o; aoi;ou US;;IJAV Xq a;B8ajSSB aq; ui 'anssj puog gi03 aq; puB
anssj puog aq; j o ;unouiB [BdiouiJd SuipuB;s;no aq;jo %££ ;SBS[ ;E Suipjoq sjspjoqpuog
SI03 Suijsixg Jo/puB sjspjoqpuog Suijsixg oj XJOJOBJSIJBS souBjsqns puB uuoj ui SSBO
qoBS ui 'sjusiunooQ Xjijnoss qons ui JOJ pspiAOjd ;saja;uj X;ijnoas XUB JO ;uaiuaojojua
JOJ XjEssaosu uoi;B;usujnoop JJE guipnjoui puB josjsq; suus; sq; q;iAv souBpjoooB
ui pspsjjsd puE psjnosxa asBO qaBa ui '9103 '63 IH^V 0 J Joud JO UO pajosjjsd aq
'AVBJ j o jajjBiu B SB 'UBO qoiqAV sjuauinooQ Xjijnoas JJE j o saidoo pajnoaxa     (b)
     !(juaiunaoQ aouBui j jaqjo XUB JO jusiussjgy puog siqj jspun pajjiuuad sssupsjqspuj
JBIOUBUIJ 'SSBO qoBs ui 'UBqj jsqjo) saajuBJBng JO X;ijnoas jBiJajBiu jo ssaupa;qapuj
[BIOUBUIJ XUB o; josfqns jou SJB spssB s;i puB ;i ;Bq; JSJs;jEq3 sq; UIOJJ uoijBuuijuoa
puB 'saa;uBJBng JO X;ijnoas JO ssaupa;qapuj JBIOUBUIJ XUB O; pafqns ;ou ajB spssB s;i pus
X;i;us qons qoBa ;Bq; jogqqQ jaq;o qoBa puB jsnssj sq; UIOJJ UOI;EIUJIJUOO     (d)
                                                                        ^SJOSlApB [BIOUBUIJ JO [BgS[
s;i j o qoBS puB ss;snjx puog sq; (AI) puB '('ouj '[E;idB3 Xs>[og UBqqnojg puB ojEjjy ig
ssjEuig 'BidBx C'3'S 'ZUJBS SS;UBAJS3 ' j g g sjodBSujs UUBX 3? qBfB^j ' y Q Biujij;B>[OApy
puB[SAa[^ pB;sguq[X^{ ' d a a jsjnqsy ' j g g UOSUJEQ ^> u o y s q ^ 'Pu!:>LI!'a 'ssisy^
'jnEj oj psjiuiq jou jnq 'Suipnioui) SSJJIIUUIO3 jspjoqpuog oojg py gi03 sqj oj sjosiApB
[BIOUBUIJ JO [BSS[ aqj (in) '(JBg X 00SEJJB3 'BJOIXBO BJOAI^J puB ' y j i y y 'SV uassauuuoqx
jaBiujijjB5(OApy '-03 ^> aouj '-JS 'ooixaj^j [BSJEJ^J ^> zsjBAjy ' 3 g g '-03 ^> sqsop\[ ' j g g
s'lia V PUBI:>IJ!>I '0:I P3^111!! I011 Jnq 'guipn[oui) jsnssj sqj oj SJOSIAPB JBIOUBUIJ JO jBSaj sqj
(11) ' ( 3 g g SJSUJJBJ [BjidB3 yjAiy puB SSUJSIUUIOS o^j 'EJSJS ^ BUIJBIUBJUES 'II!qp 3 [0 V
us[[y ' j g g UOJIIIUBJJ ^> USSJS qaqjjoQ XJBS[3 '0; ps;iuii[ ;ou ;nq 'Suipnioui) os;;iiuiuo3
96/Zl
               Amended Bondholder Agreement Pg 33 of 149
Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                       19-01360-scc
[Bdiouud SuipuBjspo sq; j o X;uofBiu B ;SBS[ ;B Suipjoq sjspioqpuog gi03 Siii;sixg
JO/puB sjsp[oqpuog Sui;sixg Xq os op o; pspnj;sui sjsqAV '[[Bqs ss;snjx puog sqx                     3g'9
      •ss;snjx puog sq; Xq ps;ssnbsj XjqBuosBSJ UOI;OB JO ;usiunoop Jsq;o XUB        (SS)
                                                                puB !;SSJS;UJ uoijBzijijn
;unoooy X;ipinbig puE ;SSJS;UI uoi;Bzi[i;n qsB3 ps;ou;ss>j sq; j o uoi;EinoiBO s,jsnssi
sq; puB S;BQ ;usiupusiuy aq; j o SE poijaj iuija;ui aq; guijnp XBp qoBa uo guipuB;s;no
uaaq SABq JJIAV ;Bqj junouiy uoijEzqun junoooy Xjipmbig puB junouiy uoijBzqijn
qsB3 psjoujss^j sqj guiXjijjso jsnssj sqj UIOJJ SJBOIJIJJSO S,JSOIJJO UB      (JJ)
                  !spuog 6103 guijsixg sqjjo junouiB [Bdpuud SuipuEjsjno sqjjo XjiJofEiu
B Suipjoq sjspjoqpuog Sui;sixg 'joajaq (in) asnBjo j o aAisnioui (AI) puB 'aa;;iuiiuo3
jspioqpuog oojg p y sq; j o jaquiaiu qoBa (in) 'spuog gi03 Suijsixg aqj j o junouiB
[Bdpuijd SuipuEjsjno aqj j o XjuofBiu B Suip[oq sjapioqpuog g[03 Suijsixg 'josjsq
(i) asnE[0 j o aAisn[aui (u) 'aaj;iuiiuo3 japioqpuog oojg p y g[03 aq; j o jaquiaiu qoBa (i)
:Xq pa;noaxa '/,'Sl PUB 9'Sl asnBj3 ui pauiB;uoo sasBsjaj sqj oj jusjBAinbs XqBijuBjsqns
SSSBSJSJ  psjsAqap uaaq SABq [[Bqs JUSJBJ JBqj UOIJBIUJIJUOO USJJIJAV           (sa)
                                                  !(uoi[[iui XjuaAv; SJEIJOQ s n ) 000'000'03
           : SB3
QSn        I    I 1B J 0 ^JlPin^ia gu!;Bj;suoiuap suoi;B[no[Bo BUIJOJ ojd         (pp)
                                                                                  ;(aa;snjx
puog sq; puB Xjo;isodaQ sa^unoss aq; JOJ XBAV [BoipBjd ;saq aq; ui ua>[B; sda;s qons q;iAv
asBO qoBa ui) ^ j a g j a j ^ puog,, aq;) spuog 6103 8u!;sixg aq; q;iAv spuog gi03 Sui;sixg
sq; sSjaiu o; sda;s XjBssaoau ]|B pajBdsjd SABq 'jsnssj sq; j o ssusdxs puB jsoo aqj
JB 'iJBqs aajsnjx puog aqj puE XjojisodsQ ssijunoss sqj JBqj UOIJEUIJIJUOO (OO)
                                                                       iJUS;J3 sqj uo psAJSs puB
psjnosxa Xjnp ussq SABq p SI^J puB £ Si-y 'z SI^J ' j SI^J JOJ S;OBJ;UO3 SuiquQ UBOIXSJ^J sq;
jspun s;qSi>j uoipaiio3 j o ;uaiuugissy aq; ;Bq; guiouapiAS uoi;B;usiunoop (qq)
                       !opjsq; XjJBd XuBdiuo3 dnojQ JUSJBJ qoss Xq psjnosxs 'jusiussjgy jsnjx
UBOIXSJ^I      aq; j o ;uaius;B;ssj puB ;usiupusiuB sqj guiouapiAS uoijBjusiunoop (BB)
                                                         '•t §!>I PUB '£ %m '3 §!>! 'I §rHJO qasa
JOJ psjuBjg ussq SBq uoijBsuoqjny sqj jBqj SuiouapiAa uoijEjuauinoop                  (z)
                !;OEJ;IIO3 SUIJIJJQ aAipadsaj Jisq; j o suus; sq; q;iAV souBpjoooB ui iBiioi;BJsdo
SJB      p SI>J puB '£ Sj-y 'z 3Y8. 'I §!"d lBqJ SuiouapiAa uoi;B;uaiunaop            (X)
                     !Xppos SSBJO jiiBAspj sq;jo suoi;ipiioo pire suoi;Bpiiaiuiuoosj snpjSAo [[B
JO SSJJ SSB[O SUIB;UIBIU   Si>j qoBS ;Bq; Suiuuijuoo s;Boijiyso SSBJO JO Xdoo         (x)
                                !X[aAipadssj g JSUAVQ Siy puB p JSUAVQ giy '£ JBUAVQ gi>j
'Z JauMQ gi>j 'j JSUAVQ gi>j Xq diqsjauAvo guiouspiAS g gj-y puB p gi>j '£ Si^j 'z Si>i
' I §!>! J 0 padssj ui ssouBjqiunous puB diqsjsuAvo j o a;Eoiji;jaa j o Xdoo (AV)
9(5/ff
                   Amended Bondholder Agreement Pg 34 of 149
Exhibit 1-         Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                  19-01360-scc
                                                                   gi ;SUIBSB
ajqEaojojua s;uaiunoop piss aq; jspuaj o; ajqBJissp JO XJBSSSOSU SJB
SSI;I|BUJJOJ Jsq;o JO ssaj JO XB; JO ;uaLuXBd 'Suqij 'uoi;Bj;siSaj jaqyrq ou
(uiajaq; JOJ pspiAOjd SB SABS) puB 'suus; SAipsdssj Jisq; q;iAV soirepjoooB
ui sjqBSOjojus 'suoijBSijqo Suipuiq puB pi[BA '[Bgaj s;i (opjsq; sapjBd
SAipsdssj sq; Xq ps;nosxs usqAV 's;n;i;suoo [JIAV JO) ss;n;i;suoo XyBd
B si ;i qoiqM o; ;uaiunooQ aouBUij jaq;o qoBa pus ;usuiaajSy puog siqx
                                 suoi;BSi[qo ajqEaojojua pire Suipuiq 'pqBA      (o)
                                                     •s;uaiunooQ SOUBUIJ
ssoq; Xq ps;E[dius;uoo SUOJPBSUBJ; sq; puB 'XyBd B sq [[IAV JO SI ;I qoiqAV
o; ;usuinooQ SOUBUIJ jaq;o XUB puB ;uaiuaajgy puog siq; j o XjsAqsp
pire souBuuojjsd 'o;iii XJJUS SJI ssuoqjnB oj UOIJOB XjBsssaau [JB a>(B;
JJIAV JO
       ua>[B; SBq puB 'jaAqap puB uuojjsd 'o;ui JS;US o; JSAvod aq; SBq ;j
                                                        X;ijoq;nB puB jaAvoj     (q)
           guajBj aq; Xq psuAvo (;uso jsd psjpunq suo) %oo I si jsnssj sqx
•pspnpuoo guisq si ;i SB sssuisng s;i uo XJJEO puB spssB sji UAVO OJ JSAvod
sqj SBq puB 'uoijBJodjooui j o uoijoipsijnf sji j o SAVBJ sqj japun pajajsigaj
puB guijsixa X[pqBA puB psjBJodJOOui X[np 'XuBduioo XjinqEij psjiiuq B SI JJ
                                                                       snjBJS    (B)
                   ISAVOIJOJ SB aajsnjx   puog aqj oj SJUBJJBAV puB sjuasajdaj janssj aqx       J'Z,
                                                         saijuBJJByW pus suoijBjuasajda^         •/,
                                                                      •(s)aoioAui
qgnojqj paouapiAa SB 'spuog sqj j o snssi sqj oj psjEpj guiAvo puB snp SJUSUIXBJ
pssjjoqjny sjqBUOSBSJ XUB XBd [[Bqs jsnssj sqj 'SAoqB yg ssnBi3 guipuBjsqjiAvjojsj
                                                                     sjuauiXBd pasuoqjny        z'g
                                                                                 •(pSAIBAV
JO) psijsi;Bs os guisq uodn Xjjdiuojd jsnssj sq; puB 'snssj puog gi03 aq; japun jsnssi sq;
                                                0
SB 'g JSUAVQ gi^j XJIJOU jjBqs ssjsmx sqx 'I] J XJOPBJSI;ES souB;sqns puB UIJOJ UI qoBS
'(impdodAd suoijipuoji) i g ' 9 ssnB[3 ui ps;si[ souapiAa Jsq;o pus s;usiunoop sq;jo IJOBS
(3'['9 ssnB[3 qjiAv souBpjoooB ui guipnpui 'PSAIEAV ssiAVJsqp JO) psAisosj SBq ss;snjx
sq; ji X[iio psjja S>[B; qBqs ()muid)D}Sd,i puu juampuauiy) yz asnB[3 j o suoisiAOjd aqx     £a'9
                                               g g "9 asnB[3 ui ;no p s s;usiuajinbaj
XUB aAiBAv 'a;BSajSgB aq; ui 'anssj puog g[03 aqj puB anssj puog aqj j o junouiB
96/t-£
             Amended Bondholder Agreement Pg 35 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
j o jsaq aqj o;) aABq p a j j g ssJSApy IBIJS;B]/\[ B SABq o; Xjs^q si ' p s u i u u s p p
 XjasjaApB j i 'qoiqM XOUOSB JO Xpoq [Bj;iqjB 'ynoo XUB sjojaq JO
JO  suoi;Bgi;saAUi JO sguipaaoojd aAi;Bj;siuiiupE JO uoi;Bj;iqjB 'UOIJBSIJIJ ojsj
                                                                              uoijBSijig      (S)
                         goajja puB aojoj jjnj ui OJB puB pajoajja
JO pauiBjqo ussq SABq 'jusiuaajSy p u o g siqj Xq psjBjdiuajuoo
SE puB psjonpuoo X[jussajd SB ssauisng SJI uo XJJBO OJ                               (II)
                                puB iXjJBd B si ji qoiqM oj juauinooQ
aouBUij jaqjo XUB JO juaiussjSy p u o g siqj japun suoijBgqqo
SJI qjiAv X[diuoo pus s;qgij s;i asiojaxs 'o;ui js;ua o; ;i a[qBus o;                  (i)
                                   :psjinbsj SUOIJBJJSISSJ JO SUOIJBSIJBJOU 'SSUIJIJ
 'suoijdiusxs 'sssusoq 'suoijnjossj 'sjBAOJddB 'sjussuoo 'suoijBsuoqjnB q y
                                                        sjussuoo puB suoijBsuoqjny            (j)
                                             j o s j j g ssjsApy IBIJS;B[^[
B SABq o; X[S>]i[ si JO SBq qoiqM 'psfqns SJB spssB (,ssiJEipisqns
s;i J O XUB JO) S;I qoiqM oj JO ssiJBipisqns sji j o XUB JO jsnssj
sqj uo Suipuiq si qoiqM juaiumjsui JO juauiaajSB jaqjo XUB japun
(paqijossp jaAsosAvoq) JUSAS UOIJBUIIUJSJ JO jjnBjsp B (sjnjijsuoo
p[noAv 'SUIOSSJOJ sqj j o XUB J O uoijEuiqiuoo XUB JO 'uoijBuiuusjap
XUB J O Sui>[Biu aqj 'aoijou j o SUIAIS aqj 'pouad aoBjS B J O Xjidxa
aqj qjiM J O ) sajnjijsuoo qoiqAV guipuBjsjno si aouBjsiunojio JO
JUOAS  jsqjo ou 'jusuissjgy puog siqj Xq psjB[diusjuoo SUOIJOBSUBJJ
[[BJO  uoijBUiuinsuoo sqj puB jusuipusuiy aqj oj JOSJJS SUIAIS JSjjy                  (q)
                        Xqsjsqj psjBidiusjuoo SUOIJOBSUBJJ sq; J O XUB JO
p a u i n o o Q SOUBUIJ XUB JO ;uaiuaaj8y p u o g siq; japun suoi;BSi[qo
s;i j o XUB j o janssj sq; Xq souBuuojjod JO O;UI Xj;ua sq; UIOJJ ;[nssj
o; X[a>[q aq JO ;sixa [[Bqs ;jnEjaQ j o ;uaAg [Bi;ua;oj JO ;[nBjaQ
JO   ;uaAg ou ';uaiuaajSy p u o g siq; Xq pa;B[diua;uoo SUOJPBSUBJ;
[[BJO     uoi;EUJUinsuoo aq; puE ;usuipuauiy aq; o; p a j j a SUIAIS Jajjy             (i)
                                                                 linBjsajo;usAgoM             (a)
                                                              •spssB s;i j o XUB JO
;I uodn Suipuiq si qoiqM ;usiunj;sui JO ;USIUSSJSE XUB (ill) JO !s;uauin3op
|Buoi;n;i;suoo s;i (ii) ijapjo [Bpyjo JO [Bioipnf JO uoijBjnSsj JO AVB|
s[qBoqddB XUB (I) q;iAV pqjuoo ;ou JJIAV pUB jou op 'Xqsjaqj psjBjdiusjuoo
SUOIJOBSUBJ; sq; puB 'X;jBd B SI ;I qoiqAV o; ;usiunooQ SOUBUIJ jsq;o
XUB puB p a i u a a j S y p u o g siq; j o ;i Xq aouBUuojjad pus o;ui Xj;ua s q x
                                               suoi;BSi[qo jaq;o q;iAv pqjuoo-uojvj           (p)
96/SS
               Amended Bondholder Agreement Pg 36 of 149
Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                              19-01360-scc
                                                                                   •sasuadxs
puE ;SSJS;UI 'ssaj guipn[oui 'sjap[oqpuog aq; pus aa;snjx puog aqj oj juaiuaajSy
puog siqj japun SuipuEjsjno junouiB XUB OJ pajiuiji jou jnq Suipnjoui 'sjusiunooQ SOUBUIJ
sqj jspun suoijEgjiqo ,sjogi[qo sqj 'Xjuojjd JSJIJ qjiM sjnoss [[Bqs SJSSJSJUJ Xjijnoas aqx      r3'8
                                                                      sjuauinaoQ Xjunaag aqx      3*8
                        •(SUBOJ pajBuipjoqns JUSJBJ JO suBog [EUJSJUJ 'suBog XuBduioojsjuj
XUB 'UOI;B;IIUII ;noq;iAV 'Suipnjoui) ;qap ps;Buipjoqns j o pssqB >[UBJ [[Bqs puB (uoi^oqddB
[BjausS j o SAVB[ JEifiuis Jsq;o JO uoi;Bpinbi[ 'XOUSAJOSUI 'Xojdnj>[UBq Xq pajjsjsjd
SJB qoiqM siuiEjo qons JOJ SABS) sjoSqqQ sq; j o suoi;BSi[qo jsq;o [JB q;iAV nssvd uod
;SBSI ;E JJUBJ ssiAVJsq;o [[Bqs spuog aq; pus s;sajs;uj X;iJnoss sq; Xq siSBq X;iJOiJd ;SJIJ
uo psjnoas aq jjBqs puE janssj aqjjo suoijBSqqo jqap JOIUSS sjnjijsuoo [jBqs spuog sqx
                                                                           Xjuoud puB oUpjUEJI       J'g
                                                             Xjijnoas puB spuog aqj j o snjBjg        '8
    •S;BQ ;usiupusiuy sq; uo ps;Badaj sq o; psiussp aq jjBqs puE ';uauiaajSy puog siq; j o
s;Bp iioi;nosxs sq; uo spBiu SJB [•/, ssnB[3 ui jno jss SSIJUBJJBAV pire suoijBjusssjdsj sqx      Z'L
                                  jusiuaajSy puog siqj qjiAv JOIJJUOO ui
XuBdiuo3 dnojQ XUB JO SJOSSB juassjd aqj j o XUB JSAO sjsixa Xjunoss o|s[
                                                                          Xjunoss     (X)
                                                             g-8ssnBi3
ui jno jss SB nssvd uvd JSBSJ JB >[UBJ XjJBd B SI JI qoiqM oj jusiunooQ
SOUBUIJ jsqjo XUB JO jusiusajgy puog siqj japun suoijBSqqo jusiuXBd SJJ
                                                              SUIJJUBJ   nssBd iJEj    (f)
                                                             •psjBjs si JI qoiqM JB
(XUB J I ) sjBp sqj JB SB JO pspiAoid SBAV JI sjBp sqj JB SE sjosdssj jBiJajBUi JJE
UI ajBjnooB puB sm; SBAV snssj puog siq; j o sssodjnd sq; JOJ ss;snjx puog
sq; JO sjsqijosqns sq; o; SUI;IJAV UI ;I Xq pspiAOjd UO!;BUUOJUI jBnpBj Xuy
                                                    UOI;EIUJOJUI   SuipBajsiiu ojyj    (j)
                                                         •paqddB Xi;iia;sisuoo
'S>IJI q;iAv aouBpjoooB ui pajsdajd uasq aABq puB 'sa;Bp aAipadsaj jisq;
;B SB uoijipuoo JBIOUBUIJ puB ssiji[iqBij puB SJSSSB sqj jusssjdaj X[ajBjnooB
puB XJJIBJ sjjoday XjjajjBn^) puB sjuaiua;B;s jEpuBuij ;USOSJ ;soui s;j
                                                           S;USIUS;B;S [BIOUBUIJ       (q)
                                                                 •ssiJBipisqns
sj; j o XUB JO JI JSUIBSB psusjBSjqj JO psjJEjs ussq (jsqsq puB sSps|Avou>j s;i
96/91
               Amended Bondholder Agreement Pg 37 of 149
Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                       19-01360-scc
j o jsqiunu sq; SUBSUI qoiqAV '1109£/0£1i 3 q IlBMS ;unouiB ;SSJS;UI sjqBXBd sq; j o uoi;Bino[BO
aq; j o podsaj ui („uoijaBjj j u n o 3 XBQ ajB^j paxi^,, aq;) UOI;OBJJ ;unoo Xsp aqx                  9g"6
        junouiB qons o; [Bnbs spuog j o ;unoiuy SOBJ E ';ssja;ui jBuoijippB qonsjo ;uaiuXBd
 qsBO j o naq ui PAiaoaj [[Bqs spuog aq; j o sjspjoq sq; 'S;BQ ;USIUXBJ ;ssja;ui qoBa
 UQ -piBd JO uAVBjpqjiAV SBAV ;unoiuB ;uBAapj aq; qoiqM UIOJJ ;unoooy aq; oj [jnj ui piBdaj
 si smjipusdxa sqj j o junouiB aqj JBqj ajBp aqj 'Suipnjoxa jnq 'oj ajnjipuadxa qons qoBa
j o sjBp sq; UIOJJ (p)/,"£l ssnBi3 o; ;uBnsjnd janssj aq; Xq ;uads spnouiB aq; uo uinuuB jad
 (;uso jsd SAIJ ;uiod uaAas) %0S'/. J 0 3 i B J B JB ;SSJS;UI SHJOOB JJIAV spuog sq; 'uoqippB uj gg-6
                         •S;EQ X;jjn;Bj^[ sq; 'aq XBUI SSBO aq; SB 'JO S;BQ ;USUIXBJ ;ssja;uj
sjqBoqddB giiiAvo[[oj ;xau aq; 'Suipnjoxa ;nq 'o; a;BQ ;uaiuXBj ;saja;ui auo 'guipnjoui
puB 'UIOJJ pouad B uo passq ps;Bjno[BO sq j[Bqs ;unoiuB ajqBXBd ;SSJS;UI ;uBAaisj sqx                 17'I'6
                            gunoooy aoiAjas ;qsQ Jsnssj sq; j o ;!psJO sq; o; guipiiE;s spunj
;usioijjnsui SJB sjsq; 'S;BQ ^ S U I X B J ;SSJS;UJ XUB UO 'JI jjnj ui snp usq; ;SSJS;U! sq; XBd o;
iioi;BSiiqo sjsnssj sq; o; soipnfsjd ;noq;iAV sq [[Bqs asBajaj qons 'S;BQ ^ S U I X E J ;SSJS;UI
sq; uo s;usiuXBd ;SSJS;UI punj Xqnj o; ;unoooy SOIAJSS ;qsQ jsnssj sq; UIOJJ pssBsjsj sq
[[Bqs spuog sqjjo josdssj ui snp jusiuXBd JSSJSJUI JUBASJSJ sqj oj jus[BAinbs junouiB u y             £g*6
                                  •S;BQ X;ijn;Bj/\[ aq; uo Suisq S;BQ ;iiaiuXBj ;saja;ui JSBJ sq;
P UB 9103 ^I n f 173 u o Supq S;BQ ;usiupusiuy sq; SUIAVOJIOJ S;BQ JUSUIXBJ JSSJSJUJ JSJIJ sqj
qjiAv 'SSJBQ JUSIUXBJ JSSJSJUJ sq; uo SJBSJJB UI Xjja^iBnb apBiu sq jjBqs sjusuiXBd ;ssja;u[ 3g'6
paxij,, aq;) uinuuB jad (;uao jad SAIJ ;uiod USASS) %0S'A J 0 3 J B J P3XIJ B J B a;BQ snssj
sq; 'Suipnjoui puB 'UIOJJ spuog a q ; j o anjBA aaEj aq; uo ;SSJS;UI Xsd [[Bqs jsnssj sqx             [J'6
                                                                                         jsajajuj        -g
                                                                        'sjodBSujs 'X;iJoq;ny
 uoi;B[nSs-y s;BJodJ03 puE Suyunoooy sq; 'sjqBoqddB SB 'guipnjoui 'suoipipsunf
 sjqBoqddB [JB ui X;iJoq;nE JO JBj;sigsj s;BijdojddB sq; q;iAV s;sajs;uj Xjijnoss qons
j o UOIJBJJSISSJ 'UOIJBJIIUIJ jnoqjiAV 'Suipnjoui (psjinbsj os JI pspn[oui sq qiAv sgEnguBj
 uoijBjiiuq XjBiuojsno jBqj poojsjspun Suisq ji pus AVEJ s[qBoqddB Xq pssodiui SUOIJOIJJSSJ
XUB OJ XJUO josfqns) jspunsjsq PSSBSIAUS SJSSJSJUJ Xjijnoos sqj jo uoijisod Xjijoijd
 puB XjijiqBaojojus 'uoijosjjsd 'XjipqBA JESSJ sqj UIBJUIBIU saiui; [JB ;B o; sjspjoqpuog
 sq; JOJ jspjo ui sjinbsj XjqBuosBSJ XBUI ss;snjx puog sq; SB uoi;B;usiunoop Jsq^nj qons
j o uoi;nosxs sq; sjnoojd puB s;nosxa (asuadxa UAVO S;I ;B) [[Bqs jsnssj sqx jusiuaajSy
 puog siq; o; ;uBnsjnd pswiuuad asiAuaq;o SE JO pred JO piBdsj XqBuij puB X[jnj
 ussq SABIJ spuog sq; j o psdssj ui sjqBXsd s;unouiB |[B |i;un puE spuog sq;jo JOUS; sq;
poqSnojq; ;usiussjSy puog siq; j o suus; sq; jspun pspusuiB JO psjsAqap aq o; ajB Xsq;
 qoiqAV uo s;Bp sq; UIOJJ p s j j s puB aojoj [|nj ui puB ajqEsoJojus 'pspsjjsd 'pqBA XI|BSS|
 SJB 'papuauiB SE 's;uaiunooQ X;!Jnoss sq; ;Eq; puB ;uaujaajSy puog siq; q;iAv aouBpjoooB
 ui papusuiB 'aiqBoqddB SB 'puB (sjspioqpuog sq; j o JjBqsq uo) ;uaSy X;ijnoss sq;
JO   ss;snjx puog sq; j o JUOABJ UI JspiAOjd X;ijnoss Jsq;o XUB puB jsnssj sq; Xq ps;nosxs
X|np SJB s;usiunooQ X;ijnoss sq; ;Bq; sjnsua (asuadxa UAVO S;I ;B) [[Bqs janssj aqx                   3'3'8
96//(
              Amended Bondholder Agreement Pg 38 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                        19-01360-scc
pajnpsqos punj Xjjnj o; ;unoooy SOIAJSS ;qsQ Jsnssj sq; IUOJJ passajaj aq
jjBqs (uoi;dQ >[OBqXng uoi;BZi;joiuy aq; o; psfqns si ;Bqjjosjsqj uoijjod
XUB  sssj) uoijBzijjoiuy psjnpsqos JUEASJOJ aqj oj jusjBAinbs junouiB u y
               'XjojisodsQ ssijunoss sqj j o ssjnpsoojd sqj qjiAv souBpjoooB
ui BJEJ ojd jno psujBo sq [[Bqs suoijBZijjoiuy ps[npsqos s q j j o juaiuXBj
                     •ajBQ XjjjnjBjAj aqj JB (ajBp uoijdiuapaj sq; 'Suipnjoui ;ou
;nq ' o ; ;unoiuB psiusapaj sq; uo ;SSJS;UI pamooB snjd) anjBA aoBj j o (;uso
jad aajq; puB pajpunq suo) <%£Q J ye piBdsj aq jjBqs anssj p u o g sq; jspun
;unoiuB SuipuB;s;no SUIUIBUISJ s q x "(^P11!11) 06 (fy 0 J 3 1 B O JuauiXBj
;saja;uj sq; o; a;BQ ;usiupusiuy aq; (Suipnjoui puB) IUOJJ sXBp j o jaquinu
aq; (x) j o OI;BJ sq; puE (puBsnoq; XJJIJ puB psjpunq USASS uoqjiiu ;qSia
                                     0
SJBJJOQ s n ) 000'0SZ.'8 Q S n J       P n p o j d aq; oj jBnba junouiB UB UI
sq [[Bqs uoijBzijjoiuy ps[npsqas JSJIJ aqj JBqj papiAOjd !9I03 X|nf ui ajBQ
JUSIUXBJ JSSJSJUJ aqj uo apBiu aq [[Bqs uoijBzijjoiuy psjnpsqos JSJIJ s q x
•(„uoijBZipouiy painpaqas,, B qoss puB , ( suoijBzijjouiy pajnpaqog,,
sq;) (;uaAg ssog IB;OX XUB JO/puB ;usAg ^aiuXBdsjj Xjo;BpuBj/\[ XUB
SUIAVOJIOJ dnojQ sq; Xq psuAvo sq [jBqs SB sSiy j o jsqiunu qons XUB JO)
sSfy (SAIJ) g s q ; j o qoBs jad (puBsnoq; XJJIJ puB pajpunq uaAas UOIJJIUI auo
                                     0
SJB[[OQ s n ) OOO'OSZ,'! Q S n J       ajBgajggB s q ; o; ;us[BAinbs ;unoiuB
UB q;iAv (s;Bp uoi;duiapaj aq; guipn[oui ;ou ;nq ' o ; ;unoiuB paiuaapaj aq;
uo ;saja;ui psnjooB snjd) snjBA aaB j j o (;uso jsd psjpunq suo) O^QQ J JB
XjjayBnb janssj aq; Xq piBdaj aq jjBqs spuog aq; ' 3 g " 0 l ssnB[3 o; p a f q n s
                                                      suoi;BZipoiuy psjnpsqos         (B)
                                                                                         S;USUIXBJ     [g-Ql
                                                                                    uoijBzipoiuy        J*OJ
                                        sjuauiXBj p u s uoijdiuapaj 'spuog aqj j o XjijnjBj\[            'OJ
                         uoipBjj ;uno3 XBQ                      S;B>I      anjBA          ;unoiuy
                              S;E>I   psxij   x         psxij      x         SOBJ    =      ;SSJS;UJ
                                                                                       ISAVOJJOJ SB
ps;B[nojBO sq j[Bqs p o u s d uoi;Bino[BO ;UEAS[SJ B JOJ p u o g jad pnouiB ;saja;ui sjqBXBd s q j L'\'6
                                                                  •(qjuoiu XBp-0£ B o; psusq;gua[
aq o; pajspisuoo sq ;ou [[Bqs XjBmqsj j o q;uoiu s q ; SSBO qoiqAV ui 'XjBnjqaj j o
q;uouj aq; j o Xsp ;SB[ aq; si pouad uoijBinojBo aqj j o XBp JSE[ aqj (ii) JO 'qjuoiu XBp-0£ B OJ
pauajjoqs aq oj psjspisuoo sq jou [[Bqs XBp JSB[ JBqj sspn|oui jBqj qjuoiu aqj asBO qoiqM ui
'qjuoiu B J O XBp j s | £ JO ^of aqj UBqj jaqjo XBp B si poijsd uoijBjnoiBO a q j j o XBp JSJIJ aqj
jnq qjuoiu B J O XBp 1S [£ aqj si poijad uoijB[no[Bo s q j j o XBp JSB[ sqj (;) sssjun 'sqjuoui XBp
-0£ SAJSAVJ qjiAv sXBp 09£ J 0 JBaX B J O siSBq sqj uo ps;B|no[BO sq o ; sXBp j o jsqiunu sq;)
09£ ^q P3P!AfP apBiu Suisq si ;uaiuXBd qaiqM j o p a d s a j ui p o u s d uoi;B[no[EO sq; ui sXBp
96/9£
              Amended Bondholder Agreement Pg 39 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                        19-01360-scc
                                         •uoi;dQ 3[0BqXng qsB3 sssoxg sq; asioiaxa o; ;ua;ui s;i j o
' ( q ) r r O I a s n s p japun uoijBSijqo s;i j o padsaj ui 'a;BQ ;USIUXBJ ;ssja;uj   (q)
                                jo/puB !uoi;dQ 3[OBqXng uo!;Bzi;joiuy aq; asiojaxs o; ;usjui
sji j o '(E)ig - oi ssnB|3 jspun uoijBgqqo sji j o josdsaj ui P J E Q juaiuXBj   (E)
                               giiBAajsj sqj oj joud SXBQ sssuisng (SAIJ) g ssjsmx P u o a 3m
oj soijou uajjiJAv guiAig Xq 'siqBoijddB SB 'uoijdQ >[OBqXng qsB3 ssaoxg sqj JO/puB uoijdQ
j[OBqXng uoijBziyouiy sq; asiojaxa '(9g'0[ P U B STOl sasnBjQ japun suopBSqqo s;i o;
pafqns SuiuiEiuaj saiui; [|B ;B ;nq) [ j ' O l ssnBj3 oj SJBUJSJJB psjiiuq E SB 'XBUI jsnssj sqx 3g'0I
                                                                   •SJBQ JUSIUXBJ
JSSJSJUJ XUB uo anp juaiuXBd jaqjo XUB JO suoijBZijjoiuy pajnpaqos
XUB aonpaj ssiAVJsqjo JO oj psqddB sq jou [[Bqs ( q ) r r o i asnB|3 siqj oj
JUBnsjnd spuog aqj j o uoijduispsj XUB 'jqnop JO aouBpioAB aqj JOJ 'spuog
SuipuBjsjnQ aqj JSUIBSB pagjBqosip aq [[Bqs puB XjojisodsQ ssijijnaas
sqj j o ssjnpsoojd sqj qjiM souBpjoooB ui BJBJ ojd psiuaapaj sq [jBqs
( q ) r r O I asnB[3 siqj qjiAv soirepjoooB ui janssj aqj Xq pauisspsj spuog
     josjsqj uoijBjnojBo BUIJOJ ojd sqj SuiqoBjjB 'apBiu aq oj juaiuXBj AVOJJ
qsB3 ssaoxg XUB j o junouiB aqj j o ajBQ JUSIUXBJ JSSJSJUJ qoBs oj joijd
SXBQ sssuisng (g) SAIJ JSBSJ JB jusSy SUIXBJ sq; puB ss;snjx puog sq;
IUJOJUI jjBqs jsnssj sqx "XjojisodsQ sspunoss aq;jo ssjnpsoojd sq; q;iAV
souBpjoooB ui B;BJ ojd ;no psiJJBo sq [[Bqs s;uaujXBj AVOJJ qsB3 ssaoxg
                                           •opjaq; joijd SXBQ sssuisng (o[)
us; UBq; SJOUI ou puB S;BQ ;USIUXBJ ;SSJS;UJ qons o; joud SXBQ ssauisng
(g) SAIJ ;SBS| ;B SI ;Eq; s;Bp B JO SB pSpng [Bnuuy sq; q;iAv souBpjoooB
ui pus q;iBj pooS ui pajBdajd 'suoi;B[nojEO BUIJOJ ojd uo pasBq pauiuuapp
aq jjBqs a;BQ ;iiaiuXBj ;SSJS;UJ qons j o SB qsB3 sssoxg j o ;unoiuB
9
 M1 ' ( q ) r r O l asnBi3 siq; q;iAV souBpjoooB ui '(uoi;diuspsj qons j o
s;Bp aq; Suipnjoui jou jnq 'oj junouiB pauisspsj sqj ui JSSJSJUI piBdun jnq
psmooB snjd) snjBA SOBJ j o (juso jad pajpunq auo) %00l V2 3: I B a JUSIUXBJ
JSSJSJUJ sqj uo spuog uisspaj oj ajBQ juaiuXBj jsajajuj qons j o SB qsE3
sssoxg j o (%00l) J U33 J3d psjpunq suo ssn jjBqs jsnssj sqj (UOIJIIIU auo
sJBI[oa s n ) OOO'OOOa QSn UB m ssa[ ou si ajBQ juaiuXBj JSSJSJUJ qonsjo
SB qsB3  sssoxg ji 'SJBQ JUSIUXBJ jsajajuj qoBS uo '3g'0I ssnB[3 oj psfqns
                                                   S;IISIUXBJ AVOJ J   qsB3 sssoxg      (q)
                             gunoooy SOIAJSS jqsQ Jsnssj sqj j o jipajo aqj
oj SuipuBjs spun; juapijjnsui ajB sjsqj ji SJBQ JUSIUXBJ XUB UO jjnj ui snp
usqj uoijBzijjoiuy psjnpsqos aqj XBd oj uoijBSqqo sjanssj aqj oj soipnfsjd
jnoqjiAV sq jjBqs SSBSJSJ qons '3JBCI JUSIUXBJ aqj uo suoijBZijjoiuy
96/6 f
              Amended Bondholder Agreement Pg 40 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                         19-01360-scc
qsB3 sssoxg SUJUIBIUSJ sqj qjiAv (uoijduispsj qons j o sjBp aqj Suipnjoui jou jnq 'oj
junouiB pauiaapsj qons uo JSSJSJUI piBdun jnq psmooB snjd) SUJBA aasj sqj j o (juso jsd
psjpunq suo) %00l OJ pnba aojjd E JB spuog aqj uiaspsj [[Bqs janssj sqj 'poijsj jjoBqXng
qsE3 sssoxg JUBASJSJ aqj JO uoijBJidxa aq; SUIAVOJJOJ XBQ ssauisng (auo) j uiq;!^ 9 a ' 0 l
                                           •uoi;Bzi;joujy pajnpsqos 9MJ aonpsj o; psqddB
sq qBqs junouiB qons puB 'poijsj >[OBqXng uoi;Bziyouiy sq; Suunp spuog ssBqojnd
o; pssn ;ou ;us;xs aq; oj 'ajBQ JUSIUXBJ qons JB SB junouiB jusiuXBd uoijBzijjoiuy
psjnpsqos guiuiBiusj sq; q;iAV '(uoi;duispsj qons j o a;Bp aq; guipn|oui ;ou ;nq 'o;
junouiB pauisspsj qons uo jsajajuj piBdun jnq pamooB snjd) an[BA aaBj aqjjo (juao jsd
psjpunq suo) %00I 0 1 [Bnba soud B JB spuog sqj uisspsj [[Bqs jsnssj sqj 'poijsj jjoBqXng
uoijBzijjoiuy JUBASJSJ sqj j o uoijBJidxa aqj SUIAVOJIOJ XBQ ssauisng (auo) [ uiqjiy^ STOl
    •^uoijdo JjOBqXng qsB3 ssaaxg,, aqj) spuog aqj j o anjBA aaBj sqj j o (juso jsd Xjsuiu)
%06 UBMJ JSJBSJS JOU soijd B JB SJBQ JUSIUXBJ jsajajuj qonsjo SB junoure juaiuXBd jsajajuj
qons j o SSBJUSOJSJ >[OBqXng qsB3 sssoxg sqj oj dn qjiAv iusiuBq3sj/\[ JSJJQ jspusx
sqj oj JUBnsjnd spuog ssBqojnd oj (^pouaj jpsqXng qsB3 ssaaxg,, sqj) (q)3g'0l
ssnEi3 o; ;uEnsjnd soi;ou XUB JO s;Bp sq; UIOJJ sXBp (X;XIS) 09 aABq HBqs janssj aqx
' ( q ) r r O l asnBi3 o; ;uBnsjnd (uoi;duispsJ qonsjo s;Bp sq; Suipnpui ;ou ;nq 'o; ;unouiB
paiusapaj aq; ui ;saja;ui piBdun ;nq pamooB snjd) anjBA aoBj j o (juao jad pajpunq
auo) %00l JB 31BQ JuaiuXBj jsajsjuj sqj uo spuog uisspsj oj pssn sq qBqs SSBJUSOJSJ
jjoBqXng qsB3 ssaoxg aqj ui pspnjoui jou junouiB qsB3 sssoxg XUB                  (q)
                                                                              pus ^ u o i j d Q
5fDBqXng uoijBzipouiy,, sqj) spuog sqjjo snjBA aaBj sqj j o (juso jsd Xjsuiu) %06 UBM1
JSJBSJS JOU soud B JB SJBQ JUSUIXBJ qonsjo SB junoure jusiuXBd uoijBzijjoiuy psjnpsqos
qons j o sSEjuaojaj >[OBqXng uoijBzijjoiuy aqj oj dn qjiAv uisiuBqosjAj JajJQ Jspusx
sqj oj jusnsjnd spuog ssBqojnd oj (^pouaj 5(aBqXng uoijBzijjoiuy,, sqj) (u)z'l'0l
asnBi3 oj JUBnsjnd soijou XUB JO ajBp aqj UIOJJ sXBp (Xjxis) 09 aABq [jBqs janssj aqx
' ( B ) r r O l asnBi3 oj JUBnsjnd (uoijdiuapaj qonsjo sjBp sqj Suipnpui jou ;nq 'o; ;unouiB
pauisspsj sq; ui ;SSJS;UI piBdun ;nq panjooB sn[d) an[BA aoBj j o (;uao jsd psjpunq
suo) %oo [ P aJ B a ;USUIXBJ sq; uo spuog sq; Xsdaj o; pasn sq [[Bqs SSBJUSOJSJ jpBqXng
uoijBzijjoiuy sqj UI pspnpui jou jusiuXBd uoijBzijjoiuy pajnpaqos ^ UB            (B)
                                                                                yojunouiEsqx f'l'Ol
                                                            •(„a§Bjua3jaj jpsqXng qsB3
sssaxg,, aqj) iusiuBqoaj/\[ JajJQ japuax aq; o; pBnsjnd spuog asBqojnd o; asn o; sssodojd
janssj aq; qoiqAV pnouiB qsB3 ssaoxg qons j o ((;uao jad aAy X;uaAas) %g/r paaoxa
;ou j[Bqs qoiqAv) oSBpsoJsd aq; Xjiosds [[Bqs (q)3g"0l asnBi3 j o psdssj ui    (q)
                             puB ;(„a§Bju33J3<i 5i3BqXng uoijBzijjoiuy,, sq;) lusiiiBqoajAi
jajjQ Jspusx aq; o; psnsjnd spuog ssBqojnd o; ssn o; sssodojd jsnssj sq; qoiqAV
pnouiB psuiXBd uoi;Ezi;joiuy psjnpsqos qons j o ((;iiso jsd ss.iq; X;jiq;) %££ psaoxa
;ou jjBqs qoiqAv) sSBjusoJsd sq; Xjpsds jjBqs (B)2g"0l asnBi3 j o psdssj ui    (B)
                                                                    :USAIS   soi;ou US;;IJAV aqx £'1 '01
96/OP
              Amended Bondholder Agreement Pg 41 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                     19-01360-scc
                                                                     •spuog SuipuB;s;nQ
aq; ;SUIBSE paSjBqosip aq jjBqs ^'QI asnB[3 souBpjoooB ui jsnssj sq; Xq pauisspsj spuog j7'3"0I
                                                                        •app ;USIUSIJ;SS sq;
 o; dn psnjooB ;SSJS;UI piBdun XUB puB (sAoqB ps;B;s SB uiniiusjd XUB Suipnjoui) puog qons
j o junoure [Bdioujjd sqj 'puog qons qoBS j o josdssj ui 'psiusapaj aq oj spuog Suipjoq
 siap|oqpuog sqjjo qoBs oj XBd [[Bqs janssj aqj 'uoijdQ ||B3 sqj JO ajBp jusiuajjjss aqj UQ £'3"0l
                                                                          •uoijdQ 11E3 aqj j o
ajBp juauiajjjss sqj oj joijd SXBQ sssuisng (Xjjiqj) 0£ JSESJ JB sjspioqpuog sqj puB ssjsmx
puog aqj oj SUIJIJAV UI janssj aqj Xq psijijou sq jjBqs uoijdQ i[B3 sqj JO SSIOJSXS Xuy 3'3'0l
            •(junouiB psiusspsj aq; uo ;saja;ui psmooB sn[d) anjBA aaBj j o (;uso jsd ssjq;
puB psjpunq suo) %£0[ o; [Bnbs soud B ;B a;BQ X;ijn;B]^i aq; 'Suipnioui ;ou ;nq 'o; a;BQ
anssj sq; Suipnjoui puE UIOJJ auii; XUB ;B („uoijdo H B 3II 3M;l) (JJBd ui ;ou ;nq ajoqAv ui)
anssj puog ajjjua sq; uisspsj XBUI jsnssj sq; '£'01 asnB(3 siq;jo suoisiAOjd aq; o; pafqns l'Z'01
                                                                   uoijdiuapaj jBuoijdo       3'0I
                          'spuog qons JOJ piBd junoure sjBgsjSSB sqj puB 'uoijdQ goBqXng
qsB3 sssoxg JO uoijdQ jjOBqXng uoijBzijjoiuy sqj j o sspjsxs sji oj JUBnsjnd jsnssj sq; Xq
pssBqojnd spuog j[B JO junoure pdiouud SuipuEjsjno SJBSSJSSB puB jsqiunu sqj ssjsnjj
puog sqj oj SUIXJIJJSO 'aajsmx P u oa 3lIJ OJ ajEoijijjao s,jaoijjo UB JSAqsp qeqs jsnssj
aqj 'uoijdQ >[OBqXng qsBQ ssaoxg JO uoijdQ >[OBqXng uoijBzijjoiuy aqj j o SSIOJSXS SJI
qjjAv uoijosuuoo ui jsnssj sqjXq spuog j o sssqojnd XUEJO SXBQ sssuisng (SAIJ) g uiqjiyWori'OI
                                            •SJBQ JUSIUXBJ JSSJSJUJ XUB UO snp jusiuXBd jsqjo
XUB JO suoijBZijjoiuy ps[npsqos XUB sonpsj ssiAvjsqjo JO OJ psqddB aq jou [[Bqs 9g'0[
puB (q)l7g'0l ' ( q ) r r O l asnBi3 oj JUBnsjnd spuog aqjjo asBqojndaj JO uoijduispsj Xuy 6'!'01
                                                                            •SJBQ XjunjBj/Y
aqj JB (ajBp uoijduispaj aq; 'Suipnjoui ;ou ;nq 'o; pnouiB psiusspsj sq; uo ;SSJS;UI
psmooB snjd) sn[BA 3 3 B J J O (;uso jsd psjpunq suo) %00I W PfBdsj sq [pqs gg"0l ssnB[3
JO (B)j7g"0l ssnB[3 '(B)ig - oi ssnBi3 q;iAV souBpjoooB ui piBd ;ou si ;Bq;josjsq; pnoure
SuipuB;s;no SUIUIBUISJ sq; 'psiuXBd uoipzijioiuy ps[npaqos [Buy aq; o; padsaj q;!yV\. STOl
                                          gunoooy SOIAJSS }q3G Janssj sq;jo ;ipsjo sq; o;
guipuB;s spun; psioijjnsui SJB ajaq; 'paiuXBd qons XUB j o s p p sq; uo 'ji unj ui anp uaq;
uoipziyoiuy pajnpsqos aq; XBd o; uoipgqqo s.janssj aq; o; aoipnfajd ;noq;iAv sq jjBqs
ssBajsj qons 'SjusuiXBd qons punj oj junoooy SOIAJSS jqaQ Janssj sqj UIOJJ pssBspj sq
[[Bqs gg'QI ssnBi3 jo/puB jsnssj sqj Xq uoijdQ >[OBqXng uoipzijioiuy sq;jo asiojaxs XUB
o; pBnsjnd sjqBXBd uoipzijioiuy ps[npsqos guiuiBiusj spSajSSB aq; o; [Bnba pnouiB u y L'VOl
                                                        poijaj >[OBqXng qsE3 ssaoxg
aq; Suunp spuog asBqojnd o; pasn ;ou juajxa aqj oj SJBQ JUSIUXBJ qons j o SE junoure
9(5///'
              Amended Bondholder Agreement Pg 42 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                 19-01360-scc
puB g g o i sssnB[3 qjiAv souBpjoooB ui VIVA odd spuog SuipuBjsjnQ sq; uisspaj o; pnouiB
^[OBqXnq ;iiBAapj sq; j o uoiyod SUIUIBUISJ sq; j o [JB ssn [[Bqs jsnssj aq; 'a[qBoi[ddE
SB 'poijsj JjOBqXng qSB3 sssoxg JO poijaj jjoBqXng uoijBzi;joiuy aq; j o uoipjidxa
sq; SuiAvoyoj SUIEUJSJ pnouiB j[OBqXnq juBAspj sqj j o uoijjod XUB jBqj jusjxs sqj ox 9'£'0l
                         •psjIsouBo puB pauiaapsj ussq SABq spuog qons jBqj ssjsnjx puog
sqj ty\o\\ UOIJBJISOUBO puB uoijduispsj qons guiAvoqoj XjsjBipsiuuii [[IAV JI  (O)
                                                             puB ispssoojd uoijduispsj
sqj j o jdisosj uo psqsouBO sq [[Bqs spuog sqj j o junoure JUBASJSJ sqj     (q)
                  !(XBQ sssuisng guipssoons jxsu sqj uo 'XBQ sssuisng B JOU SI sjBp qons ji
'JO) aoijou aouBjdaooy pig qonsjo sjBp sqj IUOJJ sXBp jBpusjBO (ussjinoj) pi guiyEj sjBp
sqj uo soijoj\[ souBjdsooy pig qons ui psijiosds spuog sqj uisspsj [[Bqs ji     (B)
        :£"0l ssnB[3 siq; q;iAV souBpjoooB uj soi;oi\[ oouE;dsooy pig B sjsAqsp jsnssj sqjjj g'£'0I
                                                                     •soijojsj pig PBAOJSJ
sq;jo s p p sq; j o sXsp JBpusjBO (usa;jnoj) p\ uiqjiM japjoqpuog pBAajaj aq; o; (,,33^0^
ssuBjdassy pig,, B) gui;iJAv ui soipu B jaAqsp jpqs ;i 'pig B s;dsooB jsnssj sq; JJ i7"£-0l
                                                                                 'Iinj ui pig
qons ;dsooB o; ;i sjqBus o; psioyjnsui si pnouiB ijoEqXnq PBASJSJ sq; p q ; ;us;xs sq; o;
;jBd ui pig XUB ;dsooB o; ps|;!;us sq jjBqs jsnssj aqx 'sissq vivu oudu uo spig qons jdaoos
jjBqs ;i 'aojjd uoi;dLuapsj SUIBS sq; JB spig ajoiu JO (OAVJ) 3 saAiaoaj janssj sqj JJ "(JSJIJ
psjdsooB Suisq spuog aqj j o anpA aaBj aqj oj junoosip JSSSJB[ sqj Suijuassjdsj JSJJO
aqj qjiAv) pajajjo aoijd uoijduispsj aq; j o japjo asjaAui ui spig ;daooB JJIAV janssj sqx £'£'01
                                                                                  •psiusspaj
aq o; spuog qons sajinbaj jspjoqpuog ;uBAS[aj aq; qoiqAV p soud sq;               (q)
                                                                             puB !ps;;iiuqns
si pig PBASJSJ sq; qoiqAV j o psdssj ui spuog j o pnoure [BdiouiJd sq;            (E)
                                                                           •.vip U3jui 'Xjiosds
;sniu soipjsj pig sqx 'soipjsj JSJJQ ispuax aq; j o s p p sq; UIOJJ sXBp JEpuspo (o£) Xyiq;
Sui[[Bj s p p sq; o; joijd JO UO jsnssj aq; o; (.^aijo^j pig,, B) SUIJIJAV UI aoijou B JSAijsp
oj psjinbsj sq jjBqs („P!g„ B) spuog sqj j o anpA aaBj aqj oj (juao jad uaj) %oi JSBSJ
JB JO junoosip B JB jsnssj sqj Xq uoijduispsj JOJ spuog japusj oj SuiqsiM jspioqpuog Xuy 3'£"0l
                                                    •spuog sqj j o anpA aoBj oj (juao jad uaj)
%§\ jSBaj JB j o junoosip B JB janssj aqj Xq uoijdiuapsj JOJ spuog japuaj oj japjoqpuog
qosa SUIJIAUI puB £-0[ asnB[3 siqj qjiM souBpjoooB ui spuog sqj j o uoijduispsj
ui junoure >[OBqXnq JUBASJSJ sqj XjddB oj (^JSJJQ •,3PU3Xi» B) §uIJ3JJ0 'japioqpuog
qoBS oj („33ijo\[ J3JJO J 3 P u a Xu B ) guijUAV ui soijou B JSAqsp [[Bqs janssj aqj 'uoijdQ
>[OBqXng qsBQ sssoxg sqj JO uoijdQ ^joBqXng uoijBzijjoiuy sqj spsjs jsnssj aq; J J [^"OI
                                                                uis!UBq33j\[ j a j j o Japuax   £01
96/ZP
             Amended Bondholder Agreement Pg 43 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
                                                                                      •app
;uaiua[;;as aq; o; dn pamooB ;ssja;ui piBdun XUB puB puog qons j o pnouiB [Bdpuijd aq;
'puog qons qoBS j o psdssj ui 'psiusspsj sq o; spuog Suipjoq sjspioqpuog sq; j o qoBS o;
Xsd [[Bqs jsnssj aq; '["^'Ol asnB|3 o; pBnsjnd uoi;duiapaj XUB j o s p p ;usujs[;ps sq; UQ z'P'Ol
                       '9103 '0£ ^BIA1 ajojsq JO UO p'p'Q [ ssnB[3 o; pBnsjnd sssusdxs pire
ssaj [[B XBd puB p n o m y uoi;diuapsy PSIUXEJ JBIJIUJ sq; o; jBnbs pnouiB UB UI j'^'OI
ssnB[3 siq; o; pBnsjnd siioi;diuspaj o; SSUIOUBUIJ ssiqBAjsos^j psijqBn^ j o spsaoojd
pu X[ddB ;ou ssop ;i JI ;inBjsp ui sq o; psiussp sq [jBqs jsnssj sqx gunouiy uoi;diusps>j
PSUIXBJ JBIJIUJ sqj oj [Bnbs si yp'Ql ssnB[3 siqj oj jirensjnd suoijdiuspaj o; paqddB
SSUIOUBUIJ sajqEAiaoay payqBn^) UIOJJ spaaoojd p u j o pnoure JBJOJ sqj jijun '(i)(q)l7"£[
ssnB[3 qjiAv souBpjoooB ui puB jusuissjSy j s m j UEOIXSJ^ sqj oj JUBnsjnd psjinbsj
spssoojd qons UIOJJ suoijonpsp JJB SUIAVOJJOJ sjunoooy jsmx UBOIXSJ^J sqj ui sjqBjiBAB
SupuBuij ssjqBAisos^j psijijBn^) qons j o spssoojd jsu SJBSSJSSB sqj oj [Bnba anjBA
ajBSajSSB UB SuiABq spuog '(uoijdiuapsj qonsjo sjBp JUSIUSJJJSS sqj oj dn JSSJSJUI ppdun
jnq psmooB sn[d) snjBA aoBjjo (juso jsd psjpunq suo) %00I oi [Bnbs solid B JB 'uisapaj
jjBqs jsnssj sqj 'XuBdiuo3 dnojQ JUSJBJ jsqjo XUB JO jsnssj sqj Xq (uoqjiiu suo SJB[|OQ
Sn) OOO'000'l QSn JSBSJ JB JO spssoojd jau qjiAv SUOIJOBSUBJJ SUIOUBUIJ sajqBAiaoa^j
paijqBn^ j o sauss B JO SUO J O SUISOJO sqj SuiAvoqoj SXBQ sssuisng (£) ssjqj usqj JSJBJ oj\[ yp'Ql
                                                      uoijdiuapsj puog juaiuXBj [BIJIUJ       p-Qi
 •spuog qons JOJ pred pnoure apSsjSSB sq; puB '£-oi ssnBi3 siq; o; pBnsjnd jsnssj sq; Xq
pssBqojnd spuog |[B JO pnouiB [Bdiouud pus joqiunu sq; ss;snjx puog sq; o; SUIXJI;JSO
'ss;snjx puog sq; o; S;BOIJI;JSO SJSOIJJO UB JSAqsp jjBqs jsnss[ sq; '£ - 0[ ssnB[3 siq;
q;iAV uoipsuuoo ui janssj aq; Xq spuog j o asBqojnd XUB j o SXBQ ssauisng (aAij) g ii!q;iyW 6'£'0l
                                                                  •apQ ;USIUXBJ ;SSJS;UI
XUB UO anp paiuXBd jaq;o XUB JO suoipziyoiuy pa[npsqos XUB sonpsj ssiAVJsqjo JO OJ
paqddB aq jou [JBqs £-0[ asnB[3 siq; o; pBnsjnd spuog aq;jo asBqojndaj JO uoi;duispsj
XUB 'iioi;do jjosqXng uoipziyouiy sq; j o sspjsxs UB O; pspjsj asBqojndaj JO uoi;diuapaj
XUB JO asBO aq; ui ;daoxa ';qnop j o aouBpioAB aq; J O J 'spuog SuipuB;s;nQ sq; ;SUIB8B
psSjBqosip sq [[Bqs pUB Xjo;isodsQ ssi;ijnoss sq; j o ssjnpsoojd sq; q;iAV souBpjoooB
ui psiusspaj sq [pqs £-oi asnB[3 siq; q;iAv aouBpjoooB ui janssj aq; Xq pauiaapsj spuog 8'£'0l
                                                                           •souBqduioo qons
j o snyiA Xq £-o[ asnBi3 siq; japun suoipSqqo s;i paqoBajq aABq o; paiussp sq ;ou qiAv
puB suoipjnSsj puB SAVBJ ss^unoas a[qBoi|ddB aq; q;iAv X[diuoo [JIAV jsnssj aq; 'paiuaajSy
 puog siq; j o suoisiAOjd JSJJQ Jspusx aq; q;!AV piyuoo suoipjnSsj JO SAVBJ ssi;ijnoss XUB
JO suoisiAOjd sq; p q ; psjxs sqj ox 'Jajjo Japuax XUB OJ jirensjnd spuog j o sssqojndaj
 qoBS qjiAv uoijoauuoo ui ajqBoqddB OJB suoijBjngaj puB SAVBJ asoqj jusjxa sqj oj japunajaqj
suoijBjngsj puB SAVB[ ssijijnoss [[Bjo sjusuiajinbaj sq; q;iAv X[diuoo [[Bqs jsnssj sqx L'£'0l
                             •uoi;diuspsj qons guiAvojjoj Xispipaiuiu; 9"£"0l asnBjQ siq;
o; pBnsjnd spuog j o uoi;diuapaj XUB JO as;snjx puog sq; Xji;ou JJIAV jsnssj sqx '9* I '01
96/tP
             Amended Bondholder Agreement Pg 44 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                  19-01360-scc
JO sgi^j JJB o; s s p p j P S A J paiuXBdajj XjoppuBj^j qons ji (y) uiaapaj 'paAg pauiXBdajj
XjoppuBj^j pBAajaj aq; guiAvoqoj sXsp (o£) X;jiq; U!q;iAV (ii) ssiAVJsqp puB 'g[ ssnBj3
j o suoisiAOjd sq; q;iAv souBpjoooB ui psyipu ussq puB psjjnooo SBq ;inBjSQ j o psAg
 UB SSBO ui X[;diuojd (i) [jBqs janssj aq; 'guijjnooo paAg paiuXBdsjj XJO;BPUBJ/\[ B uodn I'9'0l
                                                    ssog JBJOX / uoijdiuapaj XJOJBPUBJ\[       9'0J
                                           •uoijdQ ;nj aq; j o app psuisjjps sq; guipn|Oui
;ou p q o; dn psmooB ;SSJS;UI piBdun XUB puB (['g'OI ssnBi3 o; pBnsjnd uiniiusjd
XUB Suipn|oui) puog qons qoss j o pnouiB [BdiouiJd sq; 'psuiaspsj sq o; spuog Suipjoq
sjspioqpuog sq; j o qoBS o; XBd [[Bqs jsnssj sq; 'uoi;dQ ; n j aq; j o s p p ;usius[;ps sq; UQ yg'Ql
          •uoijdQ j n j sqj j o pousd sspjaxa XBp (09) Xjxis aqj j o pua aqj jajjB XBQ ssauisng
 (qjg) qyy aqj aq jpqs uoijdQ jnj aqj j o sjBp JUSIUSJJJSS sqx gssnbaj uoijdiuapaj aqj
j o juaSy SUIXBJ aqj XJIJOU [jBqs jaSBUBj^ junoooy aqx 'JSSBUBJ/V junoooy sji oj jssnbsj
 sqj j o soijou USJJIJAV SUIAIS Xq jspjoqpuog qoBS Xq pssiojaxa aq XBUI uoijdQ j n j aqx £'S'0I
                 •aoB[d US>[BJ SBq JUSAJ [OJJU03 JO s8iiBq3 B JSJJB a[qissod SB UOOS SB uaAiS
aq [[Bqs UOIJBOIJIJOU qons 'PaAg [OJJU03 j o sSuBq3 BJO ssjsmj puog sqj oj UOIJBOIJIJOU
USAIS  SBq jsnssj sqj JSJJB sXBp (09) XJXIS uiqjiAV pssiojsxs sq jsniu uoijdQ j n j s q j 3'S'0l
     •(uoijduispaj qonsjo ajBp aqj 'Suipn|aui jou jnq 'oj pajBinojBO 'junouiB psiusspsj qons
 uo JSSJSJUI ppdun jnq psmooB sn[d) snjBA aaBjjo (juso jsd auo puB pajpunq suo) %[0l
j o soud B JB ^uoijdQ jnj,, B) spuog sji uisapaj janssj sqj JBq; sjinbsj o;
 ;qgij sq; aABq [[Bqs jap[oqpiiog qoBa 'paAg [Oj;uo3jo agiiBq3 BJO sousjjnooo sq; uodn I'S'Ol
                                                                        IoJjuo3j0 3§uBq3        s'Ol
                                                                   'SJOSlApB [BpUBUlJ JO [Egsj
s;i j o qoBS puB ss;snjx puog aq; (AI) puB '("ouj 'jB;idB3 Xaijog UBqqnojg puB ojBjjy ^>
ssjBUig 'BidBj ' ^ ' S 'ZUIBS ss;uBAja3 ' j g g ajodBSujs UUBX ^ tpfey 'VQ BLUjy;B>[OApy
puB|aAa|>j pB;sSui[jX-)j ' j g g ;sjnqsy ' j g g UOSIJJBO ^> uoyBq^ 'pui>lJ!>i 'ssia^
'[nBj oj pajiuiij jou jnq 'Suipn[oui) asjjiiuiuo3 jspjoqpuog oojg p y gi03 sqj oj sjosiApB
[BpuBUij JO [BSSJ sqj (111) '(JBg X 00SBJJB3 'BJOIXEQ BJSAI^J puB ' y j j ' d y 'SV ussssiuuioqx
jSBiuJijjB>[OApy '-03 ^> souj '-JS 'OOIXSJAJ JBSJBJAJ ^ zsjBAjy ' 3 g g '-03 ^> sqsoj/yi ' j g g
sqjg 7$ puBi^Ji^j 'oj pajiuiq jou p q 'Suipnjoui) janssj aq; 0; sjosiApB JBIOUBUIJ JO [Bgs] sq;
(11) '(3gg SJSU^IBJ [B;idB3 yjATV puB SSUJSIUUIOS oy 'Bp;s 3? BUUBIUB;UBS '[[iqpaiO ^
usj[y ' j g g UO^IUIBJJ ^> uss;s qsijjpr) XJBSI3 'O; pa^uiq ;ou jnq 'guipnjoui) SSJJIIUIUO3
jspjoqpuog oojg p y sqj oj sjosiApB [BIOUBUIJ JO [BSSJ sqj JO qoBS (1) :(oj piBd X[snoiASjd
jou puB) Xq pajjnoui SJBQ juaiupusiuy sqj oj dn psmooB (sssj uoijsjdiuoo UOIJOBSUBJJ
JO sssoons [[B Suipnjoui) jqsp sjsnssj sqj j o Suijnjomjssj sqj oj psjBjaj sasusdxs puB ssaj
JJB XBd '['jz'OI ssnB[3 oj JUBnsjnd suoijdiuspaj aqj qjiAv uoipauuoo ui '[[Bqs janssj aqx Jz^'OI
        "apQ paiuXBj ;SSJS;UJ XUB UO snp psiuXBd Jsq;o XUB JO suoipzijjoiuy psjnpsqos
XUB aonpaj asiAVJsqjo JO OJ paqddB sq jou jjBqs j -^-o J ssnBi3 oj JUBnsjnd spuog sqj j o
uoijduispsj XUB 'jqnop JO souBpioAB sqj J O J 'spuog SuipuBjsjnQ sqj JSUIBSB psSjBqosip
sq qBqs puB XjojisodsQ ssijijnoss 3MJ J 0 ssjnpsoojd sqj qjiAv souBpjoooB ui BJBJ
ojd psuisspsj aq [[Bqs yp'Ql asnB[3 qjiM souBpjoooB ui jsnssj aqj Xq paiuaapaj spuog £"t7'0l
96/PP
             Amended Bondholder Agreement Pg 45 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
                                                                      •sjapjoqpuog sqj
puB ssjsmx puog sqjjo jysusq sqj JOJ aq qBqs j g g j asnB|3 ui pauiBjuoo juBuaAoa sqx 3 a a I
           juauinooQ aouBui j jaqjo XUB JO juaiuaajSy puog siqj japun anp sjunouiB [JB
aajsmj puog aqj j o jspjo sqj oj JO OJ pred sq oj ssnBO JO XBd XqBuoijipuooun (jusiunooQ
SOUBUIJ XUB OJ JUBnsjnd ajBp snp jsqjo XUB JO) SJBQ JUSIUXBJ XUB uo JJIAV jsnssj sqx j g g I
                                                                          XBd OJ JUBU3A03        yn
                                                                                 SJUSUIXBJ      -JJ
                                                                       •spuog SuipuBjsjnQ aqj
JSUIBSB   psSjBqosip aq [[Bqs asnB[o siqj qjiAv aairepjoooB ui jsnssj sqj Xq psiuaapaj spuog 9"9'0[
                         •puog qonsjo junouiy uoijdiuapa^j juaAg ssog [Bjox JO junouiy
uoijdiuspsy XjojBpuBj/\[ s|qBOi[ddB sqj 'puog qons qoBS j o josdssj ui 'psiusspsj sq
oj spuog Suipjoq sjspioqpuog sqj j o qoBS oj Xsd jjBqs jsnssj sqj 'uoijduispsj XjojBpuBiu
B j o s p p ;usius[;ps aq; UQ -uoi^uispsj XjoppuBiu qons XUB JO s p p ;usius[;ps
sq; o; joijd SXBQ ssauisng (o[) ua; ;SBS[ p '9-01 ssnBi3 siq; 0; SuipjoooB uoi;diuspsj
XjoppuBiu Xire poqB SUI;IJAV UI jsnssj sq; Xq paijipu sq qBqs ss;snjx puog sqx S'9'0l
                                                                                    •spuog
aq; j o pauiXBdaj spjBMo; paqddB aq XBUI 'spaaoojd souBjnsui XUB (AI) JO 'spsiunooQ
psfojj sq; jspun psAposj spnoure jsq;o (in) ';OBJ;UO3 uoi;onj;suo3 XUB jspun
spsuiXBd SSSBUIBP (11) 'pnoooy SOIAJSS jqaQ Janssj sqj pire junoooy aAjasay 5[OOQ XJQ
janssj aqj 'sjunoooy SSUIUJBJ JOUAVQ SI^J aqj 'junoooy SSUIUJBJ janssj aqj j o jipsjo sqj
oj SuipuBjs junoure ajjjua sqj (1) '9*01 ssnB[3 siqj oj SuipjoooB psiusspsj SJB spuog sqjjj l7'9'0l
                                    •junouiy uoijdiuaps^j JUSAJ ssog JBJOX 3MJ P U B junouiy
uoijdiusps^j XJOJBPUBJAJ sqj j o JSAVOJ sqj sq [[Bqs junouiB uoijduispsj JUBASJSJ sqj 'psAg
ssog JBPX B puB psAg psiuXBdaJj XioppuBj^ B JO aouajjnooo snoauB;iniuis aq; uodn
';qnop j o aouBpioAB aq; JOJ -pnoure uo!;diuapsj (suo) j Xsd 0; psSi[qo sq Xjuo j[Bqs
jsnssj sq; 'XjsnosuB;[niuis spsAg pauiXBdajj XJOPPUBJAJ jBjaAas j o aouajjnooo aq; uodn £'9'0I
                                                                       •sSiy '[[B ;ou p q 'ajoiu
JO (auo) [ o; sapjaj paAg ssog J B P X qons ji 'SI^J qosa JOJ BJBJ oid spuog SuipuBjsjnQ
aqj j o (juao jsd XJUSAVJ) %03 (g) JO 'sSi'y JJB OJ sajBpj juaAg ssog JBJOX qons ji spuog
guipuB;s;nQ aqjjo (juao jsd psjpunq suo) %00I (V) ( 1 ,J u n o u I V uoijduispaj juaAg ssog
[Bjox,, 3M:>) (sVsp uoijdiuapaj aqj guipnpui jou jnq 'oj psjB[no[BO 'sjunouiB psiusspsj sqj
uo JSSJSJUI piBdun jnq pamooB sn|d) snjBA SOBJ j o (juso jsd psjpunq suo) %00I J 0 aoud
                                  3
B JB uisspsj 'JUSAJ ssog [Bjox MJ guiAvoyoj sXBp (XJXIS) 09 usqj JSJBJ OU JUSAS XUB UI
jnq 'sjqBjiBAB SJB spssoojd souBjnsui SB UOOS SB jjBqs jsnssj sqj 'JUSAJ ssog JBJOX B uodn 3'9'0I
                                                                   •(„junoiuy uoijduispaj
XJOJBPUBJV,, sq;) sun; p q ; p soud uoi;do j[B3 sq; 0; Suipuodssjjoo soijd B JB
'SSBO qoBS ui 'Siy qoBs JOJ BJBJ ojd spuog SuipuBjsjnQ sq; j o (;uao jad X;USAV;) %03 'SSI^J
'[|B ;ou p q 'SJOUI JO (SUO) [ o; ssp[aj psAg paiuXBdsjj XjoppuBjAi qons ji (g) JO 'spuog
SuipuB;s;nQ sq; j o (;uso jsd psjpunq suo) % QQ [ ';[nBjsQ j o psAg UB JO SSBO sq; ui
96/St'
               Amended Bondholder Agreement Pg 46 of 149
Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                 19-01360-scc
                 •psuinooQ aouBui j jaq;o XUB JO paiussjgy puog siq; o; pBnsjnd suoipgqqo
psiuXBd    XUB     ;suiBgB jjo-ps JO siuiBpjspnoo XUB uuojjsd JO XjddB ;ou XBUI janssj aqx         yp'H
                                                                  siuiBpjajunoa puB JJO-JSS              p'H
                              •pajjnoui SJB Xsq; qoiqM ui Xousjjno sq; ui sjqBXBd sq jjBqs sjnpu
JB[IIUIS B J O   ssi;iiiqBij Jsq;o puB SSXBX 'sasusdxs 's;soojo psdssj ui ajqBXBd spnoiuy £'£g j
                                       •XjojisodsQ ssi;ijnoss sq; ui pnoooB s,Jsp|oqpuog
sq; q;iAv psjs;sigsj pnoooB jjuBq ^ Q N sq; o; ps;ipsjo puB ">JOl\[ ojui psguBqoxs sq JJIAV
JUSIUSJJJSS qsBa aqj 'apQ PSUIXBJ B O; joud SXBQ sssuisng (sAy) g uiq;iAv '£• j j ssnB{3
UJ ;no p s SB uoi;onj;sui usAig ;ou SBq jspjoqpuog sq; 'jsASAvoq 'JJ 'ui pspuiuiousp
SJB spuog aqj SB Xouajjno auiBS aqj ui ajqBXBd sq [[Bqs jusiunooQ SOUBUIJ jaqjo XUB puB
juaiuaajSy puog siq; japun ajqBXBd spnoure |[B 'papiAOjd Xjsssjdxs asiAuaqp SB ;daoxg Z'£'\ I
                                                                                     •janssj
aq; j o pnoooB aq; JOJ amooB jjBqs XjjBusd j s q p JO JSSJSJUI JjnBjsp ou jBqj 'jaAaAvoq
pspiAOjd 'JUSIUSJJJSS qsBO aqj jo ajBp aqj JB apBiu uasq SABq oj psiuaap aq jjBqs juaiuXBd
puB 'paXBjsp sq XBUI JUSIUSJJJSS qsBO 'jusSy SUIXBJ sqj puB >[UBq s,Jsp[oqpuog qoBS
uaaMjaq sjuauiaajSB juaiuajjjas aSuBqoxo Xousjjno XUB UO SuipusdsQ 'sjiBjsp junoooB
3[UBq (QSn) aSuBqoxs USISJOJ Suipn[oui 'suoijonjjsui jusiuXBd oijiosds qjiAv (JSSBUBJ^
junoooy SJI qSnojqj JO Xjjosjip jsqjis) jusSy SUIXBJ aqj apiAojd oj SBq jap[oqpuog qoBg [•£•[[
                                                                                    X3U3Jjn3         £gj
                            g g g [ asnB[3 jspun suoijBSqqo sji j o sSjBqosip pooS sjnjijsuoo
[[Bqs z'l I ssnBj3 siqj qjiAv souBpjoooB ui jsnssj sqj Xq jusiuXBd '£g j asnBj3 oj joafqns P'Z'l I
                                  •sjaSBUBj/\[ junoooy JO XjojisodaQ saijunoss sqj UIOJJ
sjunoooB ,sjop[oqpuog SuipjBSsj UOIJBIUJOJUI jusiuXBd urejqo OSJB XBUI sajsmx P u o a
aqX 'aAoqE Z'Z'll J 0 IT'11 asnB[3 ui paquosap UBq; siusiUBqosui paiuXBd jsq;o j o
sjspjoqpuog JO joSqqQ XUB ;onj;sui XBUI ss;snjx puog sq; 'spsuiXBd JB[ngajji j o asBO uj £•£ [ [
                                      •£g j asnBjQ jaASAvoq sss 'uoi;sanb ui jspjoqpuog
sq; Xq pspuiiuou pnoooB jjireq sq; o; ps;ipsjo ussq SBq pnouiB sq; souo spBiu
ussq SABq o; psiussp sq jpqs psiuXBd 'auiBS aq; aJB ?[UBq guiApoaj sq; pus >[UBq guiXBd
sq;ji ;nq 'uoijssnb ui jspioqpuog aq; Xq pspuiiuou pnoooB >[UBq sq; sp[oq qoiqM >[iiBq
sq; o; ps;ipajo uaaq SBq pnouiB aq; aouo apBiu uaaq SABq o; psiussp sq [[Bqs PSUIXBJ              Z'Z'   11
                                        •Xjo;isodsQ ssuunoss sq; ui pnoooB sai;ijnoas s;i q;iAv
uoipauuoo ui japjoqpuog qoBa Xq papuiiuou pnoooB >pBq aq; gui;ipajo Xq pauinooQ
SOUBUIJ Jsq;o Xire JO psiussjSy puog siq; jspun sjapjoqpuog aqj oj anp sjunoure [[B
XBd [[Bqs jsnssj s q j ' j g g j ssnBi3 jspun ssjsmj puog sqj Xq apBiu si japjo oypads ou JJ         yz'll
                                                                        soiiiBipaui juaiuXBj             z'll
96/9P
                  Amended Bondholder Agreement Pg 47 of 149
Exhibit 1-        Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                 19-01360-scc
                                           •£[ asnBj3 siqj ui jno jss SB 'aajsmx PuoQ 3M1
oj jusiunooQ SOUBUIJ jsqjo XUB JO jusuissjSy puog siqj jspun SuipuEjsjno SJB sjunouiB
ou JBqj siuij qons jijun puB jusuissjSy puog siqjjo sjBp sqj UIOJJ ss^BjJspun janssj s q j [g'£I
                                                                                   [BJ3U39     J£J
                                                                                SJUBU3A03       '£1
      •pagjBqosip JO p[os 'jsnssj sqjXq psuiBpj sq uoipjosip s,janssj aq; p XBUI spuog JO
guipjoq s,janssj aqx '(spuog sjanssj) spuog UAVO pire ajinboB o; ;qgiJ aq; SBq janssj aqx [' ['31
                                                            spuog jo uoijisinboB s ( janssj     -JJ
            •puig XUB j o Xjuoijd JO aouajsjsjd XUB ;noq;iAV puB B;BJ ojd 'psiussjgy puog
sq; jspun piBdun p q snp (Bdiouud XUB JO paiuXBd spjBAvo; JO UI 'X[pjiqx         (a)
                                                                                        pUB
^pui^j XUB JO X;iJoijd JO aouajajajd XUB ;noq;iAv puB B;BJ ojd 'psiussjSy puog sq; jspun
piBdun p q anp ;saja;ui pamaoB XUB JO poiuXBd spjBAvo; JO UI 'X|puo33S        (q)
                             ispaiunooQ aouBui j aq; japun aajsmx P u oa 3LIJ J 0 sasuadxa
puB saijqiqBq 'sjsoo 'saaj piBdun XUB JO juaiuXBd spjBAvoj JO UI 'XIJSJIJ        (B)
                                       uapjo SUIAVOJJOJ aqj ui paqddB aq [[Bqs juaiuXBd
JBqj 'sjusiunooQ SOUBUIJ aqj japun sjqBXBd puB snp usqj spnoure sq; JJB sSjBqosip
o; psioyjnsui si p q ; jusiuXBd B saApooJ juaSy SUIXBJ aqj JO aajsmx P u 0 8 3 qi JI
                                                                         sjuaiuXad [BipBj      9,jj
                                                                          'l7'SI-3'Sl sasnBi3
JO '(B) j-gj asnBi3 oj JUBnsjnd jjnBjap ui aq oj pajBjoap ajB spuog aqj jou
JO jaqjsqAv 'spBiu si jusiuXBd qjun SAoqB psjBjs SB JSSJSJUI JBaq [[Bqs sjunouiB piBdun sqx £'g' [ [
                                                                     •[[nj ui piBdaj uaaq
SBq junouiB psjjnBjsp aq; [ijun ojajaqj SUIJB[SJ SJBQ JUSIUXBJ JSSJSJUJ sAijoadsaj qoBa
uo junouiB pajjnBjap aqj oj pappE aq |[Bqs gg j asnBi3 siqj jspun psSjBqo JSSJSJUI aqx 3'S'll
                                                          •uinuuB jad (juso jsd SAIJ) % O ' S
snjd 6 asnB[3 o; SuipjoooB S;BJ ;ssja;ui aqj oj jus[BAinbs SJBJ ;SSJS;UI UB ;B s p p
snp sq; UIOJJ JSSJSJUI JBsq [jBqs junouiB piBdun sqj 'sjBp anp juBAajaj aq; uo apBiu ;ou
si pauinooQ aouBui j XUB JO paiussjgy puog siq; jspun snp pnouiB XUB p q ; ;USAS sq; uj [ 'gg [
                                                    juaiuXBd 3jB| jo juaAa aqj ui jsajajuj     §• j j
9 6/LP
             Amended Bondholder Agreement Pg 48 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
                                                                                          !spuog
sjsnssj sq; j o souBjBq sq; yodaj 'aa;snjx puog aq; j o ;sanbaj sq; p               (j)
                                              ;jsjs;jBq3 sq; puB SJopEjEnQ j s q p sq; ';IISJEJ
sq; 'jsnssj aq; j o jaoyjQ JBIOUBUIJ j a i q 3 sq; JO JSOIJJQ SAiposxg j a i q 3 aq; 'JO;OSJIQ
B Xq psijiyso sq [[Bqs pire SSOUBIJBA JEUspiu JJB JOJ suoipuB|dxs spnjoui [[Bqs yodsj
qons qoBa UaSpng [Bnuuy sq; ui JsjjBnb qons JOJ qjjoj jss junoure sqj IUOJJ 'sisBq uisji
-suq B uo 'SSOUBIJBA sqj [[B qjjoj SUIJJSS syoda^j JBIOUBUIJ XjJspBn^) sq; q;iAv psjsAqsp
'yodsj SOUBIJBA XjJSjJBnb B puB qpoui joud sq; JOJ spsiussjnqsip puB s;disosj qsBO
jBnpB qpoj SUIJJSS qjuoiu JBpusjBO qoBS SUIAVOIJOJ sjqBojjoBjd SB UOOS SB pajaAqap jiodaj
Xjqjuoui B '(BjBpuiEJS qSnojqj sjspjoqpuog oj UOIJBIUJOJUI qons spiAOjd JJIAV mnj ui oqAv)
ssjsmx puog sqj oj sjqBjiBAB uisqj SJJEIU puB SJSUAVQ Sj-y aqj puB janssj sqj j o joadsaj ui
'aq XBUI asBO aqj SB 'ajnoojd JO 'ajBdsjd 'os op oj psjssnbsj Suisq jnoqjiAV        (s)
                                                                       JsuoipjnSaj puB sajm
ajqBoqddB q;iAV aouBpjoooB ui OJB s^ioday JBIOUBUIJ X[ja;jBn£) qons j o uoipoijqnd puB
uoipjBdajd qons p q ; SXBAVJB papiAOjd 'janssj sq; puB ;USJBJ aq; j o suoipjado j o s;insaj
puB uoi;ipuoo [BiouBuy aq; spadssj [Buspiu JJE UI pasajd XJJIBJ jjBqs syodsy JEpuBuij
XjJs^Bn^) qoiqAV 'jsjJBnb JUBASJSJ sqj j o pua aqj jajjB sXBp (Xjx;s) 09 UBqj jap[ ;ou paAa
XUB UI puB 'ajqBjiBAB suioosq Xsq; SB UOOS SB sSEnSuBj qsqSug aq; ui (B;BPIUB;S qSnojq;
sjspjoqpuog o; uoipuuojui qons spiAOjd [[IAV mn; ui oqAv) ss;snjx puog sq; o; sjqB|iBAB
uisq; S5[BUI puB s;jods^ JBIOUBUIJ X[Js;jBn£) 'jsnssj sq; puB paJEj aqj j o joadsaj ui
'aq XBUI asBO aqj SB 'ajnoojd jo 'ajBdajd 'os op oj pajssnbsj Suiaq jnoqjiAV      (p)
                                                           tsuoijBjnSaj puB sajm ajqBoijddB
qjiM aouBpjoooB ui OJB sjuaiuajBJS [BIOUBUIJ qons j o uoijBOijqnd puB uoijBJEdajd
qons jBqj SXBAVJB papiAOjd 'jsnssj sqj puB JUSJBJ aq; j o suoipjado j o s;[nsaj puB
uoi;ipuoo [BIOUBUIJ aq; spadssj [Bijspiu j[B UI psssjd XJJIBJ [[Bqs s;usuia;B;s ppuBUij
qoiqAV 'JBSX [BIOUBUIJ sq; JO pus sq; jajjB sXBp (XpaAv; puB pajpunq auo) 031 usq; japj
;ou paAa XUB UI puB 'a[qE[iBAB aiuoosq Xsq; SB UOOS SB SSBHSUBJ qsqSug aq; ui (BppuiEJS
qSnojqj sjapjoqpuog oj UOIJBIUJOJUI qons apiAojd [[IAV mnj ui oqAv) ssjsmx P u o a 9m
o; siqE[iEAB uisq; S^BUI puB s;uaiua;B;s [BIOUBUIJ 'janssj aq; puB pajBj sq; j o psdssj ui
'sq XBUI SSBO sq; SB 'sjnoojd JO 'sjBdsjd 'os op o; ps;ssnbsj Supq ;noq;iAV      (o)
                                                            !sssuisnq s;i j o sjnpu aq; aSuBqo
JO 'suoipjsdo JO S;SSSB s;i j o ;jBd jBi;uB;sqns B JO [|B JO ssodsip JO [jss o; SSSJSB janssj
aq; ji SUI;IJAV UI aa;snjx puog sq; IUJOJUI 'os op o; ps;ssnbsj Supq ;noq;iAV       (q)
                •P 3 JJ3 asjaApy [BIJS;B]/\I B aABq XBUI qoiqM paAa jaq;o XUB puB ;[nBjSQ j o
paAg UB o; pBS[ XBUI puB;sJspun oj jqSno JO spuBjsjspun jsnssj sqj qoiqM souBjsuinojp
JO JUSAS XUB JO jjnsjSQ jo jusAg JBIJUSJOJ JO JJUBJSQ JO psAg XUB JO 8UI;IJAV
UI ss;snjx puog sq; IUJOJUI X[;diuojd 'os op o; ps;ssnbsj Supq ;noq;iAv    (B)
                                                                             qjBqs jsnssj sqx I'3'£l
                                                                    SJUBU3A03 UOIJBUIJOJUJ         £'£1
96/8P-
             Amended Bondholder Agreement Pg 49 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                     19-01360-scc
SuijjBjjspun s,jsjs;jBq3 sq; puB gui>[B;jspun SJUSJEJ sq; ui ;no p s S;UBUSAOO SAipsdssj
Jisq; qjiAv souBqdiuoo s,JSJSjJBq3 sqj puB ,sjojUBJBno jsqjo sqj puB SJUSJBj sqj j o qoBS
Xq psjuBjg sspBJBno sq; ui ;no p s spBuaAoo aAipadsaj aq; q;!Av souBijduioo sjopsjEng
qoBS '£i ssnB|3 siq; ui S;UBUSAOO sq; q;iAV souBijdujoo s;; gui;iJAv ui ss;snjx puog sqj oj
uuyuoo 'SJBQ psiupusuiy sq; uodn puB (p) puB (o)yz'£l ssnB[3 jspun syods^j [BIOUBUIJ
X[js;jBn^) puB S;USIUS;B;S [BIOUBUIJ S;I JO snssi sq; I[;IAV Xjpsjjnouoo '[[Bqs janssj aqx 3'3'£1
                                              •aa;snjx puog aq; j o ;ssnbaj aq; uodn siua;sXs
jojpoo qons j o aa;snjx puog sq; j o j p q s q uo JO Xq AVSIASJ sq; a;B;i|iaEj puB saiui;
][B JB aoB[d ui siusjsXs JBIOUBUIJ XJOJOBJSIJBS SBq JSJSjJBq3 sqj jBq; sjnsus      (o)
                                                                                 puB !jsJS^iBq3
sq;jo spnoooE sq;jo (jsnssj sq; j o ;soo sq; JB) JOjipnB qons Xq AVSIASJ E SJEJIJIOBJ 'jsnssj
sqj qjiM uoijBj[nsuoo s[qBuosBSJ JSJJB psjosps JOjipnB UB JO uoijBuSisap aqj apnpui
[jBqs jsanbaj qoiqAv '(aajsmx PU0Q aqj Xq payijjao SB) spuog aqj j o junoure jBdpuijd
aqj j o XjiJofEiu B jsBaj JE Suipjoq sjapjoqpuog aqj JO aajsmx P U 0 S 3lIJ J 0 jsanbaj uapjAv
aqj uodn 'jjnBjaQ jo juaAg UB JO aouajjnooo sqj SUIAVOJJOJ SUIIJ XUB JB              (U)
                                                                 !(jspunsjsq sjusiunooQ
p s f o j j XUB O; spsuipusuiB j o psdssj ui suoipSqqo (,sjoSqqQ Jsq;o XUB JO) sjanssj
aq; o; soipnfsjd ;noq;iAv sq jjBqs soipu qoiqAv) (suus; pspjsj-psiuXBd XUB 'UOI;B;IIUI[
;noq;iAV 'Suipnjoui) psuinooQ psfojj XUB JO psiupusuiB [Bijspiu XUB JO soyou uspjAV
joijd q;iAV sa;snjx puog aq; spiAOjd 'os op o; ps;ssnbsj Supq ;noq;iAv       (ui)
                                                                                  ^JBSX [BOSIJ
Suipsosjd sq; j o pus aq; o; joud sXBp (X;jiq;) o£ UBq; japj ;ou ;USAS XUB UI puB 'ajqBjiBAB
saiuooaq ;i SB UOOS SB aSBnSuBj qsijSug aq; ui aa;snjx puog sq; o; sjqBjiBAB ;i s>[Biu puB
'siSBq X[Js^iBnb B uo [ p p p ui ;no ua^jojq uiajsq; q;joj p s suoipafojd aq; q;iAV psjBdsjd
'(sajn;ipuadxg lB;idB3 pappijosuo3 papSpnq Suipnjoui) pSpng [Bnuuy UB 'SJSUAVQ SI^J
sq; puB jsnssj sq; j o psdssj ui sjBdsjd 'os op o; ps;sanbsj Suisq ;noq;iAV         (j)
                                                                     !;ssnbsj XjqBuosBSJ
XBUI ss;smx puog sq; SB uoi;ipuoo JEpuBuij puB spssB 'ssauisnq s,dnojr) aq; poqB
ssouBjnssB jsqynj puB uoipuuojui qons apiAojd 'auii; sjqBUOSBSJ B uiq;iAV     (y\)
                               !Xjo;isodsQ ssi;ijnoas sq; ui spuog sq; j o UOI;BJ;SI8SJ sq;
ui ssSueqo j o ss;snjx puog sq; uuojui 'os op o; ps;ssnbsj Suisq ;noq;iAv       (Q
                                                                            !SUI;BJ qons o;
ssSuBqo XUB pUB 'snssj puog sq;jo Suipj sq; jo/puB Suipj s;i j o ss;snjx puog sq; IUJOJUI
'os op o; ps;ssnbsj Suisq ;noq;iAV 'pspj SJB spuog aq; jo/puB janssj aq; ji      (i)
                          PSuBqaxg aq; o; ssoipu s;i j o aa;snjx puog sq; o; Xdoa B puas
'os op o; ps;ssnbsj Supq ;noq;iAv 'sSuBqoxg UB UO ps;sii SJB spuog sq; ji     (q)
                !X;inba JO jBjidBO SJBqs sjanssj aq;jo uoipnpaj puB sjagjsui-sp 'sjsgjsiu
q;iAv uojpauuoo ui o; ps;iiuii ;ou p q guipnjoui 'jsnssj sq; j o suoipoyipu Xjo;n;B;s
XUB JO ssidoo ss;smx puog sq; puss 'os op o; ps;ssnbsj Supq ;noq;iAV          (S)
96/6P
             Amended Bondholder Agreement Pg 50 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                     19-01360-scc
uiq;iAV ss;snjx puog sq; o; XJO;OBJSI;BS uoipsijoqpy
qons j o souspiAs spiAOjd puB uoipsijoqpy sq; uiB;qo
'S;OBJ;UO3 SUIJJIJQ UBOIXSJAJ JJB
                           japun '[JBqs jsjsjJBq3 sqj JBqj                  (AI)
                       SjusiunooQ joafojj qons ajBuiuuaj JO puiosaj
oj s>[sas JBqj UOIJOB aAijBJjsiuiuipB JO [BSaj XUB S^BJ JO jusiunooQ
josfojj XUB JO UOIJBUIIUJSJ JO UOIJBJJSOUBO sqj oj SSJSB OJ JOU             (in)
                    !jusiuasjSy puog sqj jspun jo/puB jspunsjaqj
suoijBSqqo sji jssiu oj XjqiqB sjoSqqQ XUB UO JOSJJS ssjsApB
[BuajBiu B aABq oj Xja^jq aJB jBqj sjuauinooQ josfojj sqj jspun
SJSSJSJUJpuB sjqSu XUB j o JUSIUUSISSB sqj jiuusd JO OJ SSJSB OJ JOU         (II)
          JjusiussjSy puog sq; jspun JO/puB jspunsjsq; suoipSqqo
s;; psiu o; XjqiqB sjoSqqQ XUB UO josjja ssjaApB jBijajBiu B SABq
oj X[s>[q SJB qoiqAv juauinooQ joafojj XUB OJ saguBqo XUB jiuuad
JO oj aajgB oj jou 'Avojaq (A) asnB[3 j o suoisiAOjd aqj oj joafqns          (i)
                                                      :(jajajjBq3 aqjjo ajBqyjB
UB SB puB sjauAVQ giy aqj j o juajBd SB XjioBdBO sji ui) sa^jBjJspun jsnssj sqx
                                                          sjusiunooQ josfojj         (q)
                                                       g - 8 ssnB[3 ui jno jas
SB nssvd uvd jsBaj JB >pBJ saiuij {[B JB [jBqs juauinooQ SOUBUIJ jsqjo XUB
puB psiussjgy puog siq; jspun suoipSqqo s;; p q ; sjnsus [[Bqs jsnssj sqx
                                                          SUIJJUBJ   nssBd U B J     (B)
                                                                          SJUBU3A03 JBJSUa^)    f£J
                                                                    'suoipjnSsj puB SAVBJ
sjqBoqddB SB [JSAV SB 'spaiunooQ aouBui j j a q p aq; puB paiusajSy puog siq; o; pBnsjnd
ssipp puB s;qSiJ s;i ;no XJJBO O; sa;snjx puog aq; a[qBus o; XjBssaoau uoipuuojui
puB spaiunoop XUB apiAojd aa;snjx puog aq;jo ;sanbaj ajqBuosBaj sq; p [[Bqs jsnssj aqx p'Z'£l
                                                 •(jsnssj aq; Xq psjsAoo sss[un) uoi;nqij;sip
qons o; p s p p j s;soo sq; JOJ XyBd qons j o ssusdxs sq; p s;jodsj qons Sui;ssnbsj
Xysd jaq;o XUB (II) puB B;BPIUB;S qSnojq; sjspjoqpuog sq; (i) o; SAoqB (j) qSnojq; (>j) puB
'(S) '(s) '(p) Xo)yz-£l ssnBi3 ui o; psjjsjaj sjiodsj sq; s;nqij;s!p ([Bqs ss;snjx puog sqx £'3'£l
                                             •souBqduioo-uou sq; Xjipsj o; jspjo ui S>[B; qiM
puB US>(B; SBq janssj aq; qoiqAV sda;s aq; SB JJSAV SB ajojajaq; suosBaj aq; 'aouBqduioo-uou
aq; aquossp [[Bqs spoyiyso aouBqduioo aq; 'souBi[diuoo-uou j o ;USAS sq; uj •Jsjs^iBq3
sq; puB sjopBJBnQ j s q p aq; puB ;USJBJ sq; 'janssj sq; j o JSOIJJQ JBIOUBUIJ j s i q 3
sq; JO JSOIJJQ OAiposxg j s i q 3 aq; 'JO;OSJIQ B Xq psuSis 'opjsq g ;usiuqoB;;y ui ;no p s
puuoj aq; ui Xi[Bi;uB;sqns 'apoyjMso aouBqduioo B UI ua?[B;japun aq [[Bqs uoipuuyuoo
qons     guaiuajinbaj qons SSAIBAV X[sssjdxs ss;snjx puog aq; ssspn 'X[SAi;osdssj
96/OS
             Amended Bondholder Agreement Pg 51 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                       19-01360-scc
SS>[BUI psiussjSy puog sq; jspun ;[nBjsp j o ;USAS UB JO soipu j o
;dposj SuiAvoqoj 'jasn-pua aq; p q ; pspiAOjd puB 'aa;snjx puog sq;
uo Suipuiq AVBJ sjqBoqddB XUB Xq pajinbaj SB ;dsoxa puB ;OBJ;UO3
SUJIJUQ aq; apuiuua; o; jaJsyBq3 sq; ajjijua ppoAv qoiqM
Suinuipoo si ;inBjsp j o P S A S ou SB SUOJ os 'jssn-pua aq; Xq Si^j
aq; j o paiuXofua puB uoissassod 'asn pmb aq; ;dnjja;iii ;oii XBUI
ss;snjx puog sqx,, :;xs; SUIAVOJIOJ sq; o; JBIIUIIS X[iBi;uB;sqns SJB
uiajsq; ;no p s sSiii>[ByapLin sq; j ; aajsmx P u oa 9m ^q panssi aq
X[uo XBUI JSJJSJ jusiuXofug jsm^ qans 'JOEJJUO3 SUIIJUQ B jspun
jusii3 B Xq pajinbaj si jajjag jusiuXofug jsmft B JUSAS sqj ui 'jBqj       (xi)
                                    !SSI>J JUEASJSJ aqj oj SuijBpj
sjsoo Suipjado JJE JOJ ajqisuodssj UIEIUSJ 'jsyBq3 poqsjBg
XUB jspun 'qBqs ssiJBipisqns s;i JO jsnssj sq; jBqj sjnoojd oj            (UIA)
  iAVB[ Xq psjjiuusd SB XBpp s[jjq SB qjiAv junoooy sSuiureg JSUAVQ
SI^J juBAajaj aqj oj piBd sq [pqs SJOBJJU03 SuiqiJQ UBOIXSJAJ-UOU
XUB OJ SuijBpj SJSjjBq3 JBoqsjBg XUB jspun SJB>J JBoqsjBg sqj
JBqj Suijnsus uisiUBqosui JJBJJSJBAV SSUIUJES puB sSB>[OBd Xjunoss
B SpnpUI [[IAV pUB SAVBJ IB0O[ S[qBOI[ddB OJ pSjdEpE Sq [[IAV JOBJ;UO3
SuqqjQ UBOIXSJ/\[-UOU B oj psjBjsj sjnjomjs Xuy jusuissjSy
puog siq; ui pa;B[dius;uoo SB sjnpays qons jspun uoi;isod
X;ijnoss sjqEjnoABj sssj ou B surepo (sa;snjx puog sq;jo uoiuido
sq; ui) ss;snjx puog sq; p q ; pspiAOjd pire sssodjnd [Biioipjsdo
JO XB; JOJ psjinbsj JI ssnB(3 siq; ui psqijossp UBq; sjn;onj;s
;usjsjjip B jspun opi psjsps sq Xjuo XBUI SJOBJJUO3 SUIIJUQ JBqj (UA)
                                   !sjusiuXBd sjiq sqj qjiAv UOIJOSUUOO
 UI ssijuoqjnB UBOIXSJ/\[ sqj oj Xsd oj psjinbsj sq qBqs JSUAVQ SI^J
 juEAapj sqj jBqj SSXBX jsqjo JO XVA S n a d 'sajm XBJ aiqBoqddB
j o siSBq aqj uo SB [|SAV SB 'jspunsjsqj JSUAVQ SI^J JUBASJSJ
 sqj puB jajajJBq3 juBAapj sqj ussAvpq UOIJBOOJJB JJSIJ puB sssuadxa
 aAijBJjsiuiuipB pire [BjauaS 'sasuadxa [BiioijBjado SSaa 'SUIOUBUIJ
 sa|qBAiaoa^j psijipn^) B japun JOBJJU03 SuqjijQ qons jspun
 ss|qBAisosj j o SuiouBuy aq; q;iAV uoipauuoo ui apBiu spnoosip
JO sasj SSaa ' P B J ; U O 3 SuiqiJQ JUBASJSJ sqj japun ajBJ XBp
 sqj Suijosyaj ajB^j jBoqajBg B aABq ((Bqs sjaj.iBq3 jBoqajBg [[B jBq;    (IA)
                                                             UOBJ;UO3
SUIJJIJQ pBAajaj aq; q;iAV >[OBq 0; >[OBq aq [pqs sjayBq3 poqajBg
|[B p q ; puB JSUAVQ SI>J aAipadsaj aq; puB jaja;jBq3 sq; usaAvpq
opi psjapa ja;jBq3 poqsjBg spjBdss B q;iAv ;usi[3 B q;iAv
jsjspBq3 aq; Xq opi pajapa aq qBqs S;OBJ;UO3 SuiqiJQ (p p q ;               (A)
                              P ; B Q jusuipusuiy aq; jajjB ';aBj;uo3
gui[iijQ UBOixa]/\[ g SI^J aq; j o asBO aq; ui 'JO s p p uoipoaxa
S1;OBJJUO3guijjuQ uBOixaj^[ juBAajsj sqj JS^B sXBp (aAy XJJOJ) gp
96/1 £
             Amended Bondholder Agreement Pg 52 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                     19-01360-scc
 JSB[ aqj ajojaq JO UO (sq XBUI SSBO sqj SB) sjunoooy jsmx uBOixspy
 sqj ui psjisodsp spunj sqj sjnqiJjsip [pqs >pBg XjBionpij sqj
JBqj sjnoojd jsqjjnj jjBqs jsnssj sqx 'SjqBXBd ussq ssiAVJsqjo SABq
 p|noAV sguiujBg sqj qoiqAv ojui sjunoooy jsmx UBOIXSJ^ JUBASJSJ
sqj oj Xjjosjip ppd sq [[Bqs SupuBuij ssiqBAisos^j psijqBn£) qons
j o spssoojd sqj SSBO qoiqAv ui 'SUIOUBUIJ ssiqBAisosy payipn^)
 qons japun saijJBdJSjunoo s[qBO][ddB sqj oj jusq3 JUBASJSJ
 sqj UIOJJ Xposjip piBd sq qBqs SUIOUBUIJ ssjqBApoa'y payqBn^)
B oj jusnsjnd SUIOUBUIJ OJ joafqns ajB jBqj sajqBAiaaaj oj pajB[aj
 sSuiujBg XUB jsqj papiAOjd !sjunoooy j s m j uBOixajAi juBAS[aj
aqj ojui juai|3 juBAspj aqj UIOJJ X[josjip pred sq qBqs SJOBJ;UO3
 SuiqiJQ UBOIXSJ^ jspun SSUIUJBJ [[B p q ; sjnoojd [[Bqs jsnssj sqx       (j)
                                                     spssoojd j o uoipoqddy     (q)
•(sjspjoqpuog aq; j o ;yauaq aq; JOJ) ss;snjx puog sq; j o JHOABJ UI JSSJSJUJ
Xjijnoas B oj joafqns puB JjuBg junoooy UB qjiAv pjsq aq jjBqs sjunoaoy q y
                                                 sjuBuaA03 junoooy [BjauaQ      (B)
                    jjnBjaQ jo juaAg UB OJ j o u d spaaaojd jo uoijBaqddB puB sjunoaay     t"£j
                            •uoijn|osa>j uajjuiyw qans qjiAv uoijoauuoo
ui SUIJOA JO Suijssp\[ ,sjsp[oqpuog qons JB jusssjd spuog SUIJOA
sqj JO XjuofBiu B JSBS[ JB Xq josjsqj [BAOjddB sqj uodn SSBO qoBa ui
'uoijn[Oss>j usjjjjyw Xq JO SUIJSSJ^ ,sisp|oqpuog B JB sjspjoqpuog
Xq josjaqj [BAOjddB joijd aqj jnoqjiAV SUIOUBUIJ ssiqBAposj
psyqBnf) XUB JO (SUUSJ psjBpj-jusiuXBd XUB 'uoijBjiiuq
jnoqjiAV 'Suipnpui) suuaj (BuajBui Xire pusuiB oj aajSB 'jou
([Bqs sjoSqqQ jaqjo aqj JBqj ajnoojd [[Bqs puB 'jou ([Bqs janssj s q j    (i)
                                            SUIOUBUIJ   ssjqBApos^j psyqBn^)     (o)
                                               josjsqj suoijipuoo
puB suuaj aqj oj joafqns 'sjuaiuaajSy SOIAJSS 3l Il J 0 IIB JO suios
SJBUIUJJSJ oj jqSjj aqj aABq [[Bqs aajsmj puog aqj 'guinuijuoo si
qoiqAv 'jpBjaQ j o paAg UB JO aouajjnooo aq; uodn p q ; ajnoojd o;        (x)
                        puB '„-Jopunajaq; jajayBq3 aq;jo suoipgqqo
 sq; guiiunssB Xq ;[nBjsp qons Xpsiusj o; ;qSiJ B SABIJ qBqs
 (ssuiiuou s;i JO) ss;snjx puog sq; p q ; pspiAOjd puB ;[nBjsp qons
j o soipu ,sXBp (Xpiq;) 0£ B q;iAV sa;snjx puog aq; SuipiAOjd ;SJIJ
 jajjB suus; s;i o; pBnsjnd ;OBJ;UO3 SUI[JIJQ sq; ajBuiuuaj XBUI jasn
 -pua aqj 'JOBJJU03 SujquQ aqj japun jajajjBq3 aqj Xq jpBjsp sqj
 uodn 'uoijdnjjsjui UB qons sjnjijsuoo jou [[IAV jusiunooQ SOUBUIJ
jaqjo XUB JO juaiuaajSy puog aqj jspun sjqSij sj; j o sajsmx
 puog sqj Xq SSIOJSXS sqx 'JOBJJU03 SUI[[IJQ JO jusiuuSissy sqj
 qjiAv souBpjoooB ui aajsmx P u 08 3H1 ^q papnj;sui SB spaiuXBd anp
96/ZS
             Amended Bondholder Agreement Pg 53 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
                                            puB 'Si^j qosa
JOJ ja;jBq3 poqajBg aq; japun ajqBXBd a p y poqajBg aq;
pnoooy SSUIUJBJ JSUAVQ Siy aAipadsaj sq; o; XBd 'Xjqjxis            (j)
                                              'sjusiunooQ
SOUBUIJ sq; o; SuipjoooB spsuiXBd psXBjsp qons o; p a p p j
Siiipire;s;no sums jaq;o XUB 'Suipnpui 'js;jBq3 poqsjBg
XUB japun Si>j qoBa JOJ sp^j poqajBg snp jsBd XUB
junoooy sSuiureg JSUAVQ SI^J SAijoadsaj aqj oj XBd 'Xjqjjij         (a)
                                 !(uoijduiapa>i puog juaiuXBj
[Bijiuj) ^'OJ asnBi3 qjfAv souBpjoooB ui spuog sqj j o
uoijduispsj sqj oj 'SAoqB „Xipjiqj,1 qSnojqj „X[jsjy„ ui qjjoj
jas sjuaiuXBd aqj SUIJJBUI JajjB) sjunoooy jsmx UBOIXSJ^ sqj
ui jisodsp uo SUIUIBUISJ SUIOUBUIJ ss(qBAisos>j psijqBn£)
sqj j o spsaoojd sqj UBqj JSJBSJS OU junouiB UB X[ddB
'psiusapaj ussq jsX jou SBq junouiy uoijduispsj JUSIUXBJ
[Bijiui sqj j o uoijjod XUB JUSJXS sqj oj Xpios jnq 'Xjqjjnoj       (p)
                            ^SUIOUBUIJ sa[qBAisos>j psyqBn^)
qons jspun jspusj Xire o; sjqBXBd pire anp junoosip JO SSSJ
XUB 'sjunoooy j s m j UBOIXSJAJ sqj ui psjisodsp guiouBuij
ss|qBAisos>i psyqBn^ Xire j o spssoojd sqj IUOJJ psjonpap
jou juajxa aqj oj 'puB sasj s,>[UBg XjBionpi j sqj XBd 'Xjpjjqj     (o)
                                                 ;jsjjBq3
JBoqsjBg SAijosdssj sq; japun ajqBXBd ajiq poqajBq
XUB q;iAV uoipauuoo ui JSUAVQ SI^J PBASJSJ sq; Xq sjqBXBd
puB psjjnoui XVA JO/puB XVA 3 np ;sBd XUB JSUAVQ gi^j
SAipsdssj sq; o; XBd 'JSUAVQ SIX pBAapj aq; o; jaja;jBq3
aq; Xq piBd aq o; JO piBd ;ou ;ua;xa aq; o; 'Xjpuoaas               (q)
                               !S;OBJ;UO3 SuiqiJQ UBOIXSJ/\[
sq; UIOJJ paAijap saoioAui piBd payiyao j o spnouiB
(XVA) XB:1 pappB sn[BA sq; JsjsjJBq3 sqj oj mnjsj 'X[jsjif         (B)
                                                          :snp sjunouiB
sqj XJSIJBS Xqnj oj pspssu sjunouiB XjBssaoau sqj (jusiuXBd
qons j o sjBp sqj uo >[UBg XjBpnpi j sqj Xq psjajjo ajBJ aSuBqaxa
aqj JB) (MXIAI U ! 3[qBXBd Supq XVA JOJ 3ABS) Q s n o? paSuBqoxa
SXBAVJB puB Xjijoud j o jspjo SuiAvoqoj sqj qjiAv aouBpjoooB ui
X[JOIJJS 'ajBQ juaiupuauiy aqj SuiAvoqoj qjuoiu jBpua[BO aqj j o XBp
Sui^UBq JSE[ sqj uo Suiousuiiuoo 'qjuoiu JEpusjEo qoBS j o (o[SQ
puB >[JOy^ AVSIS[ 'XJ13 ooixsj/\[ ui XBp Sui?[UBq B Suisq) XBp Sui^usq
96/es
             Amended Bondholder Agreement Pg 54 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23             19-01360-scc
                                   pAoqE'OXq^-n ssnB|3
oj jirensjnd piBd XpBSJ[E jou JUSJXS sqj oj 'JSUAVQ Siy Xire
JO jsnssj sqj Xq sjqBXBd puB psjjnoui (SSXBJ jsqjo JO) XVA
jo/pus (SSXBJ jsqjo JO) XVA 3 np jsBd XUB XBd 'Xipuooas            (q)
               SsSiy sqj oj UOIJBJSJ ui ajqBXBd SJB SSUIUJEJ XUB
JOU JO JsqjsqAV j o sssjpjBSsj spBiu sq ([Bqs junoooy aoiAjas
 jqaQ janssj aq; o; 'XjaAipadsaj 'spaiuXBd uoipzjMoiuy
 pajnpaqos PUB jsajapi ;xau aq; j o £/[ o; ;iis[BAinbs
 spnouiB j o SJSJSUBJJ Xjqjuoui sqj 'jqnop j o souBpioAB sqj
JOJ •psqsiiis[dsj Xqnj ussq aABq sjunouiB UAVBjpqjiAv qons
 [[B [ijun 'SuipuEjsjno UIBIUOJ p q ; (p)/,'£l asnB|3 o; pBnsjnd
 pnoooy aoiAJSS ;qaQ janssj aq; UIOJJ S[BAVBjpq;iAv XUB JO
pnouiB apSsjSSB sq; puB 'SAoqB J-QJ ssnBi3 puB 6 ssnB{3
j o suoisiAOjd sq; q;iAv souBpjoooB ui sjqBXBd uoipzijjoiuy
 psjnpsqos sqj j o £/j 'juaiuXBd jsajajuj ;xau aq;
j o £/{ o; ;ua[BAinba pnouiB UB pnoooy aoiAjas ;qaQ Janssj
 aq; o; pnoooy SSUIUJEJ jsnssj sqj UIOJJ JSJSUBJJ 'XIJSJJJ          (B)
                                 :SJBQ JSJSUBJX qaBs uo sjusuiXBd puB
SJSJSUBJJ SUIAVOJJOJ sqj s>[Bui 'SAoqB (ii) ssnB[o-qns oj josjja SUIAIS
JSJJB 'apQ paiupusuiy sq; UIOJJ SUIOUSUIIUOO '([Bqs jsnssj sqx            Ojj)
   •SSOIAJSS SAipjjsiuiiupB puB [Bjsusg JOJ (sjBqop puBsnoqj
XjqSp SJB[|OQ s n ) 000'08 QSn J 0 PnouiB UB spiSB SUIJJSS
JSJJB puB 'SAoqB (B)(ii)(q)j7'£i asnB[3 ui OJ pSJJSJSJ JSJSUBJJ
sqj SuiAvoqoj junoooB SSUIUJBJ jsnssj sqj oj junoooy
sSuiujBg JSUAVQ Siy sji j o jipsjo sqj oj SuipuBjs sjunouiB
SUIUIBUISJ XUB JSJSUBJJ    [[Bqs JSUAVQ SI^J qoBa 'Xjpuoaas        (q)
                                                     puB 'SJBQ
JSJSUBJX sqj oj joijd pspua JSB[ qjuoiu aqj JOJ japuaj aqj si
janssj sqj sjsqAV UBog jBUjajuj XUB japun anp sjunouiB XUB
junoooy sSuiujBg jsnssj sqj oj junoooy sSuiujBg JSUAVQ
Siy JUBASJSJ SJI UIOJJ JSJSUBJJ jjBqs jauMQ SI^J qoBS 'XJJSJIJ      (B)
  :(„ajBQ jajsuBJX,, sqj) SSUIUJBS qonsjo jdisosj JSJJB sXBp (g) SAIJ
uiqjiM 'siSBq Xjqjuoui B UO spBiu sq jjBqs sjuaiuXBd puB
sjajsuBj; SuiAvoqoj aq; puB 'pnoooy SSUIUJBJ JSUAVQ Siy ;UBAS[SJ
sq; opi ppd sq [(Bqs (sAoqB (q)l7'£[ ssnB[3 j o suoisiAOjd sq; q;iAV
souBpjoooB ui a[qBXBd pire pspjnSsj SB XVA om JOJ SABS) Js;jBq3
poqsjBg PBASJSJ sq; jspun sSupjBS p q ; sjnoojd [[Bqs jsnssj sqx          (u)
                                                •spnoooy
;snjx UBOIXSJAJ sq; ui spnouiB SUIUIBUISJ XUB pnoooy
sSuiureg JSUAVQ SI^J aAipadsaj aq; o; JajsuBj; 'XjqjuaAas          (S)
96/t-S
             Amended Bondholder Agreement Pg 55 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
Si>j SAijosdssj sji oj SUIJBJSJ spssoojd SJBS JO souBjnsui XUB puB
sSuiujBa jsu jsqjo sj; JJB puB sjsjJBq3 JBoqsjBg XUB jspun sjauAVQ
gi"y aqj j o sguiujBa JJB JBqj ajnoojd [[Bqs (SJOUAVQ gi^j sqj j o jusjBd
SB XjioBdBO SJI ui) jsnssj sqx        :sjunoooy sSuiujBg JSUAVQ SI^J        (u)
                                                       josjsq(B)9-£i
puB (q) j g'OI sssnB[3 qjiM souBpjoooB ui puB jspun spsuiXBd XUB
SJJBIU o; puB ssiJBipisqns s;i puB jsnssj j o sssusdxs sAipj;siu!iupB
puB [BJSUSS 'Suqjss XUB JO psiuXBd 'ssauisng sq; j o uoipjsdo
sq; o; psdssj q;iAV X(S[OS spun; qons asn XBUI janssj sq; '>[oo[q
qons XUB O; JOUJ 'soipu B panssi SBq ss;snjx puog aq; qoiqM JOJ
SuipuB;s;no si ;[nBjaQ j o paAg UB JI as;snjx puog sqjjo JUOABJ ui
ps5[0O[q sq XBUI puB ss;snjx puog sq; j o JUOABJ UI psSpsjd sq qBqs
pnoooy sSuiujBg jsnssj sqx '(a)t7'£[ ssnB[3 siq; j o suoisiAOjd
sq; o; psfqns jsnssj aq; Xq j o pasodsip Xjaajj aq asiAvjaqjo XBUI
puB anp aJB spuog aq; japun spaiuXBd qons usqAv puB SB spuog
sq; SuioiAJSs ui janssj aq; Xq pasqip aq ([Bqs pnoooy sSuiujBg
janssj sq; ui jsnssj aq; j o jipajo aqj oj SuipuBjs junouiB Xuy
•aAoqB j7'£j asnB{3 ui jno jas spaaoojd j o uoijBoiiddB aqj oj SuijBpj
suoisiAOjd sqj qjiAv 'ssqdiuoo joSqqQ jsqjo qoBs JBqj sjnoojd
[[Bqs puB 'Xjdiuoo [[Bqs jsnssi aqx gunoooy SSUIIUBJ jsnssj                 (i)
                                                                      sjunoooy     (3)
                               •sjqBXBd puB snp SJB JBqj
ssjnjipusdxg pjidBQ psjBpi[osuo3 jsqjo XUB Xsd 'Xjqjjrf               (s)
                         puB ijsSpng [Bnuuy aqj ui pajoayaj
sasuadxg >[OOQ XJQ JOJ aAjassj SAijBiniuno sqj oj psjBdiuoo
SB poijsd [BnuuB sqj j o JJBJS sqj JB junoooy sAJSss-y >[OOQ
XJQ jsnssj sqj ui pjsq sjunouiB sqj j o 'XUB JI 'Xousioysp
sqj j o (qjjpAvj auo) zi/l oj [Bnba junouiB UB junoooy
aAjasa^j 3]OOQ XJQ janssj sqj ojui JSJSUBJJ 'X|qjjnoj                (p)
                fjsSpng [Bnuuy aiqBoi[ddB aqj oj aouBpjoooB
ui SXBAV[B asBO qoBS ui 'sasuadxa SuijBjado joajip
XBd oj pajinbsj sjunouiB jsjsjJBq3 sqj oj puB sjusiusajSy
aoiAjas aqj Japun anp spnouiB [p XuBdiuo3 dnojQ pajBj
aAipadssj sq; o; 'sjqBoqddB SB '(sp^j poqsjBg j o spsuiXBd
psnbssqns UIOJJ psijsijBS sq oj UBOJ XuBdiuoojojuj
qons qjiAv 'ppd ussq jsX jou SBq SJB^J JBoqsjBg
sqj qoiqAv JOJ sssusdxs oj SJBJSJ sjusuiXBd JUSJXS sqj
oj ueog XuBduioojsjuj UB psiussp sq qBqs spnouiB qoiqAv)
JSja;jBq3 sq; j o j[Bqsq uo JO O; SuiXBd guipnioui 'ajqBXBd
puB anp ajB p q ; sajnjipuadxg lBjidB3 pajBpi|osuo3 UBqj
jaqjo sasusdxs jsqjo XUB 'XBd oj JSUAVQ SI^J qons jiuusd
oj JSUAVQ gi^j S(qBoqddB aqj oj sjnqujuoo JO 'XBd 'Xjpjiqj           (o)
96/SS
              Amended Bondholder Agreement Pg 56 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
puB psjB[niunooB sq ([Bqs JSSJSJUI pamooB jo/puB saaj XUB (HI)
puB 'ajBQ XjijnjBj/\[ aqj UBqj jajBj ajBp XjiJnjBui B aABq (n) 'spuog
aqj oj pajBuipjoqns Xqnj aq (i) ipqs suBog pajBuipjoqns JuajBj               (i)
                                                   SUBOJ   pajBuipjoqns JUSJBJ      (S)
              •SAoqB oi ssnBi3 ui psquossp SB 'spuog sqjjo ajyojd
uoijBSiyouiB aq; guuojjiiu uinuiiuiui B ;B sjyojd uoipsiyouiB
UB SABq [[Bqs (o) puB 'SAoqB 6 ssnBi3 ui paqijossp s p j ;saja;ui
aq; o; [Bnbs ;SBS[ ;B S;BJ B ;B ;SSJS;UI JBaq (q) ';inBjaQ j o P S A J UB
SuiAvoqoj spuog s q ; j o UOI;BJS[SOOB uodn qnj ui puB Xjspipauiuii
ajqBXBdsj sq (B) qBqs ;i p q ; s;B[ndi;s qBqs UBog [BUJspj qoBg             (in)
                                   •suBog iBUJspj j o spsuuiSissy aq;
o; pafqns aq jpqs suBog p u j a p j aq; japun janssj aqj j o sjqSij sqx     (u)
                                              gusiussjSy
UBog [BUJSJUJ UB Xq psouspiAS sq qBqs UBog (BUJSJUJ qoBg                     (i)
                                                                 suBog pujsjuj      (p)
                   '(?)/.'£! asnBi3 qjiAv souBpjoooB ui jaSpng qsB3
Xj^aayW aqj oj JUBnsjnd jsnssj sqjjo suoijBJsdo sqj '(p)/,'£i ssnB[3
oj jusnsjnd UAVBjpqjiAv Xqnj ussq SABq sjunoooy sSuiujBg JSUAVQ
SI>J aqj puB junoooy sSupjBg janssj aqj ui jisodap uo spun; sq;
;us;xa sq; o; poijsj pSpng uiijspj sq; Sujjnp XJSJOS 'puB ojsjsqj
psjBjaj souBuajupui puB sjjBdaj puB sasuadxg >[OOQ XJQ psppsqos
X[JB[nSsj j o psdssj ui ssjn;!pusdxg [B;idB3 ps;Bpi[OSuo3
punj o; pszqijn aq Xjuo (9'0l ssnB[3 oj josfqns) XBUI puB 'ssjsmx
puog sqj j o JUOABJ UI ps^ooiq puB psSpajd aq [[Bqs junoooy
aAjssa^j JJOOQ XJQ janssj aqx gunoooy aAjass^j >[OOQ XJQ janssj             (AI)
                                   '(?)/,'£ I asnB|3 qjiAv aouBpjoooB
ui jaSpng qsB3 X ^ a s ^ 3 qj oj JUBnsjnd janssj aqj j o suoijBjsdo
sqj '(p)/,'£l ssnBi3 oj pBnsjnd UAVBjpqjiAv Xjjnj ussq SABq junoooy
SAJSSS>J JJOOQ XJQ jsnssj sqj pire sjunoooy sSuiureg JSUAVQ
Si^j sq; 'pnoooy SSUIUJBJ jsnssj sq; ui ;isodsp uo spunj sq; ;us;xs
sq; o; poijsj pSpng UIIJSPJ sq; Sujjnp X|S[os 'puB QI ssnB[3
o; psnsjnd pdpujjd j o spaiuXBd '6 asnB[3 o; pBnsjnd sjusuiXBd
JSSJSJUI punj oj pasqijn sq Xpo (9'0l asnB[3 oj josfqns) XBUI
puB 'sajsmx puog aqj j o jnoABj ui ps>[oo[q puB psSps[d sq [[Bqs
junoooy SOIAJSS jqsQ jsnssj sqx gunoooy SOIAJSS jqaQ Janssj                 (nj)
                   •SAoqB (ii)(q)l7'£I ssnB[3 ui oj psjJsjsj sjuaiuXsd
 aqj a^Bui oj japjo SuipuBjs B qjiAv pa>[oo|q puB oajsmx puog aqj
j o JUOABJ ui psSps|d sq [[Bqs sjunoooy SSUIUJBJ JSUAVQ Sj-y sqx
 gunoooy sSuiujBg JSUAVQ gi-y JUBAS[SJ sqj oj Xposjip piBd aq [[Bqs
96/9£
             Amended Bondholder Agreement Pg 57 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                      19-01360-scc
 sjBijajBiu pjBoq aAiaosj oj psjjijus aq Xjuo qBqs puB 'jajjBp\[ XausA[Osui UB
 uo ajoA oj pajjijua aq Xjuo [[Bqs 'pajapisuoo sq oj psjBdioijuB XjqBuosBSJ
 si JSJJB]/\[ XOUSAJOSUJ UB qoiqAv JB SUIJSSUI XUB pusjjB oj psjjijus sq
 Xjuo jjBqs JOJOSJIQ juapuadapuj qons jBqj papiAOjd ^(.^ajjBj^ XauaA[osuj„
 UB 'SuioSaJOj aqj j o qoss) SSJIJUBOJSJ/^ sosjnouo3 sp Xsg UBOIXSJ/\[
 aqj j o suoisiAOjd aqj japun Suqy osjnouo3 psSB3joBd-ajd B JO XjBjunjoA
 B j o Suqy aqj guipnjoui 'uoijoipsunf XUB UI AVB[ XUB jspun JUSIUUSISSB
 [BJSUSS B JO uoijisoduioo ' j s q s j 'uoijosjojd ';usui;snfpB ';USIUSSUBJJB
 'UOIPZIUBSJOSJ 'dn SuipuiAv 'uoippinbq Sui^aas Suipasoojd JO SSBO
 'Suqy XUB 'UOI;B;IIUI[ ;noq;iAv 'Suipnioui 'Suipaaaojd JO OSBO 'Suqy JB[IUIIS
 JO paiusSBUBiu [Bioipnf JO pauisSuBjjB j o siusqos 'uoippinbq puoisiAOjd
 'XOUSA[OSUI 'Xo;dnj>[UBq XUB jspun Jo;qsp B suioosq o; SSJSB JO sousiuuioo
 'jo p s d s s j ui uoi;i;sd B s[y o; ssiJBipisqns si! J 0 q 0 B 3 J 0 J 3 nssi sq;
 JOJ jspjo ui 'SSSBO [[B ui puB ssouB;siunojio [[B japun 'JOJOOJIQ juapuadspuj
 qons J O SJOA sqj sjinbsj puB ( 1 ,jojaajiQ juapuadapuj,, sqj '[BnpiAipui
 qons) (sSuBqoxg jsqjis j o ssjm Suijsq sqj jspun jojosjip juspusdspui
 UB SB XjqBnb oj sjusiusjmbsj sqj SUIXJSIJBS [BnpiAipui qons oj X p o joofqns
 'aajsmx P u o 8 3M:l J 0 uoijajosip apBuosBaj aqj ui 'uoijBuSisap qons XUB
J O soussqB sqj ui 'JO sjspjoqpuog sqj j o XjuofBiu B Xq SUIJIJAV ui psjBoipui
 uoijBuSissp sqj oj SuipjoooB spBiu sq oj uoijosps qons) s s j s m x P u 0 8
 sqj Xq psjoajss jojosjip B J O jusiujuioddB aqj JOJ spiAOjd saiuij [(B JB qBqs
 saiJBipisqns SJI j o qosa puB janssj aqj j o sjuauinoop [Buoijnjijsuoo s q x
                                      sjusuinoop (Buoijnjijsuoo j o jusuipusuiy            (B)
                                                            sjajjBiu jBuoijEjado p u s a j B J o d j 0 3   g'fj
                   •sasuadxs JO asuadxa juBAapj aqj j o junoure aqj
UBqj jajsajS ou junoure p d i o u u d B aABq i p q s UBog XuBduioojsjuj
qons puB 'XuBdiuo3 dnojr) /CUB JO JsjsjJBq3 sqj Xq sjqBXBd
pus snp SJB jBqj sSi-y sqj oj psjBjsj sssusdxs Suipunj j o ssodjnd
sqj JOJ Xpios UBog XuBduioojsjuj XUB OJUI JSJUS [pqs jsnssj s q x                 (uj)
             •suBog XuBduioojsjuj j o sjuaiuuSissy aqj oj joafqns sq
{[Bqs suBog XuBduioojsjuj XUB jspun XjjBdjsjunoo sqj j o sjqSij s q x              (u)
 'spuog sqj j o UIJSJ sqj Sujjnp UBog XuBduioojsjuj q o n s j o [Bdpuijd
aqj oj pappB pus pajBjniunooB aq (pqs jsajajuj pamooB jo/puB saaj
XUB  (ui) puB P J B Q XjijnjB]/\[ aqj usqj jajBj sjBp XjijnjBui B SABq (11)
'spuog sqj oj psjBuipjoqns Xqnj sq (i) jjBqs suBog XuBduioojsjuj                   (i)
                                                              suBog XuBduioojsjuj           (j)
       •suBog psjBuipjoqns JUSJBJ J O sjusiuuSissy sqj oj josfqns sq
[[Bqs sireog psjBuipjoqns JUSJBJ XUB jspun JUSJBJ sqj J O sjqSu aqx                (u)
                                                          •spuog aqj j o uuaj
sqj Suunp UBog psjBuipjoqns       JUSJBJ   q o n s j o [BdiouiJd sqj oj psppB
96/LS
              Amended Bondholder Agreement Pg 58 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                            19-01360-scc
                                                         sssuisnq j o [BsodsjQ     (p)
         guaiuasjSy puog siqj Xq psjB[diusjuoo SB JO 'jusuissjSy
puog siqjjo sjBp aqj JB UO paiJJBo JBqj UIOJJ ssauisnq sji j o sdoos
JOsjnjBU JBJSUSS sqj oj aSuBqo XUB a^Biu jou (pqs jsnssj sqx               (u)
                   •sssuisnq sji uo XJJBO OJ SSBSO JOU [[Bqs jsnssj sqx    (})
                                                     ssauisnq j o uoijBnuijuo3     (o)
           •jajajJBii3 sqj j o sjqSu SUIJOA puB ssjBqs [p JSAO [OJJUOO
 puB diqsjsuAvo josjipui JO josjip (juao jsd psjpunq suo) O^QQ j
UIBJUIBIU    'josjsq    sjBp sqj UIOJJ          'jpqs   JUSJBJ     sqx     (u)
                                                       fg-Ol asnB[3
qjiAv souBpjoooB ui psiusapsj SJB spuog SuipuBjsjnQ j o sSBjusojad
JUBASJSJ aqj ssajun 'g jauAVQ gi>j puB 'p jauMQ gi-y '£ JBUAVQ Si>j
'Z JSUAVQ gl>J ' J JSUAVQ giy JO qOBS JO SjqglJ guiJOA pUB SSJBqS
aqj JJB jaAO [OJJUOO puB diqsjsuAvo josjip (juso jsd psjpunq auo)
% 001 UIBJUIBIU '(janssj oj g jauAVQ giy j o diqsjauAvo j o JSJSUBJJ
aqj oj joajjs guiAiS JSJJB) josjsq sjBp sqj IUOJJ '([Bqs janssj aqx         0)
                                                                   diqsjsuMQ       (q)
                                                                    •SJBSSJSSB
 sqj ui dnojQ JUSJBJ sqj uo JO XqBnpiAipui XuBduioQ dnojf) JUSJBJ
 XUB UO josjjg ssJSApy [BIJSJBJ^ B SABq oj pajoadxa aq X[qBUOSBaj pinoo
 qoiqAv JO jusiusjinbsj SUIOSSJOJ sqj qjiAv JUSJSISUOOUI si qoiqAV XBAV XUB UI
 sjuauinoop [Buoijnjijsuoo SAijosdssj Jisqj pusuiB jou [(Bqs ssiJB[pisqns SJI
j o qoBS puB jsnssj sqj 'uoijnjossx U S J J U ^ qons qjiAv uoijosuuoo ui SUIJOA
 JO SUIJSSJ/\[ .sjspjoqpuog qons JB jusssjd spuog SUIJOA aqj j o XjiJofBiu
 B JSBSJ JB Xq josjsqj JBAOjddB sqj uodn SSBO qoss ui 'uoijnjossy USJJIJ^W
 Xq jo SUIJSSJAI ^jspjoqpuog B JB sjapioqpuog Xq paAOjddB uaaq SABq [[Bqs
 SB jdsoxg "AVBJ sjqBoqddB qjiAv souBpjoooB ui 'ssijnp XjBionpy Suipnjoui
 'saijnp sji sSjBqosip oj jspjo uj XJBSSSOSU sq oj auiuuajap XjqBuosBaj XBUI
 JOJOSJIQ juspusdspuj sqj SB ssiJBipisqns sji puB jsnssj sq; j o spjooaj puB
s>(ooq qons o; ssaooB qons q;iAv papiAOjd aq jjBqs JopajjQ pspusdapuj
 aq; p q ; 'jaASAvoq 'pspiAOjd !js;;Bj/y[ XouaAjosuj XUB OJ psjBjsj SJSJJBIU
 [[B sjBn[BAS oj XJBSSSOSU XjqBuosBSJ si SB ssiJBipisqns sji jo/puB jsnssj
 sqj j o spjoosj puB s^jooq qons qjiAv JOJOSJIQ juspusdspuj sqj spiAOjd qBqs
 puB 'SUIJSSUI qons oj joijd sjnoq ($p) jqSp XJJOJ UBqj sssj juaAa ou ui jnq
 'sjuauinoop [Buoijnjijsuoo ajqBoijddB aqj j o sjuaiuajinbaj aoijou aqj qjiAv
 aouBpjoooB ui pajapisuoo aq oj si JSJ;BJ^[ XOUSAJOSUI UB qoiqAV p sjopsjip
j o pjBoq s;i j o Suipsui XUB JO JO;OSJIQ pspusdspuj aq; o; soipu USJJIJAV
 spiAOjd jjBqs ssiJBipisqns sji j o qoBO puB janssj sqx 'JSJJBj^ XOUSAJOSUJ
UB   uo SJOA B sq oj si sjsqj qoiqM JB SUIJSSUI XUB qjiAv uoijosuuoo ui
96/8£
             Amended Bondholder Agreement Pg 59 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                     19-01360-scc
                                                          SAVB(   qjiAv souBi[diuo3     (q)
                                                 •Siy SAIjosdsaj sji SujjsjJBqo
 poqsjBq puB SUIUAVO j o asodjnd aq; JOJ papjodjooui 'XuBduioo asodjnd
 ajSuis B uiBiuaj jjBqs jauAVQ SI>J qoss p q ; sjnoojd qBqs puB UOJPSIUBSJO
 JO uoipipsijnf JO UOI;BSIUBSJO j o sdX; s;i sSuBqo ;ou [(Bqs jsnssj sqx
                                                                  sn;B;s spjodjoQ       (S)
                                     •uoipiuuinsuoo qons SuipJBgsj
 ss;snjx puog sq; o; pspiAOjd sq jjBqs souspiAs XJO;OBJSI;BS
 pus 'S;BQ psiupusuiy sq; guiAvojjoj SXBQ sssuisng (g) SAIJ SI
 p q ; app aq; o; joijd JO UO pspuuunsuoo Xqnj sq [(Bqs psuissjSy
 ;usius[;;ss Jsp[oqsjBqs qoBO Xq papiduispoo SUOJPBSUBJ; sqx                    (in)
      •suii; sq; JB ssijjBd pjiqj psjBjsjun IUOJJ UOIJOBSUBJJ qjSusj S,UIJB
 spy Buoq B ui psuiBjqo sq p[noo UBqj 'sjoqAv B SB US>[B; 'XjBip[sqns
 qons JO jsnssj sq; o; apEJOABj ssa[ ;ou suoi;ipuoo puB suua; uo
 puB saoud p p q ; SUOJPBSUBJ; qons JOJ XjBiuo;sno suus; sjqBUOSBSJ
 puB JIBJ uodn puB sssssuisnq s,jsnssi sq; j o spsiuajmbaj
 ajqBuosBaj sq; o; pBnsjnd pire sssuisnq j o ssjnoo XJBUJPJO sq;
 ui ;dsoxs (XuBduioo dnojQ ;USJBJ XUB JO ';USJBJ sq; JO jspjoqsJBqs
 josjipui JO josjip XUB 'uoijBjiiuq jnoqjiAV 'Suipn(oui) XjJBd
 XUB qjiAv (asiAVJsqjo JO soiAjas XUB JO Suijspusj sqj 'uoijBSqqo
 XUB JO uoijdiunssB sqj 'sajuBJBnS XUB JO SUIAIS aqj 'SUIOUBUIJ
 XUB JO Suiupjqo sqj 'JUSUIJSSAUI XUB JO SUI>[BIU sqj 'SJSSSB
 JO Xjjsdojd XUB J O sSuBqoxs JO 'uoijisodsip 'JSJSUBJJ 'SSBSJ 'S[BS
 'ssBqojnd XUB 'uoijBjiuiq jnoqjiAV 'guippoui) SUOIJOBSUBJJ JO SSUSS
 JO UOIJOBSUBJJ XUB UI Xjjosjipui JO Xjjosjip SSBSUS 'OJ ssiJBipisqns
 sji j o XUB jiuusd jsnssj sqj qBqs JOU 'JOU [jBqs jsnssj sqx                   (]])
                                                               "SJSUAVQ
 Siy sqj j o diqsjsuAvo sqj oj psjBjsj X[S[Os UBqj jsqjo XJIAIJOB jsqjo
 XUB UI JJBd S^JBJ JO JSSAUI
                           'X|josjipui JO Xjjosjip 'jou qBqs jsnssj aqx          ([)
          ssiUBduioo psjBijyjB puB sjojosjip 'sjsp|oqsjBqs qjiAv SUOIJOBSUBJX            (j)
                                                                        •SSIJIJUS JO
  ssiUBduioo ajBJBdas ajoiu JO OAVJ OJUI janssj aqj j o Suijjqds aqj JO 'saijijus
 JO saiireduioo jsqjo XUB qjiAv jsnssj aqj j o suoijBSqqo pire sjassB aqj
 j o uoijBpqosuoo sqj BI[B JSJUI SUIAJOAUI UOIJBZIUBSJOSJ sjBjodjoo jsqjo XUB
 ;no XJJBO JO sSjsiu-ap 'aSjaiu 'Xjpajipui JO X[;osjip 'jou [[Bqs jsnssj aqx
                                                      •oja 'sjsSjsiu-sp 'SJSSJSJ^        (s)
        •9-01 ssnB[3 qjiAv souBpjoooB ui psiusspaj ajB spuog SuipuBjsjnQjo
 aSBjuaojsd JUBASJSJ sqj sssjun 'suoijBJsdo JO SJSSSB SJI JO JJBd jBijUBjsqns
 B JO |[B j o ssodsip ssiAusqjo JO qas oj pa[jijus sq jou [[Bqs jsnssj sqx
 96/6S
              Amended Bondholder Agreement Pg 60 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                         19-01360-scc
                               !AVB| J O   uoijEjrado /Cq SUISUB Ajunoas      /(UB   (II)
                  isjuaainooQ    SOUBUI j     sqj uapun    §UISUB   Xjunoss   XUB     (I)
                                                                  :JOJ jdaoxa p a y s JBIIUIIS B SUIABLJ
sjuaiuaguBJJB o;ui j a p a JO S P S S B si] jo XUB JSAO Xjunoas XUB jsisqns oj p i u a d JO apajo
jou [|Bi(s s j o § i | q o J a q p aqj p q j ajnooad [|Bi[s puB jou [iBqs JSHSSJ 3i\±        (q)
                              •I[nj ui pauiaapaj SJB spuog aqj j i p n JUSJBJ a q j j o sjapjoqajBqs
 aq^ oj uopnqujsip jaqjo XUB 3>(BLU JO S9JBqs j o asBqojndaj 'paiuABd puspiAip XUB 3>[Biu
 JO ajBpap jou i[Bqs p a j B j aqx "uoanqujsiQ paHjuijaj qons UJOJJ piBd aq oj sasuadxa
 pasodojd j o ajnpaqos B SuiqoBjp puB 9AoqB (o) puB (q) '(B) ssssBpqns ui qjjoj p s sjajpiu
 aqj oj SuiXjijjao apoijijjao s^aoijjo UB uoipqijjsiQ p s y i i u j a j XUBJO gui^Biu aqj o; j o u d
 SXBQ ssauisng (s) SAIJ JSB3[ JB aajsru^ p u o g aqj oj pajaAqap 3ABq qBqs janssi sqj (p) puB
 'spBiu uaaq 3ABq j[Bqs ' p a u i a a j S y P U O 8 SIHJ ^q ps-nnbaj SB SSBO qoB9 ui 'sajnjipuadxg
 [BJldB3 p3JBpi[OSU03 pUB S9SU9dx9 SuiJBJSdo JO SpSUlABd pUB pnOOOy 3A-I9S9>J
 >[0OQ X J Q janssj aqj puB p n o o o y SOIAJOS p s Q - I9ri ssi aqj oj SJSJSUBJJ pannbaj sqj (o)
 'suoipqujsiQ pajjiujjsj XUB j o paiu^Bd aqj oj p s j j a SUIAIS J S ^ B puB oj j o u d (^)i'£l
 9snBi3 ui qjjoj p s Xjipinbiq lunuiiuiui aqj qjiA\ X|duj03 [|Bqs janssj aqj (q) 'suoipqujsiQ
 pajjiaijaj qons j o p o (ssiJBipisqns SJI JO j u a r e j aqj j o aaAoiduis UB SB XjiOBdBO Jiaqj
 ui spauiXBd asjnoo /CjBuipjo uBq; jaqjo) joajaqj ajBijijjB XUB JO P S J B J a q j j o J9p[oq3JBqs
 XUB oj 9|qBXBd aq [[Bqs sjunouiB qons ou (B) jBqj popiAOjd isuoijnqujsiQ pajjiuuaj
XUB ABd oj XjBssooau sjunouiB osoqj /ip\os JUOJBJ oqj oj puopiAip JO XBd X[j09Jip
 oj pojjiuuod oq [[Bqs jonssj oqj 'SUIOSOJOJ oqj SuipuBjsqjiAvjoj\[ •junoooB uiniuiojd 9JBqs
 XUB ojnqijjsip JO XBdsj (n) JO ;([BjidBO ojBqs sji j o SSBJO XUB JO) [BjidBO oJBqs JO ssjBqs SJI
j o joodsaj u; JO uo (Xjjed XUB Xq ponssi OJBqs XUB SUIAJOAUI sdBAvs UJUJOJ JBJOJ OJ pajiuiq
 jou jnq Suipnpui 'pui>[ ui JO qsBO ui jaqjoqAv) uoijnqujsip jaqjo JO ooj ogjBqo 'puapiAip
 XUB 'JO junooiB pisdun XUB uo jsajajui XBd JO 'XBd JO 3>[BUI 'ojBpop (i) 'Xijosjipui
JO Xjjoojip '[[nj ui paiuoopaj SJB s p u o g aqj [ijun 'jou [[Bqs janssj aqx              (B)
                      SJUBU3AO3     i B p u e u i j puB   SJSSJOJUJ   Xjunaag 'Xjinba j o uoijBAjasaaj     9*f i
                   •joojjg asJOApy [BIJOJBJ^ B oABq oj pojoodxa oq XiqEUOSBaj
p[noo qoiqM puB XuBduio^ dnojf) JUOJBJ XUB JO jonssj oqj JSUIBSB
pouajBOjqj '9§p9[Mou>[ s.jonssj aqj j o jsoq oqj oj 'JO §uipuod OJB qoiqM
XOLOSB JO Xpoq [BJjiqjB 'jjnoo XUB ojojoq JO J O sSuipaooojd OAijBJjsiuiuipB
JO   uoijBJjiqjB 'UOIJBSIJIJ JBIJOJBUJ XUB J O sjiBjop JUBASJOJ qons oojsnjj^
p u o g oqj puss 'uiaqj j o SJBMB Suiujoooq uodn Xjjdiuojd '[[Bqs jonssj oqx
                                                                              UOIJB§IJiq     (i)
                                          •(SU0lJB[ng3J pUB SAVB[ [BJU91UUOJIAU3
XUB §uipnpui) aiuij oj oanj UJOJJ OJ joafqns aq XBUI JI suoijBjnSoj puB SA\B[
[|B qjlAV SJ00dS9J [BIJOJBUI [[B UI X[duJO0 pUB SJOOdSB [BIJ9JBIU [JB UI SOOIJOBjd
punos puB inpjBo 'pagpajMou^oB qjiM OOUBPJOOOB ui ssouisng uo XJJBO
[[Bqs saiuBduio^ dnojQ joqjo [[B jBqj ojnsua [[Bqs puB [[Bqs janssj aqx
96/09
                 Amended Bondholder Agreement Pg 61 of 149
  Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                            19-01360-scc
 !(9[qeo!iddB SB) Siy jod (uoqiiui jnoj SJEJIOQ sfl) 000'000'l7 QSQ
j o Xjipinbiq uinmiuiiu UIBJUIBUI 'siSBq pojBpqosuoo B UO '[[Bqs janssi aqj j
                                                                      Xjipinbiq     (B)
                                                                          S;UBU3A03 IBpUBHIJ       ^'£1
                                                                 •aajsnjx puog aqj oj auiBS
 aqj SuiouapiAa iioijBjuauinoop jaAqap [[Bqs asBO qosa ui puB 'juai[3 aqj uo paAjas puB
 pajnoaxa X[np aq jjBqs g Si^y JOJ JOBJJUO^ §UI[|IJQ uBOixap\i aqj japun sjqSi^j uoijoa[[03
j o juaoiuSissy aqj (n) pUB g Sj-y JOJ pajuBJ§ si uoijBsnoqjny aqj (i) 'ajBQ juauipuaujy
 aqj j o sXBp (gp) OAIJ XJJOJ uiqjiM 'jBqj ajnoojd jjBqs janssj aqj^             (§)
         •aAoqB (q)l7'£I 9 s n B I 3 J 0 suoisiAOjd aqj oj juensjnd sjuauiXBdjo japjo aqj aSusqo
jou [[Bqs sjauMQ Si'H aqj JBqj ajnoojd [[Bqs pUB jou [[Bqs janssi aqx                  (j)
                                                        •sjuauijsaAui §I>J pajjiiujaj UBqj
jaqjo sajnjipuadxg [BjidB^ pajBpi[osuo3 JO sjuauijsaAui XUB a>[Buj 'X[joaj;pui JO X[joajip
'jou [[Bqs sjauAVQ §!>! aqj JBqj ajnoojd [[Bqs pUB jou [[Bqs janssi aqj^        (a)
                                                       •jauMQ Si'H B oj uBoq [Bujajuj XUB
JO jajajjBq^ aqj oj UBoq XuBdiuoojajuj XUB UBqj jaqjo 'XjjBd XUB OJ jjoddns JO aouBjsissB
[BpuBuij jaqjo JO saajuBjBn§ 'SUBOJ XUB JUBJ§ JOU [[Bqs janssj aqjL            (p)
                                                   •gupuBuij
sa[qBAiaoa>i paijijBn^) XUB japun ssaupajqapuj JBIOUBUIJ XUB                (III)
                                                                    puB
!uBoq [Bujajuj XUB JO/PUB ((!u)(j)-t7'£[ asnBi3 ui qjjqj jas suoijipuoo
aqj oj joafqns) jajajjBq3 aqj oj UBoq XuBdixioojajui 'uBoq
pajBUipjoqng juajBj Xue japun SUISUB ssaupajqapuj [BIOUBUIJ XUB              (II)
           Janssj puog aqj japun SUISUB ssaupajqapuj [BpuBui j XUB            (I)
                                                                 :uBqj jaqjo (pajnoasun
JO pajnoas jaqjaqM) ssaupajqapuj [BpuBuij XUB 'guipuBjsjno uiBuiaj oj jiuuad JO jnoui
jou [[Bqs sjoSqqo Jaqjo aqj jBqj ajnoojd [jBqs pus jou [[Bqs janssj aqj^      (o)
                                       •(^Xjuioas pa^iuuaj,, B 'Xjjjnoag qons qoBa)
               SupuBui j saiqBApoay paijijBn^) B qjiM uoijoauuoo
ui sjoBjjuo^ SUIJJIJQ japun sjqSu suoijoaijoo puB a[qBAiaoaj
sjunoooB 'saoiOAui jaAO JO UO pajuBJ§ Xjunoas JO uaq XUB                    (AI)
                                               puB ^(saoiAjas puB
spooS JO sasBqojnd jipajo qjiM uoijoauuoo ui [BjajBjjoo Suipnioui)
ssauisnq j o asjnoo XjBUipjo aqj ui suuaj ajjij j o uoijuajaj uo
papiAOjd uaaq SBq qoiqM jasse UB jaAO pajuBjS Xjijnoas JO uaij XUB         (III)
96/19
               Amended Bondholder Agreement Pg 62 of 149
 Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                      19-01360-scc
 Suijjoddns XUB apiAOjd [[Bqs janssj aqj 'spuog SuipuBjsjno aqj
j o %££ jsBa[ JB Suipjoq sjapjoqpuog j o jsanbaj uajjUAv uod[\ "SjunouiB
 qons uo (p)/,-£[ asnBj^ siqj oj juBnsjnd pamooB jsajaju; j o suoijB[no[BO
 puB joajaqj juauiXBdaj j o ajBp aqj 'ajnjipuadxa qons qosa j o juauiXBd
JO [BAVBjpqjiM j o ajBp aqj '(p)/,'£l asnB[3 oj juBnsjnd janssj aqj Xq juads
 sjunouiB aqj j o ajBQ juauiXB^ jsajajuj qoBa oj joud SXBQ ssauisng (g) aAij
 jSBa[ JB jua§y SUIXBJ aqj puB aajsnjj[ puog aqj UIJOJUI [[Bqs janssi aq^
 •jaSpng qsB3 X[>[aa^ aqj UIOJJ jioijaQ pajjiujjaj B JO ssaoxa ui jpijap B
UI jjnsaj jou [jBqs (sisBq X[5[aaM B uo ajE§ajS§B aqj ui pajBino[Bo) sjuauiXBd
 qons JBqj puB jaSpng qsB3 Xf^aayw aqj qjiAA aouBpjoooB ui paqddB
 aq sauiij [[B JB [[Bqs spunj qons JBqj papiAOJd isaaj auiij-auo jaqjo JO
 saaj ssaoons Suijnjijsuoo jou juajxa aqj oj asBO qoBa ui 'jqap s^anssj aqj j o
 Suijnjonjjsaj aqj oj pajBjaj janssj aqj oj SJOsiApB §uunjonjjsaj aqj j o sjsoo
 aqj Jo/puB sjapjoqpuog aqjjo SJOSIAPB j o sjsoo aqj puB sSi^j aqjjo joadsaj
 ui saiuBduio3 dnojr) juajBj jaqjo JO jajajJBq3 aqj Xq a[qBXBd puB anp
 sjunouiB XBd oj puB (asodjnd qons JOJ XjBSsaoau saiuBdiuo;} dnojQ juajBj
jaqjo oj saiuoui j o juamaouBApB aqj qSnojqj Suipnjoui pus qjiAvajaqj
 pajBpossB sjsoo jaqjo JO 'sasuadxa aAijBjjsiuiiupB puB [BjauaS 'sajBS j o
 uoijjod a[qBoo[[B aqj 'oj pajituii jou jnq 'Suipnpui) sSi^ aqjjo suoijBjado
 purq oj pasn aq Xjuo [[Bqs (junoooy aoiAjag jqaQ Janssj aqj 'uAVBjpqjiM
Xjiry uaaq aABq sjunoooy qons ui jisodap uo spunj aqj JBqj juaAa aqj ui (u)
 puB !junoooy aAjasay ^JOOQ XJQ janssj aqj puB sjunoooy sSuiujEg JOUMQ
§i"y aqj 'UAVBjpqjiM Xjjnj uaaq aABq junoooy qons ui jisodap uo spurg aqj
JBqj juaAa aqj ui (i) JO) junoooy s8uiujBg janssj aqj ui pjaq aq asiAvjaqjo
p|noM qoiqM saiuoixi XUB puB '(^pSpng qsB^ Xj^jaa^,, aqj) ojajaq
9 juauiqoBjjy SB paqoBjjB jaSpnq aqj qjiM aouBijduioo ui Xjajos ajBjado
 [[Bqs saijBipisqng SJI puB janssj aqj 'pouaj jaSpng uiuajuj aqj SuunQ
                                                               ja§png ujijajuj     (p)
                                                                 •UOIJBIAaQ
[BijajEjAj B 'ajBSajSSB aqj ui JO X[iBnpiAipui 'jou ajB jBqj suoijBiAap (q)
JO   'juaAg ssoq [Bjoj[ B UJOJJ guij[nsaj suoijBjAap (B) JOJ jdaoxa
'ja§png [Bnuuy jsajB[ SJI qjiAV aouBpjoooe ui ajBjado j[Bqs janssj aqx
                                                                        jaSpng     (o)
             •SJOBJJUO^ SuqjiJQ oj joafqns OJB g giy puB p Siy '£ §I>J ' j Siy
'l §!>! J 0 M063 SB §U0I o s X[ddB [[IAV oijB'y aSBJaAO^ jassy lunuiiuioi ou
JBqj papiAOjd !(juao jad XjuaAvj puB pajpunq auo) %03I j o oijBy a§BjaA03
jassy uinujiuiiu B UIBJUIBUI siSBq pajBpqosuoo B uo [[Bqs janssj aqj[
                                                        oijB-y agBjaA03 jassy      (q)
                                                           '(P)L'Zl 9 s r i B I3
j o suoisiAOjd aqj oj joafqns Xjipinbiq j o jaAaj siqj MO[aq aq XBUJ
 janssj '(Avopq pauijap SB) poijaj ja§png uiijajui aqj Suunp jBqj papiAOjd
96/Z9
                  Amended Bondholder Agreement Pg 63 of 149
     Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                  19-01360-scc
aq p[noM Siy qons j o uoijBjado aqj qoiqM jnoqjiM puB giy XUB JO uoijBjado anuijuoo JO
aouaaiuioo oj japjo ui JOBJJU03 §uq[iJQ XUB japun jaujojsno aqj Xq pajinbaj uoijnjijsqns
JO uoijippB 'uoijBoijipoui juauidmba pajipadxa XUB (IA) JO 'SuioSaJoj aqj j o XUB ui jjnsaj
oj pajoadxa aq XjqBuosBaj pjnoM jBqj pJBzeq juauiuimi XUB (A) 'Xpaujaj oj uoijBgqqo
[BnjOBjjuoo JO [BSaj B SBq XuBduj03 dnojr) JUBJBJ B JBqj sSi"y aqj oj pajBjaj XouaSjaiua
XjBUipjoBjjxa jaqjo XUB (AI) 'sSi-y aqj oj pajBjaj uoijBnjis pjBZBq [BjuaujuojiAua
SuioSuo jaqjo JO [[ids [BOiiuaqo XUB (III) 's§iy aqj j o uoijBjado aqj ui paA[OAUi jauuosjad
SUIAJOAUI XouaSjauia [Boipauj XUB (II) 'Sry XUB JO uoijBjado aqj sjiBdiui Xi[BiJajBui
JBqj joajaqj ajnjiBj JO a§BiuBp oj anp juauidinba XUB j o juainaoBjdaj JO jiBdaj pajipadxa (1)
([) qjiM uoijoauuoo ui XuBdoio^ dnojir) JUOJBJ XUB Xq pajjnoui (B) jaSpng qsB3 Xj>[aay\Y
aqj ui papnpui asiMjaqjo jou asuadxa qoBa SUBOUI ^asuadxg jBiioijiuado XauaSjaiug,,
                  •saiji|iqEiq juajjn3 oj sjassy juajjn3 j o OIJBJ aqj suBam ^OJIB^ 1113.1.1113,,
                                    'S'Hdl m1.^ aouBpjoooB ui saijijiqBij juajjno SB pajBajj ajB
qoiqM saijqiqBij s,jajajjBq3 aqj j o anjBA >[Ooq ajB§ajS§B aqj suBauj ^sapijiqEiq j u a j j i ^ , ,
                      'S>IJI mi^ aouBpjoooB ui sjassB juajjno SB pajBajj ajB qoiqM jajajJBq3
aqj j o sjassB aqj j o anjBA ->\ooq ajBSajSSB aqj 'ajBp XUE UO suBaui ^spssy ju3Jjn3, 1
                                                •aajsmj^ puog aqj j o jsanbaj aqj uodn 'jjnBjaQ
j o juaAg UB §UIMO|[OJ 'JO 'sai|ddB OIJB^J a§EjaA03 jassy aqj qoiqM ui pouad XUB Suijnp
jajjBajaqj X[[BnuuB jsBaj JB puB OIJB^J a§BjaA03 jassy aqj oj joafqns si janssj aqj qoiqM
 Suunp poijad XUB JO juauiaouauiiuoo aqj SUIMOJJOJ auiij ajqBuosBaj B uiqjiM apBiu aq
 jjBqs uoijBnjBA aqj j 'janssj aqj j o junoooB aqj JOJ aq jjBqs uoijBuiuuajap qons j o jsoo aqjL
 •juauiXojduia JOJ SJOBJJUOO jaqjo JO sjajjEqo Suijsixa XUB JO aajj 'siSBq ,,81 ajaqM si SB,,
 UB uo 'jaXnq SUIJIIM puB jaqas SUIJJIM B uaaMjaq SB suuaj [Bpjauiiuoo JBUJJOU UO qjSuaj
 S,UJJB JB qsBO JOJ XjaAqap jduiojd JOJ ajBS B JO siSBq aqj uo apBiu aq jjBqs uoijBnjBA qons
 •aajsmj^ puog aqj Xq paAOjddB puB janssj aqj Xq pajuioddB sSiy qons JOJ ja^jBiu aqj qjiM
JBqiuiBj sja^jojq asBqojnd puB ajBS pajndaj-jjaM puB juapuadapui (OMJ) J UJOJJ pauiBjqo
S§I^J  juBAajaj aqj j o qoBajo suoijBnjBA juapuadapui j o UBaui oijauiqjuB aqj SB pauiuuajap
 (JSCi ui sSiy aqj j o qoBa j o anjBA ja>[JBui JIBJ aqj susaiu „3niB^ ja^JiBj^ a a j j .ia}jBq3„
                                                                        •(3AoqB(B)/,-ei asnB|3
ui jno jas sjuauiajinbaj Xjipmbiq uinuiiuiui aqj j o uoijB[no|BO aqj jo sasodjnd
aqj JOJ pajunoo uaaq aABq qoiqM sjisodap >[UBq jo/puE qsBO XUB (II) puB 'sjunoooy
aqj ui janssj aqj j o jipajo aqj oj §uipuBjs sjunoixiB XUE (I) jqnop j o aouBpioAB aqj
JOJ guipn|Oxa jnq 'suBoq pajEUipjoqns JUSJBJJO XBM Xq papunj puB aajsmj^ puog aqjjo
jnoABj ui pa^joojq SJUUOOOB qsBO paSpajd jBuoijippB uo janssj aqj j o jipajo aqj oj SuipuBjs
sjunoujB XUB S S 3 l ) ^ussj puog aqj japun SuipuBjsjno junoujB aqj oj sgiy aqj j o qosa j o
san]By\ ja>(JBj^[ aaj j jajJBq3 pajB§aJ§§B aqj j o OIJBJ aqj suBaui 1,OIJB^[ a§BJ3A03 jassy,,
                                           :/,'£! asnEi3 siqjjo asodjnd aqj JOJ
                                                                      suoijiuijaQ      (a)
                                                      •jsanbaj XjqBuosBaj
XBUJ    sjapjoqpuog qons SB suoijB|no[BO qons oj SuijBjaj uoijBjuaiunoop
96/£9
                 Amended Bondholder Agreement Pg 64 of 149
   Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                        19-01360-scc
                                                                    aouBJnsuj     (q)
     •sjuaiuaajSy aoiAjas aqj japun sjaSBUBUi SIJ aqj puB jajajjBq3
aqj Xq jno paujBo aq [jBqs SI>J aqj j o juaiuaSBUEiu jBuoijBjado
pus jBoiuqoaj JJE jBqj puB uiajsXs aouBuajuiBiu paajgE-ajd
XUE OJ SuipjoooB pauiEjuiBiu Xjjadojd si Siy sji jBqj ajnsua               (u)
                              puB 'spjEpuBjs Xjjsnpui ajBijdojddB
puB diqsjauMO juapmd qjiM juajsisuoo JiBdaj j o ajBjs puB uoijipuoo
ajBS puB pooS B ui puB sjuauinooQ joafojj aqj qjiM aouBpjoooB
ui pauiBjuiBiu puB pajBJado sauiij JJB JB SI gi>j SJI jBqj ajnsua           (i)
                                                       qjEqs jaiiMQ gi'H qosa
jBqj ajnoojd [JBqs (SJOUMQ gi'H aqj j o juajsd SB XjiOBdBO SJI ui) janssj aqj j
                                                                 aouBuajuiB]/\[   (B)
                                                                              sjaBU3A03 S;H     8'£l
                                                                             •^jaaM JBpuajBo
qons JOJ jaSpng qsB3 X|>(aa^ aqj j o %oi guipaaoxa jou jagpng qsB3 Xj^aa^V aqj UJOJJ
(jjaaM JBpuajBo qons guunp pajjnoui sasuadxg jBuoijBjado Xouagjaiug JJE guipnpxa puB
5]aaM JBpuajBo guipaoajd XjajBipauiuji aqj j o pua aqj j o SB snjdjns XjBjagpnq aAijBjniuno
XUE OJ joajja guiAig JayB) jjaaM JBpuajBo qons JOJ jpijap aAijBjnuino B 'jagpng qsB3
X|5(aa^ aqj ui qjjoj jas >[aaM JBpuajBo XUB JO pua aqj j o SB 'suBaiu „jpijaQ pajjiuuaj,,
                                                               •juagy Xjunoas aqj JO aajsnjj[
puog aqj JO JUOABJ ui pa>[oojq jou OJB qoiqM sjunoooy asoqj ui dnojQ aqjjo jipajo aqj
oj guipuBjs qsBO XUB guipnjoui 'siSBq pajBpqosuoo B UO janssj aqj oj ajqBjiBAB Xjaajj guiaq
,y, j o guijBJ jipajo uiniuiuiuj B guiABq sjjuBq qjiM sjisodap ?[UBq pus qsBO pajaquinouaun
puB a[qB|iBAB aqj j o anjBA >[ooq ajBgajggB aqj 'aiiiij uaAig XUB JB 'suBaui ,1X;ipinbirj„
                                                        •asuadxg [BuoijBjado Xouagjauig UB
 pajapisuoo aq jou jjBqs joajaqj ssaoxa ui junouiB XUB 'ajBgajggB aqj ui (puBsnoqj pajpunq
 aAij uoqjiui auo SJB[|OQ sfj) 000'OOS'l QSQ p393xa pouad jjaaM-aajqj XUB uiqjiM
 pajjnoui sasuadxg jEuoijBjado Xouagjamg qons JJB JO 'juaAa ajguis XUB JOJ (puBsnoqj
 pajpunq aajqj SJEJIOQ sfj) 000'00£ QSil spaaoxa asuadxg JBuoijBjado Xouagjauig
XUE jBqj juaAa aqj ui jBqj papiAOjd !(B) asnBjo guiogajoj aqj ui paquosap saouBjsuinojp
 aqj japun pajjnoui asuadxa UB j o joadsaj ui si juauiXBd qons jBqj guiXjijjao puB (SJB]|OQ
 Sfj ui pajBjs) joajaqj junoiuB aqj puB juauiXBd qons guiXjijuapi 'asuadxg [BuoijBjado
Xouagjauig UB JO joadsaj ui juauiXBd XUB JO ajBp aqj oj joud '/, juauiqoBjjy SB ojajaq
 paqoBjjB uuoj aqj ui 'aajsmj^ puog aqj oj juajBj aqj j o Jaoijjo [BpuBuij jaiqo aqj Xq
 pajnoaxa ajBoijijjao s.jaoyjo UB pajaAijap aABq qBqs XuBduj03 dnojQ juajBj ajqEoqddE
 aqj qoiqM qjiM uoijoauuoo ui (q) puB taajsmj^ puog aqj oj aoijou uajjiJM Xq spuog aqj
j o o/0££ jSBaj JB j o sjapjoq Xq paAOjddB aq XBUI SE sasn jaqjo qons (z) JO 'XuBduj03 dnojQ
 juajBj qons j o aouagqip anp puB aJBO 'suoijnEoajd 'sjjojja ajqBuosBaj XjjEiojaujuioo
 aqj Xq auioojaAO JO pajuaAajd aq jou pjnoo jBqj puB XuBduj03 dnojQ JUOJEJ qons
j o JOJJUOO ajqBuosBaj aqj puoXaq si jBqj asBO qosa ui 'jauiojsno qons Xq pajjsq JO paXBjap
96/1^9
               Amended Bondholder Agreement Pg 65 of 149
  Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
                                         •sjajnsui aqj Xq pajnoaxa OJB
siqj guiuuijuoo gui>(Bjjapun j o sjajjaj pjBpuBjs jBqj puB SJOBJJUOO
aouBjnsui aqj ui pajou ajB sasnBjo ajqBXBd SSOJ aqj puB saouBjnsuj
aqj oj spjBgaj qjiM juauiugissB jo saoijou aqj jBqj juagy Xjijnoas
aqj JO aajsnjj^ puog aqj oj sjajuMjapun aqj UIOJJ UOIJEUIJIJUOO
aqj qjiM jaqjagoj 'SJOBJJUOO aouBjnsui aqj ui aagBgjJoui Xjijoijd
JSJIJ SBpajou si aajsmj^ puog aqj jBqj ajnoojd jjBqs janssj aqx               (AI)
                     •aAoqB (i)(q)8Tl 9snB[3 u; oj pajjajaj aouBjnsui
>[si"a JBy^ puB uoijBudojdxg uoijEsuaduio3 uoijisinba>j pus
ajjH j o ssog pus XjauiqoEj^ ^> \\n]-[ aqj j o joadsaj ui aaXsd ssoj
aAisnjoxa SB puB pajnssB JBuoijippB UB SB pauiBU aq jjBqs aajsnjx
puog aqj JBqj ajnoojd jaqjjnj jjsqs janssj aqx '(aajsmx puog
aqj j o uoiuido ajqBuosBaj aqj ui) suuaj ajqBjnoAEj XjjBnba jsBaj
JB qjiM uBjd aouBjnsui jaqjo qons JO (auiij oj auiij UIOJJ papuauiB
aq XBUI SB) uoisJaA jsajBj 'UBJJ aouBJnsuj auuBj/j oipjoj^ aqj qjiM
aouspjoooE ui aq jjBqs 'upjaqj suoisiAOjd JBJIUIIS JO saouBjnsuj
aqj j o joadsaj ui panss; asnBjo ajqBXBd ssoj XUB puB saouBjnsuj aqx          (in)
        •saajgB asiMjaqjo aajsnj^ puog aqj SB junouiB jaqgjq qons JO
aouajjnooo auo XUB JOJ (uoqjiui OMJ SJBJJOQ s n ) 000'000'Z QSA
paaoxa jou juaAa qosa ui jjBqs aouBjnsui XjauiqoBj^j puB ||nj4 aqj
japun SUIIEJO jo joadsaj ui sajqijonpap Xuy •sjuauinooQ aouBUij
aqj japun sjunouiB guipuBjsjno ajBgajggB aqj j o (juao jad XjuaMj
puB pajpunq auo) %0ZI (u) puB 'jjadxa XjjBd pjiqj juapuadapui
UB Xq pauuojjad uoijBnjBA E Xq pauiuuajap SB sgiy aqj j o
anjBA ja^jBixi jjnj aqj j o ajBgajggB aqj (i) j o jaqgiq aqj aq jjBqs sgi^j
aqj j o saouBjnsui s?[si>i JBy^ puB (jsajajui jqgpjj puB jsajajui quq
guipnjoui) XjauiqoBj^ puB jjnj-j aqj j o anjBA ajBgajggB aqx "jjadxa
XjjBd pjiqj juapuadapui UB Xq pauuojjad uoijBnjBA B Xq pauiuuajap
SB gj-y jBqj j o anjBA jaijJBUi aqj j o junouiB ajBgajggB uinuiiuiui
B ui aq jjBqs giy qoBa JOJ saouBjnsuj sjjsiy JB^W puB (jsajajui
jqgpjj puB jsajajui (jnq guipnjoui) XjauiqoBj^j puB [(nj-j aqx                (n)
             •juauinooQ joafojj JO MBJ XUB japun pajinbaj aouBjnsui
 JBuoijippB XUB JOJ apiAOjd OSJB jjBqs janssj aqx "aouBjnsui >(si"a
J B ^ pus jjsiy uoijBudojdxg 'uoijBsuaduio3 uoijisinbay 'ajipj } 0
 ssog '(suoisuajxa XjqiqBq jBnjoBjjuoo guipnjoui) spjBpusjs Xjjsnpui
jad SB Xjiuuiapuj ^> UOIJOOJOJJ 'XjauiqoBj^ ^> {jn^ 'oj pajiuiij
jou jnq guipnjoui 'S^JSIJ qons jsuiBgB pajnsui XjajEnbapE aq (jBqs
gi^j qoBa puB 'aajsmx puog aqj Xq paAOjddB SB guipusjs JBIOUBUIJ
JO sjajnsui ajqBjndaj qjiM 'sauiij JJB JB ojajaqj pajBjaj juauidinba
juBAajaj JJB puB gi^j juBAajaj sji j o aouBjnsui XJOJOBJSIJBS
puB ajqBuosBaj JOJ apiAOjd jjBqs jauMQ gi'H qoBa JBqj ajnoojd
[[Bqs (sjauMQ gi'H aqj j o juajBd SB XjiosdEO sji ui) janssj aqx               (i)
96/S9
                Amended Bondholder Agreement Pg 66 of 149
  Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                     19-01360-scc
jnoqjiM ajB suoijoadsui qons JBqj papiAOjd 'gj-y XUE j o uoijoadsui jBoiuqoaj
E sjnoq ssauisnq JBUIJOU guunp a^jBjjapun oj (ajqBoqddB SB 'spuog
aqj j o junouiB [Bdiouud aqj j o XjuofBiu B jSBaj JB guipjoq sjapjoqpuog
aqj j o suoijomjsui aqj oj guipjoooB) aajsmx puog aqj Xq pajuioddB
jasiApB [BOiuqoaj B JOJ SMO[[B JBUMQ gi^J qo^a JBqj ajnoojd puB MoqB
[[Bqs janssj aqj '(aajsnjx puog aqj Xq paijijjao SB) spuog aqjjo junouiB
[BdpuiJd aqj j o Xjijofeui B JSBaj JB guipjoq sjapjoqpuog aqj JO aajsmx
puog aqj UIOJJ aoijou joud ,sXBp (o£) Xjjiqj qjiM puB 'jo jsanbaj aqj uodfj
                                                         gj"H aqj j o uoijoadsuj    (j)
                             •SUOIJOUBS oj joafqns guiaq BajB JO Xjjunoo jaqjo
XUB JO Bipuj 'BIJXS 'uBpns 'Eajo^j qjJOfs[ 'BjanzauayY 'EXqig 'UBJJ 'Bqn3 ui
ajBjado [[Bqs sgi^j aqjjo auou jBqj (n) puB 'uoijoipsunf oj uoijoipsunf puB
auiij oj auiij UIOJJ ajqBoqddB SB saijiJoqjnB oqqnd jaqjo jo/puE suoisioap
aAijBJjsiuiuipB 'suoijBjngaj 'SMBJ XUB qjiM aouBpjoooB ui pajBJado
si gj-y aAijoadsaj jiaqj jBqj ajinbaj oj XjjBd B ajB Xaqj qoiqM oj sjuauinooQ
joafojj aqj japun sjqgu Jiaqj asiojaxa sauiij JJE JB jjBqs sjauMQ giy aqj (})
JBqj ajnoojd jjBqs (SJOUMQ gi^J aqjjo juajBd SB XjiOBdBO sji ui) janssj aqx
                                     'oja SMBJ qjiM aouBpjoooB ui suoijBjado        (a)
                                                                           jauMQ
giy juBAajaj aqj j o auiBU aqj ui BUIBUBJ UI pajajsigaj suiBuiaJ ji JBqj puB
'auiBu puB gBjj 'SSBJO SJI suiBjuiBUi gi>j qosa jBqj ajnsua jjBqs janssj aqx
                                                    Xjjsigaj 'auiBU 'gBjj 'SSBI3    (p)
                                    •Xjijnoas pajjiuuaj JOJ jdaoxa Xjunoas
JJE puB XUB JO aajj 'aajsnjx puog aqj oj paugissE puB giy aqj j o joadsaj
ui jno ua>[Bj saouBjnsuj aqj puB giy aAijoadsaj sji ui jsajajui [Eioijauaq
ajijua aqj UMO puB oj ajjij jBgaj pjoq jjBqs jauMQ gjH qoua (juauiaajgy
puog siqj japun pajjiuuad SE UBqj jaqjo) jBqj ajnsua jjBqs janssj aqx
                                                                            mi      (3)
                                         •aqjjosajd XBUI sjajnsui aqj
SB asiMjaqjo JO Biuiajd EJjxa oj SB sjuauiajinbaj qons qjiM Xjduioo
puB (uiajaqj paijduii JO passajdxa saijUBJJBM XUB guipnjoui)
saouBjnsuj aqj jo sjuauinjjsui aqj j o suuaj aqj qjiM XJIUUOJUOO
ui paXojduia SXBMJB si gjy qoBa jsqj ajnoojd jjBqs janssj aqx                (IA)
                •jaAoo (jdVJAl) (uoijnjjod) sjuad jBuoijippB aouBjnsui
jsajajui s,aagBgjJoui Jo/puB spuog guipuBjsjno aqj japun sjunouiB
ajBgajggB aqj j o (juao jad XjuaMj puB pajpunq auo) %QZ\ JSEaj JB
OJ [Bnba junouiB UB JOJ aouBjnsui jsajajui ,saagBgjJOui 'sjapjoqpuog
aqj j o jijauaq aAisnjoxa aqj JOJ '(asuadxa s,janssj aqj JB 'joajja XBUI
juagy Xjijnoag aqj JO aajsmx puog aqj puB) daajj jjBqs janssj aqx            (A)
96/99
                Amended Bondholder Agreement Pg 67 of 149
  Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
                                                               :juauinooQ aouEUi j XUB
japun juauiXBd XUB UIOJJ XBX guipjoqqjiM XUB pjoqqjiM oj MBJ Xq pajinbaj si janssj aqj JJ        ypj
                                                   •sjapjoqpuog aqj oj sjuauiXBd XUB UO
MBJ ajqBoijddB Xq pasoduii XBX guipjoqqjiM XUB guipjoqqjiM JOJ ajqisuodsaj si janssj aqx        §'pl
                                                 •saaj qons XUB guisjnquipj JOJ ajqisuodsaj
jou si janssj aqj puB 'uoijEjngaj JO MBJ Xq papiAOjd asiMjaqjo ssajun 'sjapjoqpuog
aqj Xq piBd aq jjBqs jaijJBui XjBpuooas aqj ui spuog j o apBJj aqj uo paiAaj saaj oqqnd Xuy     p'pi
                                                               "Xjijnoas XUB j o juauiaojojua
aqj puB anssj puog aqj j o jjnBjap JO guunjomjsaj aqj qjiM uoijoauuoo ui (juagy
Xjijnoas aqj Jo) aajsmx puog aqj Xq pajjnoui sasuadxa pus sjsoo XUB JO japunajaq
sjapjoqpuog aqj oj spaaoojd aqj ui uoijonpaj juajBAinba UB gui>[BUi Xq pajaAoo aq XBUI
XBM  jaqjo XUB UI pasjnquiiaj jou ajB 'saouBjsuinojio JBJIUIIS JO XouaAjosui s(janssj aqj oj
anp 'qoiqM (juagy Xjijnoas aqj JO) aajsmx puog aqj oj ajqBXsd sasuadxa pUB sjsoo 'saaj          £'pi
                                           •(juagy Xjijnoas aqj Jo/puB) aajsmx puog aqj
puB janssj aqj uaaMjaq juauiaajgB ajBjBdas E UI jno jas ajB puB janssj aqj Xq piBd aq jjBqs
(juagy Xjunoas aqj Jo/pus) aajsmx puog aqj oj ajqBXBd sasuadxa puB sjsoo 'saaj aqx              Z'Pl
                                               •sasuadxa puB sjsoo qons XUB JOAOO puB jjo-jas
 oj 'sjuauinooQ aouBuij B japun Xjijnoas oj joafqns gupq spunj qons j o aAijoadsajji
 'uosjad jaqjo XUB JO jogijqo XUB UJOJJ paApoaj spunj jaqjo UIOJJ JO (juauiaguBJjB
JBJIUIIS JO) junoooB Mojosa XUB UIOJJ spunj pjoqqjiM XBUJ aajsmx puog aqx 'XjojisodaQ
saijunoas aqj ui spuog aqj j o uoijBJjsiuiuipB puB uoijBJjsjgaj aqj puB '(a[qBOi[ddB
ji) aguBqoxg UB UO spuog aqj j o guijsq aqj '(Xjnp duiBjs XUB guipnjoui) ojajaqj
guijBjaj SUOIJBOIJIJOU JO uoijBJjsjgaj XUE puB sjuauinooQ aouBuig jaqjo aqj puB juauiaajgy
 puog siqj j o juauiaojojua puB uoijnoaxa 'uoijBJBdajd 'uojjBijogau aqj qjiM uoijoauuoo
ui guipnjoui 'juauinooQ aouBuig jaqjo XUB JO juauiaajgy puog siqj japun suoijEgijqo
sji j o juauijijinj aqj puB juauiaajgy puog siqj qjiM uoijoauuoo ui (juagy Xjunoas 3m
jo/puB) aajsmx P u o a 3lIJ -i0 J! ^9 psJJnoui sasuadxa puB sjsoo JJE JOAOO jjBqs janssj aqx    ypl
                                                                         sasuadxa puB saa^       'pi
                         •XjjBd B si jajajJBq3 XUB JO/PUB sjauMQ gi'H aqj 'juaJBj aqj qoiqM
oj sjuauinooQ aouBuig XUB UI jno jas SJUBUBAOO XUB qjiM joadsaj JJB UI Xjduioo sauiij
JJE JB jjBqs jajajJBq3 XUB puB sjauMQ gjy aqj 'juaJEj aqj JBqj ajnoojd jjBqs janssj aqx
                                                                sjo§i[qo aq* jo s)UBuaA03       6£T
                                                                    •asuadxa
s,janssj aqj JB auiij XUB JB pajonpuoo aq XBUI suoijoadsui qons jjnBjaQ j o
juaAg UB j o aouBnuijuoo puB aouajjnooo aqj uo jBqj papiAOjd Suoijoadsui
qons puooas aqj j o asBO aqj ui sjapjoqpuog aqj j o asuadxa aqj JB puB
uoijoadsui qons JSJIJ aqj JO asBO aqj ui janssj aqjjo asuadxa aqj JB aq jjBqs
pus JBaX JBpuajBo jad OMJ UBqj ajoui ou oj gi^j qoBa j o joadsaj ui pajiuiq
aq jjBqs suoijoadsui qons '^Y& Mons i 0 uoijBjado XjiBp aqj oj aouajajjajui
96/19
                 Amended Bondholder Agreement Pg 68 of 149
   Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
sqdBjgEjBd uiqjiM guqjBj ssaupajqapuj jBpuBuig JOJ juauijiuiuioo
JO ssaupajqapuj [BpuBuij j o junouiB ajBgajggB aqj papiAOjd
'jajajjBq3 aqj jo/puB juajEj aqj j o XUB JOJ (g) JO 'saiouajjno
jaqjo ui joajaqj juajBAinba aqj JO (uoi|[iui auo SJBJJOQ sfl)
OOO'OOO'l QSQ spaaoxa MOjaq (p) oj (j) sqdBjgBJBd uiqjiM guijjBj
ssaupajqapuj JBIOUBUIJ JOJ juauijiuiuioo JO ssaupajqapuj JBIOUBUIJ
JO junouiB ajBgajggB aqj papiAOjd 'XuBdui03 dnojQ XUB JOJ (y) 'JJ               (!)
                                                                   sjjnBjap SSOJ3       (0)
                              •MOjaq (III)(O)I-$I asnBj3 JO (ii)( 3 )rgl asnBi3
oj Xjdds jou jjBqs aouajuas guipaoajd XjajBipauiuii aqj ui poijad ajno
XBQ ssauisng (QJ) uaj aqj JBqj 'papiAOjd iaajsmx puog aqj Xq janssj aqj
oj uaAig si joajaqj aoijou jajjB SXBQ ssauisng (uaj) Q J uiqjiM paipauiaj si
puB paipauiaj guiaq j o ajqBdEO si ajnjiBj qons 'aajsmx puog aqjjo uoiuido
aqj ui 'ssajun 'juauinooQ aouEUi j jaqjo XUE JO juauiaajgy puog siqj oj
juBnsjnd uoisiAOjd XUB qjiM Xjduioo jou saop XuBduio3 dnojQ juajBj Xuy
                                                     suoijBgqqo jaqjo j o qoBajg        (q)
       •ajBp anp jBuigiJO aqj guiMojjoj SXBQ ssauisng (5) aAij uiqjiM jjnj ui
apBui aq JJIM juauiXBd qons jBqj Xja^q si ji aajsmx puog aqj j o uoiuido aqj
ui ssajun '(['TOI asnE[3 oj juBnsjnd pajinbaj SB asBO qosa ui 'sjuauiXBj
MOJJ qsB3 ssaoxg JO suoijBzijJOuiy pajnpaqos j o juauiXBd XUB 'UOIJBJIUIIJ
jnoqjiM 'guipnjoui) anp uaqM juauinooQ aouBuig XUE JO juauiaajgy
puog siqj japun anp uoijBgijqo juauiXBd XUB [ijinj oj SJIBJ janssj aqx
                                                                    juauiXEd-uo^       (B)
 :joajaq ajBp aqj jays jnooo sjuaAa qons juajxa aqj oj Xjajos asBO qoBa ui 'sjuaAa guiMojjoj
aqj j o XUB j o aouajjnooo uodn JjnBjap ui aq oj spuog aqj ajBjoap XBUI aajsmx puog aqx                fSl
                                                                               Hn^jaa jo sjuaAg        SI
                                                               •JJBO aqj j o ajBp juauiajjjas aqj oj
joud SXBQ ssauisng (Xjjiqj) 0£ JSBaj JB sjapjoqpuog aqj puB aajsmx puog aqj oj guijiJM
ui janssj aqj Xq paijijou aq jjBqs JJBO qons 'jsajajui pamooB snjd anjBA S^HJ JB spuog
aqj j o auios jou jnq JJB JJBO OJ jqgjj aqj aABq jjBqs janssj aqj 'juauiaajgy puog siqj j o ajBp
aqj jayB MBJ ajqEoqddE ui sagiiBqo juanbasqns oj anp pasoduii si XBX guipjoqqjiM XUB JJ                I'pi
         •apBiu uaaq SBq guipjoqqjiM JO uoijonpaj XBJ pajinbaj aqj JBqj aouapiAa aajsmx
puog aqj oj jaAijap aajsmx puog aqj j o jsanbaj aqj JB jjBqs janssj aqj       (q)
                                                  pus ^pajinbaj uaaq psq guipjoqqjiM ou JI
anp uaaq aABq pjnoM qoiqM juauiXBd aqj oj jBnba (guipjoqqjiM pajinbaj aqj gui^jBUi JajjB)
si qoiqM junouiB jau B aApoaj sjapjoqpuog aqj jBqj ajnsua oj XjBSsaoau si qoiqM junouiB
qons oj pasEajoui aq jjBqs janssj aqj UIOJJ anp juauiXBd aqj j o junouiB aqj    (B)
96/89
                 Amended Bondholder Agreement Pg 69 of 149
   Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                         19-01360-scc
                   •(ajqEoqddE SB) ajjjas oj (s)juauiaajgB jo/pus (s)juauja[jjas
'(S)PJBMB '(s)aajoap '(s)japjo '(s)juauigpnf qons j o ajBp aqj j o sXBp
(0£) Xjjiqj uiqjiM piBd jou si ajjjas oj (s)juauiaajgE jo/puB (s)juauia[jjas
'(S)PJBAVB '(s)aajoap '(s)japjo '(s)juaujgpnr qons j o junouiB aqj (ii) pus
ajBgajggB aqj ui JO XjjBnpiAipui (uoijBuiuuajap j o auiij aqj JB sapuajjno
jaqjo ui juajBAinba SJI JO) (uoqjiui aAij SJEJIOQ s n ) 000'000'S QSQ
guipaaoxa junouiB UB UI suoijBgqqo j o joadsaj ui XuBduio3
dnojQ juajBj XUB JSUIBSB pajapuaj ajB/si (uoijBJjiqjB XUB OJ guijBjaj
XUE guipnjoui) ajjjas oj (s)juaujaajgB jo/puE (s)juauia|jjas '(s)pjBME
'(s)aajoap '(s)japjo '(s)juauigpnr ajqBjEaddB-uou 'JBUIJ ajoui JO auo (j)
                                                                       sjuauigpnf    (a)
                                              •apBui uaaq aABq oj pauiaap
JO apBui uaqM joadsaj jBuajBui XUE UI guipBajsiui JO ajBjnooBui 'joajjooui
uaaq aABq oj saAOjd JO si qjiMajaqj uoijoauuoo ui JO juauinooQ aouBuig
jaqjo XUE JO juauiaajgy puog siqj japun apsui (sajBoijijjao aouBqduioo
ui sjuauiajBjs guipnjoui) juauiajsjs jo XJUBJJBM 'uoijBjuasajdaj Xuy
                                                            siioijBjuasajdajsij^[    (p)
                                       •gui^jBjjapufi s,jajajjBq3
aqj japun uoisiAOjd XUB qjiM Xjduioo jou saop jajajJBq3 aqj JJ               (iii)
                                                    JO !gui>[Bjjapufi
s,juajBj aqj japun uoisiAOjd XUB qjiM Xjduioo jou saop juajBj aqj JJ          (ii)
                                           JO ^(paqijosap
jaAaMoq) JjnBjap j o juaAa UB JO jjnsaj B SB XjunjBUi
paijpads sji oj joijd ajqBXBd puB anp si ssaupajqapuj
JBIOUBUI j XUB ajBjoap oj pajjijua sauiooaq jojipajo XUB          -p
                 JO !(paqiJOSap jaAaMoq) jjnBjap j o juaAa
UB j o jjnsaj B SB jojipajo E Xq papuadsns JO pajjaouBO
si ssaupajqapuj jBpuEuij XUB JOJ juauijiuiuioo XUB                •£
                                   !(paqijosap jaAaMoq)
jjnBjap j o juaAa LIB JO jjnsaj E SB XjunjBUi paijpads
sji oj joud ajqBXBd puB anp sauiooaq asiMjaqjo
JO aq oj pajEjoap si ssaupajqapuj jBpuBuij XUB                    •£
             ipoijad aoBjg ajqBoqddB XjjEuigiJO XUB uiqjiM
JOU     anp uaqM piBd jou si ssaupajqapuj JBIOUBUIJ XUB           •[
                           !sapuajjno jaqjo ui joajaqj juajBAinba aqj JO
(UOIJJIUI   aAij SJBJJOQ s n ) 000'000'S QSH spaaoxa Mojaq (p) oj (j)
96/69
                 Amended Bondholder Agreement Pg 70 of 149
 Exhibit 1-      Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
JO paqoBjjB 'pajBosijuoo 'papunoduii sjassB SJI j o uoijjodojd [BijuBjsqns
B SBq JauMQ gi'H XUB JO jajajJBq3 aqj 'juaJEj aqj 'janssj aqj j o Xuy
                                                             ssaoojd ,sjojipaj3     (q)
                             'uoijoipsjjnf XUB UI ua^jBj si dajs JO ajnpaoojd snogojBUB XUB JO
                                                         'uoijnjossip sji   (AI)
 JO !sjassB sji j o XUE JO Jaoijjo JEJIUIIS jaqjo JO jagBUBiu Xjosjnduioo
'jojBJjsiuiuipB 'jaApoaj aAijBJjsiuiuipB 'jaAiaoaj '(uoijBpinbij
juaAjos B j o joadsaj ui UBqj Jaqjo) JojBpmbq E JO juauijuioddB aqj         (iii)
                                    !(aq XBUI asBO aqj SB) juauinooQ
joafojj XUB japun suoijBgqqo juauiXBd SJI uuojjad oj JO XjjBd
E si JI qoiqM oj sjuauinooQ aouEUi j aqj japun suoijBgqqo juauiXBd
SJI uuojjad oj XjijiqB s.jauMQ gi'H ^UB JO s,jajajJBq3 aqj 'sjuajEj
aqj 's,janssj aqj j o XUE UO joajja asjaApB UB guiABq 'jojipajo
XUB qjiM juauiaguBJJE JO juauiugissB 'asiuiojduioo 'uoijisoduioo B          (II)
                             tuoijBSiUBgjoaj JO uoijBpinbq juaAjos
UBqj jaqjo (asiMjaqjo JO juauiaguBJJE j o auiaqos 'juauiagEUBui
jBpipnf 'uoijBpinbq jBuoisiAOjd 'juauiaguBJJE XJEJUHJOA j o
XBM Xq) uoijBsiuBgjoaj JO uoijBJjsiuiuipB 'uoijnjossip 'dn-guipuiM
'ssaupajqapuj XUB JO uinuojBJOUi B 'sjuauiXBd j o uoisuadsns aqj             (i)
                                                                 :oj uoijBjaj
ui ua^jBj si dajs ajnpaoojd jaqjo JO sguipaaoojd jBgaj 'UOIJOB ajEJodJoo
XUB 'JOUMQ   gjy XUB JO jajajjBq3 aqj 'juajEj aqj 'janssj aqj j o XUB JOJ JJ
                                      uoijnjossip puB sguipaaoojd XOUOAJOSUJ        (g)
               •jauMQ giy XUB JO jajajJEq3 aqj 'juajBj aqj 'janssj aqj
j o XUE j o ssaupajqapuj XUEJO joadsaj ui pajEjoap si uiniJojBJoui y        (in)
                      '(saijijiqBq aAijoadsojd puB juaguijuoo junoooB
ojui gupjBj) saijqiqBij sji UBqj ssaj si jauMQ gi'H ^UE JO jajajJBq3
aqj 'juaJBj aqj 'janssj aqj j o XUB JO sjassB aqj j o anjBA aqx              (n)
                                              •ssaupajqapuj sji j o XUB
guijnjomjsaj JO guijnpaqosaj oj Mai A B qjiM sjojipajo sji j o ajoui jo
auo qjiM suoijBijogau saouauiuioo 'saijjnoijjip JBIOUBUIJ pajBdioijiiB
JO jBnjOB j o UOSBOJ Xq 'JO sjqap sji j o XUB uo sjuauiXBd gui^jBUi
spuadsns 'anp JJEJ Xaqj SB sjqap SJI XBd oj XjqiqBuj sjiuipE JO ajqBun
si JauMQ gj^J XUB JO jajajJBq3 aqj 'JUOJEJ aqj 'janssj aqj j o Xuy           (i)
                                                                     XouaAjosuj     (j)
96/OL
                 Amended Bondholder Agreement Pg 71 of 149
   Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
XJOJOBJSIJBS jsanbaj UBO aajsmx puog aqx "spuog guipuBjsjno aqj Japun anp sjunouiB
aqj jaAooaj oj XjBSsaoau ajnsBaui XjaAa a>jBj jjBqs aajsmx puog aqj asBO jaqjia uj
                                        •juauiXBd JOJ anp puB JjnBjap ui spuog guipuBjsjno
aqj ajBjoap oj papioap XjiJofBui ajduiis qjiM SBq guijaaj/v .sjapjoqpuog aqj    (q)
                     JO !suoijnjos jaqjo uo pappap jou SBq guijaaj/\[,sjapjoqpuog aqj puB
'spuog guijOA aqjjo (qjjij auo) qjg/j jSBaj JB guijuasajdaj sjapjoqpuog UIOJJ paJBjoap
aq jjBqs JjnBjap B JBqj guijiJM ui puBuiap B saAiaoaj aajsmx puog aqj          (B)
            :JI juauiXBd ajEipauiuii JOJ anp pUB JjnBjap ui aq oj sasuadxa puB sjsoo 'jsajajui
pamooB guipnjoui spuog guipuBjsjno aqj aJBjoap jjBqs aajsmx puog aqj 'guinuijuoo
si pus sjnooo \-g\ asnBi3 ui pauoijuaui saouBjsuinojio aqjjo ajoui JO auo jsqj juaAa aqj uj      £'si
                                      •juauinooQ aouBuij jaqjo XUE puB juauiaajgy puog
siqj japun guipuBjsjno sjunouiB jaqjo JJB puB 'spuog guipuBjsjno aqj Japun anp sjunouiB
aqj jaAooaj oj XjBSsaoau ajnsBaui XjaAa a>(Bj 'uoijajosip sji JB XBUI aajsmx puog aqx
                                                     •juauiXBd ajEipauiuii JOJ anp puB JjnBjap
ui aq oj sasuadxa puB sjsoo 'jsajajui pamooB guipnjoui spuog guipuBjsjno aqj aJBjoap
'sjapjoqpuog aqj j o sjsajajui aqj joajojd oj japjo ui 'UBO aajsmx puog aqj 'guinuijuoo
si puB sjnooo j ' g j asnB[3 ui pauoijuaui saouBjsuinojio aqjjo ajoui JO auo jBqj juaAa aqj uj   z'Sl
                                  '9102 '0£ ^BIAI ^1 guiouBUij sajqBAiaoa^j
pajjjjBn^) B ajBuiuinsuoo oj jogqqo Jaqjo XUE JO janssj aqj j o ajnjiBj aqx
                                              guiouEui j sajqBAiaoa"H paijijBnf)       (j)
                   •JBaX (BOSIJ qons JOJ janssj aqj j o jagpng jBnuuy aqj UIOJJ
uoijBiAaQ jBijajBjAi B sjBOipui janssj aqjjo sjuauiajBjs JBIOUBUIJ JBHUUB aqx
                                                                          jagpng      (JJ)
                  •joajjg asjaApy jBijajBj^j B aABq oj pajoadxa aq XjqBuosBaj
pjnoo 'janssj aqj qjiM suoijBjjnsuoo JOJJB 'aajsmx puog aqj j o uoiuido
ajqBuosBaj aqj ui 'qoiqM JOUMQ gj^J XUB JO jajajJBq3 aqj 'JUBJEJ aqj
'janssj aqj j o XUB OJ uoijBjaj ui sjnooo sjuaAa j o saijas JO juaAa jaqjo Xuy
                                                        joajjg asjaApy jBuajBj^        (Q
                               •XjJBd B si ji qoiqM oj juauinooQ aouEUi j XUB
JO suuaj aqj j o XUB uuojjad JO jijjnj oj jauMQ gf^J XUB JO jajajjBq3 aqj
'juaJBj aqj 'janssj aqj jo XUB JOJ jnjMBjun JO ajqissoduii sauiooaq JO SI JJ
                                                      XjijBgajji JO Xjqiqissoduij      (;)
                                                                      •s jas SB SJI
j o XUB jaAO Xjijnoas XUB JO juauiaojojua oj joafqns si JO 'juiBJjsip oj joafqns
96/1/
                 Amended Bondholder Agreement Pg 72 of 149
   Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                       19-01360-scc
pjnoo Xjijua jaqjo XUB JO XJJBJ pasEaja^j janssj XUB UI jsajajui JO jsuiBgB UIIBJO E JO japjoq
XUB JBqj asoqj guipnjoui 'juauiaajgy puog siqj qjiM uoijoauuoo ui pajaAqap sjuauinoop
jaqjo JO 'sjuauimjsui 'sjuauiaajgB pajBjaj JO juauiaajgy puog siqj j o uoijBJBdajd
JO 'uoijBjnuuoj 'uojjBijogau aqj puB 'XJJEJ pasBaja^j japjoqpuog XUB puB XuBdui03 dnojQ
juajBj XUB uaaMjaq sjuauiaguBJJB [BnjOBjjuoo JO ssauisnq XUB 'spuog 6102 guijsixg
 aqj JO spuog g\0Z guijsixg aqj 'anssj puog aqj japun pajBajj si JBqj jsajajui Xjinba
JO UIIBJO XUB 'OJ asjj guiAiS sjuaAa JO SUOIJOBSUBJJ aqj JO 'JO jajjEiu joafqns aqj 'XuBduio3
dnojQ juaJEj B JO Xjunoas XUB J O ajBS JO asBqojnd aqj j o UOISSIOSOJ JO 'JO guija^jJEui
 'ajBS 'asBqojnd aqj 'spuog 6102 guijsixg aqj 'spuog g\oz guijsixg aqj 'anssj puog
aqj 'XuEdui03 dnojQ juajBj XUB OJ XBM XUB UI pajBjaj jo UIOJJ guisjjB ajBQ juauipuauiy
aqj OJ joijd aoBjd gui^Bj JO guijsixa saouBjsuinojio JO aouajjnooo jaqjo JO 'UOIJOBSUBJJ
 'UOISSIUIO JO JOB XUB uodn jjBd ui JO ajoqM ui pasBq 'asiMjaqjo JO 'guiogajoj aqj oj
JBJIUIIS sajnjBjs JO SMBJ XUB '(jopuBo JO Xjnp aqj guipnjoui) Xjnp j o qoBajq '(juagqgau JO
papuajui jaqjaqM) uoijEjuasajdajsiui 'pnBJj 'SMBJ saijunoas ajBjs JO [Bjapaj JO SUOIJBJOIA
JO jno guisiJB SUIIBJO UOIJBJIUIIJ jnoqjiM guipnjoui 'JOEJJUOO 'JJOJ JOJ JaqjaqM 'asiMjaqjo
JO 'Xjinba JB 'MBJ UI 'uaasajojun JO uaasajoj 'uMou^jun JO UMOUJJ jaqjaqM '(„SUIIB|3
pasBajay janssj,, aqj 'XjaAijoajjoo) ajBQ juauipuauiy aqj j o SB guijsixa jaAaosjBqM
saijijiqBij puB 'saipauiaj 'SUIIBJO aAijBAuap 'SUOIJOE 'sagBuiBp 'sjins 'sjqgjj 'suoijBgqqo
 'sjqap 'SUIIBJO jaqjo XUB puB UOIJOB JO sasnBO JJB puB XUB UIOJJ 'MBJ ajqBoqddB japun
pajjiuuad juajxa jsaqrij aqj oj 'saijjBj pasBajay janssj aqj j o qoBa Xq pagjBqosip puB
pasBajaj pauiaap aq jjBqs XJJBH passaja'H japjoqpuog qosa 'ajBQ juauipuauiy aqjjo s y                   9*51
                            •janssj aqj oj aouBjBq XUB JO juauiXBd ui 'Xjpjiqx          (0)
                                                                puB IsjuauinooQ aouBui j
aqj oj juBnsjnd guipuBjsjno sums JJE JO juauiXBd spjEMoj JO UI 'Xjpuoaas      (q)
                                                                     ijuaAa XUE UI sasuadxa
puB saijqiqBij 'sjsoo JJB JOJ aajsmx puog aqj Xjiuuiapui JJIM janssj aqj puB 'sjuauinooQ
Xjijnoas qons j o juauiaojojua aqj oj [Bjuappu; puB jnoqB JO UI 'aajsmx puog aqj Xq
pajjnoui jaAaosjBqM sasuadxa pUB saijqiqBij 'sjsoo JJB JO joadsaj ui ' X ^ S J I J (B)
                                                    :pauoijuaui japjo aqj ui puB SMOJJOJ
SB paqddB aq jjBqs asiMjaqjo JO sjuauinooQ aouBui j aqj j o juauiaojojua UIOJJ pajjnooo
SBq jjnBjaQ j o juaAg UB jajjB aajsmx puog aqj Xq pajaAooaj JO paAiaoaj spaaoojd jjy                    g-gx
                              •ajBQ XjijnjBj^[ aqj JB juauiXBdaj JOJ (E) J • j -Q J asnB[3 ui jno jas
aoijd aqj JE pajBjnojBO aq [jBqs JjnBjaQ j o juaAg UB JO jjnsaj E SB juauiXsd JOJ anp spuog
guipuBjsjno aqj UJOJJ paAuap UIIBJO aqx "sasuadxa puB sjunouiB anpjaAO uo jsajajui
puB jsajajui pamooB guipnjoui spuog guipuBjsjno aqj Japun sjapjoqpuog aqj oj anp
jBdiouijd puB jsajajui j o juauiXBd guipuBuiap aoijou B janssj aqj oj jaAijap XjajBipauiuii
[JBqs aajsmx puog aqj 'juauiXBd JOJ anp pus JjnBjap ui aq oj spuog guipuBjsjno aqj
sajBjoap £-g\ JO z'Sl sasnB|3 j o suuaj aqj oj juBnsjnd aajsaix puog aqj JBqj juaAa aqj uj               p'si
              •aAoqB (q) asnBjo qns oj juBnsjnd uoisioap aqj j o jnoABj ui pajOA oqM asoqj
jo/puE aAoqB (B) asnBjo qns oj juBnsjnd apBui aq jjnBjap j o uoijBjBjaap aqj jBqj pajsanbaj
oqM sjapjoqpuog asoqj UIOJJ 'sasuadxa pajEdpijuB puB XjqiqBij ajqissod XUB JOJ Xjijnoas
96/Z/
                Amended Bondholder Agreement Pg 73 of 149
 Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                        19-01360-scc
                                                                      ajBQ juauipuauiy aqj
OJ joud guujnooo JO guijsixa asBO qosa ui 'guiogajoj aqj j o XUB OJ pajBjaj JO UIOJJ guisiJB
saipauiaj JO sjqgu XUB puB 'ajBQ juauipuauiy aqj j o SB guijsixa puB ajBQ juauipuauiy
aqj oj joud pajjnooo guiABq joajjg asjaApy |BijajEj/\[ XUB 'ojajaq 8 juauiqoBjjy
uo pajsq JjnBjaQ j o sjuaAg puB JjnBjaQ j o sjuaAg jBijuajoj aqj paAiBM aABq oj pauiaap aq
jjBqs sjapjoqpuog aqjjo qoBa pue aajsmx puog aqj 'ajBQ juauipuauiy aqj jajjB puB UIOJJ            g'gj
                                      •juaumooQ aouBUij jaqjo XUB japun guisiJB suoijEgijqo
 jaqjo XTXB JO spuog aqj Xq pajnjijsuoo suoijBgqqo jqap aqj urojg jogijqo ^u^ asBajaa
 jjBqs i-gi asnBj3 siqj tn Suiqjojsj Japunajaq pajBjdmajuoo uoifBjuaranoop (Bug jaqjo
 JJB puB juauraajgy puog^siqj 'UOTJBJIUJIJ jnoqjiM 'gmpnjora 'saijjBj pasBaja-H Japjoqpuog
 aqj puB saijjBj pasBajaj Janssj aqj SqotuB ojui pajajua sjuauiaajgB guipuiq XUB m a g SSIJE
 XBUI SB gmpnjom ,,'ju:prapuaiiry,aqjjo ssauaAijoajp aq[j gupwojjoj XjajBipamun sjuauinooQ
 aoUBUix aqj-jOrXuB JO juauiaajgy puog siqj aapua guijsixa Jo.ajBQ juauipxiamy aqj ja^B
 puB UIOJJ guxmooB satjJBj pasBajaj jatissj aqj JSUIBSB* saijJBj pasBajaj japjoqpuog aqj
j o smiBjotXuB agjBqosxp JO asBajai jpqs juaxuaajgy puog siqj ui guiqjou jsqj 'papuojd
 !Xjijua jaqjo XUBS|O jjBqaq uo Jo XpAijBAijap jiassB oj^pai«jt|ua XijBSaj uaaq^aABq pjnoo
 Xjijua jaqjo XuB/Jo^jJB^pasB^ja-H japjoqpuog XUB UI jsajajtii ao JSUIBSB wrejo BJO Japjoq
 XUB jBqj asoqj gmptvjouft 'jpauiaalgy puogf siqj qjiM uorjoauuoo uj pajaAijap sjuauinoop
 jaqjo JO 'sjuatuitusm 'sjuauiaajgB pajBjaj JO juauiaajgy puog siqj-jo uoijBJBdajd
                                   l
 JO 'uofjBjnuaoj 'uoi^BtjoSau aqj puB 'XJJBJ pasBaja-y japjoqpuog^XuB puB XuBdmo3 dnojQ
 juaJBj XUB uaaM'jaq, sjuauiaguBiUB JBITJOBJJUOO JO ssautsnq XUB 'spuog frfoz SU[JSIX3
 aqj JO spuog gfoz SuRsixg"aqj 'anssj puog1 aqj Japun pajBajj si jfeqj jsajajui Xjinba
 JO uifBjo XUB 'OJ asu Suiktg sjiteAa JO SUOIJOBSUBJJ afjj JO 'jo JajjBui joafqns aqj 'XuBdui03
dnoJQ juajBj B jo^JiJnoas XIJB JO ajBS JO^asBqojtjd aTjj j o uoissiosaj JO^JO guijajjJBUi
 'ajBS 'asBijojnd atjj 'spuog 6J02 Suijsixg aqj 'spuog giQz gujjsixg aqj 'anssj puog
 aqj 'XuBdrao3^dnoJ9 juajb^X^B oj XBM XUB UI pajBjaJ JO uio^: guisuB ajBQ^ juatupuaxuy
 aqj OJ joijd aoBjd-guiijBj jq, guijsixa saouBjstttnojio JO aoipjjnooo jaqjo JO 'UOIJOBSUBJJ
 'UOISSIUIO JO JOB XUB uodn JJBCI UI JO ajoqM ui pasBq 'asiAuaqjo JO" 'graogaioj aqj oj
 JBJIUIIS sajnjBjs JO SABJ XUB l(JopUBo JO Xjnp aqj gutpnjouj) ^jnp joqoBajq ^(juagijgau JO
papuajur JaqpqM^uoijBjuasajdajsiui 'pnBJj 'SMBJ saijunoas ajBjs JO jBJapaj j o SUOTJEJOIA
j o jno gutspB smpBjo UOIJBJIUIIJ jnoqjiM guipnjoui 'JOEJJUOO 'JJOJ JOJ jaqjaqM 'asiMjaqjo
JO 'Xjmba JB 'AABJVU^ 'uaasajojun JO uaasajoj 'UMOiojun JO UMOIDJ tiaqjaqM '( 11 SUIIBI3
pasBajaj Japjoqpuog,, aqj 'XjaAijoajjoo) ajBQ juauipuauiy aqj j o SB guijsixa JaAaosjBqM
saijijiqBq pOB 'sppauraj 'SUIIBJO aAijBAiJap 'suoipB 'sagBlUBp 'sjms 'sjqgu 'suoijBgqqo
 'sjqap 'SUIIBJO naqjo MTS pm UOIJOB JO sasnBO JJB pUB XUB uidlj 'MBJ ajqBdiJddE Japun
pajjiuuad juajxa jsajinj jaqj oj 'saijlBj pasBajaj Japjoqpuog aqj j o qfoBa ^ pagjBqosip
puE pasBajaj pauiaap aq jjBqs "XpBj pasEaja-y Janssj qoBa 'ajBQ juauipuauiy aqj j o s y           //sx
                                                    japunajaq pajBjduiajuoo uoijBjuaiunoop
JBUIJ jaqjo JJE puB juauiaajgy puog siqj 'uoijEjiuiq jnoqjiM 'guipnjoui 'saqjEj pasBajaj
japjoqpuog aqj puB saijJBjj pasBajaj janssj aqj guouiB OJUI pajajua sjuauiaajgB guipuiq
XUB UIOJJ asuB XBUI SB guipnjoui 'juauipuauiy aqj j o ssauaAijoajja aqj j o SB sjuauinooQ
aouBuij aqj j o XUB JO juauiaajgy puog siqj japun guijsixa JO ajBQ juauipuauiy
aqj JajjB pUB UIOJJ guimooB saijjBj pasBajaj japjoqpuog aqj jsuisgB saijJBj pasBajaj
janssj aqj j o SUIIBJO XUB agjBqosip JO asBajaj jjBqs juauiaajgy puog siqj ui guiqjou jBqj
'papiAOjd 'Xjijua jaqjo XUBJO jjBqaq uo JO XjaAijBAuap jjassB oj pajjijua XjjEgaj uaaq aABq
96/fZ
               Amended Bondholder Agreement Pg 74 of 149
 Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
j i "pajsanbaj asoqj UBqj BpuagB aqj uo sjajjBiu jaqjo jno jas OSJB suouiuins aqj ui XBUI
 aajsmx puog aqx "guijaaj^ ^japjoqpuog aqjjo BpuagB aqj Xjioads {[Bqs suouiuins aqx g'Z'9\
                                                 •pajsq ajB spuog aqj ji pauuojui aq OSIB
Ijsqs aguBqoxg aqx 'uoijnqujsip j o auiij aqj JB XjojisodaQ saijijnoas aqj ui pajajsigaj
sjapjoqpuog qB OJ juas aq [[Bqs spuog j o sguipjoq s,jap|oqpuog qosa j o UOIJEUIJIJUOO
B puB suouiuins aqx 'guijaaj/\[ ^japjoqpuog aqj j o ajBp aqj oj joud SXBQ ssauisng
(g) aAij UBqj JBJBJ ou paqojBdsip aq jjBqs guijaajAj .sjapjoqpuog B OJ suouiuins aqx f'S'Ql
                                                             •jjasji guijaaj/\[ ,sjapjoqpuog
aqj suouiuins XBUI XjjBd guijsanbaj aqj uaqj 'jsanbaj pijBA B paApoaj guiABq jajjB SXBQ
ssauisng (g) aAij uiqjiM guijaaj^ .sjapjoqpuog B pauouiuins jou SBq aajsmx puog aqjjj £'Z'9l
                                                     •passnosip aq oj sjajjBiu aqj ajBjs
XjJEaio jjBqs puB 'aajsmx puog aqj oj guijuM ui apBiu aq jjBqs guijaaj^i .sjapjoqpuog
B JOJ jsanbaj y "aajsmx puog aqj Xq pauouiuins aq jjBqs guijaaj^[ ^japjoqpuog aqx Z'Z'9\
                                                           •aajsmx P u o a 9HJ    (P)
                                   JO Jpajsq ajB spuog aqjji 'aguBqoxg aqj        (o)
                ispuog guijoyv sqjjo 0 [/I JSBaj JB guijuasajdaj sjapjoqpuog      (q)
                                                                   '.janssj aqj   (B)
                            :JO jsanbaj uajjiJM aqj JB pjaq aq [jBqs guijaaj/\[ ^japjoqpuog y   i'Z'9\
                                            sSuipaui .sjspjoqpuog JOJ sajnj jBjnpaaojj            z'9l
                                                                                  •spuog
aqj JJB JOJ jiBAajd puB sjapjoqpuog JJE uodn guipuiq aq jjBqs sguijaaj^j ,sjap|oqpuog
JB passBd suounjosa-H •['/,{ asnB[3 jaAaMoq aas 'guijaaj\[ ,sjap[oqpuog B JB passBd
aq [[Bqs uoijujosaj qons 'pajinbaj si sjap[oqpuog aqjjo [BAOjddB UB JO Xq uoijnjosaj B JJ £"i'9l
                                     •jBdiouijd j o uoijonpaj guipuodsajjoo B jnoqjiM paonpaj
aq jjBqs (jou JO anpjaAO jaqjaqM) jsajajui pamooB JBqj aAjosaj XBUI jnq 'anp uajjBj jou
SBq JBqj JBdiouijd aqj j o uoijonpaj BjBj-ojd B SI ajaqj ssajun paonpaj aq jjBqs uoijBzijjouiy
pajnpaqos XUEJO juauiXBd anpjaAO XUB JBqj aAjosaj JOUUBO guijaaj^ ,sjapjoqpuog aqx Z'l'9\
                                                                                     •sassBjo
[BjidBO jaqjo ojui spuog aqj j o uoisjaAUOo XUB puB jsajajui JO [Bdpuud j o uoijonpaj
XUB 'oj pajiuiij jou jnq 'guipnjoui 'spuog aqj j o suoijipuoo puB suuaj aqj guiJajjB
suoisioap JJE ajjEiu oj jaMod aqj SBq puE spuog aqj oj guijBjaj sjajjBixi JJE UI Xjiunuiuioo
^japjoqpuog aqj j o XjiJoqjnB auiajdns aqj sjuasajdaj guijaaj^i ,sjap[oqpuog aqx I'['91
                                                  §iiija3j\[ ^japjoqpuog aqj jo Xjijoqjny         ygi
                                                                     Suijaaui ^japjoqpuoa         *9I
96/t>/
                Amended Bondholder Agreement Pg 75 of 149
   Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
   •japjoqpuog qons Xq pjaq spuog j o junouiB aqj puB puog aqj j o japjoqpuog aqj
si japjoqpuog juBAapj aqj jBqj guijBjs aouapiAa juBAajaj sjuasajd japjoqpuog aqj
jBqj papiAOjd (aauiiuou aqj j o pBajsui) puog qons j o japjoqpuog aqj SE pauiaap
aq jjBqs pajajsigaj aauiiuou si JBqj puog B SBq JBqj japjoqpuog E 'asodjnd siqj JOJ
                 •sjqgjj guijOA XUB aABq jou [[Bqs spuog s.janssj aqx "spuog s,janssj aqj SB
junoo jjBqs spuog qoiqM guimaouoo uoijsanb XUB ajBoipnfpB jjBqs guijaaj/\[ ,sjap(oqpuog
aqj suado jaAaoq^w •diqsjauMO j o aouapiAa jaqjo jdaooB 'uoijajosip ajos sji JB 'XBUI
aajsmx puog aqx 'XjojisodaQ saijijnoas aqj ui pajajsigaj spjooaj aqj qjiM aouBpjoooB
ui guijaaj^[ ,sjapjoqpuog aqj j o ajBp aqj oj joud Xsp aqj uo ssauisnq j o aso[o JB pauMO
puog guijOy\ qoBa JOJ ajOA auo JSEO XBUI jap|oqpuog qoBa guijaaj^ ,sjap[oqpuog aqj j y i-£"9i
                                          sSui;aapv[ .sjspioqpuog JB passed suoijnjoso^j      f-91
                 •guijOA aqj japun juasajd aq oj jqgjj aqj SBq janssj aqx "SJajjEUi JBjnoijJBd
ui ajBdioijjBd jou XBUI saAijBjuasajdaj s,janssj aqj jBqj aAjosaj XBUI guijaaj/\[ ,sjapjoqpuog
aqX 'guijaaj/\[ ,sjap{oqpuog aqj puajjB oj jqgjj aqj aABq janssj aqj j o saAijBjuasajda-H J l"2'9I
                          •spuog aqj JOJ ajOA puB guijaaj/\[,sjapjoqpuog aqj puajjB XBUI oqM
 appap jjBqs UBuuiBqo aqj ajndsip j o asBO uj "JosiApB UB Xq pajsissB aq oj jqgjj aqj aABq
 sjapjoqpuog 'Xxojd guipjoq aAijBjuasajdaj B Xq puajjB XBUI sjapjoqpuog "asiMjaqjo
 sapioap guijaajAi ,sjapjoqpuog aqj ssajun 'saijJBd jaqjo oj guijaaui aqj oj ssaooB juBjg
 XBUI UBuuiBqo aqx 'guijaaj^ ^japjoqpuog aqj puajjB oj jqgjj aqj aABq 'aguBqoxg aqj
j o saAijBjuasajdaj 'pajsq ajB spuog aqj papiAOJd 'puB aajsmx puog aqj 'sjapjoqpuog aqxor2'9l
                                                                             •sjapjoqpuog
aqj oj ajqBjiBAB aq jjBqs pus aajsnjx puog aqj qjiM pajisodap aq jjBqs sajnuiui
aqX "guijaaj^i ,sjapjoqpuog aqj Xq pajoaja uosjad jaqjo auo jSBaj JB puB UBuuiBqo
aqj Xq paugjs aq jjBqs sajnuiui aqx 'guijOA aqj j o jjnsaj aqj pus 'guijaaui aqj JB passBd
suoijnjosaj aqj 'guijaaj^j ,sjap[oqpuog aqj JB pajuasajdaj spuog puE sjapjoqpuog j o
sjaquinu aqj ajBjs jjBqs sajnmui aqx "jdajj aq jjBqs guijaaj^j .sjapjoqpuog aqjjo sajnuij^j 6'2'9l
                                    •guijaaj^ .sjapjoqpuog aqj Xq pajoaja aAijBjuasajdaj
B Xq pajjBqo aq puB 'japjoqpuog E Xq pauado aq jjBqs guijaaj^ ^japjoqpuog aqj 'juasajd
jou si aajsmx puog aqj JJ -aajsmx puog aqj Xq pajjBqo aq 'guijaaj/\[ ^japjoqpuog
aqj Xq pappap asiMjaqjo ssajun 'JjBqs puB pauado aq jjBqs guijaaj^j ,sjapjoqpuog aqx
•aajsmx puog aqj Xq pajBugisap sasiuiajd uo pjaq aq jjBqs guijaaj^j .sjapjoqpuog aqx 8'2"9l
                                                                    •spuog guijo^. [JB j o
jEAOjddB aqj qjiM pajdopB aq Xjuo XBUI guijaaj/\[ .sjapjoqpuog BJO guiuouuuns JOJ sajm
[Ejnpaoojd aqj qjiM aouBpjoooB ui sjapjoqpuog aqj oj pajjodaj uaaq jou aABq jBqj sjajjBjAj L'Z'9\
                                           •joajja qons oj ji oj aoijou guiAjas Xq 'guijaaj^j
 .sjapjoqpuog aqj jijun suouiuins aqj j o uoijnqjjjsip UIOJJ poijad aqj ui spuog guijo^
j o jaquinu aqj ui saguBqo XUE guiJjEiu UIOJJ janssj aqj JOIJJSOJ XBUI aajsmx puog aqx 9'Z'9l
                                              •suouiuins aqj ui pajBjs aq jjBqs jBSodojd
aqj j o juajuoo UIBUI aqj 'pasodojd uaaq aABq juauiaajgy puog siqj oj sjuaiupuauiB
96/Sl
               Amended Bondholder Agreement Pg 76 of 149
  Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                  19-01360-scc
                            •Xjuo uoijnjosaj uajjij^. Xq paAjosaj aq guijaaui ,sjapjoqpuog
qons JB paAjosaj aq oj sjajjBiu juBAajaj aqj JBqj jsanbaj XBUI (sSufjddui ^Jdpjoijpuog uo/
sdjnu jvunpaoouj) z'9\ asnB[3 oj juBnsjnd guijaajAj .sjapjoqpuog B guijsanbaj uosjad aqx 2'£'9l
                                    •XjguipjoooE panjjsuoo aq jjBqs guijaajA[ .sjapjoqpuog
B oj juauinooQ aouBui j XUB UI aouajajaj XUB puB 'gujjaaj/\i .sjapjoqpuog B UI sjapjoqpuog
aqj Xq passBd uaaq pBq ji ji SE pqEA SB SI XjiJofBui juBAajaj aqj qjiM passBd uoijnjosa-H
uajjijy^ y 'uounjosa-H uajju/^ BJO XBM Xq paAjosaj aq OSJB XBUI (Suijaaj^^udpjoi/puog
di{) Jo /Uuoqjny) [-91 asnB[3 oj juBnsjnd guijaajv .sjapjoqpuog B UI sjapjoqpuog
aqj Xq paAjosaj aq XBUI qoiqM guiqjXuB 'juauiaajgy puog siqj j o suuaj aqj oj joafqns r £ ' 9 I
                                                                       suoijn|osa^[ U S J J U ^   s-9X
                                     •pajuasajdaj ajB spuog guijo^ aqjjo (2/0 J1BM usqj
ssaj qgnoqj uaAa guijaajv .sjapjoqpuog pajBadaj B JE passBd aq XBUI uoijnjosaj pijBA y 2"t7'9l
                                            •guijaaj\[ .sjapjoqpuog pajBadaj aqj JOJ suouiuins
aqj ui paijioads aq jjBqs guijaaj/\[ ^japjoqpuog JSJIJ aqj JO jjnsaj guijOA aqj puB aouBpuajjB
aqX 'SJajjEiu auiBS aqj uo ajOA oj pauouiuins aq XBUI guijaa]/\[ ^japjoqpuog pajBadaj
B '£'£"9t asnB|3 oj juBnsjnd uimonb B UUOJ JOU saop Suijaaj/\[ ,sjapjoqpuog aqj JJ                yy^x
                                                          Suij33Ui ^jspjoqpuog psjcado^j          p<)\
                                                                •guijaaj^j .sjapjoqpuog aqj
JB passBd suoijnjosaj j o paijijou aq iJEqs aguBqoxg aqj puE sjapjoqpuog aqj 'janssj aqx 8'£'91
                                                                            •MBJ ajqBoijddB
XUB JO (juauinooQ aouBuij jaqjo XUE JO) juauiaajgy puog siqj qjiM joqjuoo ui gupq
suoijnjosaj jno XJJBO OJ asnjaj XBUI aajsmx puog aqj 'JaAaMoq 'pajuauiajdui; Xjjadojd
ajB guijaaj/\[ .sjapjoqpuog aqj JB passBd suoijnjosaj jBqj ajnsua jjBqs aajsmx puog aqx £'£'91
   •sjapjoqpuog jaqjo j o asuadxa aqj JE agBjUBApB ajqBUOSBajun UB sjaqjo JO sjapjoqpuog
uiBjjao aAig XBUI qoiqM suoijnjosaj jdopB jou XBUI guijaajAj; .sjapjoqpuog aqx 9 T 9 I
               •juauiaajgy puog siqj j o suuaj XUBJO juauipuauiB JO jaAiBM XUB JOJ pajinbaj
si guijaaj\[ .sjapjoqpuog aqj JB pajuasajdaj spuog guijo/^ aqjjo £iz JSBaj JEJO XjiJofBui y g'£"9i
                        'S'£'9l 9snB|3 ui jno jas asiMjaqjo ssajun 'guijaajAj .sjapjoqpuog
aqj JB pajuasajdaj spuog guijo^ aqj j o Xjijofeiu ajduiis Xq passBd aq jjBqs suoijnjosa-H l7'£'9I
           •pajajdiuoo guijOA puB pjaq aq jjBqs guijaaj/\[ .sjapjoqpuog aqj 'pajuasajdaj ajB
spuog guijoyv aqj j o (2/1) JJBq UBqj ssaj ji uaAg 'p'<)\ asnB[3 jaAaMoq aas 'guijaaui aqj
JEpajuasajdaj aq jsnui spuog guijoyv aqjjo (zi\) J[BM JSB3I Vs 'umjonb B UUOJ OJ japjo uj £'£"9i
                                   •jou JO japjoqpuog B guiaq UBuuiBqo aqj j o ssajpjBgaj
'ajOA guipioap aqj aABq jjBqs UBuuiBqo aqj 'sajoA j o XjiJBd jo asBO uj 'jojiBq Xq ajOA
puBiuap oj jqgjj aqj aABq japjoqpuog XUB puB aajsmx P u 08 9MJ 'Janssj aqj 'sjajjBui JJE UJ £'£'91
96/9/
                  Amended Bondholder Agreement Pg 77 of 149
     Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
                                           •poijaj guijoyv aqj j o Xjjdxa aqj oj joijd paAiaoaj
ajB sajOA aAijBgau j o sjaquinu juaioijjns aqjji pajoafaj aq OSJB XBUI uoijnjosa^j uajjuy^
y -pajidxa jaX jou SBq poijad guijOA juBAajaj aqj ji uaAa 'spuog guijo^ j o jaquinu JBJOJ
aqj uo pasBq 'paAaiqoB uaaq SBq juauiaajgy puog aqj j o 'ajqBoijddB SB 'g"£"9[ asnBj3
JO i7'£-9i asnB|3 ui jno jas XjjjofBui ajisinbaj aqj uaqM passsd si uoijnjosa'H uajjij^v y l'g'9\
                  •paqoBaj uaaq SBq uoijnjosa-y uajjijy^ aqj ui qjjoj jas suiaji aqj jo jBAOjddB
JOJ XjiJofBui ajisinbaj aqj jaqjaqM guiuiuuajap uaqM pajunoo aq JJIM 'aajsmx puog aqj oj
aouapiAa juBAajaj pajuasajd guiABqjoajaqj jauMO jBpijauaq aqj JO 'ajBQ pjooa-n juBAaja-n
aqj uo XjojisodaQ saijijnoas aqj qjiM pajajsigaj spuog guijoy\ j o sjapjoqpuog XJUQ 9'S'9l
     •suouiuins 3M1 J 0 3WP 9M1 UJOJJ SXBQ ssauisng (g j) uaajjij UBqj ajoui jou
jnq SXBQ ssauisng (QJ) uaj JSBaj JE aq jjBqs (Swj^dj^^Jdpjoqpuoff pajvaddtf)
p-gi asnBi3 oj juBnsjnd pauouiuins uoijnjosa'H uajjijyw B JOJ poijaj
guijoyv aqj JBqj jaAaMoq papiAOjd 'suouiuins aqj j o ajBp aqj UIOJJ SXBQ
ssauisng (g\) uaajjij UBqj ajoui jou jnq SXBQ ssauisng (g) aAij jSBaj JB aq oj
pouaj guijo/^ qons '(..pouaj SUIJOA,, sqj) XjjjofBui ajisinbaj aqj qjiM passBd
aq oj uoijnjosay uajjiJ^ 9M:> ui qjjoj jas suiaji aqj JOJ japjo ui XjBSsaoau
sajOA JJB paAiaoaj aABq jsnui aajsnjx puog aqj qoiqM uiqjiM JIUIIJ auiij aqj (ii)
                                                            puB !(juEAaiajji
XjjEoiuojjoaja auop aq UBO guijOA Moq oj SB suoijomjsui guipnjoui) suouiuins
aqj ui uiaji ajBJBdas qoBa oj joadsaj qjiM ajOA oj Moq oj SB suoijomjsui                (i)
                                        :apn[oui jjBqs uoijnjosa'H uajjjjyw B JOJ suouiuins aqx £'£'91
             •5-91 asnBi3 siqj oj juBnsjnd ua>[Bjjapun ajnpaoojd E OJ XjddB jou jjBqs
                                           '(siioijnjosa}! udjjujn) g-g\ asnE{3
siqj j o sjuauiajinbaj aqj qjiM JOIJJUOO ui asiMjaqjo OJB qoiqM suoisiAOjd             (11)
                                                                                  JO
• I I T 9 1 PUB 0VZ'9l '6'2'9l ' 8 T 9 1 V 2 ' 9 l sasnBj3 ui jno jas suoisiAOjd aqj   (1)
                                    :jBqj jdaoxa 'uoijnjosa'H uajjij^ E OJ sipuBjnui sijBjniu
XjddB jjBqs (3w)3dj/\[ ^japioijpuog p3}Ddda}[) p-gi asnB[3 puB (sSui)ddj^[ ^Adpjoifpuog
JD pdssvd suoiinjos3}j[) £-91 asnE[3 \sSuijddm ^Jdpjoypuog aof sdjuu panpaoouj)
Z'9l '(Suijaaff ^Jdpioifpuofj dif) fo {(juoqjny) J'9J asnB|3 ui jno jas suoisiAOjd aqx l7'£'9l
                                                          •pajsq ajB spuog aqj ji pauuojui
aq OSJB jjBqs aguBqoxg aqx 'aajsmx puog aqj Xq panssi asBajaj ssajd BIA JO 'uuojjBjd
oiuojjoaja juBAajaj jaqjo 'ajis qaM s,aajsnjx puog aqj JB aajsmx puog aqj Xq paqsqqnd
puB XjojisodaQ saijunoas aqj UIOJJ juas si suouiuins aqj auiij aqj JB XjojisodaQ saijijnoas
aqj ui pajajsigaj sjapjoqpuog JJB OJ 'jsanbaj aqj j o jdiaoaj jajjB SXBQ ssauisng (£)
aajqj uiqjiM 'aajsmx puog aqj Xq juas aq jjBqs uoijnjosaj uajjij^ aqj JOJ suouiuins aqx £'£'91
96//Z
                 Amended Bondholder Agreement Pg 78 of 149
   Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                       19-01360-scc
 aqj puB juauipuauiB aqj j o jBsodojd E UIBJUOO jjBqs aoijou qons 'sjapjoqpuog aqj oj apBiu
 uaaq SBq UOIJBOIJIJOU joijd jBqj papiAOjd £"i'/,i asnBi3 ui pauoijuaui asoqj UBqj jaqjo
 saouBjsuinojio ui sjapjoqpuog JJB JOJ guipuiq suoisioap qoBaj XBUI aajsmx puog aqx            Vl'Ll
                                                                              •juauiaajgy
 puog siqj oj juBnsjnd sjapjoqpuog aqj j o sjsajajui JO sjqgjj aqj joajjB XjasjaApB
 puB XjjBijajBiu jou op 'aajsmx puog aqj j o uoiuido aqj ui qoiqM 'suoisiAOjd UJBJJOO j o
 suoijBoijipoui JO SJOAIBM puB juauiaajgy puog siqj oj sjuaiupuauiB guipnjoui 'juauiaajgy
 puog siqj guimaouoo sjapjoqpuog JJE JOJ guipuiq suoisioap a^jBiu XBUI aajsmx puog aqx £'\'Ll
                                                           •pajjnooo SBq JJUBJOQ j o juaAg ou
 JBqj auinssB oj pajjijua si aajsmx puog aqj XJBJJUOO aqj oj aoijou ssajdxa JO agpajMOiq
 JBnjOB SBq ji jijun pUB pajjnooo SBq JjnBjaQ j o juaAg XUB jaqjaqM uiBjjaosB oj sdajs
 XUB ajjBj oj pagqqo jou si aajsmx puog aqx 'guijaaj^i ,sjap|oqpuog aqj oj PJBMJOJ jnd
 uaaq SBq jajjBiu qons jijun UOIJOB guijjBj auodjsod uoijajosip ajos SJI ui XBUI aajsmx puog
 aqx "SJOSiApE jBuoissajojd UIOJJ aoiAps uo Xjaj oj pajjijua si puB juauiaajgy puog siqj
j o suuaj aqj oj juBnsjnd sjajjBiu JJB UI sjapjoqpuog aqj j o sjqgjj aqj ajnsua oj ajqBsiApB
 JO  XjBSsaoau sjapisuoo uoijajosip ajos sji ui JI dajs XUE a>[Ej XBUI aajsmx puog aqx Z'VLl
                                                                      •pajjnooo SBq JjnBjaQ
j o juaAg XUB jaqjaqM uiBjjaosB oj sdajs XUB a>jBj oj JO 'juauiaajgy puog siqj ui jno
 jas Xjssajdxa juajxa aqj oj ssajun jogijqo Jaqjo XUB JO janssj aqj j o uoijipuoo [BpuBuij
aqj JOJIUOUI JO ssassE oj pajBgqqo jou si aajsmx puog aqj 'guiogajoj aqj guipuBjsqjiMjoj^j
 •juauiaajgy puog siqj oj juBnsjnd paAjosaj sajnsBaui aqj juauiajduii puB suoisioap
 aqj a^jBiu puB 'sguijaaj^[ ,sjap[oqpuog aguBJJB (ii) puB (janssj aqj qjiM XjijBijuapijuoo
j o sjajjBiu guissnosip UIOJJ aajsmx puog aqj JOIJJSOJ JOU jjBqs siqj 'jaAaMoq) jsajajui
JO jBdpuijdjo juauiXBd joajjoo pUB Xjaiuijjo uoisiAjadns guipnjoui 'juauiaajgy puog siqj
japun suoijBgqqo sji jo janssj aqj Xq aouBijduioo aqj JOJIUOUI (I) jjBqs aajsmx puoa 9M1 Vl'Ll
                                            33jsnjx P u o a ^m jo XjuoqjnB pus ajoa s q x       I'Ll
                                                                       33jsn.ii puog s q x       7,1
                                                                                  •guijaajA[
 .sjapjoqpuog qons JB ua>|Bjjapun uaaq pBq guijOA qons puB guijaaj^j .sjapjoqpuog
B JB pajuasajdaj uaaq pBq pajOA jBqj japjoqpuog qoBa JI SB juauiaajgy puog aqj j o
 £'£'91 0 J £'£'91 sasnBi3 ui jno jas sjuauiajinbaj XjjjofBui puB uimonb aqj uo pasBq asso
 qoBa ui 'jBsodojd XUE JO uoijoafaj JO JBAOjddB aqj guiuiuuajap 'uimonb B JO aouajsixa
aqj oj joafqns 'uaqj puB uimonb B JO aouajsixa aqj guunsBaui Xq JSJIJ pauiuuajap aq
 j [Bqs sjapjoqpuog aqjjo uoisioap aqj puB 'poijaj guijo^ aqj j o XBp JSBJ aqj uo ssauisnq
j o asojo aqj JB aajsmx puog aqj Xq pajEjnojBO aq jjBqs jBsodojd aqjjo JnoABj ui sajOA j o
jaquinu aqj puB JSBO SOJOA JO jaquinu aqj 'poijaj guijoyv aqj j o Xjjdxa aqj oj joijd passBd
jou si uoijnjosaH uajjij^ E JI 'aAoqB /,'£"9i asnEi3 ui suoisiAOjd aqj guipuBjsqjiMjojsj 6'£'9l
                                              •paAaiqoB gupq XJIJOIBUI guijOA XjBSsaoau aqj
ui sjjnsaj jBqj japjoqpuog JSBJ aqj Xq paAOjddB si uoijnjosa-H uajjiJ^V sqj uaqM ajBp aqj si
poijan guijo^ aqj j o Xjjdxa aqj oj joijd passBd uoijnjosa^j uajju^ BJO ajBp aAijoajja aqx 8'S'9l
96/8/
             Amended Bondholder Agreement Pg 79 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                 19-01360-scc
pajOA oqM asoqj jo/puB uoijomjsui JBqj pajsanbaj oqM sjapjoqpuog asoqj UIOJJ sasuadxa
puB sjsoo pajBdioijuB puB XjijiqBij ajqissod XUB JOJ saijiuuiapui puB Xjijnoas XJOJOBJSIJBS
ajinbaj '(ci)yz'9l i0 ( B )£'£l 9snBi3 ui jno jas suoijomjsui 'oj pajiuiq jou jnq 'guipnjoui)
sjapjoqpuog aqj UIOJJ uoijomjsui UB jno guiXjJBO JOJ uoijipuoo B SB UBO aajsmx puog aqx £'Z'L\
                                                                               •juauinooQ
aouBuij jaqjo XUB pus juauiaajgy puog siqj j o aouBuuojjad pus juauiqsqqBjsa aqj qjiM
uoijoauuoo ui janssj aqj Xq apBiu suoijBjuasajdajsiui uo pasBq SUOIJOB s.aajsmx puog
aqj j o jjnsaj B SE aajsnjx puog aqj Xq pajjnoui sassoj guipnjoui 'juauinooQ aouBuij jaqjo
XUE puB juauiaajgy puog siqj j o suuaj aqj japun suoijBgqqo SJI jijjnj oj (saAijBjuasajdaj
puB sjuagB 'saaXojduia 'sjaoijjo 'juauiagEUBui 'sjojoajip SJI guipnjoui) janssj aqj
Xq aouagqgau j o jjnsaj B SB aajsmx puog aqj Xq pajjnoui saijijiqBq puB sasuadxa 'sassoj
JJB 'jo joadsaj ui Xjjnj aajsmx puog aqj Xjiuuiapui jjBqs puB 'JOJ ajqBij si janssj aqx Z'Z'Ll
                            •janssj aqjjojjsqaq uo sjapjoqpuog aqj oj papiAOjd UOIJBUIJOJUI
JO juajuoo aqj JOJ ajqBij jou si aajsnjx puog aqx '£'£ asnB[3 ui jno jas junouiB uinuiixBiu
aqj oj pajiuiij si XjijiqBq qons "juauiaajgy puog siqj ui jno jas SB saijnp puB suoijounj
 sji guiuuojjad ui aajsmx puog aqj Xq jonpuoosiui jnjjiM JO aouagqgau ssojg j o jjnsaj B
SB janssj aqj JO sjapjoqpuog Xq pajjnoui sassoj joajip JOJ XJUO ajqBq si aajsmx puog aqx I'Z'Ll
                                                                Xjiuuiapui puB XjijiqEiq      z'Ll
                                                                         •suoijBnjis jaqjo
JO spuog aqj j o guijnjomjsaj JO suoijduiapaj jBijjBd ajBjqpBj oj japjo ui uoijBuiuiouap
                                                                                u     3
JOMOJ B oj spuog aqj jqds oj juagy guiXEj aqj jomjsui XBUI aajsmx P 08 MJL0rrAI
                          •saijJBd jBuoissajojd jaqjo oj sjaMod SJI j o asiojaxa ajEgajap XBUI
aajsmx puog aqx 'jsajajui j o sjoqjuoo jBijuajod guipuBjsqjiMjou janssj aqj oj guijBjaj
sanssi puoq (BjaAas JOJ juagB Xjijnoas jo/puE aajsmj puoq SB JOB XBUI aajsmx puog aqx 6' VLI
                                              '£'£'91 3snBi3 ui JOJ papiAOjd SB 'jBAOjddB
s.janssj aqj jnoqjiM aajsmx PuotI 3MJ s^BjdaJ oj apioap UBO guijaaj^ .sjapjoqpuog aqx STZ-I
   •XjBssaoauun si XjsnoiAqo aoijou qons ssajun [-/j asnE(3 siqj oj juBnsjnd aajsmx puog
aqj Xq apBiu suoisioap j o paijijou aq jjBqs aguBqoxg aqj puE sjapjoqpuog aqj 'janssj aqx L'l'Ll
                      •sjapjoqpuog jaqjo j o asuadxa aqj JB agBjUBApB ajqBUOSBajun UB sjaqjo
JO      sjapjoqpuog uiBjjao aAig XBUI qoiqM suoijnjosaj jdopB jou XBUI aajsmx puog aqx 9'1'Ll
             •guiuEaui papuajui aqj aABq jou op sjojja snoiAqo jaqjo JO sguipuBjsjapunsiui
'sajjBjsiui uoijBjnojBO 'SJOJJO guiqads oj anp qoiqM suoispap Xjijoaj JO puauiB
oj Vl'Ll i0 i'l'Ll sasnB|3 ui jno jas usqj suoisioap jaqjo qoBaj XBUI aajsmx puog aqx £'rZ,l
                                                                              •UOIJBOIJIJOU
qons JO qojBdsip aqj guiMojjoj SXBQ ssauisng (g) aAij UBqj ssaj aq jou XBUI auqpBap qons
•aajsmx puog aqj Xq jas auqpBap E uiqjiM jBsodojd aqj jsupgE jsajojd uajjiJM B sjiuiqns
japjoqpuog XUB JBqj juaAa aqj ui sjapjoqpuog JJB JOJ guipuiq uoisiaap B qoBaj jou XBUI
aajsmx P u o 8 311J JBMJ 9JBJS IIBLIS UOIJBOIJIJOU qons 'jaqjjnj -uoijBnjBAa s.aajsmx puog
96/6/
                 Amended Bondholder Agreement Pg 80 of 149
Exhibit 1-       Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23              19-01360-scc
sjsoo aqx '(sjapjoqpuog aqj j o JjBqaq uo) jsajajuj Xjunoas juBAajaj aqj j o japjoq
aqj si juagy Xjijnoas aqj JBqj os 'panssi-aj JO paugissE 'papuauiB aq jjBqs sjuauinooQ
Xjunoas aqj j o JJE JO XUB 'juagy Xjijnoas aqj puB aajsmx puog aqj Xq pajisap os JJ £>•/,!
                                      •aajsmx puog aqj Xq paugis 'juauiaajgy puog
siqj oj juauipuauiB UB UI pajuaiunoop aq jjBqs juagy Xjijnoas E JO juauijuioddB aqj
qjiM uoijoauuoo ui ajBijdojddB JO XjBSsaoau juauiaajgy puog siqj oj saguBqo Xuy
                                                            •sjajjBiu JJB ui juagy Xjijnoas aqj
jonjjsui oj jqgjj aqj uiBjaj sauiij JJE JB jjBqs aajsnjx puog aqx agpaiMoujjoB oj 'aajsmx
puog aqj j o uoijajosip aqj JB 'JO 'XjjBd B SB ugis oj juauinooQ Xjijnoas XUB OJ saijJBd
jaqjo XUB puB jogqqo qasa ajinbaj oj jqgjj aqj aABq jjBqs aajsmx puog aqj qoiqM 'juagy
Xjijnoas aqj puB aajsmx puog aqj uaaMjaq OJUI pajajua aq oj juauiaajgB juagy Xjunoas
E Xq pauiuuajap aq XBUI juagy Xjijnoas aqj j o suoijBgqqo puB sjqgjj 'suoijourq aqx Z'YL I
      •aajsmx P u o 8 9HJ MJ!M XjaAisnjoxa aq [jEqs juauijuioddB oj SB uoisioap JBUIJ aqj
jnq 'juagy Xjijnoas pasodojd aqj uo SMaiA sji ajBjs oj Xjiunjjoddo aqj uaAig aq jjBqs
janssj aqj 'aajsmx puog aqj UBqj jaqjo juagy Xjijnoas BJO juauijuioddB aqj ajojag
                                               "Xjijnoas aqj oj joadsaj qjiM sjuauinooQ
Xjunoas ^ J Jo/puB juauiaajgy puog siqj japun suoijBgqqo aAijoadsaj jiaqj j o
 saijJBd juBAajaj jaqjo puE janssj aqj Xq aouBijduioo gujjojiuoui puB sjapjoqpuog aqj
j o jjBqaq uo Xjunoas guipjoq apnjoui XBUI juagy Xjunoas aqjjo suoijounj UIBUI aqx
               •anssj puog aqj JOJ juagy Xjijnoas SB JOB OJ pajuioddB si aajsmx puog aqx [ 'p'L I
                                                          juaSy Xjunaag j o juaiujuioddy        p^i
    •juauiaajgy puog siqj j o suuaj aqj japun jno jas SE suoijounj aqj uuojjad oj XjBSsaoau
UOIJBUIJOJUI pus uoijBjuaiunoop aqj guijaaj^j .sjapjoqpuog aqj guiMojjoj XBjap anpun
jnoqjiM saApoaj aajsnjj puoq Mau aqj jBqj os ajEjado-oo oj sajjBjjapun aajsmx puog aqx £'£'/J
                                                                                     •ajqBq
si aajsmx puog aqj qoiqM JOJ saouBjsuinojio jaqjo JO juauiaajgy puog siqj j o suuaj
aqj oj juBnsjnd saijnp SJI j o aajsmx P u 08 3MJ ^ q^Bajq B OJ anp si aguBqo aqj ji aajsmx
puog aqj UIOJJ XjjBijjBd JO XjjoqM pajaAooaj aq XBUI jnq 'J7I asnB[3 ui jno jas suuaj aqj
oj juBnsjnd janssj aqj Xq pajaAoo aq jjBqs aajsmj puoq Mau BJO sasuadxa puB saaj aqx Z't'Ll
                                               •pajoaja si aajsmj puoq Mau B jBqj auiij qons
jijun aajsmj puoq SE saijnp sji jno XJJBO OJ anuijuoo jjBqs aajsmx puog aqx '91 asnBi3
ui jno jas sajnpaoojd aqj oj jirensjnd jno paiJJBo aq jjBqs aajsmx puog aqjjo aguBq3 ["£•/,j
                                                                  ssjsnjx puog jo 3§UBq3    £7,1
                                          •UOIJOB XUB saJjBj aajsmx puog aqj ajojaq
aajsmx puog aqj Xq guijaaj\[ ^japjoqpuog aqj oj PJBAUOJ jnd aq XBUI sjapjoqpuog
aqj UIOJJ suoijomjsui Xuy -aajsmx puog aqj jomjsui oj uoisioap aqj j o jnoABj ui
96/08
             Amended Bondholder Agreement Pg 81 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
jBgaj ajnjijsui saAjasuiaqj jou XBUI puB janssj aqj spjBMOj XjjoaJip
JOE 'juauiaajgy puog siqj uo pasBq 'jou XBUI sjapjoqpuog aqj              (u)
                     !jaqjo qosa uaaMjaq nswd uod ?yvs\ spuog aqj          (i)
                                                                                 !jBqj guiuEaui
sjapjoqpuog uaaMjaq Xjiunuiuioo B saqsqqBjsa juauiaajgy puog siqj                   (p)
                                                        puB ^XjojisodaQ saijijnoas aqj ui
pajajsigaj spuog j o diqsjauMO MaiAaj oj XjojisodaQ saijijnoas aqj oj ssaooB 'juauiaajgy
puog siqj j o suuaj aqj agBUBiu oj japjo ui 'SBq aajsmx puog aqj               (o)
                                                ^sguipaaoojd XouaAjosui jaqjo JO Xojdnj>juEq
j o guiuado 'Xjunoas XUB jo/puB anssj puog aqj j o juauiaojojua guipnjoui 'UOIJOB jaqjo
JO JBgaj XUE gui^Bj 'oj pajiuiij jou jnq guipnjoui 'sjajjBiu JJB UI sjapjoqpuog aqj juasajdaj
JO/pUB j o JjBqaq uo JOB OJ XjiJoqjnB puE jaMod ssq aajsmx puog aqj               (q)
          ! juauiaajgy puog siqj jo suuaj aqj Xq punoq ajB sjapjoqpuog aqj          (B)
                                               jBqj 'BIJB jajuj 'guiXjduii 'sjapjoqpuog aqj
uaaMjaq sjsixa Xjiunuiuioo B '(sjapjoqpuog JJB uodn guipuiq si yyz asnBj3 oj juBnsjnd
qoiqM) juauiaajgy puog siqj Xq pamaAog ajB qoiqM 'spuog guipjoq j o anjjiA Xg j ' i ' 8 1
                                                          sjopjoqpuogjo Xjiunuiuioa aqx           J"81
                                                                                sno3UB[[aasi]^[    "81
            •(janssj aqj Xq pajaAoo asiMjaqjo ssajun) uoijnqjjjsip qons oj pajBjaj sasuadxa
puB sjsoo s.aajsmx puog aqj JOJ agBjaAOO papiAOjd aABq sjapjoqpuog aqj JBqj jaAaMoq
papiAOjd 'sjjodaj qons guijsanbaj XjjBd jaqjo XUB pus sjapjoqpuog aqj oj aAoqB (a)
puB (p)l'2'£l asnB[3 ui oj pajjajaj sjjodaj JO sjjodaj JBIOUBUIJ XjjajjBn^) 'sjuauiajBjs
JBIOUBUIJ juBAajaj aqj ajnqjjjsip 'jsanbaj uodn jjBqs puB 'XBUI aajsmx puog aqx S'YLl
                                                                     •ajBgajap qons j o jjBd
aqj uo JjnBjap JO UOISSIUIO 'jonpuoosiui aqj j o UOSBBJ Xq pajjnoui UIIBJO JO JSOO 'puBiuap
'asuadxa 'XjqiqBij 'ssoj XUE JOJ ajqisuodsaj aq juajxa XUE OJ JO XBM XUB UI JOU jjBqs
'(sjapjoqpuog aqj Xq paAOjddB uaaq SBq ajsgajap qons j o juauijuioddB aqj pus) ajBgajap
qons j o uojjoajas aqj ui ajEO ajqBuosBaj pasiojaxa SBq juagy Xjunoas 9HJ 1BL[J papiAOJd
puB sguipaaoojd aqj asiAjadns oj punoq aq jou jjBqs juagy Xjijnoas aqj puB 'JIJ Jjuiqj XBUI
juagy Xjijnoas aqj SB suoijBjngaj qons oj joafqns pus suoijipuoo puB suuaj qons uodn
apBiu aq XBUI uoijBgajap qons XUE puB juauiaajgy puog siqj Xq j ; ui pajsaA suoijajosip
puB saijiJoqjnB 'sjaMod 'sjsmj aqj j o XUB JO JJB suosjad jo uosjad juajaduioo XUB
OJ ajBgajap 'asiMjaqjo JO XaiuojjB JO jaMod Xq jaqjaqM (sjapjoqpuog aqjjo juasuoo joijd
aqj oj SXBMJB joafqns puB) juauiaajgy puog siqj Xq JI ui pajsaA suoijajosip puB saijiJoqjnB
'sjaMod 'sjsmj aqjjo XUB JO JJBJO asiojaxa puB uoijnoaxa aqj ui 'XBUI juagy Xjijnoas aqx YYLl
                                                                  •janssj aqj j o junoooB
aqj JOJ aq jjBqs anssi-aj JO juauiugissB 'juauipuauiB qons qjiM uoijoauuoo ui pajjnoui
96/18
              Amended Bondholder Agreement Pg 82 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                     19-01360-scc
 aqj ajaqM uoijoipsjjnf aqj j o SMBJ aqj japun XjjBjauag sjqgjj .sjojipajo guijoajjB
 SMBJ JBJIUIIS JO uoijBziuBgjoaj 'XouaAjosui 'XajdmjjuBq XUB JO s j o S q q o aqj j o sjojipajo
j o sjqgjj XUB OJ joafqns aq jou JJIM qoiqM sjapjoqpuog aqj j o jijauaq aqj JOJ aajsmx p u o g
 aqj j o jnoABj ui Xjijnoas ajqBaojojua puB pajoajjad 'pqBA B sajnjijsuoo a g p a j j aouBSBajaQ
 aqj JBqj (ii) 'aouBSBajaQ juBuaA03 puB Xjunaas aqj j o suoijipuoo aqj j o aouBijduioo
 aqj (i) uo uoiuido jBgaj JO ajBoijijjao XUB guipnjoui 'aSpajj aouBSBajaQ JO aouBSBajaQ
 juBuaA03 puB Xjijnoas aqj guipjBgaj aajsmx p u o g aqj Xq pajinbaj XjqBuosBaj uoiuido
 jBgaj JO ajBoijijjao XUE aajsmx p u o g aqj oj pajaAijap aABq jjBqs janssj aqj        (a)
                                                                                  puB !sjaqjo
JO janssj aqj j o sjojipajo jaqjo XUB guipnBJjap JO guiXBjap 'gujjapuiq 'guijBajap j o juajui
aqj qjiM JO janssj aqj j o sjojipajo jaqjo XUB jaAO sjapjoqpuog aqj guijjajajd j o juajui aqj
qjiM janssj aqj Xq apBiu jou SBM a g p a j j aouBSBajaQ aqj JBqj jaoijjo aAijnoaxg j a ! q 3 sji
Xq paugjs ajBoijijjao B aajsmx p u o g aqj oj pajaAqap aABq jjBqs janssj aqj       (p)
                  iagpajH aouBSBajaQ aqj oj j o u d paqsqqBjsa Xjijnoas aqj j o juaiuaoEjdaj
E SB pajapisuoo aq jjBqs a g p a j j aouBSBajaQ aqj 'pajnoas ajB s p u o g a q j j i (o)
                                                      isaijJEj aqj uaaMjaq paajgE ajBp jaqjo
XUB JO (saiuBduioo uBigaMJOj\[-uou JOJ pouad juBAajaj aqj JO) a g p a j j aouBSBajaQ aqj
 oj ajqBoqddB poijad guiuapjBq XUB gujjnp auiij XUB JE 'pamaouoo ajB sjuaAa XouaAjosui JO
 XojdmjjuBq UIOJJ jjnBjaQ J O sjuaAg SB JBJOSUI JO 'agpajj aouBSBajaQ a q j j o juauiqsqqBjsa
j o ajBp aqj uo guinuijuoo aq puB pajjnooo aABq jjBqs JjnBjaQ j o juaAg ou         (q)
                              IsaijjBH aqj uaaMjaq paajgE junouiB jaqjo XUE JO (uoijdQ IIB3
paijijou B j o asiojaxa UB uodn uoijduiapaj JO) ajBQ XJIJUJEJAJ oj spuog guipuBjsjno aqj
uo jsajajui pus (uoijdQ IIB3 B J O asiojaxa uodn ajqBXBd uiniuiajd ajqBoijddB j i guipnjoui)
[Bdioujjdjo juauiXBd aqj JOJ juaioijjns aq JJIM SB sjunouiB qons ui (,i3^P3I<I 33UBSBaj3Q„
aqj) aajsmx p u o g aqj Xq pajdaooB spuoq juauimaAog JO qsBO sjapjoqpuog aqj j o jijauaq
aqj JOJ aajsmx puog aqj oj pagpajd XjqBOOAajjj aABq jjBqs janssj aqj             (E)
                                                                   :(„aauBSBajaQ J U B U 3 A 0 3
puB Xjunass,,) suoijipuoo guiMojjoj aqj qjiM guiXjduioo uodn (z'Z'81 asnE[3 aas)
pagjBqosip suoijEgijqo uiBjjao aABq oj joaja 'auiij XUB JB puB uojjdo SJI JB 'XBUI janssj aqx I T 8 1
                                                                                   sauBSBajaa      ^81
                                                    •Xjiunuiuioo
.sjapjoqpuog aqj UIOJJ ugisaj jou XBUI japjoqpuog jBnpiAipui aqj            (A)
 pus ^Xjiunuiuioo .sjapjoqpuog aqj jaouBO jou XBUI sjapjoqpuog aqj         (AI)
                                              '.sjapjoqpuog aqj spjBMOj
XjjoaJip   JOE   'juauiaajgy p u o g siqj uo pasBq 'jou XBUI janssj aqj    (111)
                                                  juauiaajgy puog
aqj UIOJJ paAijap sjqgjj JBnpiAipui Jiaqj asiojaxa oj sjapjoqpuog
aqj guijoiJjsaj jou JaAaMoq 'janssj aqj jsuiBgB sguipaaoojd
96/Z8
                   Amended Bondholder Agreement Pg 83 of 149
  Exhibit 1-       Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                  19-01360-scc
XUB ajnqjjjsip oj uoijBgqqo XUB aABq jou jjBqs aajsmx puog aqx 'Janssj aqj JO aajsmx
puog aqj UIOJJ pauiBjqo aq XBUI saidoo puB auoXuB oj ajqBjiBAB si juauiaajgy puog siqx                    I'VSl
                                                                            UOIJBUIJOJUI    oj ssaaay      p'^i
                                                                              •8i 'meLei 8i^Bw
j o joy uoijEjiuiig UBigaMJO^ aqj j o suoisiAOjd JBq-auiij aqj oj joafqns aq jjBqs '[Bdpuud
 puB jsajajui guipnjoui 'juauiXBd JOJ juauiaajgy puog siqj puB spuog aqj japun SUIIBJO jjy
                                                                              suiiBjajo UOIJBJIUIIJ       f8X
                                                                    •janssj aqj oj paujnjaj aq
jjBqs (japunajaq aajsmx puog aqj oj anp -oja saaj 'sasuadxa XUB guipnjoui) sjapjoqpuog
aqj oj jsajajui puB uiniuiajd 'jBdiouijd j o juauiXBd aqj JOJ pajinbaj jou spunj ssaoxa Xuy i7"2'8I
                                                                  joajaqj ajsp anp aqj uo
juauiaajgy puog siqj japun uiaqj oj anp sums JJE JO sjapjoqpuog aqj oj juauiXBd JSUIBSB
'juauiaajgy puog siqj j o suoisiAOjd aqj qjiM aouBpjoooB ui 'aajsmx puog aqj Xq paqddB
aq jjBqs agpajd aouBSBajaQ aqj Xq pajaAoo japunajaq janssj aqj Xq paMo sjunouiB jjy £'Z'Sl
                   •paajgB asiMjaqjo SB JO 'suoijBoijipoui XUB jnoqjiM aojoj ui Xjjnj uiBiuaj
jjBqs (aAoqB (o) - (B) jdaoxa) juauiaajgy puog siqj j o suoisiAOjd jaqjo JJB      (a)
                puB ipaajgB asiAv.iaqjo SE JO 'pajinbaj asiMjaqjo SB JO saijJBd pjiqj oj aoijou
'jajsigaj juBAajaj aqj UIOJJ juauinooQ Xjijnoas juBAajaj aqj j o uoijajap j o XBM Xq 'pajoajja
aq oj agjBqosip qons asnBO oj JI JOJ ajqissod XjqBuosBaj sdajs JJB a>(Bj jjBqs aajsmx puog
aqj pus 'pagjBqosip aq jjBqs agpajj aouBSBajaQ aqj UBqj jaqjo Xjijnoas XUB          (p)
                                                                                               ipaajgB
asiMjaqjo SB JO 'joajja jBgaj XUB aABq oj asBao jjBqs (s)aajuBJBn9 aqj puB '(s)aajuBJEnr)
aqj japun suoijBgqqo Jiaqj UIOJJ pagjBqosip aq jjBqs (s)jojUBJBn3 XUB          (O)
 ^sjapjoqpuog aqj j o junoooB aqj JOJ aajsmx puog aqj Xq pajoajjad puB ajqBaojojua 'pijBA
uiBiuaj oj Xjunoas 3MJ i0} J^pJO ui ajinbaj XjqBuosBaj XBUI aajsmx puog aqj SB SJOB jaqjo
qons uuojjad puE uoijBjuaiunoop jaqjjnj qons 'pajnoaxa aq oj asnBo JO 'ajnoaxa aajsmx
puog aqj j o jsanbaj aqj JB jjBqs puB 'paonpaj aq oj aouBSBajaQ juBuaA03 puB Xjunoas
siqj Xq pajBajo Xjijnoas aqj j o anjBA aqj asnBo XBUI JBqj SUOIJOB XUE ajjEj (jou jjBqs
saiUBdui03 dnojQ juaJBj JJB JBqj ajnsua jjBqs puB) jou jjBqs janssj aqj       (q)
             tpaajgB asiMjaqjo SB JO (JJ) puE (;) '(a) ' ( B ) I " £ ' £ [ sasnE[3 jdaoxa '£i asnB(3 ui
suoisiAOjd JJB japun suoijBgqqo jpqj UIOJJ pasBajaj aq jjBqs sjogqqo aqj                     (E)
                            : j 'Z'S I 9snB[3 japun uoijdo sji j o janssj aqj Xq asiojaxa aqj uodfj Z'Z'81
                                                                 •agpajj aouBSBajaQ aqj
JO aouBSBajaQ juEuaA03 pus Xjijnoas aqj guipjBgaj uoiuido JO ajBoijijjao jaqjo XUB (A)
JO sjassB XUB JO uoijBnjBA XUB (AI) 'sjapjoqpuog aqj guimaouoo sanssi XBJ juBAajaj
XUB (III) 'janssj aqj j o ajpiuiop ajBJodjoo aqj puB paqsqqBjsa SBM agpajj aouBSBajaQ
96/18
                 Amended Bondholder Agreement Pg 84 of 149
  Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                           19-01360-scc
                                                               :(pajBjs asiMjaqjo ssajun)
XjddB jjBqs guiMojjoj aqj 'juauiaajgy puog siqj ui jno jas sauqpBap guiuiuuajap uaq^w £"9'8I
                                                                               •suosjad
JOBJUOO puB sjaquinu XBJ puE auoqdajaj 'ssajppB jiEiu-a 'ssajppB [Bjsod ui saguBqo
j o pauuojui jda>{ si XjJBd jaqjo aqj jsqj ajnsua jjBqs aajsmx puog aqj puB janssj aqx l7'9'8l
                                                      •paAiaoaj uaqM 'XBJ Xq ji       (o)
                                               puB !paApoaj uaqM 'jiBiu-a Xqji        (q)
              iXj-iBH juBAajaj aqjjo ssajppB aqj JB pajaAqap uaqM 'jajjaj Xq ji       (B)
       :SMO[|OJ SB apBiu JO uaAig aq oj pauiaap aq jjBqs uoijBoiunuiuioo JO aoijou qons Xuy
•XBJ JO jiBui-a 'jajjaj Xq 'guijiJM ui apBiu JO uaAig aq jjBqs jajajjBq3 aqj jo/pus juajBj
aqj 'jogqqo XUB puB aajsmx puog aqj uaaMjaq juauiaajgy puog siqj qjjM uoijoauuoo
ui JO jopun suoijBoiunuiuioo jaqjo JO saoijou JJE 'papiAOjd XjjBoijpads asiMjaqjo ssajufj £-9"8l
                                                                                    •aguBqoxg
aqj puB aajsmx puog aqj oj Xdoo B qjiM XjojisodaQ saijijnoas 3MJ qgnojqj XjaAijEUjajjE
'aajsmx P u o 8 3MJ B!A JU3S 9C1 IIBlls sjapjoqpuog aqj oj SUOIJBOIJIJOU UOJJIJM s.janssj aqx 2'9'8I
                         •ajqBjiBAE Xjoqqnd uaqM 'BjBpuiBJS uo uoijEoqqnd Xq JJ       (q)
                                                                                  puB ^XjojisodaQ
saijijnoas aqj   UIOJJ   juas uaqM 'XjojisodaQ saijijnoas aqj   BIA   jajjaj Xq J J    (B)
               ISMOJJOJ SB apBiu JO uaAig aq oj pauiaap aq jjBqs uoijBoiuniuuioo JO aoijou
qons Xuy 'Xjuo BjBpuiBJS JB paqsqqnd aq OSJB XBUI sjapjoqpuog aqj oj UOIJEUIJOJUJ
•aguBqoxg aqj puB janssj aqj oj Xdoo B qjiM XjojisodaQ saijijnoas aqj BIA juas aq jjBqs
aajsmx puog aqj Xq apBiu sjapjoqpuog aqj oj -oja suouiuins 'sguiujBM 'saoijou uajjijyw l'9'8l
                                                                UOIJBUIJOJUI   j3Bjuoa 'saaijo^     9-8X
                                                                        •ojajaq saijJBd
JJBJO [BAOjddB aqj qjiM apBiu aq Xjuo 'juauiaajgy puog siqj Xq JOJ papiAOjd asiMjaqjo
ssajun jjBqs pus 'guijiJM ui apBiu aq jjBqs juauiaajgy puog siqj j o sjuaiupuauiB jjy
                                                                                  sjuduipuauiy      g-gx
                           •XjojisodaQ saijijnoas aqj ui pajajsigaj spuog aqj j o diqsjauMO
guiMaiAaj j o sasodjnd aqj JOJ XjojisodaQ saijunoas aqj oj ssaooB aABq 'juauiaajgy puog
siqj japun suoijBgqqo puB suoijounj SJI jno XJJBO OJ japjo ui 'JjBqs aajsmx puog aqx 2'l7'8l
                         •pagjBqosip Xjjnj uaaq aABq spuog aqj JJB jijun oqqnd jBjauag aqj
oj ajqBjiBAB si juauiaajgy puog siqj j o Xdoo B jBqj ajnsua jjBqs janssj aqx "juauiaajgy
puog siqj ui pajBjs Xjjpqdxa UBqj jaqjo sjaqjo JO sjapjoqpuog aqj oj UOIJBUIJOJUI jaqjo
96/P8
                 Amended Bondholder Agreement Pg 85 of 149
 Exhibit 1-      Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                     19-01360-scc
                                                  •juauiaajgy puog siqj ui jno jas SB saoijou
XUB JO 'XBAUO^ UI sjjnoo aqj j o joadsaj ui ssaoojd j o JOB jaqjo XUB jo/puB suouiuins
j o JUM B guiAjas jo asodjnd aqj JOJ XBAVJOJ\[ UI juagB ssaoojd E pajEuiiuou SEq janssj aqx
                                                                             jua§y ssaoojj       8*81
                                               •suoijoipsunf j o jaquinu XUB UI sguipaaoojd
juajjnouoo a^jBj XBUI aajsmx puog aqj 'MBJ Xq paMOjjB juajxa aqj ox "uoijoipsijnf qjiM
sjjnoo jaqjo XUB UI ajndsip B OJ guijBjaj sguipaaoojd guijjBj UIOJJ pajuaAajd aq jou jjBqs
aajsmx puog aqj 'jjnsaj B s y •Xjuo aajsmx puog aqj j o jijauaq aqj JOJ SI Z'L'Sl 3snB[3 £'/,'8l
                                            •anuaA jBgaj ajos SB OJSO JO jjno3 JOUJSIQ aqj
qjiM 'XBMJOJ\[JO sjjnoo aqj Xq paAjosaj XjaAisnjoxa aq 'MOjaq £"/,"8l asnBi3 j o suoisiAOjd
aqj oj joafqns 'JjBqs jajajjBq3 aqj jo/puB jogqqo XUB puB sjapjoqpuog aqj 'aajsmx
puog aqj uaaMjaq juauiaajgy puog siqj qjiM uoijoauuoo ui JO 'JO jno guisiJB sajndsip jjy Z'L'Sl
                                                            •MBJ uBigaMJojs[ Xq paujaAog
aq jjBqs 'jogqqo XUB puE sjapjoqpuog aqj 'aajsmx puog aqj uaaMjaq juauiaajgy
puog siqj qjiM uoijoauuoo ui JO 'JO jno guisiJB sajndsip JJB puB juauiaajgy puog siqx I"Z,"8l
                                                       anuaA iBSaj puB UOIJIIJOSOJ ajndsiQ       ^-gx
                                                  •ajBQ ssauisng jxau aqj oj pauodjsod
si auqpBap aqj 'XBQ ssauisng B JOU SI qoiqM Xsp E UO spua auijpBap B JJ     (O)
                                    •qjuoui qons j o XBp JSBJ aqj aq jjBqs auqpBap aqj 'qjuoui
JBnjOB UB j o jjBd B jou si XBp qons J J 'aojoj ui si auqpBap aqj Xsp JSJIJ aqj oj spuodsajjoo
'jaquinu JO auiBU SJI oj guipjoooB 'qoiqM qjuoui JSBJ aqj JO ijaaM JSBJ aqj ui Xsp aqj uo
pua jjBqs auqpBap aqj 'sjBaX JO sqjuoui 's>(aaM ui jno jas si auqpBap aqj JJ        (q)
                                                                         •papnjoui aq jjBqs
'oj sajBjaj auqpBap aqj aouajjnooo aqj JO XBp guijaaui aqj 'jaAaMoq 'aAisnjoui aq jou jjBqs
aojoj ui s; auqpBap aqj uaqM XBp JSJIJ aqj 'sXBp ui jno jas si auqpBap aqj JJ   (B)
96/S8
               Amended Bondholder Agreement Pg 86 of 149
  Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
                           liMtiMMSy puog pniDjvj}/ /Ht» /wpujitty - rinj j.niiviiiiis
                    _       _                   :iionisotj
                    PfOAs6B{SAB(er                     ' ^
                                         asisiu L puog
                                                                                    •ipea auo uiBjai aajsmx
      puog 3i|i pue .ianss| ai|i ipii|A\ jo   'SIBUISI.IO OAM UJ   pamoaxa uaaq sui) )uauiaa.i3v puog siiy^
              Amended Bondholder Agreement Pg 87 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                  19-01360-scc
19-01360-scc    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23   Exhibit 1-
                Amended Bondholder Agreement Pg 88 of 149



X ju3uiq3Bjjy
                                                                                                                                                                    - 0   N)    O
     >                                                                                                                                                               fD   O     VJ
                                                                                                                                                                    X5    l-»
                                                                                                                                                                    QJ    CTt   -^
                                                                                                                                                                    -1
                                                     -




                                                                                                        1           1                                          3                0
                                                                                                                                                                    fD    00
                                                                                                                                                                    Q.
                                                                                                                                                                          C     Z
                                                                                                                   0                          33                          a.
                                                                               t             1
                                                                                                                                                              0
                                                                                                                   0     QJ         r,                              >
                                                                                                   (D
                                                                                                                                          OQ'                       XJ    TO fD
                                                                                                                   3     3
                                                                                                                   tn                               3'              —ii   n> era
     O                                                                                                                            §                 C         ( T               -1
                                                                   I
                                                                              n
                                                                              QJ            n
                                                                                            >                      EL                        to'   _tn              —^ r t
                                                                              tn            n                      (D             m                           c
     H1                                                                                            cT                                        3
                                                                                                                                                    1—        a.          >     0
                                                                              :x            c                      -!_            ft         0      QJ
                                                                                                                                                                    N>
     M                                                            n     H     D"     o                             3 '                       r-f                    O
                                                                              QJ                                                                    C
                                                                  QJ                                                                                       ft
                                                                        QJ          "a                            OQ                       0
     M                                                                  3            fD     QJ_   OQ
                                                                                                                  r+                      T5
                                                                                                                                                                    cn
                                                                  "a    w     tn"    -t                                                             w      "a
                                                                                                                  3 "                      CO
                                                                  QJ    QJ           QJ            3"             QJ                       —i
                                                                                                   -1                          OQ'         QJ       -n        Ss          D
                                                                        n     3*     3 '    -s     fD                                      r+       O         3
                                        _              m          m     r+    Tj            n                                                                             fD
                                                                  X                 OQ      n      O                              w
                                                                                            QJ                    <                        3 '                fD
                                                                        o'                  O      QJ                                               3-
                                                                  "a                 m             tn             5               tii'    OQ                              ro
                                                                                    X
                                                                                            c                                     QJ                          a
                                                                        - n                        r+             t/l'                       C      c
                                                                  fD                •a                                                                        OJ
                                                                        fD                         3 "                                       3      tn                    3
                                                                        (D                                        QJ                                          in
                                                                                    fD      3 '   OQ                              1          Q .    O         i f         CT
                                                                  D .   en                                        3
                                     invoiaBS collected orunexp




                                                                                                                                             fD     fD
                                     Amorithly averag i of USD*




                                                                                           OQ                                     —t                       a-             fD
                                                                  —I    r-+         tn             3              fD                         -i                           •^
                                                                                    n>                                            fD                n      n>
                                      ro                          c
                                                                  fD                               fD                                        QJ
                                                                  en    o                  CT      r-t-                                                                   NJ
                                                                                           QJ      3 "        •a                             n             NJ
                                      %Z                                                   in                     QJ              O                        0
                                                                                                                                                                          O
                                                                        a.                         O                                         O
                                                                        >                                         tn                                3                     l-»
                                                                        <                  in'     a.             tn           •a            3
                                      o                     |           tn'                —K      0                              fD         1-+
                                                                                           O^                                                -1
                                                                        O                                         3"                                       03
                                                                                           ^      0 "
                                                                                                                                Et.          QJ     3      C
                                                                                                  0qi
                                     lion




           *
                                     pera




                                                                                                  fD'                           Z3                 T3      Q.             >
 >         *                                                            QJ                        (/1         C
                                                                                                                  s            CK1
                                                                                                                                             ft
                                                                                                                                             QJ     fD    oq              to
                                      cr. o- h
                                      3                                 3                                     OQ                             3     t-t-    ID             (/1
                                                                                                   QJ         3 "                 QJ
                                     OQ               5'                a.                         -1                                        a.    tn      *t             £
 O         2                          <               n                                            fD                             a.         3 -          •—»
                                     QJ                 O                                                         3                          QJ    —i                     3
                                                                                                   QJ
                                                                                                                                             tn    fD
                                                                                                  •a                              n
                                                                                                                                  QJ                       a-
 M                                                                                                • a             fD                         C      O                     "S
                                                                                                                                                   •O      QJ
^^ m                                                                                                                          -a
                                     meta




                                                                                                                                                    (D
                                     riance




                                                                                                                                             0             JC             5
 n o                                 C/>                X                                         Q .                                    •iSh
                                                                                                                  CD                               QJ
                                                                                                                                                           ( D.
                                                                                                                                                           Q
                                                                                                                               fD                                         3
                                                                                                                  X .                     U I      r+
                                                                                                                               X                           O
 E >                                                3"                                                            n"                               O '     3
                                                                                                                                                                          in
                                                    CD                                                        QJ               ro 3                3
                                                                                                              3                3                   QJ
                                                    OJ                                                        r+                                           3 -
                                                                                                                               Q .
                                                                                                              Q)                          6'               n>
                                                    r +                                                       X                          3
 O        2                                         fD
                                                    a.                                                        QJ                         0                s;
Xi        -n                                                                                                  C                fD        -+i
                                                                                                              r+               tn                         0
                                                    5'                                                        3 "              r-t-      n
                                                    r-f-                                                      O                O          QJ
                                                    3 -                                                                                                   3
                                                    fD                                                                                   T3
                                                                                                                                         m                OQ
                                                   M                                                                           fD        X
                                                                                                              fD'
                                                   O                                                          tn               C
                                                                                                             *•
                                                                                                                                                          n>
                                                   M                                                                          T3         3*
                                                                                                             3                Q .                         <
          *                                                                                                                   QJ         a.               QJ
                                                                                                             O                                            in
                                                  CD
                                                  C                                                                            fD
                                                                                                                                         fD               tn
                                                                                                                                         n                C
                                                  Q .                                                         <                          O
                                                 OQ                                                          >                 a.
                                                 fD
                                                                                                             H                           3                3
                                                                                                             fD
                                                                                                             —h                          3,               •0
                                                   r+                                                                                    tn'
                                                                                                             S1               I T        to               O
                                                  5;                                                                          fD                          3
                                                                                                             r+
                                                                                                             n                           O'               in
                                                  w'                                                                          r-f-
                                                                                                                                         3
                                                                                                             55'              fD
                                                  O                                                                                      3 '
                                                  c:                                                         3                —!• O Q
                                                  CL                                                         0
                                                                                                                              3
                                                                                                                              tn         -t>
                                                                                                             c                QJ         O
                                                < QJ                                                         a.               3
                                                                                                                                         (D
                                                                                                             fD
                                                                                                                                 n
                                                                                                                              a. QJ
                                                ^
                                                  o                                                                           0
                                                                                                             5"               3          ft
                                                  r-t-                                                                        a.
                                                                                                             3 "
                                                                                                             fD               r+
                                                 fD
                                                                                                                              O'         P
                                                 ai
                                                                                                            O                 3          M
                                                                                                            M                 t/l
                                                 !4                                                                                      NJ
                                                                                                                              O          O
                                                 c
                                                 QJ                                                         CT)               -+1
                                                                                                            CO
                                                                                                                              3 -        CD
                                                                                                             C2.              fD
TO                                                                                                          OQ
fD                                                                                                          fD                           ^
                       Amended Bondholder Agreement Pg 89 of 149
          Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                                                                        19-01360-scc
                                                                                                                                             TJ M
 o                                                                                                                                                    r^
                                                                                                                              50             ro O U   T
 >                                   .t- 1     >         o                  ^J     cn   in           U)    NJ      l->
                                                   S                                          *.                              3.         —; •QJ0 cl-»
                                                                                                                                                   r> O
                                      51                                                                                                     ro w
                                                                                                                                             U-
 4=-                                                                                                                                     0       c ^
                                     tra'                                   H                 H                          0    n
 cri                                                    o                   O                 O                          a    0              > n.
                               S ^                                                3      O           > > 0 Q . T3        ro   3
                               TO'
                                 «•                           Oq'                                    Q.                  -1   n          5       OQ OP
                               UJ        3                                              •2           < 3       m         QJ   ro                  p+
                                                                                                                                                 fD
                                                                            0
                                                                                  s
                                                                                  3     D
                                                                                              0      in'       X         r+   0               cn      -*
                                                                     c     •a           O    •0      O     Z3            3'              5       > 0
                               » S                                                ro    n                                JQ
                                                        5 -S ft                                            <£."
                                                                                                           r+
                                                                                                                              cr              NJ TJ
                                                                                  —1    TT                                                    0
                                                                            01
                                                                            -^    QJ                                     m               y
                                                                                              ro <".
                                                                                              -^
                               I o                                                               -n                                      Q.   l->
                                                                            r+    X           »  ro 3                    X
                               QJ     ro                                                                                 0                    cn   1
                               a.                                                             3            o '           ro
                               n>                                           5"
                                                                           aq                    ro  tn    3             ^3                        D
                          tn   12                                                            (TO                         in                        to
                          OJ   -                                                                           m             ro
                          n                             ro                  g1                g1    X  X                 in                        n
                                                                            r*                      n_ T3                                          fD
                                                                                              1+
                                                                                              tn    c
                          o    ro                                                                          ro
                                                                            OJ                      Q. 3                                           3
                                                        jo                                                                                         CT
                                                                            3                       3'
                                     Q)                 ro           o                              OQ i n ro                                      n>
                          S 5"                                              a                        l/i
                          n    TO        n
                                                        oa            to    5"                                                                     ISJ
                                                        OJ                                           n
                          ro   QJ     O                                                                                                            0
                                                        3                   8                        n
                                                                                                     ro
                                                                                                     to
                                                        a.                  3                                                                      01
                                                                                                     in
                          sss                           33                  ro
                                                                            H                        -+1
                                                                            OJ
                                                                                                     ro
                                                        ro           ro     X
                          ro o> g_                                   ro                              ro
                                     QJ
                                     in
                          ^ ro
                               a . LO
- I ia                    M
                          ro ro          ^
O 22                           w
2 <                       o          3
                          S o =
       O                  3 S" §
                          Q-   C      O
                          M "S "^
       >                  g 8- Q                                                                                   N)
                                                                                  10                 .p.   UJ       M         £
                          I? a m                               NJ     ID          o                  U3    CO      CO
       n                                                       •^     N)                             cn    ID      00
                          => o 3"                              O      in                             .£>   OJ      t->
       O
                          CL   -<     -1
                          >". 3^ a .
                              ro «
                          ro
O                         2
                          »    ro                                                                   .—. .—.       NJ
O                              3 1°                                                                  H> UJ        NJ          IS
c                         ft w 2.                              UJ                 NJ                 i n 00       H»
                          C    QJ
                               n.    tn«                                          -J                 O   ID       NJ
n                              3       =                       O                  00                 O   UJ       NJ
                         13
                         OP          3       n-
                               ?!
                               O  3
                               3 OQ
                                                                                                    ^-     ^-,    NJ
                                                              N)                                                              U
                                                                                                    l-»    UJ     NJ
                                                              in                  U)                in     00     H>
                                                              UJ                  •-j   o           O      ID     NJ
                                                              in                  U)    M
                                                                                        UJ          O       UJ    NJ
                               in    NJ      NJ
                               OJ    L ,     0
                               -j    NJ                •tfV          V)-                w    •in-                 in-
                                      0      cn                            w                                                  NJ
                               2
                               ro    1-1
                                             CO                                                                               O
                                     cn                . ,                                                                         O
                                                       t-*                                                                    cn
                                             a.        M       l-»   —.     to               00     .—.    l-> CTl                 V
                                     QJ                       _oo    vj     00    UJ    NJ   ui     ^J     M    ID            -1
                                                       _*                                                                          0
                                     0       (-+
                                             •s               l->   XD     \u     cn    UJ           UJ    cn   IM                 .£>
                                     0                 *>      -|i> NJ      VJ    m          Vi
                                                                                             01      cn    00    M            OJ
                                                                                                                              s
                                     3                 *>
                                                       l-»    in     in     l->         ^
                                                                                        0    ID      js.   0    in
                                                                                  ii                                          —
                                     QJ
                                                                                                                              T3
                                                                                                                              -I
                                                                                                                              ro T3
                                                                                                                              0
                                                                                                                              OJ
                                                                                                    -r — -        *•          < 33
OQ                                                                                                                            > ra
                                                                                                    ^      00 00
ro                                                                                b                                           <
NJ                                                                                                  >      in i->             K
o
                        Amended Bondholder Agreement Pg 90 of 149
           Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                                                 19-01360-scc
19-01360-scc    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23   Exhibit 1-
                Amended Bondholder Agreement Pg 91 of 149



Z jusuiqDBjjy
                                  910Z IMdy 6Z
                           sjspjoqpuog sqj jo jjBqsq uo
                                 33}snjx P u o a SB
                            'vsv aaisuHx 3iaaoM
                                  j3J3;jBq j SB
                 •A3aaTHaa s'oaoaMOHOvnoavaoaaad
                                     Xq USAIS
                        SNixvinaam s^HaraaiHVHD
NOisnaA NOixriDaxa
             Amended Bondholder Agreement Pg 92 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23   19-01360-scc
'/CpAipadsaj 'jayuip jBoqaJBg g Sv^ aqj pire J3^iBq3 jeoqajBg ^ §I>I aqj 'jaynq^ jeoqajBg £ Sj-y
aqj 'J3yBq3 jBoqajee Z §!>! 3MJ '•i3JJBq3 jeoqajBe I §!>! aqj oj juensjnd 'C,S§!H„ 9l P) 8[/,6896
"ON OWI MJ!^ 'SOLadM P ^ '2860896 'OR OIAII W^ 'SflDHQ '0Z,60896 'ON ONI MIJM
'sniiHOd 'e68e296 "ON owi MMM ' s a ^ n v i 'LLZILLZ -OR om w ^ 'sawrad 'sSu dn-^Bf
SB(J UBIUBLUBUBJ     aq; jo jaja^Bqa aqj 'auiooaq XBUI JO 'aJB aM jeq; uuijuoa Xqajaq a ^
                        •juaiuaajSv puog pajnoaxa aqj j o Xdoo BJO jdiaoaj aSpa[M.oiD[OB a ^ -joajaq
jjBd B apBiu puB uiajaq pajejodjooui X[iBOijioads Xqajaq aJB suoijiuijap qons pUB juauiaajgy
puog aqj u; suuaj qons uaAi§ sSuiuBaui aqj aABq [[Bqs uiajaq pauijap asiAuaqjo jou puB uiajaq
                                                                    9nss
pasn sujjaj paz![BjidB3 'C^nssi puog,, aqj) U6\0ZIV10Z                     I P u o a p^-moas JOiuag 'pjl 'ajd
SUJUUQ   ojgajvi OJQ %0S'A„ ^nssi puoq aqj ui (uiajaqj pauijap SB) sjapjoqpuog aqj jo j[Bqaq uo
( lt 33jsn4x puog,, aqj) aajsmj puoq SB '££9 zbi £96 ' o u Xueduioo qjiM XBAUOJ\[ UI pajBJodjooui
XuBdiuoo B 'VSV aaiSfYHI 3I(TaON (H) pue ( u Janssi„ aqj) Janssi SB 'HO 19^2103
•ou XuBdiuoo qjiM ajodB§uis ui pajBjodjooui Xueduioo B ' " a n '31d O N m i ^ I Q 0>I03N
0>IO (!) uaaAvjaq ( tl ju3ui33a2y puog,, aqj 'pajBjsaj puB papuauiB os SB 'juauiaajSB puoq aqj puB
                                             u0
U 'JU3UI3|B;S3^I„   aqj) 9 [03 '62 I! J dv        Xjajijua SJI ui pajBjsaj puB papuauiB SB t7l02 XjBnuBf pz
pajBp juauiaajgB puoq UIBJJOO JBqj oj jajaj '( u J3j3;jBq3„ aqj SB OJ pajjajaj jajjBUiajaq) ooixaj^
ui pajBjodjooui XuBdiuooB ' A D a a T ^ a a s 'o>iD3N(mo vaoav^iodraad '3A\.
                                                                                                     :SJIS JBOQ
                                                                                                       XBMJON
                                                                                                 OISO9I10-N
                                                                                        BJ
                                                                                           I!A0/.l7l x o g - o ' d
                                                                                        VSV aajsmx oipjojsi
                                                                                                9[03I!-idv63
                                   (tt§UI5IBJJ3pUfl S c J3J3}JBq3„ aqj)
                                  OMixviaaaMii s.HaHaiavHD
             Amended Bondholder Agreement Pg 93 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                             19-01360-scc
ou (uiajaqj JOJ papiAOjd SB aABs) puB 'suuaj aAijoadsaj Jiaqj qjiM aouBpjoooB
UJ a|qBaojqjua 'suoijBgqqo guipuiq puB pi[BA '[Bga| sji (ojajaqj saijJBd aAijoadsaj
aqj Xq pajnoaxa uaqM 'ajnjijsuoo [[IM JO) ajnjijsuoo XjjBd B SI JI qoiqM oj
guiouBuij sa[qBAiaoa>i paiji[Bn^) pus sjuauinooQ joafojj 'sjuauinooQ aouBuij aq^
                                    suoijBgqqo aiqBaojojua puB guipuiq 'pqBA          (o)
             •guiouBUij sajqBAiaoa^j paijiiBnf) puB sjuauinooQ joafojj 'sjuauinooQ
aouBuij asoqj Xq pajBjduiajuoo SUOIJOBSUBJJ aqj puB 'XjjBd B aq [[IAV JO si ji qoiqAv
oj guiouBuij saiqBAiaoa^j paijqBn^ JO sjuauinooQ joafojj 'sjuauinooQ aouBuij
XUB JO   XjaAqap puB aouBuuojjad 'ojui Xjjua sji asuoqjnB oj UOIJOB XjBSsaoau
[[B a>[Bj [[IAV JO ua>[Bj SBq puB 'jaAijap puB uuojjad 'OJUI jajua oj jaAvod aqj SBq JJ
                                                           XjiJoqjnB pus jaAvoj       (q)
                                                                    •pajonpuoo guiaq si
JI SB ssauisnq   sj[ uo XJJBO pus sjassB sji UMO OJ jaMod aqj SBq pus 'uoijBjodjooui j o
uoijoipsunf sji jo SMB[ aqj japun guijsixa XjpijBA puB pajBjodjooui Xjnp '(ajqauoA
jDiidDD dp opDjimj papijiqvsuodsdu ap popdioos) Xusduioo Xji[iqBi{ pajiuiij B SI JJ
                                                                         snjBJS       (B)
                                          :jajajjBq3 aqj Xq guiouBuij sajqBAiaoay paijqBn^) JSJIJ aqj
jo uoijnoaxa jo ajBp aqj jo SB puB juauiajBjsay aqjjo ajBp aqjjo SB 'gui>[Bjjapufi scjajajJBq3 siqj
jo ajBp aqj jo SB 'jBqj aajsnjj puog aqj oj SJUBJJBM puB sjuasajdaj jajajJBq3 aqx              '[
                                                                                  :sgi>j aqj j o jajajJBq3
SB juauijuioddB jno oj JBAOjddB sji guijuBjg aajsmx puog aqj j o uoijBjapisuoo uj
                                    •(uj[3;jBq3„ B qoea puB tt SJ3;jBq3„ aqj jaqjagoj) joajaq ajBp aqj
jajjB jauMQ gfy XUB puB saAjasjno uaaMjaq ojui pajajua jajjBq3 jBoqajsg jaqjo XUB japun jo/puB
                 Amended Bondholder Agreement Pg 94 of 149
Exhibit 1-       Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
                                                              sjuasuoo puB suoijBsiJoqjny                 (j)
       •joajjg asjaApy [BuajBj^ B aABq oj Xjajjij si JO SBq qoiqM ji uo guipuiq
si qoiqM juauinjjsui JO juauiaajgB jaqjo XUB japun (paqjjosap jaAaosMoq)
juaAa uoijBUiuuaj JO JjnBjap B (ajnjijsuoo pjnoM 'guiogajoj aqj j o XUB
J O uoijBuiquioo XUB JO 'uoijBuiuuajap XUBJO guDjBiu aqj 'ao;joujo guiAig
aqj 'pouad aoBjg B J O Xjjdxa aqj qjiM JO) sajnjijsuoo JBqj guipuBjsjno
si aouBjsuinojio JO juaAa jaqjo ou 'juauiajBjsa-y aqj oj joajja guiAig j a j j y                         (u)
                                                                          •XjJBd B si ji qoiqM
oj guiouBui^ sajqBAiaoa^j paijijBn^) puB sjuauinooQ joafojj 'sjuauinooQ
aauBuij XUB Xq pajBjduiajuoo                   UOIJOBSUBJJ XUB JO 'JO aouBuuojjad
aqj 'OJUI Xjjua aqj UIOJJ jjnsaj oj Xja^ij si JO sjsixa jjnBjaQ j o juaAg
[Bijuajoj JO JjnBjaQ j o juaAg ou 'juauiajBjsa-y aqj oj joajja guiAig j a j j y                           (i)
                                                                      JI^jaQjojuaAgo^                     (a)
                                                                                                       "JI uo
guipuiq si qoiqM juauimjsui JO juauiaajgB XUB (III) JO isjuaiunoop jBuoijnjijsuoo sji
(ii) ijapjo    JBIOIJJO JO   [Bioipnf   JO   uoijBjngaj   JO MBJ   ajqBoijddB   XUB ( I )   qjiM   JOIJJUOO
jou   JJIM   puB jou op 'Xqajaqj pajBjduiajuoo            SUOIJOBSUBJJ   aqj puB 'XjJBd     B SI JI   qoiqM
oj guiouBui j sajqBAiaoa-y pajjijBn^ puB sjuauinooQ joafojfj 'sjuauinooQ aouBui j
aqj japun suoijBgijqo sji j o jajajjBq3 aqj Xq aouBuuojjad puB ojui Xjjua a q x
                                                    suoijEgijqo jaqjo qjiM      JOIJJUOO-UON             (p)
             •ji jsuiBgB ajqBaojojua sjuauinoop piBS aqj japuaj oj ajqBjisap JO XjBSsaoau
ajB saijijBuuoj jaqjo JO saaj JO XBJ J O juauiXBd 'guijij 'uoijBJjsjgaj                               jaqjjnj
                  Amended Bondholder Agreement Pg 95 of 149
Exhibit 1-        Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                      19-01360-scc
                                                                                    iaiuij oj
auiij UIOJJ oj joafqns aq XBUI JI suoijBjngaj puB SMBJ JJB qjiM Xjduioo jjBqs ji         (B)
                                                                                        ISMOJJOJ SB   aajsmx
puog aqj qjiM sajjBjjapun XjjBuoijipuooun puB XjqBOOAajjj Xqajaq jajajjBq^ aqx                   'Z
                              •pajBjs si ji qoiqM JB (XUB JI) ajBp aqj JB SB JO papiAOjd
SBM JI ajBp aqj JB SB sjoadsaj jBuajBui JJB UI ajBjnooB puB amj SBM anssj puog
aqj j o sasodjnd aqj JOJ aajsmx puog aqj oj JI Xq papiAOjd UOIJBUIJOJUI jBnjoBj Xuy
                                                   UOIJBUIJOJUI   guipBajsiui 0]\[       (q)
   •aoipnfajd qjiM uMBjpqjiM JO pajBuiuuaj asiAuaqjo JO uoijBuiuuajap ajqBjBaddB
-uou 'JBUIJ B oj joafqns uaaq SBq guipaaoojd aAijBJjsiuiuipB JO uoijBJjiqjB
'uoijBgijij qons XUB puB 'sauBipisqns sji j o XUB JO JI jsuiBgB pauajsajqj JO pajJBjs
uaaq (J3!I9C1 P UB agpa(A\ou>[ sji j o jsaq aqj oj) aABq joajjg asjaApy jBijajBj^j B aABq
oj Xja>ji[ si 'pauiuuajap XjasjaApB ji 'jBqj XouagB JO Xpoq [BJjiqjB 'jjnoo XUB ajojaq
JO jo suoijBgijsaAUi JO sguipaaoojd aAijBJjsiuiuipB JO uoijBJjiqjB 'uoijBgijij o|\i_
                                                                       UOIJBSIJIX         (g)
             •joajja puB aojoj jjnj ui aje puB pajoajja JO paujBjqo uaaq aABq
'uiajaq pajBjduiajuoo SB puB pajonpuoo Xjjuasajd SB ssauisnq sji uo XJJBO OJ             (II)
                            puB !XjJBd B si ji qoiqM oj guiouBui j sajqBAiaoay
paijijBn^) puB sjuauinooQ joafojj 'sjuauinooQ aouBuij XUB japun
suoijBgqqo sji qjiM Xjduioo puB sjqgu sj; asiojaxa 'ojui jajua oj j ; ajqBua oj           (i)
                                               :pajinbaj suoijBJjsjgaj JO SUOIJBZIJBJOU
'sguijij 'suoijduiaxa 'sasuaoij 'suoijnjosaj 'sjBAOJddB 'sjuasuoo 'suoijBsiJoqjnB jjy
              Amended Bondholder Agreement Pg 96 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                          19-01360-scc
                                  puB ^juauiaajgy puog aqj ui sjuBuaAoo aqj
oj juajBAinba JSBaj JB suoijBgqqo oj joafqns aq jjBqs sjajjBq3 jBoqajBg JJB        (AI)
                                                       ^sjuauiXBd ajiq aqj qjiM
uoijoauuoo ui saijiJoqjnB UBOixaj/^ aqj oj XBd oj pajinbaj aq jjBqs JOUMQ
gi>j juBAajaj aqj JBqj saxBx Jaqjo JO XVA S O l d 'sajnj XBJ ajqBoqddB j o
sjSBq aqj uo SB jjaM SB 'japunajaqj JauMQ gi^I juBAajaj aqj puB jajajJBq^
aqj uaaA\jaq UOIJBOOJJB >[SIJ puB sasuadxa aAijBJjsiuiuipB puB jBjauag
'sasuadxa [BuoijBjado S S a i 'gupuBuij sa{qBAiaoa"y paijijBnf) B japun
JOBJJUO3   guijjiJQ qons japun sajqBAiaoaj j o guiouBuij aqj qjiM uoijoauuoo
ui apBiu sjunoosip JO saaj § 8 3 1 'JOBJJUO3 guijjiJQ juBAajaj aqj japun
ajBj XBp aqj guijoajjaj ajBy JBoqajBg B aABq jjBqs sjajjBq3 jBoqajsg JJB           (III)
                                                  SjauMQ giy juBAajaj aqj puB
jajajjBq3 aqj uaaMjaq ojui pajajua aq oj jajJBq3 JBoqajBg ajBJBdas B qjiM
'juajo B qjiM jajajJBq[) aqj Xq ojui pajajua aq jjBqs JOBJJUO^ guijjiJQ XUB         (11)
        !sgi^j aqj jo agpa aAijijaduioo puB saijijiqBdBO aqj aziuiijdo oj japjo
ui ooixajAj jo jjnr) aqj ui SJOBJJUO3 guijjiJQ ajnoas oj aq jjBqs janssj aqj
jo XgajBJjs UIBUI aqj jBqj poojsjapun guiaq JI 'sjuaq^ qjiM sgiy aqj j o ajiq
aqj JOJ SJOBJJU03 guqjijQ ajnoas oj apiMpjJOM paja^jJBui aq jjBqs sgjy aqj           (1)
                                                          :jBqj ajnoojd jjBqs ji    (p)
               !juai[3 B qjiM XjjoaJip SJOBJJUO3 guqjijQ JJB OJUI jajua jjBqs ji    (0)
                                                     isjoBJjuo;3 guqjijQ puB sjajJBq^
XUB japun suoijBgqqo sji jo JJB qjiM saijduioo JI JBqj ajnsua jjBqs ji              (q)
              Amended Bondholder Agreement Pg 97 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                     19-01360-scc
puB poog B ui puB XjJBd B si ji qoiqM oj sjuauinooQ joafojj aqj qjiM aouBpjoooB
ui pauiBjuiBui puB pajBJado sauiij JJB JB OJB sgjy aqj JBqj ajnsua jjBqs ji       (g)
                                                                        juauiaajgy
puog aqj j o (o)-(^)(})(c[)p'£i sasnBjo ui papiAOjd sjuauiXBd j o           jjBjjajBM
aqj qjiM aouBpjoooB ui 'junoooy sguiujBg ^SJOUMQ g!>i juBAajaj aqj ojui piBd aq
jjBqs gi>j XUB OJ guijBjaj jajjBq^ JBoqajBg XUB japun (juauiaajgy jsmx uBoixaj^j
aqj oj uoijBjaj ui sguiuJBa jo uoijBoqddB aqj japun pajBjngaj SB JjUBg XjBionpi j
aqj oj ajqBXBd saaj puB XVA 9MJ JO J SABS) ajiq JJB jBqj ajnsua jjBqs JI          (j)
                                     !jajajjBq3 aqj Xq auiBS aqj jo jdiaoaj guiMojjoj
Xjjdiuojd janssj aqj oj jajajJBq3 aqj Xq piBd aq jjBqs JOBJJUO^ guijjiJQ XUB japun
ji oj ajqBXBd aaj uoijBzqiqouiap puB uoijBzqiqoui XUB JBqj ajnsua jjBqs ji        (a)
                                                        tMBj Xq pajjiuuad SB
XBjap ajjjij SB qjiM sjunoooy sguiujBg JOUMQ gjy juBAajaj aqj oj guiMojj
si ajBy JBoqajBg aqj jBqj guijnsua uisiuBqoaui JjBjjajBM B puB agB>|OBd
Xjijnoas B apnjoui OSJB JJIM puB 'SMBJ JBOOJ ajqBoqddB oj pajdBpB aq
JJIM   ajnjBU siqj jo ajnjomjs JOBJJUO3 guqjijQ uBoixaj^[-uou y "juauiaajgy
puog aqj ui pajBjduiajuoo SB UBqj sjapjoqpuog aqj oj ajqBjnoABj ssaj ou
sj 'aajsmx puog aqj j o uoiuido ajqBuosBaj aqj ui 'qoiqM uoijisod Xjijnoas
B   uiBjqo JJIM ajnjonjjs qons japun sjapjoqpuog aqj jBqj papiAOjd 'ooixaj^j
UBqj jaqjo SBajB ui suoijBjado JOJ SJOBJJUO3 guqjjjQ pajnoas aABq sgiy
aqj ji puB sasodjnd JBuoijBjado JO XBJ JOJ pajinbaj ji aAoqB paqjjosap UBqj
ajnjomjs juajajjip B japun ojui pajajua aq Xjuo XBUI SJOBJJUO3 guiquQ            (A)
               Amended Bondholder Agreement Pg 98 of 149
Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                  19-01360-scc
                         Uunoooy sguiureg JOUMQ gfa juBAajaj aqj oj pisd aq jjBqs
sgi^j aqj oj pajBjaj spaaoojd ajBS JO aouBjnsui XUB puB sgi^ aqj oj guijBjaj sguiuJBa
jau jaqjo JJB puB '((ajqBoijddB SB) SUIOUBUIJ sajqEAiaoay paijijBn^) B japun
XjjBdjajunoo B OJ JO sjunoooy jsmx uBoixaj^j puB juauiaajgy jsmx uBoixap\[ aqj
oj guipjoooB piBd aq jjBqs qoiqM JOBJJIIO3 guqjijQ iiBOixaj^ XUB japun sguiuJBa
JOJ   aABs) JOBJJUO3 gui|jij(j XUB japun sguiurea JJB jBqj ajnoojd jjBqs ji       (()
              tajqBXBd uaaq asiAuaqjo aABq pjnoM sguiurea aqj qoiqM ojui sjunoooy
jsmx UBOixaj^j juBAajaj aqj oj XjjoaJip piBd aq jjBqs guiouBuij sajqBAiaoaj
paijqBn^) qons jo spaaoojd aqj asBO qoiqM ui 'guiouBUig sajqBAiaoaj paijqBn^)
qons japun saijjBdjajunoo ajqBoijddB aqj oj juajo juBAajaj aqj UIOJJ XjjoaJip
piBd aq jjBqs 'sjunoooy jsmx uBOixapv aqj oj Xjjaajip piBd jou ji 'guiouBuij
sajqBAiaoay paijijBn^) B OJ juBnsjnd guiouBuij oj joafqns ajB jBqj sajqBAiaoaj
oj pajBjaj sguiurea XUB JBqj 'papiAOjd 'ajqBoqddB SB 'junoooy jsmx QSJl 9HJ J 0
junoooy jsmx HXVi ^mp        ui pajisodap puB sjunoooy jsmx uBoixa]/\[ juBAajaj aqj
oj piBd aq jjBqs SJOBJJUOQ guqjijQ UBOixaj/\[ JJB japun sguiurea JO sjqgu uoijoajjoo
JJB jBqj ajnoojd pus sjqgi^j uoijoa{j03 j o juauiugissy XUB puB juauiaajgy
jsmx uBOixaj^ aqj japun suoijBgijqo SJI qjiM saqduioo ji JBqj ajnsua jjBqs ji     (i)
                                                       !(XUB ji) sjuauiaajgy aoiAjas
aqj japun sjagBUBUi gij aqj puB jajajJBq3 aqj Xq jno paiJJBo aq jjBqs giy qoBa
jo juauiagEUBui [BuoijBjado puB jBoiuqoaj JJB JBqj puB uiajsXs aouBuajuiBUi paajgB
-ajd XUB OJ guipjoooB pauiBjuiBiu Xjjadojd si giy qoBa jBqj ajnsua jjBqs ji       (q)
                                                     'spjBpuBjs Xjjsnpui ajBijdojddB
puB diqsjauMO juapmd qjiM juajsisuoo jredaj jo ajBjs puB uoijipuoo ajBS
                Amended Bondholder Agreement Pg 99 of 149
 Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                  19-01360-scc
uoijBugisaj jo jajjaj B uiBjqo (u) puB sjojoajip jo pjBoq sjj jo sjaquiaui juajjno JJB
UIOJJ   (ajqissod XjjBgaj ji) (aoijou B panssi ssq aajsmx P u o 9 3MJ q^jq^ -JOJ : ll nB J 9 a
jo juaAg UB uodn aAijoajja) uoijBugisaj j o sjajjaj ajnoojd (i) jjBqs ji                   (d)
                                                                  puB fsuoijouBS oj joafqns
si qoiqM BajB JO Xjjunoo jaqjo XUB JO BijXg 'uBpng 'Bajo^ qjJOj\[ 'BjanzauayV
'BXqig 'UBJJ 'Bqn^ ui ajBjado jjBqs sgi^j aqj jo auou jBqj ajnoojd jjBqs ji                (o)
                                                                                      !saijjBd
aqj Xq paajgB asiMjaqjo ssajun sqjuoui (^j) aAjaMj XjaAa aouo UBqj ajoui jnooo
jou jjBqs MaiAaj qons JBqj pus MaiAaj qons qosa j o aoijou aouBApB ajqBuosBaj
aAiaoaj jjBqs jajajJBq3 aqj JBqj papiAOjd 'aajsmx puog aqj j o JjBqaq uo
JO   Xq auiij oj auiij UIOJJ MaiAaj oj joafqns aq XBUI qoiqM 'spjBpuBjs Xjjsnpui qjiM
aouBpjoooB ui sauiij JJB JB aoBjd ui suiajsXs JOJJUOO JBIOUBUIJ aABq jjBqs ji              (u)
                            ijsoo sjanssj aqj JB aajsmx puog aqj Xq pajuioddB JOjipnB
UB Xq sjunoooB SJI j o MaiAaj B ajBjqioBj jjBqs ji 'jjnBjaQjo juaAg UB JO aouajjnooo
aqj guiMojjoj auiij XUB JB 'aajsmx puog aqj j o jsanbaj aqj uodn                          (ui)
                                                                          Jsauiij JJB JB aojoj
qnj ui puB pqBA suiBiuaj juauiaajgy jsmx UBaixaj/\[ aqj JBqj ajnsua [[Bqs ji               ([)
                                                                         lajBQ juauipuauiy
aqj jajjB 'JOBJJUO^ guqjijQ uBoixaj^j g gjy aqj j o asBO aqj ui 'JO ajBp uoijnoaxa
SJOBJJUO^    guqjijQ uBoixap\[ juBAajaj aqj jajjB sXBp (aAij XJJOJ) gp uiqjiM aajsmx
puog aqj oj XJOJOBJSIJBS uoijBsuoqjnB qons jo aouapiAa apiAOjd puB uoijBsiJoqjny
aqj uiBjqo jjBqs JI 'sjaBJjuo^ guijjUQ UBOixaj^j JJB japun jBqj ajnsua jjBqs ji            (>j)
                  Amended Bondholder Agreement Pg 100 of 149
 Exhibit 1-       Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                          19-01360-scc
oj guijBjaj sjassB jaAO Xjijnoas XUB (p) 'ssauisnq jo asjnoo XJBUJPJO aqj ui suuaj
ajjij jo uoijuajaj uo papiAOjd uaaq SBq qoiqM jassB UB JBAO Xjijnoas JO uaq XUB (g)
'MBJ JO uoijBjado Xq guisuB Xjunoag JO uaq XUB ( J ) 'anssj puog aqj JOJ Xjunoas
SB    pajuBjg Xjijnoas XUB ( J ) JOJ jdaoxa 'joajja JBJIUIIS B guiABq sjuauiaguBJJB
ojui jajua JO 'sgi^j aqj oj guijBjaj auiij oj auiij UIOJJ aABq XBUI JI sjijauaq
JO sjqgjj jaqjo XUB (IA) JO JI Xq panssi saJBqs aqj (A) 'gi>i XUB OJ guijBjaj spaaoojd
aouBjnsui XUB (AI) 'gi^j XUB OJ guijBjaj japunajaqj guisuB sjqgu uoijoajjoo
JO    sguiurea jo/puB JOBJJUO3 guijjiJQ XUB (III) 'gi^j XUB OJ guijBjaj jajJBq^
JBoqajBg XUB (II) 's§iy aqj (i) jaAO Xjijnoas XUB jsisqns oj jiuuad JO ajBajo       (p)
                           !sujjaj qjguaj S^UUB apij Buoq uo si UOIJOBSUBJJ qons ssajun
saijJBd pajBjaj JO saiJBipisqns sji jo XUB JO juajBj aqj j o japjoqajBqs joajipui
JO   joajip XUB qjiM UOIJOBSUBJJ XUB ui agsgua sgi^j aqj j o qoBa oj uoijBjaj ui    (o)
                                                   isjuaumooQ joafojj qons ajBuiuuaj
JO puiosaj oj s^jaas jBqj uoijaB aAijBJjsiuiuipB JO jBgaj XUB ajjBj JO Xysd B SI JI
qoiqM oj juauinooQ joafojj XUBJO uoijBUiuuaj JO uoijBjjaouBO aqj oj aajgB           (q)
                                                                            !japunajaqj
suoijBgqqo SJI jaaui oj XjqiqB sji uo joajja asjaApB [BijajBui B aABq oj X[a>[ij
aJB qaiqM sjuauinooQ joafojj aqj oj saguBqo JO j o juauiugissB XUB OJ aajgB        (B)
                                                           lajqBOijddB SB 'sjapjoqpuog aqj 'XjBSsaaau
ajaqM 'JO aajsmx puog aqj jo juasuoo uajjiJM joud aqj jnoqjjM 'jou jjBqs ji JBqj aajsmx
puog aqj qjiM sajjBjjapun XjjBuoijipuooun puB XjqBOOAajjj Xqajaq jajajJBq^ aqx             '£
            •jajapBq^ aqj jo jojoajip B guiuiooaq JBnpiAipui qons qjiM uoijoauuoo ui
sjojoajip jo pjBoq s^jajajJBq^ aqj jo jaquiaui B sauiooaq JBqj JBnpiAipui qosa UIOJJ
                  Amended Bondholder Agreement Pg 101 of 149
     Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
   idnojr) juajBj aqj Xq pauMO sgu j o JiBdaj puB aouBuajuiBUi 'uoijBjado XJBUJPJO
aqj oj pajBjaj SB jdaoxa 'sajnjipuadxa [BjidBO JO sjuauijsaAui XUB a>(Bui        (g)
                                                          !auiij qons JB siSBq qjguaj
S^UIJB UB   uo pauiBjqo aq jqgjui qoiqM asoqj UBqj jajajJBq3 aqj oj ajqBjnoABj
ssaj jou ajB JBqj suuaj ajqBuosBaj puB JIBJ uodn pire ssauisnq s^jajaj-req^
aqj j o sjuauiajinbaj ajqBuosBaj aqj oj juBnsjnd puB ssauisnq j o asjnoo XJBUJPJO aqj
ui jdaoxa (aoiAjas XUB JO guuapuaj aqj JO sjassB j o aguBqoxa JO ajBS 'asBqojnd aqj
'guipnjoui) XjJBd XUB qjiM UOIJOBSUBJJ XUB UI 'Xjjoajipui JO Xjjoajjp 'agBgua     (j)
^sgi^i aqj oj pajBjaj spaaoojd saouBjnsui JO sguiuJBa 'spunj guisn jnoqjiM piBdaj aq
UBO SUBOX    juajBj pajjiuuaj qons jBqj papnjouoo XjqBuosBaj puB passassB guiABq
sjojaajip j o pjBoq s^jajajjBq^ aqj Xq paAOjddB XjsnouiiuBun aq puB 'sgiy aqj oj
pajBjaj spaaoojd aouBjnsui JO sguiuJBa 'spunj qjiM SUBOJ qons XBdaj oj pajjiuuad
aq jou JJIM jajajJBq^ aqj jeqj guijnsua suoisiAOjd apnjoui jsqj sjuauiaajgB
UBOJ    Xq pajuauinaop Xjjadojd aq jjBqs SUBOX juajBj pajjiuuaj Xuy uanssj aqj
UIOJJ   suBog XuBduioojajuj XUB (y) puB guiouBuij sajqBAiaoaj paijijBn^ XUB japun
ssaupajqapuj JBIOUBUIJ XUB (£) 'aAoqB (p)£ uiaji japun pajjiuuad Xjijnoas jo/puB
saajuBJBng (z) '(^sueoq JUSJBJ ps^iuusj,,) (sjauMQ giy aqj j o XUB JO janssj
aqj UIOJJ OABS) dnojg juajBj aqj UIOJJ SUBOJ ( J ) UBqj jaqjo (pajnoasun JO pajnoas
jaqjaqM) ssaupajqapuj JBIOUBUIJ XUB guipuBjsjno uiBiuaj oj jiuuad JO jnoui       (a)
                                                            JguiouBuig sajqBAiaoay
payijBn^ B qjiM uoijoauuoo ui SJOBJJUO3 guijjiJQ uBOixaj^j aqj japun sjqgjj
uoijoajjoo puB ajqBAiaoaj sjunoooB 'saoiOAui JOAO JO UO pajuBjg Xjijnoag JO uaq
XUB (g) JO sgjj qans oj uoijBjaj ui guiouBuij guijnoas 'sgi^j aqj UBqj jaqjo gij XUB
                 Amended Bondholder Agreement Pg 102 of 149
  Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                  19-01360-scc
                                                                          suoijoipsunf jo jaquinu XUB
UI   sguipaaoojd juajjnouoo a:>[Bj XBUI aajsmx puog aqj 'MBJ Xq paMOjjB juajxa aqj ox •uoijoipsjjnf
qjiM sjjnoo jaqjo XUB UI ajndsip B OJ guijBjaj sguipaaoojd gui>jBj UIOJJ pajuaAajd aq jou jjBqs
aajsmx puog aqj 'jjnsaj B s y "Xjuo aajsmx puog aqj jo jijauaq aqj JOJ si g asnBjo          -5
                                        •anuaA jBgaj ajos SB OJSQ JO jjno^ JOIJJSIQ aqj qjiM 'XBMJO^
JO sjjnoo aqj Xq paAjosaj XjaAisnjoxa aq 'Mojaq 6 asnBjo jo suoisiAOjd aqj oj joafqns '[[Bqs
'gui>|Bjjapun scjajajJBq3 siqj qjiM uoijoauuoo ui JO 'JO jno guisiJB sajndsip [jy           'g
                                •MBJ   UBigaMJO|\[ Xq pamaAog aq jjBqs guiJjBjjapujg stjajajjBq3 siqj
qjiM uoijoauuoo ui JO 'JO jno guisiJB sajndsip JJB puB gui>[Bjjapujg s^jajajJBq^ siqx       '/,
                                                                                          •juauiaajgy
puog aqj j o sasodjnd aqj JOJ juauinooQ aouBuij B SI gupjBjjapuft s^jajajJBq^ siqx          '9
                                                               •guiogajoj aqj oj saajgB puB sjuasuoo
'sagpajMou^oB janssj aqj 'Mojaq juauiaajgy puB juasuo3 aqj j o uoijnoaxa SJI Xg            -g
                                                                       •ajBuiuuaj XjjBoijBiuojnB jjBqs
japunajaq suoijBgqqo jno 'sjuauinaoQ aauBuig aqj puB juauiaajgy puog aqj japun sjapjoqpuog
puB aajsmx puog aqj oj janssj aqj jo ssaupajqapuj aqj jo UOIJOBJSIJBS uodjg                 -p
                                            •joajjg asjaApy jBijajBj^[ B aABq oj Xja^jq
si qoiqM guijnjomjsaj ajBJodjoo jaqjo JO jagjaui 'jagjaui-ap XUB OJUI jajua         (()
                                                                                    JO
!juauiaajgy jsmx UBOixaj/\[ aqj oj juBnsjnd sjuauiXBd jo japjo aqj aguBqo           (1)
                                                      !(gij uiJojjB[d auo jo diqsjauMO
(z) puB SJOBJJUOO guiqijp ojui Xjjua puB sgjj guqjijp jo gujjajjBqo aqj (j)         a;)
ssauisnq sji jo ajnjBU [BJauag aqj aguBqo JO ssauisnq sji uo XJJBO OJ asBao         (q)
                  Amended Bondholder Agreement Pg 103 of 149
     Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
                                                   Zl
                                      [Mojjog ox agBfj ajnjBugjs]
                                                                              •paujaauoo sguipaaoojd
aqj ajBpijBAUi jou JJIM ssaoojd aqj jo jajajJBq^ aqj XJIJOU oj juagB ssaoojd aqj Xq ajnjiBj jBqj
saajgB jajajjBq^ aqx "juagB ssaoojd qons juioddB oj MBJ UBOixaj^ ajqBoqddB japun XjBSsaoau
aq XBUI SB suoijaB ajBJodjoo jaqjo qons uajjBjjapun SBq pus (ajqBoqddB SB) pajjijsodB puB
pasijBjou 'pajuBjg Xjnp 'juauijuioddB qons guiuoijuaui XjjBOijioads 'sjinsMBj pUB suoijoajjoa JOJ
XamojjB jo jaMod ajqBOOAajJi UB qgnojqj 'gui>(Bjjapufj s.jajajJBq^ siqj ui jno jas SB saoijou XUB
JO 'XBMJO|\[ UI   sjjnoo aqj jo joadsaj ui ssaoojd jo JOB jaqjo XUB jo/puB suouiuins jo JJJM B guiAjas
jo asodjnd aqj JOJ 'XBAUO^ UI juagB ssaoojd B pajuioddB SBq jajajJBq^ aqx                  '01
                   Amended Bondholder Agreement Pg 104 of 149
  Exhibit 1-       Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                  19-01360-scc
                                                                                             :3
                                                                                                  W1
                                                                                            :aujBfy[
                                                                                                  :Xg
                                                              a n a u ONmraa onoaM OHO
                                                                      :paajgy puB oj pajuasuo^
                                    OIZIO^DOopraw
                                      ag BJUBS BlUOJO^
                                     J ajJOX BZBJJ iJJBJ
                                             eOl^uioijo
                         Qpg •ojsi Bjjajs sojjBg jaiABf
                            'A'D 9P ' r d ' V ' S ' O J ^ N
        OJQ sojajojjad soioiAjas ap BJopBjgajuj o/a
                                                :ssajppy
                                                    •mi
                                                   :auiBj\[
                                                  —:Xg
                                                     'A3
aa T H aa s 'onoaN OHO VHoavHoanaj
                                                                     •uajjiJM aAoqB J S JIJ ajBp aqj
uo guiJjBjjapufi s t jajajJBq3 siqj pajnoaxa SBq jajajjBq3 aqj 'gQgygHAV SSaNlIyW NLI
                Amended Bondholder Agreement Pg 105 of 149
  Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                 19-01360-scc
 19-01360-scc   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23   Exhibit 1-
                Amended Bondholder Agreement Pg 106 of 149



£ jusuiqaB^y
                          aaiNVHvno ao wio&
                                                     pajep
             paap j u a u j a j e j s a j pue juauipuauje UB Aq pajejsaj pue pspuauie se
                     'Z'SeOOZO TOO ON NISI qi!M pwz Ajenuec pz psjep
                               JU8LU93J6V puog a q j o j uoijejaj uj
                                       ( a a j s n j i puog se)
                                     vsv a a i s r m i DIQ^ON
                                           JO JnOABJ UI
                                   ( j o j u e j e n g se)
       "A'D aa T d ' v s oyD3N oyo soyaioyiad soiDiA^as 3a vyoavyD3iNi
                                             uaa/wjaq
                                           33iNvyvnD
       uojSJdA uojinaaxg
              Amended Bondholder Agreement Pg 107 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                             19-01360-scc
61                           ssjjjed ai)} j o sjiejap gAuejjsmiiupB iBjjmi i s|np3L|DS
H                                                            SSSDOJd JO 30!AJ3S        ZZ
LX                                   NOiiDiasiync awv M V I DNiwysAOD                  xz
9X                                                                        3DI10N       02
9T                                                             siyvdysiNnoD             6i
9T                                                        33isnyiaNoa 3HI              SI
9T                                                                     S3ia3lAl3y      IX
ST                                                                    SlN3lAlAVd       9T
vx                                  AiiNwaaNi ONV A i n i g v n 'S3SN3dX3              ST
TT                                                 S9NI»Viy3aNn lVy3N3D                t'T
6                                   s a i i N v y y v M O N V SNOiiviNsss^dsy          ET
6                                                                        ddO-13S       ZX
6                                                       33Nvynssv y3Hiynd              TT
6                                                     Aiiyn33s i V N o m a a v         OT
8                                                                    AiraoHinv          6
8                                    siHDiy s . y o i N v ^ v n D do i v y y s d s a    8
Z                                                              NOLLViydO^ddV            z
Z                                                     35^0033*1 31Via3WWI               9
9                            s y 3 H i o awv y o i a s a H U M siN3iAi3DNvyyv           s
9                                                             lN3W31VlSNI3y             fr
9                                                    AlI^riDSS DNinNIlNOD               Z
s                                              AiiNN3aNi aNV33±Nvyvns                   z
£                                     NOIlV13yd>d31NI ONV SNOUINIdSO                    T
                                   S1N31N03
             Amended Bondholder Agreement Pg 108 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                     19-01360-scc
                                           •uosjad JBIJJO A U B j o juasuoo 3L|j o j joafqns JOU
             aje a a j u e j e n g SILJJ j g p u n JBAIBM JO juaiupuaiue AUB 3 3 J 6 B JO puiosaj o j
             ssijjed 3ijj jo SJLJSIJ 3L|i -pspnioxs si 666 I P V (ssijJBd p j u j l jo sjL)6iy)
             SJOBJJUOO BLJJ j o uoijejsdo 9L)j puB JI o j Ajjed e Aq Ajuo paojojua gq
             ABUJ aajuBJeng SILJJ JO s u u a j SLJJ 'aajUBJBns siqj ui papiAOjd SB jdaoxg
                                                                             S I M B I H AiJBd p J i m      z'X
                                                                                         •XEJ. Aue j o
         juauiABdaj JO 'JOJ uoissiuiaj JO j a i p j JSUIBSB jipajo B sueaui J!p3J3 X B I „
                          •AjBjaudojd JO jBUOsjod si j i jaqjaij/w 'pui^ AUB JO 'Apauiaj
         JO jsajajui AUB JO 'Ajmnuiuii JO ja/wod 'aBajiAud 'JLJSIJ AUB suBaui ..iiiBju,,
                                                                        •(AiiuuiBpui
        pue 99}uejen£)) yz a s r s p o j juensjnd JOJUBJERD a q j Aq paajuejBnS
        saiji|iqBi| pus suoijBSijqo 'saiuoui JJB sueauj ..suojieBnqo p a a j u e j e n g , ,
                    •SJap|OL)puog a q j pue aajsnjx puog a q j susauj . s a u j e j a a u e u j j , ,
              "209890 3Jode6uis T0-80# JsaJJS J3Xv >|0|ai /_zx JB aoijjo pajajsigaj
         SJI BUIABLJ pus H0T9SZZT0Z Jaquinu uoijBJjsi6aj qjiM ajodeSuis
         ui pajBjodjooui AuBdiuoo B ''py\ "ajd BUIIJUQ ojBaN OJQ suBaui .joiqaa,,
                          "ZSZ'TZE'ZEeasn OJ dn j o junouiB uinuiixeuj ajB6aj66B aqj
         ui 2"8600Z0 TOO ON NISI qjiM spuog a i j j j o j q a a a q j o j ajqEjiBAB apBui
         aABL) sjapjoqpuog a i j j qoiq/w j o s u u a j ui 'sjapioqpuog aqj JOJ a a j s m j
         puoq SB ' a a j s m x puog aijj pue janssi se Jojqaa aqj uaaMjaq apeui
         pue 9T03                           psjep paap j u a u i a j e j s a j puB juauipuauiB
         ue Aq pajBjsaj pue papuauiB puB Z-8600Z0 TOO ON NISI W M I7TOZ
         AjBnuBf pz psjep juauiaajBB UBOJ puoq a q j susaui „ j u a u j a a j B v puog,,
              :aajuBjen9 SILIJ UI 'uoijippe u i "aajuBJeno SILJJ UI pasn uaij/w Suiueaui
         auies a q j jeaq 'sjeadde uoijuajui AJBJJUOO e ssajun JO aajuBJBng SILJJ
         UI pauijap asiMjai|jo ssajun '||Bqs juauiaajBv puog aijj ui pauijap s u u a i
                                                                                       suoDiujjaQ           x'T
                                                  N O I l V ± 3 U d « 3 ± N I QNV S N O I l I N I d B a      T
                                                                                          SNy3± a 3 3 a 9 v
                                              •(..sa^sruj. puog,, aijj) (MOjaq pauijap
             SB) juauiaajBv puog aijj japun sjapjOLjpuoq aqj JOJ aajsmj SB pus
             jo jjeqaq uo juaBs SB 'pz9 ZbZ E96 Jaquinu uoijBJjsiBaj LJJIM ABMJON
             UI pajBjodjooui Aueduioo pajiuii] oijqnd e 'VSV 33±Sna± DIQUON                                (Z)
                                                                                                 j o JnOABJ ui
                                           („JO)uejens„ aqj) 0TZT0 ODixaw AJQ ooixaw
             ad BJUBS eiuojoo 1 a j j o i ezBid >jJBd EOT BUOIJO OPS "ON BJJBIS sojJBg
             jaiABf je aoijjo pajajsiSaj SJI BUIABLJ pue X-£SiZZXb Jaquinu uoijBjjsiBaj
             qjiM ooixaw jo SMBJ aqj japun Suijsixa Aueduioo B '"A'D 3a "I'd'VS
             ' O U S B N oao soy3noM±3d SOIDIAMSS aa                  raoavti93JLNi                        (1)
                                                                                                   S3I±MVd
                            9T02                                  pajep si 33±NVWn3 dO 0330 SIH1
               Amended Bondholder Agreement Pg 109 of 149
Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                 19-01360-scc
      'juauiaoeidaj 'uoisuajxa 'UOIJBIJBA 'juauiajBjsaj 'juauijDEua-aj
      'UOIJBAOU 'juauiaiddns 'juauipuauie UB sapnjDui uojieajjjpoui B                             (q)
                       ijuaBuijuoo JO jenjoe ' a j n j n j JO juasajd JaqjaqM
      'Aauoui JO juauiAsdaj JO juauiAed aqj JOJ (Ajajns se JO (Bdiouud
      SB pajjnoui jaqjaq/w) uoijBBijqo AUB sapnjoui ssaupajqapuj                                  (6)
                                                               ;(A|6uipjoooB
       panjjsuoo aq ||eqs a p n p u ; o j saouajajaj pue) JajjBui JBqj
      j o AjijBjauaB a q j o j UOIJBJIUIII jnoqjiM panjjsuoo aq jjeqs j a j j s u j
       qons j o sajduiexa JO saouejsui oijioads Bujpnpui JajjBui AUB                              (J)
                                                                        fAjBuipjoooe
      panjjsuoo aq JJIM asodsjp pue 'AjejunjOAUi JO AjejunjOA JaqjaqM
      'jesodsip j a q j o JO aseaj 'JUBJB ' j a j s u e j j 'ajes B SUBBUI lesodsgp               (a)
                                                                        Ijuawnjjsui
      JO juauiaajBe j a q j o JO juauinooQ aoueuij j e q j japun AJIJDBJ
      Mau AUB j o uoijippB JO AJIJDBJ AUB UI aseajoui JO JO uoisuajxa Aue
      'jo asodjnd a q j ui aBueqo Aue sapnpui puB (Ajsnojauo ajoui jou
      JO jaqjaqM puB A||BjuaujBpunj jaAaMoq) paijipoui SB j u a u i n j j s u i
      JO juauiaajBB j a q j o JO juauinooQ aouBuy j B q j o j aouajajaj
      B si j u a u i n j j s u i JO juauiaajBB j a q j o AUB JO juauinooQ a o u e m j              (p)
                                                                fjasse j e q j
      jo jjBd AUB JO ||B OJ aouajajaj (n) pue uoijduosap AjaAa j o sjqSu
      pue sanuaAaj 'saijjadojd a j n j n j pue juasajd (i) sapnpui sjasse                          (o)
                                         ;saajajsuBjj pajjiuuad pus SUBISSB
      pajjiuuad ' a j j i j ui sjossaoons SJI apnjoui o j SB os panjjsuoo
      aq ||eqs JojuejBna a q j JO j o j q a a a q j 'AJJEJ aoueui-j A U B                         (q)
                              (esjdA 3DIA pue jejnjd a q j sapnjoui JBjnBuis a q j                (e)
        : o j a a j u e j e n g siqj ui aouajajaj Aue 'sjeadde uoijeoipui AJBJJUOO e ssajun              T'S'T
                                                                                   uojjonjjsuoo            g-j:
                                                                   •(sjuauinooa aouBUid a q j j o
        Aue qjiM juajsisuooui jou juajxa a q j oj) 000Z P V a a j s m x aqj pue 666T
        j o v uoijBBajaa a a j s m i a q j 'qz6X W a a j s m i a q j 'BIJE j a j u i '6uipn|0ui
        MBJ qsijBug japun saajsnjj uo pajjajuoo suoijajosip pus sjaMod
        a q j jje pus saijJBd aoueuy a q j JOJ juaBe SB Ajioedeo SJI ui j i jijauaq
         qoiqM sjuauinooa aouBuy a q j j o suoisiAOjd a q j ||e j o jijauaq a q j aAeq
        ||eqs a a j s m x puog a q j ' a a j u e j e n s siqj j a p u n a a j s n j j SB AjioBdBO sji
         uj -sjuauinooa aoueuy a q j j o suoijipuoo pue s u u a j a q j qjiM aouepjoooB
         ui juauiaojojua A U B JO spaaoojd a q j Buipnpui 'aajuBJBng siqj
        j o anjjiA Aq JO japun a a j s m i puog a q j Aq pajaAooaj JO paAiaoaj auiij
        OJ auiij UIOJJ sjassB j a q j o JO sAauoui ||e |eap ||eqs a a j s m i puog a q i
         •juauiaajBv puog a q j j o t7"ZT ssnep qjiM aouepjoooB ui saijjed aoueuy
        a q j JOJ j s n j j uo a a j u e j e n g siqj j o jijauaq a q j s p p q a a j s m i puog a q i
                                                                 suojSjAOJd JsnJi A)un33S                 p'X
                                              •juauinooa aousuy B SI aajuBjen9
        s i q i -Aiuo pusq japun JI pajnoaxa aAeq ABLU a a j s m i puog aqj JBqj
        BuipusjsqjiMjou paap B se joajja a>|ej o j papuajui si a a j u e j e n g s i q i
                                                                              p a a a e se l a a j j g     £-\
              Amended Bondholder Agreement Pg 110 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                     19-01360-scc
                                                           Jsjuauinooa aouBuy
      a q j qjiM uoijoauuoo ui JO japun suoijB6i|qo s.jojqaa s q j ||e j o j o j q a a
      aqj Aq aoueuuojjad jenjound a q j saijjed aoueuy aqj o j saajuejBnB                          X'X'Z
                                       :A||euoijipuooun pue AjqBOOAajJi JojuBJBng a q i              imz
                                                       A i l N N S O N I QNV S S l N V M V n O        Z
             •MB| Aq pajjiuuad j u a j x a jsa||nj a q j o j aiqsaojojua puB pi|eA
      aq ||eqs a a j u e j e n g siqj j o suoisiAOjd a q j j o qoea pue Aqajaqj
      pajieduii JO pajoajje aq A B M A U B UI JOU ||Bqs uoijoipsunf j a q j o
      AUB JO M B | a q j japun aouBjsuinojio JO uosjad j e q j o j uoijeoi|dde
      SJI j o puB uoisiAOjd JBqj j o Aji|iqeaojojua pue Ajipi|BA aqj                        (q)
                                                   puB JaouBjsuinojio JO uosjad
     j a q j o Aue o j uoisiAOjd j e q j j o uoijBoi|ddB a q j j o pue aajuBJBng
     siqj j o suoisiAOjd Bumieuiaj a q j j o Aji|iqBaojojua puB Ajipi|BA a q j             (B)
                             : uoijoipsunf a|qBoi|ddB Aue j o Me| aqj japun ajqeaojojuaun
      JO pijeAui auiooaq JO aq juajxa Aue o j ||Bqs aouBjsujnojio JO uosjad
      Aue o j j o a j a q j uoijeoi|ddB a q j JO aajuBJBn9 siqj j o suoisiAOjd a q j j o AUB J I   S'S'T
                                                            •OJ p a j j a j a j A||Boijioads
      sjajjBui JO spjOM Buipaoajd Aue j o Aji|ejaua6 a q j uodn UOIJBJILUII
      Aue se panjjsuoo aq JO suauaB LUdpsnfs panjjsuoo aq jou ||eqs aajuBJBng
      siqj ui pasn uaqM ' j a A a o s j e q M puB asjMJaq^o J O ' j a q j o spjoM a q i            fS'T
                  •aajuBJBno siqj j o asnBjo B OJ aouajajaj B SB panjjsuoo aq o j si
      asnBp e o j aouajajaj e pue A|uo aouajajaj j o asea JOJ aJB sBuipBaq a s n s p               Z'S'X
                                                                       •pajoBua
      -aj JO papuauiB SB uoisiAOjd JBqj o j aouajajaj B SI M B | JO uoisiAOjd v                    Z'S'X
                                                                         •paAiBM
     JO paipauiaj uaaq j o u SBq j i JI Bumuijuoo si j j n e j a a j o juaAg ue              (|)
      pue ;(Aji|BUosjad |B6a| ajBJBdas BuiABq j o u JO jaqjaqM 'asBO qoBa
      ui) ajejs B JO AouaBB JO ajejs 'juauiujaAoB ' j s m j 'UOIJBSIUBBJO
      'UOIJBIOOSSB '6ui>jejjapun 'uimjjosuoo 'ajnjuaA juiof 'diqsjaujjBd
      'LUJIJ 'uoijBJodJOO 'Aueduioo 'jBnpiAipui A U B sapnpui u o s ja d B                 (>|)
                                             'juauinoop JO juauiaajBB j a q j o
     j e q j 'aq Aeui aseo a q j SB 'JO aajuBjeng siqj japun JI uo pasoduii
     JO Aq pauinsse aq o j passajdxa uoijB6i|qo UB OJ aouajajaj
     B SB panjjsuoo aq ||Bqs juauinoop JO juauiaajBB j a q j o AUB
     JO juauinooa aouBuy AUB japun uosjad AUB JO uojieSqqo AUB                              (f)
                                                                 •sjojqap
     j o jaijaj JO uoijoajojd 'juauijsnrpB 'juauiaBuBJje 'uoijBJjsiuiuipB
      'uoijn|ossip      'uoijesiueBjoaj      'dn-6uipuiM      'uoijepmbij
     j o 6ui>|aas a q j Buipnjoui ssauisnq uo saujeo uosjad qons
      qoiqM ui uoijoipsunf AUB JO 'paqsijqejsa JO pajejodjooui si uosjad
      qons qoiqM ui uoijoipsunf aqj j o MBJ aqj japun sBuipaaoojd
     snoBojeue JO juajBAinba AUB apnjoui o j SB OS panjjsuoo aq ||Bqs
      uosjad B j o uoDBJ^SjUfuipe JO uoi)n|oss!p 'dn-BujpujM a q j                          (i)
                 ;(A|6uipjoooB panjjsuoo aq ||Bqs Ajipoiu pue) BuioBajoj
     a q j j o Aue JO joajja leiojauiuioo auiBS a q j BuiAeq juasuoo
     JO aseajaj 'jaAiBM AUB JO BUIAIB a q j JO JBAIBM JO uoijBoijipoui
              Amended Bondholder Agreement Pg 111 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                               19-01360-scc
      'asnBjo siqj JOJ jnq 'qoiqM Buiqj JO JajjBui 'UOISSIUIO 'JOB UB Aq pajoajjs
      aq jou JJIM a a j u e j e n g siqj japun j o j u B j e n 9 a q j j o suoijeBijqo a q i               x"S
                                     SW3H±0 QNV a O ± 9 3 a H U M S ± N 3 N 3 9 N V a M V                    S
                                                                      •pajjnooo jou peq
        juauiaBuejje JO assajaj 'aBjBqosip a q j JI SB pajBjsuiaj aq JO anuijuoo
        JJIM aajuBjeng siqj japun JojuBJBns a q j j o Aji|iqBi| a q j uaqj 'UOIJBJILUII
        jnoqjiM 'asiMjaqjo JO uoijejjsiuiuipe 'uoijepinbi| 'AouaA|osui ui pajojsaj
        aq jsnui JO papiOAe si qoiqM uoijisodsip j a q j o JO Ajunoas 'juauiAsd AUB
        JO qjiej a q j uo j j e d ui JO a p q M ui Ajjed aoueuy e Aq apeui si (asiMjaqjo
        JO suoijeBiiqo asoqj JOJ Ajunoas Aue JO j o j q a a 8qj j o suoije6i|qo
        a q j jo joadsaj ui JaqjaqM) juauiaBuBJJB JO a s s a p j 'aBjeqosip AUB J I
                                                                              ±N3W3±V±SNI3a                   *
                                                    •jjBd ui JO ajoqM ui aBjBqosip JO
       juauiAed ajeipauuajui AUB JO ssa|pjB6aj 'sjuauinooa aouBuy a q j japun
       j o j q a a s q j Aq aiqBAsd sums j o aouB|Bq ajBUJij|n a q j o j puajxa 'aAoqe
       pnZ asnep o j joafqns ' | | I M puB aajusjenB Bumuijuoo e si aajuBJBng s i q i
                                                                   A±ianD3S DNinNIlNOD                        £
                                                •(Ajuo uoi||iw aAy-AjuaAas pus pajpunn
      a u o sjB||oa s a j e j s psjiun) OOO'OOO'SZTOSn paaoxa jou ||Bqs aajuBjeng
      siqj japun j o j u e j e n j ) a q j UIOJJ a|qejaAooaj junouie uinLuixeui a q i                       p-z
                  • ( j o j u e j s n s a q j j o uoijBpinbi| aqj JO juauiBpnf JO puBuiap j a q j j n j
     Aue Jajje     pue ajojaq qjoq) JojuejBng a q j Aq juauiAsd |Bnjoe |ijun a a j s m i
     puog a q j     Aq pueuiap a q j UIOJJ siSBq Ajisp e uo 'juauiaajBB qons Buipej
     JO 'Ajjed      aoueuy j u e A a p j a q j pus JojuBJBng a q j uaaMjaq juauiaajBB
     juBAajaj      a q j ui j n o jas jauuBui a q j ui amooB neqs jsajajui qons                             £'Z
                                                     •(juauiaajBv puog a q j Buipnpui)
     junouie qons o j joadsaj qjiM j o j u e j e n g a q j pue AjJBd aoueuy Aue
      uaaMjaq juauiaajBe Aue qjiM aouBpjoooB ui papunoduioo puB pajB|no|BO
     SB papuBixiap junouiB a q j j o joadsaj ui JOjueJBna a q j Aq ajqBABd jsajajui
     j o ajBJ a q j je JojuejBng aqj j o a a j s m i puog a q j Aq puBuiap JSJIJ UIOJJ
     jsajajui (AjJBd aoueuy Aue pue j o j u e j e n o aqj uaaMjaq juauiaajBe Aue o j
     juBnsjnd piBd Buiaq asiMjaqjo jou si junouiB qons uo jsajajui j e q j juajxa
     aqj oj) aajuBjeng siqj qjiM aouepjoooB ui JI UIOJJ papuBUiap junouiB AUB
     JO joadsaj ui ' a a j s m i puog a q j o j Asd o j saajBs Aqajaq j o j u B j e n ^ a q i               z'Z
                                                                        •aajusjenB
     e j o siseq aqj uo a|qejaAooaj uaaq peq pauiiep junouie a q j JI (Ajiuuuapui
     pue 33iuejens)       z ssnap siqj j a p u n Aed o j psq aABq p|noM JI junouie
     a q j paaoxa j o u | | I M Ajiuuiapui siqj japun JOjuejBno a q j Aq ajqeAed
     junouiB a q i -anp uaaq aABq p|noM JI uaqM ajBp a q j uo juauinooa aoueuy
     Aue japun JI Aq ajqeAed uaaq aAeq 'Aji|e6a||i JO AjipijBAUi 'AjijiqBaoJojuaun
     qons JOJ j n q 'p|noM qoiqM junouie Aue BuiABd jou j o j q a a a q j j o
     Jinsaj e SB sjnoui JI Aji|iqBi| JO sso| 'jsoo AUB JSUIBSB pueuiap uo Aijduiojd
     Ajjed aouBuy j e q j Ajiuuiapui 'uoije6i|qo Ajeuiud pue juapuadapui
     ue SB ' | | I M ji '|B6a||i JO pijeAui 'a|qeaojojuaun sauiooaq JO SI aAoqe
     JI Aq paajuBjenB uoijB6i|qo AUB JI j B q j AjJBd aouBuy qosa qjiM saajBB                             Z'X'Z
                                                      puB fjoBi|qo (Bdiouud a q j SBM JI JI
     se junouie j e q j Aed pueuiap uo Aijduiojd ||eqs j o j u s j e n o a q j 'juauinooa
     aoueuy Aue qjiM uoijoauuoo ui JO japun anp uaqM junouis AUB Asd
     j o u saop j o j q a a a q j jaAauaqM j e q j AjJBd aouBuy qosa qjiM sa>jBjjapun                     Z'X'Z
              Amended Bondholder Agreement Pg 112 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                      19-01360-scc
                                 •sjuauinooa aoueuy a q j qjiM uoijoauuoo ui JO japun
      j o j q a a s q j Aq a|qeAed auiooaq JO aq Aeui qoiqM sjunouie a q j jo ||B JO
      juauiABdaj ||nj a q j ui j|nsaj 'saijJBd aousuy a q j jo ||B Aq pai|ddB JI p|noM
      'saijjed aoueuy j a q j o |(e Aq paAiaoaj sAauoui j a q j o ||e qjiM ajeBajBBs
      ui ' J I Aq paAiaoaj sAauoui qons ||B JO junouiB a q j (ijun puB ssajun                      Z'X'L
                                                          pus fauiBS a q j jo jijauaq a q j
      o j pa|jijua aq jou neqs j o j u e j e n o aqj pue (asiMjaqjo JO sjunouie asoqj
      JSUIBBB jaqjaqM) JIJ saas JI se j a p j o pue jauueui qons ui auies a q j aojojua
      puB A|ddB JO 'sjunouie asoqj j o joadsaj ui a a j u e j e n 3 siqj japun (j|eqaq
      SJI uo juaBB JO a a j s m j AUB JO) AjJBd aouBuy jBqj Aq paAiaoaj JO p p q
      sjqBiy JO Ajunoas 'sAauoui j a q j o AUB Buiojojua JO 6uiA|ddB UIOJJ uiBJjaj                 T'T'Z
          :ABUJ (j|Bqaq SJI uo JUBBB JO a a j s m j AUB JO) AjJBd aouBuy qoBa '||nj ui
      pisd A|qBOOAajji uaaq aABq sjuauinooa aousuy aqj qjiM uoijoauuoo ui JO
      japun j o j q a a a q j Aq aiqBAsd auiooaq JO aq ABLU qoiqM sjunouiB ||B |ijun                 T"Z
                                                                        NOIlVIUdOilddV                L
                                                            •aajuBJBng siqj japun
        jojuBJBna a q j UIOJJ BuiuiiBp ajojaq uosjad AUB UIOJJ juauiAsd uiiep JO
        Ajunoas JO sjqBu j a q j o Aue aojojua JO JSUIBBB paaoojd o j (j|eqaq SJI uo
        juaBe JO a a j s m j AUB JO) AjJBd aoueuy AUB Buumbaj JSJIJ JO aAeq Aeui JI
        jqBu AUB SBAIBM J0juBJBn3 aqj 'MBJ Aq pajjiuuad juajxa jsa||nj a q j 0 1
                                                                3SMnOD3a 3 ± V i a 3 N N I             9
                                                •sBuipaaoojd JBIIUIIS JO AouaApsui Aue             Z'T'S
            JO JAjunoas JO juauinoop j a q j o AUB JO juauinooa aoueuy Aue japun
      uosjad AUB j o uoijB6i|qo AUB JO Ajipi|BAUi JO Aji|B6a||i 'Ajijiqaaojojuaun AUB              9"T"S
                         JAjunoas JO juauinoop j a q j o AUB JO juauinooa aouBuy
     B j o juauiaoeidaj JO (snojauo ajoui jou JO jaqjaqM puB [Bjuauiepunj
     jaAaMoq) juauiajejsaj 'uoisuajxa 'juauiaiddns 'UOIJBAOU 'juauipuauiB AUE                      S'T'S
                                                                                      Suosjad
     j a q j o AUB JO j o j q a a a q j j o snjsjs JO sjaquiaui a q j ui aBusqo JO uoijn|ossip
     JO j o Aji|Buosjad |B6a| JO Ajuoqjne 'jaMod j o >pe| JO AjioedBoui Aue                        fl'S
                                                                                   JAjunoas
     Aue j o an|BA ||nj a q j asi|Baj o j ajn|iEj AUB JO juauinjjsui AUB JO joadsaj
     ui j u a u i a j m b a j j a q j o JO AJI|BLUJOJ AUB JO aoueAjasqo-uou JO uoijejuasajd
     -uou Aue JO uosjad j a q j o JO j o j q a a a q j 'jo sjassB JBAO Ajunoas
     JO 'JSUIBBB sjqBu AUB 'aojojua JO dn a>|Bj 'joajjad o j joa|6au JO |esnjaj
     JO 'JO aseaiaj JO [BMauaj 'aBuBqoxa 'asiLuojduioo 'UOIJBIJBA '6UI>|BJ aqj                     Z'X'S
                                      Juosjad j a q j o AUB JO j o j q a a a q j j o asBajaj aqj   Z'X'S
                                                                   fuosjad j a q j o JO
     j o j q a a aqj 'qjiM uoijisoduioo JO 'OJ pajusjB juasuoo JO JBAIBM ' a u i i j AUB           T-T"S
                                                        :6uipn|oui '(Ajjed aoueuy
     Aue o j JO JI o j UMOU>| j o u JO jaqjaqM pue UOIJBJIUIII jnoqjiM) aajuBJeng
     siqj japun suoije6i|qo SJI j o AUB aoipnfajd JO asBapj 'aonpaj p|noM
              Amended Bondholder Agreement Pg 113 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                19-01360-scc
                                                              pus !j|Bqaq SJI uo
      Aojdnj>|ueq JO uoijepinbi| qons ui sjoojd JO SLUIBP AUB a|ij ' o j j o j u a j s n o
      a q j j o j|Bqaq uo pasuoqjns A|qBOOAajji si pus 'ABLU a a j s m i puog aqj                      TT6
                                                      ig-X'S asnBp Aq pajB|dujajuoo
      SE a a j s m i puog aqj Aq os op o j pajoajip Buiaq uodn Aijduiojd j o j q a a aqj
      j o Aojdnj>|UBq JO uoijepinbi| aqj ui aAOjd JO uiiep oj S|IBJ J0juejen9 a q j J I                  I'e
                                                                                   A±iaoH±nv              6
                                                                 •joajip Aeui a a j s m i puog
      aqj se JO a a j s m i puog a q j o j auies aqj JBJSUBJJ JO Asd Aijduiojd ||eqs pue
      saijjed aoueuy a q j JOJ j s m j uo ||nj ui piedaj aq o j sjuauinooa 80ueuid a q j
      qjiM uoijoauuoo ui JO japun j o j q a a a q j Aq saijJBd aousuy a q j o j aiqsABd
      auiooaq JO aq ABLU qoiqM sjunouiB ||e aiqeua o j Ajessaoau juajxa a q j o j
      uoijnqujsip JO juauiAed 'jijauaq JBqj p|oq ||eqs JI f g asnep ui paquosap
      sjqBu qons o j uoije|aj ui uoijnqujsip JO juauiABd 'jijauaq AUB saAiaoaj
      j o j u s j E n o a q j JI '(AjuoL/jny) s asnBp JO S T S asnBp o j aoipnfajd j n o q j i M         Z'8
                         •ajeudojdde uiaap ||Bqs a a j s m i puog a q j SB jauuBui qons ui
      sjuauinooa aouBuy a q j japun j o j q a a aqj j o suoijB6i|qo a q j jo aBjBqosip
      spjBMOj JO ui pai|ddB puB saijJBd aousuy a q j JOJ j s m j uo p|aq aq ||Bqs
      joajaq joadsaj ui JI Aq paAiaoaj Aauoui a q j ||E JO puB j o o j d qons j o jijauaq
      aqj j B q j s u u a j uo j o j q a a aqj j o Aojdnj>|UEq JO uoijEpinbi| a q j ui uiiBp
      sji j o j j s d AUB JO a|oqM a q j JOJ aAOJd | | I M JI ' a a j s n j i puog a q j Aq pajoajip
      os JI ' j B q j os jnq a|qBi| uosjad j a q j o AUB JO saiji|iqEi| JO suoijBBijqo
      a q j JOJ JO sjuauinooa aousuy aqj japun j o j q a a s q j j o suoijB6i|qo
      aqj jo joadsaj ui saijJBd aouBuy a q j Aq p|aq j a j j s a j a q JO MOU Ajunoas
      j a q j o AUB JO a|qBi| uosjad j a q j o Aue JO j o j q a a a q j 'qjiM uoijisoduioo JO
      UIOJJ juauiAed AUB ' U I ajsqs JO 'JO jijauaq a q j aAeq JO a|qei| uosjad j a q j o
      AUB JO j o j q a a a q j j o uoijBpinbi| JO Aojdnj>)UBq a q j ui saijJBd aousuy aqj
      qjiM uoijijaduioo ui aAOJd JO uiiBp JO a|qei| uosjad j a q j o Aue JO j o j q a a
      aqj JSUIBBB uiiBpjajunoo JO jjo-jas jo jqBu Aue uiiBp JO asiojaxa o j                            S'T'S
                                                                          jo/pue ;aajuejen9
      siqj japun Ajiuuiapui JO 6ui>|ejjapun 'aajuBJsnB B uaAiB seq j o j u e j e n o
      a q j qoiqM j o joadsaj ui 'uoijBBijqo AUB uuojjad JO 'juauiABd Aus a>jBLU
      o j j o j q a a a q j Buumbaj j a p j o us JOJ sBuipaaoojd j a q j o JO |B6a| Buuq o j           ^"T'S
                 JAjJBd aouBuy Aue Aq sjuauinooa aoueuy a q j 'qjiM uoijoauuoo ui
      JO 'japun ua>|ej Ajunoas JO aajuBJsnB j a q j o AUB JO JO sjuauinooa aouBuy
      a q j japun saijJBd aoueuy aqj j o sjqBu Aue j o (asiMjaqjo JO uoijeBojqns
      j o A B M Aq jaqjaqM puB j j s d ui JO a p q M ui) jijauaq aqj a>|Bj o j                         Z'X'8
                                           Jsjuauinooa aousuy a q j japun suoijsBiiqo
      s.jojqaa    a q j jo jojuBJBnB j a q j o Aue UIOJJ uoijnqujuoo Aue uiiep o j                     Z"T"8
                                        J o j q a a aqj Aq pasjnquiiaj JO paijiuuiapui aq o j          T'T'S
                                                :aajuejen9 siqj japun 'Buisue Aji|iqBi|
        JO 'a|qBABd Buiaq junouie Aue jo uoseaj Aq JO sjuauinooa aouBuy
        a q j japun suoijsBiiqo SJI j o JI Aq aouBuuojjad j o UOSBBJ Aq aABq ABLU JI
        qoiqM (jjo-jas j o sjqBu Buipnpui) sjqBiy Aue asiojaxa j o u | | I M J0juejEn9
        aqj 'sjoajip asiMjaqjo a a j s n j i puog a q j ssa|un puB ||nj ui pisd
        AjqeooAajji uaaq aAeq sjuauinooa aousuy a q j qjiM uoijoauuoo ui JO
        japun j o j q a a a q j Aq aiqsABd auiooaq JO aq ABLU qoiqM sjunouiB ||B |ijun                  T'8
                                               s±H9ia s.aoiNvavns do nvaasdsa                             8
              Amended Bondholder Agreement Pg 114 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                   19-01360-scc
        (uiajaqj papiAOJd se BABS) pue ' s u u a j aAijoadsaj Jiaqj qjiM aouepjoooe
        ui aiqeaojojua 'suoijeBiiqo Buipuiq pue pi|BA '|B6a| SJI ( o j a j a q j
        saijjed aAijoadsaj aqj Aq pajnoaxa uaqM 'ajnjijsuoo HIM JO) sajnjijsuoo
        Ajjed B si JI qoiqM o j juauinooa aousuy Jaqjo qosa pus aajuBJBn3 s i q i
                                       suoijeBiiqo aiqeaojojua pue Bujpuiq 'pqeA                    Z'ZX
                                         •sjuauinooa aousuy asoqj Aq pajBiduiajuoo
        SUOIJOBSUBJJ a q j pus 'Ajjed e aq | | I M JO SI JI qoiqM o j sjuauinooa joafojd
        puB juauinooa aouBuy j a q j o AUB puB aajuBJBng siqj j o AjaAijap puB
        aouBuuojjad 'OJUI Ajjua SJI asuoqjnB o j UOIJOB AjBssaoau ||E a>|Bj | | I M
        JO ua>)Bj SEq pus ' j a A i p p pue uuojjad 'OJUI j a j u a o j jaMod a q j seq J I
                                                                     A j u o q j n e pue ja/wod     Z'ZX
                                                              •jojqaa a q j ui sajeqs
        a q j ||B j o jauMO [eioijauaq pue |B6a| %00T joajip a q j si JojuBJsno
        a q i -pajonpuoo Buiaq si JI se ssauisnq sji uo AJJBO pue sjasse SJI UMO
        OJ jaMod aqj SBq pus 'ooixai/g j o SME| a q j japun pajajsiBaj puE Suijsixa
        A|pi|eA pue pajejodjooui A|np '(UOISJBAUI         ap BJOJOUIOJCI      eaiiupue
        pepaaos) |BjidBO aiqsuBA qjiM uoijsjodjoo juauijsaAui Buijouiojd s si J I
                                                                                        sinews      T£T
          •SMO||OJ SE a a j s m i puog aqj o j SJUBJJBM puB sjuasajdaj J0juBJEn9 a q i
                                            S 3 I ± N V a a V M QNV S N O I ± V ± N 3 S 3 a d 3 M     CT
                                                     •uoijB6i|qo a q j j o Aouajjno
        JO qouBjq 6ui>|Ooq 'juauiABd j o aoBjd aqj j o ssa|pjB6aj 'jojuBJBn^
        aqj o j Ajjed aoueuy j e q j Aq paMo uoijB6i|qo pajnjBui Aue JSUIEBE
        (Ajjed aoueuy j e q j Aq pauMO A||eioijauaq juajxa a q j oj) j o j u a j s n ^
        a q j UIOJJ anp uoijB6i|qo pajnjBui Aue JJO jas ABLU AjJBd aousuy v
                                                                                     ddO-13S         ZT
                                                •aajuejeng siqj japun JI Aq pajBajo aq
        o j papuajui Ajiuuiapui pus aajusjBnB a q j j o Aji|iqsaojojua pue Ajipi|eA
        aqj qsijqEjsa JO UUIJUOO OJ Ajessaoau si qoiqM Buiqj JO JOB AUB op puB
        (joajip ABLU a a j s n j i puog a q j SB pusq japun JO paap E SB pajnoaxa)
        juauinoop AUB asuadxa UMO SJI JB jaAi|ap puB ajnoaxa ' a a j s m i puog
        a q j j o uoijoajip aqj JB 'Aijduiojd ||eqs JI j e q j saajBB J0juejen9 a q i
                                                                   3DNvanssv a3H±and                 TT
                                                                      •AjJBd aousuy
        Aue j o sjqBu |e6a| JO |BnjoBJjuoo AUB JO Ajunoas JO aajusjenB j a q j o
        qons joajjs asiMjaqjo JO qjiM afijaui 'aoipnfajd jou ||Bqs puB suoijB6i|qo
        paajuejeng a q j j o joadsaj ui Ajjed aoueuy AUB Aq p p q a j n j n j JO
        juasajd Ajunoas JO aajuejenB j a q j o AUB OJ uoijipps ui si a a j u e j e n g s i q i
                                                                A±ianD3s i v N o n i a a v          OT
                                                            •||nj ui piBd A|qBOOAajji uaaq aABq
      sjuauinooa SOUBUIJ qjiM uoijoauuoo ui JO japun sjo6i|qo a q j Aq aiqBAsd
      auiooaq JO aq ABLU qoiqM sjunouiB ||E |ijun saijjed aoueuy a q j j o j|eqaq
      uo a a j s m i puog a q j o j joajip j o j q a a a q j jo saiji|iqBi| JO suoijeBiiqo aqj uo
      suoijnqujsip Aed o j pajoajip si spaaoojd Jiaqj JO j o j q a a a q j j o sjasse a q j
      Buijnqujsip uosjad j a q j o JO aauBisse 'jojepmbi] 'Aojdnj>|UBq ui a a j s n j j a q j       Z'X'6
              Amended Bondholder Agreement Pg 115 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                19-01360-scc
                                                             •pajBjs si JI qoiqM JB
      (AUB JI) ajBp aqj JE SB JO papiAOjd SEM JI ajsp aqj JB SB sjoadsaj iBuajsui
      ||B UI ajBjnooB pue a m j SBM anssi puog a q j jo sasodjnd aqj JOJ a a j s m i
      puog a q j JO sjaquosqns a q j o j JI Aq papiAOJd uoijeuuojui (Enjosj Auv
                                                           u o j j e u u o j u j Bufpeajsjui O N     8'£T
                            •joajaq ajsp a q j o j j o u d a a j s m i puog aqj o j pasopsip
      ss BABS JI JSUIBBB pauajBajqj JO pajJBjs uaaq (jai|aq puB a6pa|Mou>| SJI jo
      jsaq a q j oj) aABq joajjg asjaApv iBuajsw B aABq o j A|a>|i| si 'pauiuuajap
      A|asjaApB JI 'qoiqM AouaBB JO Apoq [BJjiqjB 'jjnoo AUB ajojaq JO
      JO suoijsBijsaAui JO sBuipaaoojd aAijejjsiuiuipe JO uoijBJjiqjB 'UOIJBBIJII ON
                                                                                   uoueBun          Z£T
                    •joajja pus aojoj ||nj ui BJB pus pajoajja JO pauiBjqo uaaq aAsq
                                                         'juauiaajBv puog a q j
        Aq pajBiduiajuoo se pue pajonpuoo A|juasajd se ssauisnq SJI uo AJJBO OJ                    Z'9'ZX
                                                                  pus fAjJBd B si JI
      qoiqM o j juauinooa aousuy j a q j o AUB JO aajuBJBno siqj japun suoijB6i|qo
      SJI qjiM A|dujoo pue sjqBu sji asiojaxa 'OJUI j a j u a o j JI aiqeua o j                    I'Q'ZX
                        :pajinbaj suoijejjsiBaj JO SUOIJBSUEJOU 's6ui|ij 'suoijduiaxa
        'sasuaoi|     'suoijnjosaj   'sjBAOJdds    'sjuasuoo   'suoijesuoqjne      nv
                                                         sjuasuoo pue s u o i j e s u o q j n v      9'£T
                                                               •joajjg asjaApv leuajsiAi s aAeq
      o j A|a>|i| si JO seq qoiqM 'joafqns aje sjasss SJI qoiqM o j JO JI UO Buipuiq
      si qoiqM j u a u i n j j s u i JO juauiaajBB j a q j o AUB japun (paquosap jaAaosMoq)
      juaAa uoijeuiuuaj JO j|nejap B (ajnjijsuoo pjnoM 'BuioBajoj a q j j o AUB
      JO uoijEuiqiuoo AUB JO 'uoijBuiuuajap AUB JO 6UI>|BLU a q j 'aoijou jo BUIAIB
      a q j 'pouad BOEJB E JO Ajidxa aqj qjiM JO) sajnjijsuoo qoiqM SuipuBjsjno
      si aouBjsuinojio JO juaAa j a q j o ou 'juauipuauiv s q j o j joajja BUIAIB JBJJV            Z'S'ZX
                  •AjJBd B si JI qoiqM o j juauinooa aousuy AUB 'Aq pajBiduiajuoo
      UOIJOBSUBJJ AUB JO 'JO aouBuuojjad a q j 'ojui Ajjua Bqj LUOJJ j|nsBJ o j A|a>|i|
      si JO sjsixa Jinsjaa jo juaAg ou 'juauipuBuiv a q j o j joajja BUIAIB JBJJV                  T'S'ET
                                                                     linejaa jo juaAg ON             seT
                                                •sjassB SJI j o AUB JO JI uodn Buipuiq
        si qoiqM juBuinjjsui JO juauiaajBe Aue (m) JO Jsjuauinoop [euoijnjijsuoo
        sji ( I I ) Jjapjo IBIOIJJO JO |Bioipnf JO uoijE|n6BJ JO M B | a|qBOi|dde
        AUB ( I ) qjiM JOIJJUOO JOU | | I M puB j o u op 'Aqajaqj pajBiduiajuoo
        SUOIJOBSUBJJ aqj pus 'Ajjsd B SI JI qoiqM o j juauinooa aouBuy
        j a q j o AUB puB BajuBJsng siqj jo JI Aq aouBuuojjad puB OJUI Ajjua B q i
                                                suoijeBqqo j a q j o q j j M JOJIJUOO-UON           p'ZX
                                                                    •JI JSUIBBB a|qBBOJOjuB
        sjuauinoop piBS aqj japuBj o j 3|qejisap JO Ajessaoau ajE SBIJIJBUUOJ
        j a q j o JO ssaj JO XBJ JO juauiAsd '6ui|ij 'UOIJSJJSIBBJ j a q j j n j ou
              Amended Bondholder Agreement Pg 116 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                               19-01360-scc
      aouBiiduioo aqj 'aouBiiduioo-uou j o juaAa aqj u i u o j u e j e n o a q j j o
      uosjad pBzuoqjne us Aq pBuBis 'juauisajBv puog s q j o j i juauiqoBjJv ui
      jno jas JBUIJOJ a q j ui A||Bijuejsqns 'ajeoijijjao aouBi|duioo B UI ua>|Bjjapun
      aq neqs UOIJEUIJIJUOO qons •juauiBJinbBj qons SSAIBM Ajssajdxa a a j s n j i
      puog a q j ssa|un (s6ui>|ejJ3pun IBJBUB^) pi B s n s p siqj ui SJUBUBAOO
      a q j qjiM aouBiiduioo SJI BUIJIJM UI a a j s m i puog a q j o j UUIJUOO 'juauiaajBv
      puog Bqj qjiM aouBpjoooB ui sjjoday jBioueuy A|jajjenf) pue s j u a u i a j e j s
      [eiouBuy s.jojqaa s q j j o anssi a q j qjiM uoijoauuoo ui ||Bqs jojuBJBng a q i                £mpi
                                                                    i B B j s m i puog s q j Aq
      pajinbaj A|qEuosBBJ s j j o d a j JO UOIJEUUOJUI j a q j o Aue pue Ajijua sjojoajia
      jo pjeog a q j LUOJJ j j o d a j JO Ajejuauiuioo juauiaBBUBUi 'juauiajBjs
      Moy qsBO 'jasqs aouB|Bq 'junooos sso| pue j i j o j d e apnpui puB ' s ^ d l
      qjiM aouepjoooe ui pajedajd aq neqs s j j o d a j qons "suoijeinBaj puB sa|nj
      aiqBoijdds qjiM BOUBPJOOOB ui ajB s j j o d a j j o uoijBOi|qnd puB uoijBJBdajd
      qons j B q j SABM|E papiAOJd 'jajJBnb juBAapj aqj j o pua a q j JajjB
      sABp (AJXIS) 09 ueqj Jaje| jou pue jeaA IBIOUBUIJ a q j j o pua aqj j a j j e sAep
      (AjuaMj puB pajpunq auo) OZT ueqj j a j e | jou pue 'aiqepeAB auiooaq Aaqj
      SB uoos SE a a j s m i puog a q j o j a|qB|iBAE sjJodBJ qons a>|BLU pus sjJodBy
      IBioueuy A|JBjjent) pue s j u a u i a j e j s [eioueuy Bjedajd jjeqs j o j u e j e n g a q i
                                                               Buf^ejjapun uoneuuojui                 z'frl
                                                                   •(s6ui>|Bjjapun
      [Ejauag) f T BsnBp siqj ui j n o jas SE 'juauinooa aouBuy j s q j o
      AUB JO juauiaajBv puog aqj japun SuipuBjsjno BJB sjunouiB ou j s q j BLUIJ
      qons |ijun pue aajuejEno siqj j o ajBp aqj LUOJJ sa>|Bjjapun JojuBJsno B q i
                                                                                       lejauss        impi
                                                              SDNIXVldSaNfl nva3N39                    t'T
                                                                                 •aajuBJBn9
      siqj j o ajsp uoijnoaxa aqj uo apsui BJB (SBIJUBJJBM             pue suo/jejuasajday)
      £1 asnBp siqj ui jno jas SBIJUBJJEM pus                          suoijejuasajdaj  aqi
                                                                                   uonijadaa XX'ZX
                           •(saoiAjas pue spooB j o saseqojnd jipajo qjiM uoijoauuoo
      ui |ejajB||oo Buipnpui) ssauisnq jo asjnoo Ajsuipjo aqj ui s u u a j a|jij j o
      uoijuajaj uo papiAOJd UBaq SBq qoiqM jassB us JBAO PBJUSJB aouejquinoug
      (z) JO ' M B | j o uoijBjado Aq BUISIJB aouBjquinoug Aus (A) 'anssj puog
      a q j JOJ Ajunoas SB pajuBjB aouEjquinoug AUB (x) UBqj j a q j o ' j a j a j j s q o
      a q j Aq panssi SBjeqs Aue (n) ' j o j q a a Bqj Aq panssi sajeqs a q j JO
      JO sjassB a q j j o AUE ( I ) UOIJBJIUIII jnoqjiM 'Buipnpui JOBJJB JBIIUIIS B BuiABq
      sjuauiaBuejje ojui j a j u a JO anssi puog aqj o j uoijB|aj ui aouEjquinoug
      UE o j joBfqns ajE qoiqM d n o j ^ juajBd aqj j o sjassB a q j j o A U B
      JBAO aouBjquinoug AUB jsisqns o j j i u u a d JO BJEBJO JOU ||Bqs jojuBJsno a q i
                                                                                      Ajumas         0T£T
                                            •(SUBOT pBjBuipjoqns juajBd Aue 'UOIJBJILUII
      jnoqjiM 'Buipnpui) jqap pajsuipjoqns j o pBaqB >|uej ||eqs puB (uoijEoi|ddB
      |ejaua6 j o SMB| JBIIUIIS j a q j o JO uoijBpinbi| 'AouaA|osui 'Aojdm^usq
      Aq p a j j a j a j d BJB qoiqM SUIIBJO qons JOJ BABS) SJo6i|qo s q j j o suoijsBiiqo
      j a q j o ||B qjiM nsssd UBd jsea| j e >|UBJ Ajjed B SI JI qoiqM o j juauinooa
      aouBuy j s q j o AUB puB a a j u e j e n g siqj japun suoijeBiiqo jusuiABd S J I
                                                                        Buj^uej nssed u e d          6'ET
              Amended Bondholder Agreement Pg 117 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                 19-01360-scc
                                                                               •juauiaBjBv
      puog s q j j o ajsp aqj JB uo paujso j s q j LUOJJ ssauisnq SJI jo a j n j e u [BjauaB
      a q j aBueqo JO ssauisnq SJI uo AJJBO OJ sssao jou ||Bqs J0juBJEn9 s q i
                                                                    ssauisnq j o uoijenuijuoo         9 » T
                                                              •BLUIJ o j BLUIJ LUOJJ o j joafqns
      aq Aeui JI suoije|n6aj pus SMB| ||B qjiM A|dujoo ||Bqs J0juBJBn3                         aqi
                                                                        SMB| qjiM aouei|dLU03         S'p'px
                         •(saoiAjas pue spooB j o saseqojnd jipajo qjiM uoijoauuoo
     ui |BjajB||oo Buipnpui) ssauisnq j o Bsjnoo Ajsuipjo a q j ui s u u a j a|jij j o
     uoijuajaj uo papiAOJd UBBq ssq qoiqM jassB UB JBAO pajusjB Bouejquinoug
     (z) JO ' M B I JO uoijBjado Aq BUISUE aouBjquinoug AUB (A) 'anssi puog
     Bqj JOJ Ajunoas se pajuejB BOUBjquinoug Aus (x) UBqj JBqjo 'jajajJBqo
     aqj Aq panssi sajBqs AUB ( I I ) ' j o j q a a a q j Aq panssi saJBqs aqj JO
     JO sjasss a q j jo AUE ( I ) UOIJBJIUIII jnoqjiM 'Buipnpui joajja JBIIUIIS B BuiABq
     sjuBuisBuejje OJUI JBJUB JO Bnssi puog a q j o j uoijejaj ui aouBjquinoug
     UB o j joafqns BJB qoiqM d n o j g juajBd Bqj jo sjasss a q j j o AUE
     jaAO aouBjquinoug AUB jsisqns o j jiuuad JO BJBBJO JOU ||Bqs J0juBJEn3 a q i
                                                                            saouBjquinoug ON           p'p-pi
                                                                     •BLUIJ a q j JB UOIJOBSUBJJ
      qj6ua| S.UJJB UB UI pauiBjjs aq jqBiui qoiqM asoqj UBqj 'aq ABLU
      asso a q j SB ' d n o j o juajBd a q j j o jaquiaui Aus o j aiqajnoAEj SSB| JOU BJB
      j B q j s u u a j aiqEuosBaj puB JIBJ uodn pue ssauisnq s.dnojg juajed s q j j o
      sjuBuiajmbaj aiqEuosssj aqj o j jusnsjnd pus ssauisnq j o asjnoo Ajsuipjo
      aqj ui jdaoxa '(BOIAJBS AUB JO Buuspuaj a q j JO SJBSSB JO aBuBqoxa
      JO a|es 'aseqojnd aqj 'UOIJBJILUII jnoqjiM 'Buipnpui) AjJEd AUE qjiM
      UOIJOBSUBJJ AUB UI Apoajipui JO A|joajip 'aBBBua jou ||Eqs j o j u s j e n g a q i
                                                                  SUOIJOBSUBJJ qj6ua| s.uuv           Z'YPX
                                                          •UBOI pajEUipjoqns juaJEd e o j
     juensjnd pajusuinoop BJB qoiqM pus suso - ] pajBuipjoqns juajBd Aue ueqj
     j a q j o sueo| AUB JBMOJJoq SB j o j q a a a q j o j JUBJB JOU neqs JojuejBno a q i
                                                                SUBOT pajsuipjoqns j u a j s d        Z'VfrX
            •(SUBO"| pajsuipjoqns j u a j s d Aue 'UOIJBJILUII jnoqjiM 'Buipnpui) jqap
     pajsuipjoqns j o psaqe >|uej ||sqs puB (uoijBoi|dde jejauBB j o SMB| JBIIUIIS
     JBqjo JO uoijBpinbi| 'AouaA|osui 'Aojdnj>|UBq Aq p a j j a j a j d BJB qoiqM SUIIBJO
     qons JOJ BABS) sjo6i|qo s q j j o suoijB6i|qo j a q j o IJE qjiM nssed ued JSBBJ JB
     >|UBJ SBLUIJ ||B JB ||Bqs Ajjsd B si JI qoiqM o j juauinooa BouBuy j a q j o AUB
     pus aBjusjeno siqj japun suoijeBiiqo sji JBqj ajnsua ||Bqs jojuBJBna B q i
                                                                           6UI>|UBJ nsssd usd         T'^'t'T
                                                                        s)ueuaA03 [ e j a u a g          p-pi
                                                                     •Bouei|dLuoo-uou a q j Ajijoaj
     o j j a p j o ui a>|ej | | I M pus ua>|Bj SBq j o j u s j e n g a q j qoiqM sdajs a q j se HBM
     se a j o j a j a q j suosBaj a q j 'aousiiduioo-uou Bqj aquosap ||Bqs ajsoijijjao
              Amended Bondholder Agreement Pg 118 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                  19-01360-scc
                                                                         jsjJEqo j s o q a j s g ZX'P'PX
                    •japunajaqj suoijsBiiqo Jiaqj/sji jaaui o j Ajijiqe ,sjauMO
      Biy Aue JO s.jojqsa Bqj JO SJI UO joajjg asjaApv IBUBJEJAI B aABq
      o j A|a>|i| ajB qoiqM sjuauinooa joafojd JO sjuauinooa aousuy a q j
      o j apBui aJB sjuauipuauie ou j s q j (SJOUMQ Biy a q j pus j o j q a a
      Bqj j o juBJSd joajipui JO JOBJIP SB AjioBdBO SJI ui) ajnsua ||Bqs JI               (o)
                                                       pus fsjuauinooa
      Ajunoas ^MJ Japun JOJ papiAOJd SB BABS ' p a j j i u u a d JO
      PBBJBB BJE sjuBuinooa joafojd JO sjuauinooa aouBuy s q j JBpun
      sjsajajui puB sjqBu AUB JO juauiuBisse ou j e q j ajnsua ||Bqs JI                   (q)
                             ;U8>|EJ si sjuauinooa joafojd JO sjuauinooa aouBuy
      qons ajEuiuuaj JO puiosaj o j S>|BBS j B q j UOIJOB aAijBJjsmiuipe
      JO |e6B| ou JBqj puB pajeuiuuaj JO pa||80ueo BJB sjuauinooa
      joafojd JO sjusuinooa aousuy ou JBqj (sjauMQ Biy pus j o j q a a
      s q j j o j u a j s d joajipui JO joajip SB AjiosdBO SJI ui) ajnsua nsqs JI         (s)
                                                         :jBqj SB>jBjjapun JOJUBJEP^ a q i
                                                        sjuauinooa joafojd PUB BOUBUIJ zX'VbX
          •suAs 'uepns 'BBJOX qjJON 'B|Bnz3UBA 'sAqn ' U B J I 'eqno ui BjeJBdo jou
      ||eqs sBry aqj j E q j j a q j j n j ajnoojd ||eqs pue suoijoues Aue j o uoijoipejjuoo
      ui ajejado neqs Biy Aue JOU JI jaqjiau j e q j ajnsua neqs JojuBJEn^ B q i
                                                                        suoijBjado jo Bajv TT'^'t'T
                                                            •JI j o ajBMB sauiooBq JI
      SB uoos ss juaAg IOJJUOO j o aBuEqo B OJ psaj ABLU j B q j juaAa AUB JO juaAg
      IOJJUOO j o aBusqo Xus j o a a j s m i puog aqj UIJOJUI ||Bqs j o j u e j e n g a q i
                                                                         |OJJUOO jo aBuBqo O T ' t ^ T
                                                                       •J03JJ3
      BSJBAPV iBuajBw e aAeq jou p|noM UOIJOBSUBJJ qons j s q j papiAOJd pus
      s u u a j AjBiuojsno uo puB an|BA J3>|JBLU JIBJ JB j n o psujeo si UOIJOBSUBJJ
      qons ss3|un (A|ddB ||Bqs JUBUIBBJBV puog aqj j o ^ O T a s n e p j o suoisiAOjd
      a q j aseo qoiqM ui — juaAg juauiAedaJd Ajojepuew e JOJ BABS) JO sjasse
      SJI jo j j e d |Bijusjsqns B JO ||B JO Bsodsip JO ||3S JOU ||Bqs j o j u e j e n g a q i
                                                                      ssauisnq j o issodsia      6'P'PX
                                                                      •P3JJ3
      BSJBAPV iBuajBiAi B aABq jqBiui qoiqM saijijua JO saiuBduioo ajBJBdas
      SJOUI JO ( O M J ) Z OJUI JojuBJsng a q j j o ji|ds s 6UIA|OAUI uoijEziuBBjoaj
      BjBJOdJOO j a q j o JO jaBjBUi-ap Aue j n o AJJBO JOU nsqs j o j u e j e n g        aqi
                                                                               sjaBjsuj-Ba       S'P'PX
                               •j03jjg asjaApv |eijajB|A| B aAEq jqBiui qoiqM saijijua
      JO saiuBduioo j a q j o AUB qjiM jojuBJEng a q j j o suoijB6i|qo pus sjassB
      a q j j o uoijBpi|osuoo B BUIAJOAUI uoijEziuBBjoaj ajBJodjoo JO uoijBuiquioo
      ssauisnq j a q j o JO jaBjaui AUE jno AJJBO JOU ||Bqs JojuBJEng 3 q i
                                                                                    sjaBjaw      /_'p'px
              Amended Bondholder Agreement Pg 119 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                             19-01360-scc
      aqj OJUI pajBBojqns aq ||Bqs saojnos j s q j o asoqj 'sBsuadxg B B j s m i a q j
      JOJ Buipunj apiAOjd ssojnos j a q j o JBqj JUBJXB a q j o j puB J I -saojnos JBqjo
      LUOJJ sasuadxa s s j s m i aqj j o Buipunj >|aas o j pa|jijua Bq ||Bqs a a j s m i
      puog a q j '(..sasuadxg a a j s n j i , , sqj) sasuadxa puB sjsoo s,aBjsnJi
      puog aqj Aed jou saop JojuejBng aqj j s q j JUBAB Bqj ui -aajuBJBno
      siqj Aq pajBiduiajuoo JO Aq pajEBJO Ajunoas a q j j o juauisojojua
      j o / p u s uoijEAjasajd 'asiojaxa a q j puB aajuBJBnE) siqj Aq pajBiduiajuoo
      Ajunoas a q j j o uoijoajjad pus SUOIJOBSUBJJ a q j j o                uoija|dujoo
      a q j JOJ (SBBJ |B6a| aiqEuoseaj Buipnpui) pajjnoui Ajjadojd sasuadxa pue
      sjsoo ||e pue 'BBjuBJsng siqj j o uoijnoaxB pus uoijBJBdajd 'uoijeijoBau
      a q j qjiM UOIJOBUUOO UI A|UO ( i V A a|qeoi|ddB AUE qjiM jaqjaBoj siSBq
      Ajiuuiapui ||nj s uo) a a j s m i puog Bqj Aq pajjnoui Ajjadojd (saaj |B6a|
      aiqBuosBaj Buipnpui) sasuadxa pus sjsoo 3|qBuosB3J ||B JOJ a a j s m i puog
      a q j asjnquiiaj 'puBiuap j o SABO ssauisng s uiqjiM '||Bqs jojuBJBng a q i                      ysi
                                           A i l N N S O N I QNV A ± n i 9 V n 'S3SN3dX3               ST
                                                •juauj33J6v puog Bqj j o (s)ueuaAOj
      Giy) Q'ZX asnBp qjiM saijdujoo (aq ABLU asso a q j SB) JBJBjJsqo
      aqj JO jauMQ Biy qosa ' j o j q a a a q j j s q j ajnoojd ||Bqs jojuBJBng a q i
                                                                             sjueuaAoo Bia           g-^T
                                                              •janssi 3MJ j o sjqBu
      BUIJOA puB sajsqs a q j [|e JBAO |OJJUOO pue diqsjauMO joajipui
      JO josjip (juao j a d pajpunq BUO) %00T 'juBiuaajSv puog a q j
      j o £'01 a s n e p ui j n o jas suoisiAOjd juauiAed AJOJBPUBIAJ aqj qjiM
      aouepjoooe ui ||nj ui pauiaapaj aje spuog 3qj ssajun 'p|oq ||Bqs                      (o)
                                   pus fsjauMQ Biy Bqj j o qoB3 ui sjqBu
      BUIJOA puE SBJEqs s q j ||B JBAO JOJJUOO pUB diqSJBUMO JOBJipUl
      JO josjip (JUBO jBd psjpunq auo) %00T 'juauiaajBv puog a q j j o
      S'OT 3snBp ui jno jas suoisiAOjd juauiAedaJd AjojepuBw a q j qjiM
      BOUBPJOOOB ui ||nj ui pauiaapaj ajB spuog aqj ssa|un 'pjoq nsqs                       (q)
                                                          fjajajjBqo a q j jo sjqBu
      BUIJOA pus sajsqs Bqj ||E JBAO JOJJUOO pus diqSJBUMO joajipui
      JO JOBJIP (juao JBd pajpunq auo) %00T 'juauisajSv puog a q j j o
      g'OT asnBp ui jno jas suoisiAOjd juauiAsdajd AJOJEPUEW Bqj qjiM
      aouBpjoooB ui ||nj ui pauiaapaj BJE spuog a q j ssBjun ' p p q ||sqs                  (E)
                                                                              iJojuEJEng a q i
                                                                                   diqsjauMO gT't^'t^T
                                                               •sjunooov j s m i UBOIXB^
       puB JUBLUBBJBV j s m i USOIXBIAJ s q j (B|qBoi|ddB ss) puB juauiaajBv puog a q j
      j o (q)t7"£T B s n s p ui papiAOJd sjuauiAsd j o ||BJJ3JBM s q j qjiM aouBpjoooB
       ui pai|dde aq neqs SBUIUJE^ ||S j s q j ajnoojd ||eqs JojuBJBng 3 q i
                                                                            JOEJJUOO   BuinuQ SX'VfrX
                                  •sauiij ||e j e aojoj ||nj ui pue pijBA SUIBLUBJ juBiuaajSv
      j s m i UEOIXSIAI a q j j B q j ajnsua a|qEOi|ddB usqM puE JI ||Eqs j o j u e j e n g a q i
                                                                 juauiBajBv j s n j i ueoixaw       pi'p'pi
                           fBiy aqj o j BuijBjaj sjsoo BuijBjado ||B JOJ aiqisuodsaj SUIBLUBJ
      j a j a j j s q o Bqj j B q j j a j j s q o jBoqajeg Aue japun ajnsua nsqs JojusjEng B q i
              Amended Bondholder Agreement Pg 120 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                               19-01360-scc
                                                                • j o j u s j s n g a q j Aq apBui aq o j
      pajinbaj uaaq jou pBq juauiABd qons JI uasq aABq pinoM JI ss uoijisod x s j
      - j a j j e auies aqj ui (juauiAed j e q j j a j j e ) JI aAea| | | I M sauiuuajap a s j s n j i
      puog a q j qoiqM JojuBJsng a q j o j junouis UB Asd nsqs B B j s m i puog a q j                       z'S'9X
             'jipajO x s i j s q j pauiBjsj pus pasi|ijn 'pauisjqo SBq a a j s m i puog a q j               Z'Si'9X
                                      pus JjuBuiAsd jBqj o j JO j j s d SLUJOJ juauiAed
      j e q j qoiqM j o juauiAed paseBJOui ue o j j a q j i a aiqejnqujjB si j i p a j o X B I E            T'S'gT
                                              : j e q j sauiuuajap a a j s m i puog aqj pue
      (sjuaujAed)     9X asnep siqj o j juensjnd juauiAed e sa>|eui JOjuejeng Bqj J I                         g-gx
                                    •junouie JBqj jo aouapiAa BIOBJ suiud 'JOJJB jsajiuBui
      j o BOUBsqs aqj ui 'si aajuBjeng siqj japun JojuBJEng aqj Aq aiqBAsd
      j u n o u i s UB j o a a j s m i puog a q j Aq uoijBuiuuajap JO uoijsoijijjao Auv                       P'9X
                                              •||BjjJoqs aqj JOJ j o j u B j e n g aqj JSUIBBB
      UOIJOB j o asnso ajejedas e aABq | | I M SBijJBd BOUBUIJ Bqj 'pamaouoo
      uoijB6i|qo aqj j o junouis a q j jo j j o q s S||BJ juauiAed a q j j o junouie
      a q j 'Aouajjno j B q j OJUI UOISJBAUOO UO ' J I •pajeuiuiouap si uoije6i|qo a q j
      qoiqM ui Aouajjno s q j ui ||nj ui juauiAed paAiaoaj aAeq saijJBd aouBuy a q j
      |ijun puB ssa|un japunajaq JojUBJsng Bqj j o suoijBBi|qo s q j aBjsqosip | | I M
      (asiMjaqjo JO j a p j o jjnoo B JBpun JBqjBqM) JojuBJsng a q j Aq jusuiABd ON                           £"9T
                                                                         •suoijonpap
      qons ajojaq paAiaoaj aAeq pinoM JI junouie ||nj a q j o j |enba junouiB jau e
      saAiaoaj juaidioaj aqj j e q j ajnsua o j Ajessaoau aje se sjunouie |euoijippe
      qons Aed | | I M JojuejBng a q j 'aajuBJsng siqj JBpun JojuBJBng aqj
      Aq aiqBAsd junouiB AUB LUOJJ pajonpap aq jsnui uins JBqjo JO XBJ AUB J I                                Z'9X
                              •uoijonpap j a q j o JO uiispjajunoo 'jjo-jas Aus jnoqjiM
      '||nj ui apeui aq IJIM aajuejBng siqj japun JojuBJsng aqj Aq sjuBuiAsd nv                               T'9T
                                                                                        SlN3WAVd                9T
                                                      •JinBjBa j o juaAg UE JO aouajjnooo aqj               £"£'ST
                                               JO ^jonpuoosiui |nj|iM JO BOUBBIIBBU
      SSOJB SJI Aq pasnso jou S B M qoiqM puB uaAiB uaaq jou pBq aBjusjEng
      a q j JI uasuE aABq j o u pinoM qoiqM JI JSUIBBB apsui pui>| AUB JO LUIEP B                            Z'Z'SX
                                                                     Jjonpuoosiui |nj|iM JO
      Boua6i|6au SSOJB SJI Aq pasnso SBM JI ssB|un ' a a j u e j e n g siqj japun JI uo
      pajjajuoo sjaMod a q j j o BsiojaxB j a d o j d a q j ui pajjiuio JO auop BuiqjAue                    T'E'ST
                                                            :qjiM uoijoauuoo ui sjajjns
      JO sjnoui JI qoiqM pui>| AUB JO saiji|iqBi| JO sasso| 'sssuadxa 'sjsoo ||B
      JO joadsaj ui a a j s m i puog a q j Ajiuuiapui 'puBuiap uo ' | | I M JojuBJsng a q i                   fsx
                                                                           •jonpuoosiui |nj|iM JO
      aoua6i|Bau SSOJB UMO SJI Aq pasnso juajxa aqj o j jdaoxa 'aajuBJsng s q j
      o j uoije|aj ui pui>| Aue j o JI Aq UOISSIUIO JO joe Aus LUOJJ Buisue pui>| Aue
      j o Aji|iqBi| JO sso| AUE JOJ JojuEJBng aqj o j ajqisuodsaj JO a|qBi| A B M AUB
       UI aq | | I M a a j s n j i puog a q j j o jaoijjo Aue JOU a a j s n j i puog a q j jaqjiBN            Z'SX
                  •SBSuadxg a a j s m i j a q j j n j Aue o j pajeuipjoqns j n q 'JUBLUBBJBV
      puog aqj j o g-^T asnBjo j o sasodjnd aqj JOJ B a j s n j i puog a q j jo uoijisod
              Amended Bondholder Agreement Pg 121 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                       19-01360-scc
      SJI JO sjojoajip sji j o Aue o j JO ssauisnq j o SBoe|d SJI j o Aue o j JO aoijjo
      pajajsiBBJ SJI o j juas aq A|8Aijeujaj|e Aeui j o j u e j s n s aqj o j aoijou Auv              VOZ
                          •saijJEd JBqjo a q j o j aoijou Aq auiij AUB JB spsjap UMO
      SJI puauiB Asui Ajjsd e j n q (saijjed aqj jo s/zejap BAqejjsiuiuipe        leqiuj)
      I a|npaqos ui pauiejuoo BJB ssijJEd a q j j o s|iEjap BAIJBJJSIUILUPE |BIJIUI a q i              £'QZ
                                                   •jaquinu xej JO ssajppe JBqj JB
      jdiBoaj uo AjJBd juBA3|aj a q j Aq paAiaoaj U33q 3ABq o j pauissp Bq HIM J I                    z'OZ
                                                          •saijJBd j a q j o a q j o j AJIJOU auiij
      o j auiij LUOJJ ABLU Ajjsd j B q j SB JO '{saiyed aiyj yo spejap aA/jejjs/u/uype
      /eijiui)  i a|npaqos ui o j p a j j a j a j se jaquinu x e j JO ssajppe qons o j
      juas pue 'uosjad qons j o uoijuajje a q j JOJ passsjppB Bq jsnui J I -BUIJIJM UI
      aq jsnui a s j u s j E n g siqj o j Ajjsd B OJ uoijBoiunuiuioo j a q j o JO aoijou Auv          X'OZ
                                                                                        33I10N          OZ
                                                   •aajuBJBng siqj j o Adoo a|6uis
      B uo BJBM sjJBdjBjunoo aqj uo SBJnjBuBis a q j JI SB joajja auiBS 3 q j SEq
      siqj puE 'sjJBdjBjunoo j o jaquinu AUE UI pajnosxa aq Aeui aajueJBng s i q i
                                                                            s±avda3±Nno3                BT
            • a a j s n j i puog ss suoijounj SJI u u o j j a d o j sajmbaj A|j3dojd josssoons
      SJI SB a a j s m i puog SB spjooaj SJI j o asoqj jo saidoo qjiM jossaoons
      SJI apiAOjd '3su3dx3 s.JojuBJBng s q j je ' | | I M a a j s m i puog Buuijaj a q i               £'si
                                                   •juauiBBjBv puog 3 q j pue aajueJBng
      siqj 'ui pauiejuoo sjqBiy a q j pus 'Aq pasoduii suoijsBiiqo a q j aAsq o j
      anuijuoo | | I M a a j s m i puog Buuijaj a q j qoiqM j o joadsaj ui 'jossaoons Bqj
      j o juBixijuioddB s q j 3J0jaq a a j s m i puog ss SUOISSILUO JO SJOS SJI JO j n o
      asus qoiqM a a j s m i puog Buuijaj a q j j o suoijsBiiqo Aus o j A|ddB jou saop
      siqj 'JBABMOH "BBjsnJi puog BUUIJBJ aqj j o suoijBBijqo pus sjqBry a q j ||B
      auinssB | | I M a a j s m i puog jossaoons a q j 'juauijuioddB SJI jo ajsp a q j UQ             Z"8T
                                                                             •JUBLUBBJBV puog
      a q j qjiM aouBpjoooB ui jossaoons E Aq p30B|dBJ aq ABLU a a j s m i puog a q i                   i'si
                                                                       33±sna± aNog 3Hi                 ST
                                                                        •ABM AUB UI pajiBduii
      JO psjoajjB 3q | | I M uoijoipsunf j a q j o AUB JO M B | a q j japun JO joadsaj
      j a q j o Aus ui uoisiAOjd j e q j jo AjijiqaaojojuB JO AjipijEA 'Aji|B6a| s q j JOU
      suoisiAOjd Buiuieuiaj a q j j o Aji|iqeaojojua JO Ajipi|eA 'Aji|B6a| Bqj JBqjiau
      'uoijoipsunf AUE JO M E | AUB japun joadsaj AUB UI BiqBaojojuaun JO pi|BAui
      '|B6a||i sauiooaq JO SI aajuBJEng siqj j o uoisiAOjd Aus ' a u i i j AUB JB ' J I                £-£i
                       •asiojaxs j s q j j n j SJI s p n p a j d AjJBd aousuy B Aq jqEiy s j o
      asiojsxa |BijjBd JO a|6uis s | | I M JON 'jqBiy j B q j jo JBAIBM e se ajejado | | I M
      aajuejBng siqj japun jqBiy AUB BSIOJBXB o j AjJBd sousuy B Aq 3jn|iBj ON                        Z'ZT
                              •LU3qj Aq psjiuiii jou BJB puB 'sjqBiy JBqjo ssoqj JILUI|
      JO qjiM BBJSLU jou ||IM ABqi -ssiMjaqjo JO MB| JBJBUBB s q j 'uoijBjUBuinoop
      j a q j o AUE japun JojuejEng aqj JSUIEBE saijJBd aouEuy a q j j o
      sjqBiy j a q j o AUB OJ uoijipps ui BJB BBjusjEng siqj Aq pBjsajo sjqBiy B q i                  XYT
                                                                                    S3ia3W3a           £.1
              Amended Bondholder Agreement Pg 122 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                  19-01360-scc
                              • a a j u s j s n s siqj qjiM uoijoauuoo ui sjjnoo qsi|6u3 a q j
      ajojaq sBuipaaoojd Aue o j u o i j e p j ui ssaoojd j o aoiAjas JOJ juaBe SJI se
      • p j l sjuaBv ssaoojd aoui sjuiodde A|qBOOAajji JojueJBng a q j ' M B I j u e A a p j
      Aue j s p u n p3M0||e BOIAJBS JO Bpoui J3qjo A U B OJ Boipnfsjd j n o q j i M
                                                                       SS330ad dO 3DIAa3S                   ZZ
                                             •puE|6u3 UBqj JBqjo uoijoipsunf
      AUB UI ajndsia e o j B u i j e p j sBuipaaoojd Aue ansjnd JO BJBIJIUI                        (q)
                                                           JO JAJEJJUOO a q j o j anBjE           (B)
                                                    :JOU | | I M Ausduioo a q j A|6uipjoooB
      puB SBjndsia a|JJ8s o j sjjnoo JUBIUBAUOO puB a j s u d o j d d s JSOLU
      aqj a j s pusiBug j o sjjnoo a q j j B q j SSJBB aajuBJBng siqj o j saijJBd a q i                   Z'Z'XZ
                                              •UOSBBJ j a q j o AUE JOJ JO a p i u i o p SJI j o anjjiA
      Aq B j n j n j a q j ui o j pa|jijua Bq AELU JI qoiqM o j JO OJ paijijua A|ju3SBJd
      sq ABLU JI qoiqM o j uoijoipsunf j a q j o AUB SBAIBM BBjuBJsno siqj o j
      SBijjed a q j j o qoea 'ajojBJsqj pue Bjndsia AUB BJJJBS OJ puE|6u=] j o sjjnoo
      a q j j o uoijoipsunf BAisnpxB aqj o j jiuiqns A|qBOOA8Jji s s j u e j e n g siqj o j
      saijjed s q i ' ( a j n d s i a B ) (uiiep JO ajndsip |enjoBjjuoo-uou AUB Buipnpui)
      Aji|iqBaojojua     JO UOIJBUILUJBJ       'Ajipi|BA    'UOIJBIJOBBU      'BOUBJSIXB     'jajjsui
      joafqns SJI JO aBjuBJBng siqj qjiM uoijoauuoo ui JO JO j n o BUISUE UIIBJO
      JO ajndsip AUB a|jjas o j uoijoipsunf BAisnpxa aAeq puB|6u3 jo sjjnoo B q i                         vz'XZ
                                                            sj4no3 qsqBug j o uojjojpsunf                  Z'XZ
                   •ME| qsi|6ug qjiM BOUBPJOOOB ui pamjsuoo puB Aq paujaAoB aq
      ||eqs (suiiep JO sajndsip |BnjoEJjuoo-uou Aue Buipnpui) Aji|iqeBOJOjua JO
      uoijBUiuuaj 'Ajipi|BA 'UOIJBIJOBBU 'aouajsixa ' j a j j B u i joafqns SJI JO JI qjiM
      uoijoauuoo ui JO j o jno Buisus uiiBp JO ajndsip AUB pus asjuBJEng s i q i
                                                                                 Men BrnmaAog             X'XZ
                                               Noi±Diasianr O N V M V I DNiNasAOD                           xz
                                     •suosjad JO saoE|d qons AUB OJ pBJBAi|8p
      uaqM paAiaoaj uaaq aABq o j pauiaap aq | | I M JI puB fAjBjajoas Aueduioo
               Amended Bondholder Agreement Pg 123 of 149
Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                     19-01360-scc
                                                                                 SSBUJjM JO SSBjppV
                                                                            ( S I V l I d V O >130"ia UJ)
                                                                                   :ss3uj!M j o auiBN
                                                                              ssaujjM jo ajnjBuBis
                                                                                     :jo aouBsajd a q j m
                                                                     j o s j - u j - A a u j o j j v / JOjoajja
                                                                                                      Aq Bmjos
                                                                                                  •A'D s a
                                                        • i - d - v s oaD3N o a o s o a s n o a i s d
                                                               soiDiAaas 3a v a o a v a 9 3 ± N i
                                                                        Xq 0330 V SV 031033X3
                  - u a j j u M a j o j a q JSJJJ jeaA pue Aep a q ) uo paap e se a a j u e j e n B
      sjq) pajaAqap pue pajnoaxa seq j o i u e j e n g s q ) d 0 3 a 3 H M S S 3 N 1 I M N I
              Amended Bondholder Agreement Pg 124 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                19-01360-scc
                                                            ABMJON
                                                 '0|S0 9TT0 'B>|!A
                                                  OZt^T-ON s>|oqjsod
         PjOASBBjS ASIQ       00176 Z8ZZ Zt'+   VSV a a j s n j i ojpjON     B B j s m i puog
                                                0TZT0 "d-O 'ooixaw
                                                  ' u o B s j q o OJBAIV
                                                 •ag s j u e s I a j j o i
                                                         szeid
          eiJjaAsqag                              >|jed £0T io OPS
        IBA R P osuoiv              V/N         BJJBIS s o j j e g jajABf     jojuejeng
             uojjuajjv         jaquinu x e j          ssajppv                    A^JBd
                         sajjjed aqj jo Sjjejap aAjjejjsiujLupe (eijiui
                                          X ajnpaqos
             Amended Bondholder Agreement Pg 125 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                       19-01360-scc
19-01360-scc    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23   Exhibit 1-
                Amended Bondholder Agreement Pg 126 of 149



p jusuiipBjjy
                     omxviHaaMfi s.iNaHVd ao rvnoa
                                  9I0Zn jd V6£
                           sjspjoqpuoa aq* jo JlBqsq uo
                                                   SF
                                 33;snjx P u o a
                            vsv aaxsriHi DIOHOM
                                         OJ
                                    JU3JBJ SB
  •A3 aa i d v s 'OHoaN OHO sonaaoHiad sooiAHas aa VHoavnoaiMi
                                     Xq UOAIO
                           OMDIVXHaaNn S<XN3HVd
MoisnaA Moixnaaxa
              Amended Bondholder Agreement Pg 127 of 149
 Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23   19-01360-scc
                        :(MO|aq pauijap SB) juauiaajgy juauiajjjas japjoqajBqs aqj jo ssauaAijoajja
jo ajBp aqj jo SB pus XuBdui03 dnojr) juajBj XUB Xq guiouBuij sajqBAiaoaj paijijBn^
XUB jo uoijnoaxa jo ajBp aqj jo SB 'juaiuajBjsa"y aqj jo ajBp aqj jo SB 'gui^jBjjapufi sjuajBj
siqj jo ajBp aqj jo SB 'JBqj aajsmx puog aqj oj SJUBJJBM puB sjuasajdaj juajBj aqx               "[
                                                                                          :(ttgupiBjjapun
sjuajBj,, aqj) gui>[Bjjapun s^juajBj siqj ojui pajajua SBq juajBj aqj juauiaajgy puog aqj
jo ssauaAijoajja aqj oj juapaoajd uoijipuoo B SB puB '(XjuaAas puB pajpunq aAij puBsnoqj pajpunq
auo UOIIJIUI auiu-XjJiqj pajpunq auiu SJEJIOQ gfl) 0Z,S'00r6e6 aSfl J 0 JuaujajBjsay aqj jo
ajBp aqj j o SB junoure uinuiixBiu aqj ui spuog j o saijas B anssi oj paAjosaj SBq janssj aqx
                                                                •juauiaajgy puog pajnoaxa aqj jo Xdoo
B jo jdiaoaj agpajMou^jaB aj^ -joajaq jJBd B apBiu puB uiajaq pajBjodjooui XjjBOijioads Xqajaq
ajB suoijiuijap qons puB 'juauiaajgy puog aqj ui suuaj qons uaAig sguiuBaui aqj aABq jjBqs
uiajaq pauijap asjMjaqjo jou puB uiajaq pasn suuaj pazi]BjidB3 -(^anssj puog,, aqj) ^lOZ/VlOZ
anssj puog pajnoas JOiuas -pjg -ajj guijjUQ ojgajyj OJQ %0£'Z,„ anssi puoq aqj ui (uiajaqj
pauijap SB) sjapjoqpuog aqj j o JjBqaq uo (^aajsmx puog,, aqj) aajsmj puoq SB 'pzg ZP£ £96 ' o u
XuBduioo qjiM XBMJOJSJ UI pajBjodjooui Xireduioo B ' y s v a a i S O ^ I I DIQ^ION. 0 0 PUB (« J 3 n s s I»
aqj) janssi SB 'U019SZZ10Z ' o u XuBduioo qjiM ajodBgujs ui pajBjodjooui XuBdiuoo B '"Qxa
' a i d O N m r a a 0>IOaN C a O (0 uaaMjaq ( u juauiaaj3v puog,, aqj 'pajBjsaj puB papuauiB
os SB 'juauiaajgB puoq aqj puB tt'juaujajBjsa>j„ aqj) 910^ '63 U-idy uo Xjajijua sji ui pajBjsaj
pus papuauiB SB pioz XJEUUBJ pz pajBp juauiaajgB puoq urejjaa JBqj oj jajaj '(^juajBj,, aqj SB OJ
pajjajaj jajjBUiajaq) \-£gZ£lP Jaquinu uoijBJjsjgaj qjiM oaixaj/\[ ui pajBjodjooui XuBduioo B ''A'D
aa Td'vs 'o^oaN ovo so>iaao>ii3d sooiA^as aa v^ioavaoaiNi '^AV
                                                                                                :SJIS JBOQ
                                                                                                  XBAUOJ\[
                                                                                         0 s
                                                                                          [ 0 9llO-N
                                                                                    W.AOLPl xog-Q-j
                                                                                    y s v aajsaix ojp-ioM
                                                                                           910ZI}^V6Z
                                   DNDivxHaam s.xNanvj
                 Amended Bondholder Agreement Pg 128 of 149
  Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                        19-01360-scc
                                                              •uiaqj uo guipuiq si jBqj
juauimjsui JO juauiaajgB XUB (III) JO tsjuauinoop jBuoijnjijsuoo aAijaadsaj jiaqj (ii)
!japjo JBIOIJJO JO (Bioipnf JO uoijBjngaj JO MBJ ajqBoqddB XUB (I) qjiM JOIJJUOO JOU
JJIM   puB JOU op 'Xqajaqj pajBjduiajuoo SUOIJOBSUBJJ aqj puB 'XjJBd B si XuBdui03
dnojQ juajBj jaqjo XUB puB JUOJBJ aqj qoiqM oj guiouBuig sajqBAiaoaj paijijBn^)
XUB puB sjuauinooQ aouBuig aqj japun suoijBgqqo aAijoadsaj Jiaqj jo XuBduio^
dnoj{) juajBj jaqjo XUB puB juajBj aqj Xq aouBuuojjad puB ojui Xjjua aqx
                                          suoijBSijqo jaqjo qjiM JOIJJUOO-UOJSJ    (p)
                                                               •JI jsuiBgB ajqBaojojua
sjuauinoop piBS aqj japuaj oj ajqBJisap JO XjBSsaoau BJB saijijBuuoj jaqjo JO
saaj JO XBJ jo juauiXBd 'guqij 'uoijBJjsjgaj jaqjjnj ou (uiajaqj JOJ papiAOJd SB aABs)
puB 'suuaj aAijoadsaj Jiaqj qjiM aouBpjoooB ui ajqBaojojua 'suoijBgqqo guipuiq
puB pijBA 'jBgaj sji (ojajaqj saijJBd aAijoadsaj aqj Xq pajnoaxa uaqM 'ajnjijsuoo
JJIM JO)   ajnjijsuoo XjjBd B SI (XuBduio^ dnojr) juajBj jaqjo XUB JO) JI qoiqM
oj guiouBuig sajqBAiaoaj paijijBn^) XUB pus sjuauinooQ aouBuig aqx
                                  suoijBSijqo ajqBaojojua puB suipuiq 'pijBA       (o)
                                                                           •guiouBuig
sajqBAiaoa-y paijijBn^ aqj puB sjuauinooQ aausuig asoqj Xq pajBjduiajuoo
SUOIJOBSUBJJ   aqj puB 'XjJBd B aq JJIM JO SI (XuBduio^ dnojQ juajBj jaqjo XUB
JO) JI qojqM oj guiouBui j sajqBAiaoa^j paijijBn^) XUB puB sjuauinooQ aauBUig XUB
JO   XjaAqap puB aouBuuojjad 'OJUI Xijua sji asiJoqjnB oj UOIJOB XjBSsaoau JJB a>jBj
JJIM JO   ua>jBj ssq puB 'jaAijap puB uuojjad 'ojui jajua oj jaMod aqj SBq JJ
                                                         AjiJoqjnB puB jaMoj       (q)
           •pajonpuoo guiaq si ji SB ssauisnq sji uo XJJBO puB sjassB sji UMO OJ jaMod
aqj SBq puB 'uoijBjodjooui jo uoijoipsjjnf sji jo SMBJ aqj japun guijsixa XjpijBA
puB pajBjodjooui Xjnp (djqDUDA pjidvo          3p upisuaAut dp Djojoutoad vtuiuouv
popdioos) jBjidBO ajqBiJBA qjiAV uoijBJodjoo juauijsaAui guijouiojd B SI JJ
                                                                        snjBJS     (B)
                   Amended Bondholder Agreement Pg 129 of 149
     Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
sji j o jsaq aqj oj) SBq joajjg asjaApy jBuajBj^ B aABq oj Xjajjij si
'pauiuuajap XjasjaApB J I 'JBqj XouagB JO Xpoq jBJjiqjB 'jjnoo XUB ajojaq JO
JO suoijBgijsaAUi JO sguipaaoojd aAijBJjsiuiuipB JO uoijBJjiqjB 'uoijBgijij o ^
                                                                           UOlJBgljfj    (g)
                             •joajja puB aojoj jjnj ui OJB puB pajaajja JO pauiBjqo
uaaq aABq 'uiajaq pajBjduiajuoo SB puB pajonpuoo Xjjuasajd SB saiuBduj03
dnojr) juajBj aqj j o ssauisnq aqj puB ssauisnq sji uo XJJBO OJ                  (II)
                                                                    puB !XjJBd B si
(XuBduio^ d n o j 9 juajBj jaqjo XUB JO) JI qoiqM oj guiouBuig sajqBAiaoa^i
paijijBn^) XUB JO sjuauinooQ aouBuig aqj j o XUB japun                 suoijBgijqo
aAijoadsaj   Jiaqj    qjiM    Xjduioo   puB sjqgjj    aAijoadsaj   Jiaqj     asiojaxa
'ojui jajua oj XuBduio^ dnojQ juajBj jaqjo XUB puB JI ajqBua oj                    (i)
                                                  :pajinbaj suoijBJjsjgaj JO SUOIJBZIJBJOU
'sguqij 'suoijduiaxa 'sasuaoij 'suoijnjosaj 'sjBAOJddB 'sjuasuoo 'suoijBsiJoqjnB [jy
                                                     sjuasuoo puB suoijBsiJoqjny         (j)
                                                         •joajjg asjaApy jBuajBj^j
B aABq oj pajoadxa aq XjqBuosBaj pjnoo JO SBq juaAa uoijBUiuuaj JO JjnBjap
qoiqM '(XuBdui03 dnojQ juajBj jaqjo XUB JO) JI UO guipuiq juauimjsui
JO juauiaajgB jaqjo XUB japun (paqjjasap jaAaosMoq) juaAa uoijBUiuuaj
JO JjnBjap B (ajnjijsuoo pjnoM 'guiogajoj aqj j o XUB J O uoijBuiquioa
XUB JO 'uoijBuiuuajap XUB J O gui^Eiu aqj 'aoijou j o guiAig aqj 'pouad
aoBjg B j o Xjjdxa aqj qjiM 'JO) sajnjijsuoo jBqj guipuBjsjno si aouBjsuinojio
JO juaAa jaqjo        ou 'juauiajBjsaj     aqj oj jaajja    guiAig J a y y        (u)
                                        •XjJBd B si (XuBduio3 dnojQ juajBj jaqjo
XUB JO) JI qoiqM oj guiouBuij sajqBAiaoaj paijqBn^) XUB JO sjuauinooQ
aouBuig XUB Xq pajB[duiajuoo UOIJOBSUBJJ XUB JO 'JO aouBuuojjad aqj
'ojui Xjjua aqj UIOJJ jjnsaj oj Xja^jq si JO sjsixa jjnBjaQ j o juaAg [Bijuajoj
JO jjnBjaQ j o juaAg ou 'juauiajBjsaj aqj oj joajja guiAig Jajjy                  (i)
                                                             MnBPajojuaAgoM              (a)
                     Amended Bondholder Agreement Pg 130 of 149
   Exhibit 1-        Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                      19-01360-scc
dnojQ juajBj B JOJ (uoijBgqqo aAijBJjsiuiuipB JO jBijajsiuiui XUB UBqj jaqjo)
uoijBgijqo XUB sajBaJo (y) JBqj juajBj aqj jo japjoqajBqs XUB puB XuBduio^
dnojr) juajBj XUB uaaMjaq pui>[ XUB JO guipuBjsJapun JO juauiaguBJJE
                                                                          U13v
'juauiaajgB ou si ajaqj 'juauiaajgy juauiajjjas JapjoqajBqs ^uvt              fl •t9LPO
                                                                     9L
                                     •(ttsjuauiaaj3v juauiajjjas,,    P 'juauiaajgy
juauiajjjas AJKd-P-1!1!! H0^3 llJ!M -laq^goj puB ' u juauiaaj3y juauiajjjas
                  B
japjoqajBqs,,          qaea) XuBdui03 dnojQ juajBj XUB OJ pui>j XUB JO
asjnooaj sjiuuad (3) JO XuBdiuo^ dnojr) JUBJBJ XUB JO UIIBJO XUB SOAIBM
(g) 'XuBdui03 dnojr) juajBj B JOJ (uoijBgqqo aAijBJjsiuiuipB JO jBuajsiuiui
XUB UBqj jaqjo) uoijBgqqo XUB sajBajo (y) JBqj juajBj aqj ui (joajipui
JO joajip jaqjaqM) jsajajui Jiaqj jo joadsaj ui sjapjoqajBqs aqj guoure
SUIIBJO XUB JO        juauiajjjas aqj jo joadsaj ui JUBJBJ aqj jo sjapjoqajBqs
aqj guouiB puB Xq juauiaajgB pajnoaxa puB JBUIJ XUB OJ joadsaj qjiM                (11)
                                                   puB !(ujuauiaaj3y juauiajjjas
AjJBj-pjiqx,, B 'qoBa) saiireduio^ dnojQ juajBj ajoui JO auo jsuiBgB
SUIIBJO XUBJO     asBajaj JO juauiajjjas aqj jo joadsaj ui (sajBijijjB aAijoadsaj
Jiaqj j o XUB JO) -/^-g guiddiqs asiM>[OOQ JO g j j puB saiuBdujo3
dnojQ juajBj JO XuBduio^ dnojr) juajBj XUB guouiB JO uaaMjaq
9103 ^Vi      l£ 3-iojaq JO UO pajnoaxa juauiaajgB juauiajjjas qoBa                 (1)
                                                                                 :XjJBd
jaqjo XUB qjiM pajBqs aq jou jjBqs puB jBijuapijuoo XJJOIJJS OJB sjuauiaajgB
qons JBqj poojsjapun guiaq JI 'spuog aqj jo junoure jBdiouijd ajBgajggB
3L
 1J J 0 %0£ J8^3! V3 §U!PI0M sjapjoqpuog jo aajjiuiuioo ooq pB XUB
OJ jasunoo jBgaj oj pasojosip (joajaqj uoijnoaxa aqj guiAvojjoj Xjjdiuojd aq
JJIM JO)   uaaq aABq sjuauiaajgB guiMojjoj aqj j o saidoo ajBjnooB puB amx
                                                          sjuauiaajgy juauiajjjas         (H)
                             •aoipnfajd qjiM UMBjpqjiM JO pajBuiuuaj asiMjaqjo
JO   uoijBuiuuajap ajqBjBaddB-uou 'JBUIJ B OJ joafqns uaaq SBq guipaaoojd
aAijBJjsiuiuipB JO uoijBJjiqjB 'uoijBgjjq qons XUB puB 'XuBdui03 dnojQ
juajBj XUB JO JI jsuiBgB pauajBajqj JO pajJBjs uaaq (jaqaq puB agpajMomj
                      Amended Bondholder Agreement Pg 131 of 149
     Exhibit 1-       Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                      19-01360-scc
aqj JJB jaAO JOJJUOO puB joajaq ajBp aqj j o SB juajBj aqj Xq pauMO sjogijqQ aqj jo qoBa
j o sajBqs aqj JJB jaAO diqsjauMO (joajipui JO joajip) %00l UIBJUIBUI jjBqs ji       (B)
                                                                                   :SMOJJOJ SB   aajsmx
puog aqj qjiM sajjBjjapun XjjBuoijipuooun puB XjqBOOAajjj Xqajaq juajBj aqx                 'Z
            •sjuauiajBjs JBIOUBUIJ juaoaj jsoui sji jo ajBp aqj guiMojjoj sjapjoqajBqs
joajipui JO joajip sji oj suoijnqijjsip jaqjo XUB JO saaj jaqjo JO juauiagBUBiu XUB
JO juauiXBd 'asBqojndaj ajsqs 'spuapiAip j o juauiXBd XUB apBui jou ssq JJ
                                                                     spuapiAiQ       (j)
                                  •ojajaq z ajnpaqos uo pajsq saijijua jo/puB
suosjad aqj asijduioo sjapjoqajBqs joajip SJI 'joajaq ajBp aqj j o s y      (ii)
                                                   •ojajaq j ajnpaqos ui pajsq
sjojoajip aqj sasijduioo sjojoajip jo pjBoq sji 'joajaq ajBp aqj jo s y      (i)
                                                                   aouBUjaAor)      (>|)
                                                                              •pajBjs si
ji qoiqM JB (XUB JI) ajBp aqj JB SB JO papiAOjd SBM JI ajBp aqj JB SB sjoadsaj jBijajBiu
JJB ui ajBjnooB puB amj SBM anssj puog aqj jo sasodjnd aqj JOJ aajsmx puog
aqj JO sjaqijasqns aqj oj guijiJM ui JI Xq papiAOjd UOIJBUIJOJUI JBUJOBJ Xuy
                                                   UOIJBUIJOJUI SUipBajSlUI 0|s[     (f)
                                                     •jjoday XjjajJBn^) JO sjuauiajBjs
JBIOUBUIJ   juaaaj jsoui qons ui pasojosip asoqj UBqj jaqjo 'ajBgajggB aqj ui JO
XjjBnpiAipui 'jBijajBiu ajB JBqj saijqjqBq JO sjassB jaqjo ou SBq juajBj aqx "paijddB
Xjjuajsisuoa 'S'HdJ qi'^v aouBpjoooB ui pajBdajd uaaq aABq puB 'sajBp aAijoadsaj
Jiaqj JB SB uoijipuoo JBIOUBUIJ puB saijijiqBq puB sjassB aqj juasajdaj XjajBjnooB
puB XJJIBJ sjjoday XjjajJBn^) puB sjuauiajBjs JBIOUBUIJ juaoaj jsoui sjj
                                                         sjuauiajBjs JBIOUBUIJ       (I)
                                     •ssauisnq JO asjnoa XJBUJPJO aqj apisjno
asBO qoBa ui 'XuBdiuo^ dnojr) juajBj XUB OJ pui>| XUB JO asjnooaj sjiuuad
(3) JO XuBdui03 dnojQ juajBj XUB JO UIIBJO XUB SOAIBM (g) 'XuBduj03
                 Amended Bondholder Agreement Pg 132 of 149
   Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                      19-01360-scc
                                                             ijuauiugjssB qons jo joadsaj ui
sjojqap juBAajaj aqj UIOJJ juauigpajMou^joB pire (pajinbaj ji) juasuoo uiBjqo pire oj aoijou
aAig jjBqs juajBj aqj jsqj puB '(ajnjnj puB juasajd) sjqgu sjuajBj aqj jo (uoijoipsjjnf
juBAajaj aqj japun Xjunoas JBJIUIIS qons JO) juauiugissB JO agpajd B OJ joafqns
aq jjBqs SUBOJ pajBuipjoqns juajBj XUB japun sjqgjj SJUOJEJ aqj jBqj             (a)
                                                                           iXuBdiuo3 dnojr)
juajBj qons jsuiBgB ajqBaojojua sjuauinoop pres aqj japuaj oj saijijEuuoj jaqjo JO saaj
JO XBJ jo juauiXBd 'guqij 'uoijBJjsjgaj ajqBJisap JO XjBSsaoau XUB 'guiouBui J sajqBAiaoaj
paijijBn^) B ojui Xjjua sji guiMojjoj ajqissod SB Xjjdiuojd SB 'a^jBiu jjBqs XuBdiuo3 dnojg
juajBj qons (ii) puB 'suuaj sji qjiM aouBpjoooB ui ajqBaojojua 'suoijBgqqo guipuiq puB
pijBA 'jBgaj siXuBduio3 dnojr) juajBj qons ajnjijsuoo jjBqs XuBdiuo3 dnojQ JUOJBJ B Xq
ojui pajajua guiouBuij sajqBAiaoa^j paijijBn^) qoBa (i) jBqj ajnoojd jjBqs ji    (p)
                                                                      !spuog
aqj j o uuaj aqj gujjnp UBOJ pajBuipjoqns juajBj qons jo jBdiouijd aqj
oj papps puB pajBjniunooB aq jjBqs jsajajui pamooB jo/puB saaj XUB       (III)
                                                puB 'ajBQ XjijnjBjAi aqj UBqj
jajBj ajBp XjijnjBiu B aABq jjBqs UBog pajBuipjoqns juajBj qoBa           (ii)
                                                                      'spuog
aqj oj pajBuipjoqns Xjjnj aq jjBqs usog pajBuipjoqns juajBj qoBa           (i)
                                                        :jBqj ajnoojd jjBqs JI   (o)
                        !XiqBUOSBaj guijOB 'aajsmx puog aqj oj XJOJOBJSIJBS aouBjsqns pus
uuoj ui aq jjBqs qaiqM sjuauiaajgB UBOJ OJ juBnsjnd puB (ttsuBog pajBuipjoqns juajBj,,)
jaMOJJoq SB sjogqqQ aqj jo XUB OJ japuaj SB juajBj aqj Xq papiAOjd SUBOJ pajBuipjoqns
XuBdiuoo-jajui UBqj jaqjo sjogqqQ aqj j o XUB OJ SUBOJ XUB juBjg jou jjBqs JI    (q)
                                                                                 'jajajjBq3
aqj puB (juauiaajgy puog aqj jo 9'0 j asnBjo qjiM aouBpjoooB ui pauiaapaj ajB spuog
guipuBjsjno jo agBjuaojad juBAajaj aqj ssajun) sjogqqo aqj jo qoBa j o sjqgu guijOA
                Amended Bondholder Agreement Pg 133 of 149
  Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
                                                                                       isuoijouBs
oj joafqns guiaq BajB JO Xjjunoo jaqjo XUB JO BIJXS 'UBpns 'BBJO^ qjJOj\[ 'BjanzauaA
'BXqig 'UBJJ 'Bqn3 ui ajBjado jjBqs gi>j ou jBqj jaqjjnj ajnoojd jjBqs puB SUOIJOUBS XUB
JO uoijoipsjjuoo ui ajBjado jjBqs Sy^ XUB JOU JI jaqjiau JBqj ajnsua [[Bqs ji          (j)
                                                                       Uj jo ajBMB sauiooaq JI SB
uoos SB juaAg 10JJU03 jo aguBq3 XUBJO aajsmx P u o a 3l [l uuojui jjBqs ji            (>[)
                                                                joajjg asjaApy jBuajBj^j B aABq
jou pjnoM UOIJOBSUBJJ qons JBqj papiAOjd puB suuaj XjBiuojsno uo puB anjBA jajjJBtu JIBJ
JB   jno paiJJBo si UOIJOBSUBJJ qons ssajun (XjddB jjBqs juauiaajgy puog aqj jo 9'0I asnB[o
jo suoisiAOjd aqj asBO qoiqM ui 'juaAg juauiXBdajj XjojBpuBj/\[ B JO aauajjnooo aqj uodn
jdaoxa) sjassB sji jo JJBd [BijuBjsqns B JO [[B JO asodsip JO qas jou [[Bqs ji         (1)
                             juauiaajgy puog aqj jo ajsp aqj JB uo paiJJBo jBqj UIOJJ ssauisnq
SJI jo   ajnjBU [BJauag aqj agireqo JO ssauisnq sji uo XJJBO OJ asBaa jou [[Bqs JI     (1)
                                                                              taiuij oj auiij UIOJJ
joafqns aq XBUI JI qoiqM oj suoijB|ngaj puB SMBJ [JB qjiM Xjduioo [[Bqs ji             (q)
                                      !(saoiAjas puB spoog jo sasBqojnd jipajo qjiM uoijoauuoo
ui [BJajBqoo guipn[oui) ssauisnq jo asjnoo XjBUipjo aqj ui suuaj a[jij jo                uoijuajaj
uo papiAOjd uaaq SBq JBqj jassB UB jaAO pajuBjg aouBjqiunoug XUB (Z) JO '(qjiBj poog
ui pajsajuoo guiaq suaq XBJ XUB UBqj jaqjo) MBJ JO uoijBjado Xq guisiJB aouBjqiunoug
XUB (X) 'anssj puog aqj JOJ Xjijnoas SB pajuBjg aouBjqiunoug XUB (X) UBqj jaqjo 'jauMQ
gi>j XUB Xq panssi sajBqs XUB (AI) puB !jajajJBq3 aqj Xq panssi sajBqs XUB (in) ijanssj
aqj Xq panssi sajBqs aqj JO JO sjassB aqj jo XUB (II) 'juajBj aqj jo sjassB aqj jo XUB (I)
'UOIJBJIUIII   inoqjiM 'guipn[oui 'joajja JB|IUIIS B guiABq sjuauiaguBJJB XUB OJUI jajua JO anssj
puog aqj oj uoijBjaj ui aouBjqiunoug UB OJ joafqns ajB jBqj dnojr) juajBj aqj jo sjassB
aqj jo XUB jaAO aouBjqiunoug XUB jsisqns oj jiuuad JO ajBajo jou [[Bqs JI              (g)
                                                isuuaj qjguaj S^UUB apij Buoq uo si UOIJOBSUBJJ
qons ssajun saijJBd pajBjaj JO saiJBipisqns SJI jo XUB JO juajBj aqj jo japjoqajBqs
joajipui JO joajip XUB IJJIM UOIJOBSUBJJ XUB UI agBgua jou [[Bqs ji                    (j)
                    Amended Bondholder Agreement Pg 134 of 149
     Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                     19-01360-scc
                                                                             !uoijnjosa>i uajjjj^
qons qjiM uoijoauuoo ui guijOA JO guijaaj^ csjap[oqpuog qons JB juasajd spuog guijo/^
aqj jo XjiJofBui B JSBaj JB Xq joajaqj [BAOjddB aqj uodn asBO qoBa ui 'uoijnjosa-y uajjij^
Xq JO guijaaj\[ t sjap[oqpuog B JB sjapioqpuog Xq paAOjddB ssa[un guiouBuij sajqEAiaoa^j
paijijBn^) XUB JO (suuaj pajBjaj-juaiuXBd XUB 'UOIJBJIIUIJ jnoqjiM 'guipnjoui) suuaj
JBijajBiu XUB puaure (jou jjBqs XuBdujo3 dnojQ juajBj ajqBoijddB aqj jBqj ajnsua jjBqs
juajBj aqj 'japunajaqj jaMOJJoq aqj jou si juajBj aqj ji 'JO) jou jjBqs JI            (d)
           Sjuauiaajgy puog aqj japun suoijBgijqo sjanssj aqj uo JO 'japunajaqj suoijBgqqo
aAijaadsaj Jiaqj jaaui oj XjqiqB stjajajJBq3 aqj jo/puB csjogqqQ aqj 'sji uo joajja asjaApB
JBijajBiu B aABq oj Xjaijq si jBqj juauinaoQ aouBuij JO juauinooQ joafojj XUB japun
juajBj aqj jo XiBipisqns XUB Xq oj paajgB aq oj saguBqo XUB 'jajajJBq3 puB sjogijqQ aqj
jo juajBd jaajipui / joajip SB XjiaBdeo SJI ui 'jiuuad JO OJ aajgB jou jjBqs ji       (o)
                    !sjuauinooQ Xjunoas aqj Japun JOJ papiAOjd SB aABs 'pajjiuuad JO paajgB
si guiouBuij sajqBAiaoay paijijBn^) XUB JO sjuauinaoQ joafojj aqj 'sjuauinaoQ aouBuij
aqj japun sjsajajui puB sjqgjj XUB JO juauiugissB ou JBqj ajnsua jjBqs ji             (u)
                                          Sjuauiaajgy puog aqjjo (^)g'£[ asnBjo ui paijioads
jojoajiQ juapuadapuj aqj jo sjaMod [JB azjjoqjnB puB 'jajjBj^j XOUOAJOSUJ XUB JO joadsaj
ui ajOA stJOjaajiQ juapuadapuj qons ajinbaj 'sjapjoqpuog aqj Xq paAOjddB uaaq aABq
jjBqs oqM jojoajiQ juapuadapuj UB JO juauijuioddB aqj JOJ apiAOjd oj anuijuoo (uoijnjosa^j
uajjij^ qons qjiM uoijoauuoo ui guijOA JO guijaaj/\[ ^sjapjoqpuog qons JB juasajd spuog
guijOA aqj jo XjiJofBui B jSBaj JB Xq joajaqj JBAOjddB aqj uodn asBO qoBa ui 'uoijnjosay
uajjiJM Xq JO guijaajAj ^japjoqpuog B JB sjapjoqpuog aqj jo JBAOjddB aqj qjiM papuauiB
ssajun) saiJBipisqns SJ! J 0 M0B3 P UB Janssj aqj jo sjuauinoop jBuoijnjijsuoo aqj jBqj
ajnsua jjBqs juajBj aqj 'janssj aqj jo joadsaj ui guipaaoojd XouaAjosui JO Xajdm^juBq XUB
guipuBjsqjiMjou puB 'guipuBjsjno uiBiuaj spuog aqj SB guoj os JBqj 'jaAaMoq 'papiAOjd
tjanssj aqj jo joadsaj ui guipaaoojd XouaAjosui JO XajduojuEq XUB usqj jaqjo 'uajjBj si
guiouBui j sajqBAiaoa^j paijqBn^) JO juauinooQ joafojj 'juauinooQ aouBui j qons ajBuiuuaj
JO   puiosaj oj s^jaas jBqj UOIJOB aAijBJjsiuiuipB JO jBgaj ou JBqj puB pajBuiuuaj JO pajjaouBO
ajB guiouBuij sajqEAiaoay paijijEn^ JO juauinooQ joafojj 'juauinooQ aousuij ou
JBqj (janssj aqj jo juajBd joajipui JO joajip SB XjiOBdBO sji ui) ajnsua [JBLJS JI   (UI)
                   Amended Bondholder Agreement Pg 135 of 149
     Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                     19-01360-scc
                                                 01
XUB JO   jno uoijnqujsip XUB a>(Bui JO JBJSUBJJ 'XBd jou jjBqs (ii) 'uoijnqjjjsiQ pajjiuuaj
qons qjiM uoijoauuoo ui janssj aqj Xq pajaAijap ajBoijijjao s^jaoijjo aqj ui qjjoj jas
sasuadxa pasodojd aqj oj juauiaajgy puog aqj jo (6)9- £\ asnBjo qjiM aouBpjoooB ui janssj
aqj Xq juajBj aqj oj apBiu suoijnqujsiQ pajjiuuaj XUB XjddB jjBqs (j) JI         (A)
ui piBd ajB spuog aqj jijun juajBj aqj jo sjapjoqajBqs aqj oj suoijnqijjsip jaqjo XUB a^jBiu
JO sajBqs jo asBqojndaj 'juauiXBd puapiAip XUB a^jBiu JO aJBjoap jou jjBqs JI     (n)
                  SguiauBuij sajqBAiaoa^j paijijBn^) B qjiM uoijoauuoo ui SJOBJJU03 guqjijQ
japun sjqgjj suoijoajjoa puB ajqBAiaoaj sjunoaaB 'saaiOAUi jaAO JO UO pajuBjg Xjjjnaas JO
                                                                  UB
uaij XUB puB juauiaajgy puog aqj oj juBnsjnd pajuBjg Xjunoas        MJ Jsqjo '(JUOJBJ aqj Xq
panssi sajBqs UBqj jaqjo) SJOJUBJEUQ aqj JO janssj aqj Xq panssi sajBqs aqj JO j o sjassB aqj
jo XUB JOAO jsixa oj pajjiuuad JO pajBajo si Xjijnoas ou jBqj ajnsua jjBqs ji      (j)
                                                                                 Sjuauiaajgy
puog aqj jo (ii)(q)t7'£I asnBja ui pajiBjap SB jajJBq3 JBoqajBg XUB japun sguiurea
j o uoijBoqddB aqj puB 'juauiaajgy puog aqj jo (0(q)fc"£l asnBjo ui pajiBjap SB 'jsmx
UBOixaj^ aqj oj uoijBjaj ui sguiurea jo uoijBoqddB aqj oj juBnsjnd sjuauiXBd jo japjo
aqj aguBqo jjBqs jajajJBq3 aqj JO sjogqqo aqj jo auou jBqj ajnoojd jjBqs ji       (s)
                                                                                         Ssaiuij
JJB JB aojoj jjnj ui puB pijBA suiBiuaj juauiaajgy jsmx UBOixaj^j aqj jBqj ajnsua jajajjBq3
aqj puB sjogqqQ aqj jo XuBdiuoo juajBd joajipui / joajip aqj SB jjBqs ji          (J)
                                                                       SajBQ juauipuauiy aqj
j o sXBp (gp) aAij-XjJoj uiqjiM pajnoojd aq jjBqs uoijBsiJoqjny qons lg JOUMQ gj^j jo asBa
aqj ui jBqj 'papiAOjd iajBp uoijnoaxa s JOBJJU03 guijjiJQ uBOixaj^j juBAajaj aqj jajjB sXBp
(gp) aAij XJJOJ uiqjiM aajsmx puog aqj oj XJOJOBJSIJBS uoijBsiJoqjny qons jo aouapiAa
sapiAOjd puB uoijBSuoqjny aqj suiBjqo jajajjBq3 aqj 'SJOBJJUO3 guijjUQ UBOixaj\[ ajnjnj
puB juasajd XUB japun jBqj ajnsua jjBqs ji (11) pire 'aiqBOijddB SB junoooy jsmx OSfl
aqj JO junoooy jsmx N.X1AI 3M1 -isqi!3 ui pajisodap puB sjunoooy jsmx uBOixaj^j juBAajaj
aqj oj piBd aq jjBqs sjaBJjuo3 guijjiJQ uBOixaj^j JJB japun sguiuJBa JO sjqgjj uoijoajjoo JJB
JBqj ajnoojd puB sjqgiy uoijoaji03 jo juauiugissy XUB puB juauiaajgy jsmx uBOixaj/\[ aqj
japun suoijBgqqo sji qjiM saijdiuoo jajajJBq3 aqj (1) jBqj ajnoojd jjBqs ji       (b)
                 Amended Bondholder Agreement Pg 136 of 149
   Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                   19-01360-scc
                                                  II
          •ajBQ juauipuauiy aqj jo SB guijsixa juajBj aqj jo sjapjoqajBqs aqj jo XUB JOJ BABS
                                                                   UB
'juajBj aqj jo sajBqs guipuBjsjno aqj jo (juao jad XJJIJ) %0'OS      M1 3J0UJI J 0 'XjjaaJipui
JO XjjoaJip 'jauMO aqj sauiooaq (g-j § joy saiuBduj03 XjqiqBig pajiiuig UBigaAuo|s[
aqj ui pauijap si uuaj qons SB) dnojg JO uosjad XUB 'joajaq ajBp aqj jajjB auiij XUB
JB JI 'JI JO   ajBMB sauiooaq JI SB UOOS SB 'aajsmx puog aqj uuojui jjBqs ji       (X)
                                                                        puB Japunajaq JjnBjap
B ajnjijsuoo jjBqs juauiaajgB qons XUB japun suoijBgqqo stXuBdiuo3 dnojQ juajBj XUB
JO   sjuajBj aqj jo qaBajq XUB puB 'juauiaajgy juauiajjjas XUBJO suuaj aqj 'qjiM saqduioo
XuBdiuo3 dnojQ juajBj qoBa JBqj ajnoojd jjBqs puB 'qjiM Xjduioo [[Bqs ji           (x)
                                                                                         Sauiij
oj auiij UIOJJ aajsmx P u 08 3M1 ^ pajsanbaj XjqBuosBaj sjjodaj JO UOIJBUIJOJUI jaqjo XUB
puB sjojoajip jo pjBoq sji UIOJJ jjodaj JO Xrejuaiuiuoo juauiagBUBiu puB juauiajBjs MOJJ
qsBa 'jaaqs aouBjBq 'junoooB ssoj puB jijojd B apnjoui jjBqs puB 'S'aai m}i& aouBpjoooB
ui pajBdajd aq jjBqs sjjodaj qons 'suoijBjngaj puB sajm ajqBoqddB qjiM aouBpjoooB
ui OJB sjjodaj jo uoijBaijqnd puB uoijBJBdajd qons jBqj SXBMJB papiAOjd 'jajJBnb
juBAajaj aqj jo pua aqj jajjB sXBp (09) Xjxis UBqj jajBj jou puB JBaX JBIOUBUIJ aqj jo pua
aqj jajjB sXBp (ozi) XjuaMj puB pajpunq auo UBqj jajBj jou puB 'ajqBjiBAB auiooaq Xaqj SB
uoos SB aajsmj puog aqj oj ajqBjiBAB sjjodaj qons a>[Biu pire sjjodaj XjjajJEnb pajipnBun
pajBpijosuoo puB sjjodaj pajipnB jBnuuB pajBpijosuoo ajEdajd jjBqs ji             (M)
Sjuauiaajgy puog aqjjo (v)g'£l asnBjo ui paijioads sjaMod aqj qjiM JOJOOJIQ juapuadapuj
UB aAOjddB oj saiJBipisqns s l! J 0 M3B3 PUB Janssj aqj jo sjuaiunaop jBuoijnjijsuoo
aqj japun sjapjoqpuog         aqj jo sjqgjj aqj sajBuiiuqa JO sjiBdiui JBqj juaiuaajgE
XUB    ajnoaxa jou jjBqs (AI) puE 'japunajaqj suoijBgqqo juauiXBd sji XJSIJBS OJ sjassB
juaioijjns SBq juajBj JBqj joajja aqj oj juajBj jo JaoyjQ JBIOUBUIJ jaiq3 aqj Xq paijijjaa
'juauiaajgy juauiajjjas xPns } 0 Xdoo JBUIJ XjjBijuBjsqns B guiqoBjjB 'joajaqj uoijnoaxa
aqj oj joijd XBQ ssauisng (j) auo jSBaj JE aajsmx puog aqj oj pajaAijap si ajBoijijjao
B ssajun juauiaajgy juauiajjjas ^ UB ajnaaxa jou jjBqs (111) '(XuBduj03 dnojQ juajBj
jaqjo XUE JO juajBj aqj jo aaXojdiua UB SB XjiOBdBO Jiaqj ui sjuauiXBd asjnoo XjBUipjo UBqj
jaqjo) joajaqj ajEijijjE XUB JO juajBj aqj jo japjoqajBqs XUB OJ suoijnqjjjsiQ pajjiuuaj
                    Amended Bondholder Agreement Pg 137 of 149
     Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                 19-01360-scc
                                                     Zl
                                                                                             •pamaouoo
sguipaaoojd aqj ajBpijBAUi jou JJIM ssaoojd aqj jo JUBJBJ aqj XJIJOU oj juagB ssaaojd aqj Xq ajnjiBj
jBqj saajgB juajBj aqx 'juagB ssaoojd qons juioddB oj MBJ UBOixaj^j ajqBoqddB japun XiEssaoau
aq XBUI SB SUOIJOB ajBJodjoo jaqjo qons ua^jBjjapun SBq puB (ajqBoqddB SB) pajjijsodB puB
paziJBjou 'pajuBjg Xjnp 'juauijuioddB qons guiuoijuaui X||Eaijioads 'sjinsMBj pus suoijoajjoa JOJ
XamojjB JO jaMod jBjauag ajqBOOAajJi UB qgnojqj 'guiJjBjjapufj sjuajBj siqj ui jno jas SB saoijou
XUB JO 'XBAUOJ^J UI   sjjnoo aqj jo joadsaj ui ssaaojd jo JOE jaqjo XUB jo/puB suouiuins jo JUM
B   guiAjas jo asodjnj aqj JOJ 'XBMJOJS[ UI juagB ssaoojd E pajuioddB SBq juajBj aqx           "6
                                                            •suoijoipsjjnf jo jaquinu XUB UI sguipaaoojd
juajjnauoo uiof JO OJEIJIUI XBUI aajsmx puog aqj 'MBJ Xq paMOjjB juajxa aqj ox 'uoijoipsjjnf
jaqjo XUE JO sjjnoo aqj ui sguipaaoojd jBgaj guiuiof JO guijBijiui UIOJJ pajuaAajd aq jou jjBqs
aajsmx puog aqj 'jjnsaj B s y -Xjuo aajsmx P u o 8 3 m J 0 I'jauaq aqj JOJ SI /, asnB[3        -g
                                          •anuaA jBgaj ajos SB OJSQ JO jjno3 JOIJJSIQ aqj qjiM 'XBMJOJ^
JO sjjnoo aqj Xq paAjosaj XjaAisnjaxa aq jjBqs 'gui>[Bjjapufj sjuajBj siqj qjiM uoijoauuoo
ui JO 'jo jno guisuB sajndsip JJE 'MOjaq g asnEj3 j o suoisiAOjd aqj oj joafqns                'L
                                      •MBJ   uBigaMJOjsj Xq pamaAog aq jjBqs gui>{Bjjapujg s juajBj siqj
qjiM uoijoauuoo ui JO 'JO jno gujsiJB sajndsip JJB puB gui^jEjjapuQ sjuajEj siqx               '9
                                                                                            •juauiaajgy
puog aqj jo sasodjnd aqj JOJ juauinooQ aouBuij B SI gui^jBjjapufj sjuajEj siqx                 'S
                                                                  •guiogajoj aqj oj saajgB puB sjuasuoo
'sagpajMomjoE janssj aqj 'MOjaq juauiaajgy puB juasuo3 aqj jo uoijnoaxa sji Xg                 -p
                                                                          •ajBuiuuaj XjiEaijBiuojnE jjBqs
japunajaq suoijBgqqo jno 'sjuauinooQ aouBuij aqj puB juauiaajgy puog aqj japun sjapjoqpuog
                          0
puB aajsmx P u 0S sm          1 Janssj aqj jo ssaupajqapuj aqj jo UOIJOBJSIJBS uodfj          •£
                  Amended Bondholder Agreement Pg 138 of 149
    Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                      19-01360-scc
                                                                                               :3
                                                                                                    I1!1
                                                                                             :aiuBjs[
                                                                                             —iXg
                                                           axa axd OKmraa onoaw OHO
                                                                          :paajgy puB oj pajuasuo3
                      01310 ooixaj^
                        XJ13 ooixaj^
                               B
                   a j BJUBS       !uoi03
                 j ajJox BZBJj ^JJEJ
                       £0l^!3!iO
     Qpg -ojsi Ejjajs sojJBg jaiABf
                                  'A'D
3
  P T d ' V ' S 'ojgajsj OJQ sojajojjaj
              soioiAjas ap BJopBjgajuj      :ssajppy
                                               :3
                                                    I1!1
                                              :aiuBj\[
                                                  :Xg
                           •A3 aa
   r d v s 'OHoaM OHO sonaaoHxad
        sooiAHas aa vnoavnoaxMi
                                                                                 •uajjiJM aAoqB JSJIJ
ajBp aqj uo gui^Bjjapujg s j u a j B j siqj pajnoaxa ssq juajBj aqj 'JOa>iaHAV SS3NLLIAY NI
                  Amended Bondholder Agreement Pg 139 of 149
  Exhibit 1-      Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                  19-01360-scc
                                                                         OZJ03 zajiuiE^j sing
                                                              ajiqAV op3UB3 oiuojuy asof
                                                                          STIMAV HO OJBZUOO
                                                                         u a j j B j T >ioiJapajj
                                                                         uiAag jjEpuB-y jajXj
                                                                                  UEX^J uiAa-^j
                                                               UOJJE/W   pnojoajiqyw uBqjB^
                                                                     BgajjQ sajEfij^j ojqEj
                                                          zadog Eqoo^j ajuaiuai3 ojjaqo'y
                                                        oosog zajEzuoQ oioijnB]/\[ ozuajog
                              sjojoajiQ j o p j e o g
                                   aanaaros
             Amended Bondholder Agreement Pg 140 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
                                                                                    u a j j B j -f ijoijapajj
                                                                                              UOSJQ XJEQ
                                                                               3 g g 'sajnjuayY EijqujE3
                                                                                3 g g sjaujJBj ajBpBJOjj
                                                                          (VHI MTO-a) X^JSJBJ g pjBjao
                                                                        y a j qjoy u a j j B j J Jjajjapajj
                                                                                        III uj^ui "N uqof
                                                                                 u a j j B j 'f ijoijapajj
 Q / g / j 966 j ap ojsogB ap j Bqoaj ap   UBJJ   guiJBqs   JIJOJJ   Xjinbg ajBAUj -oossy pooMjuajg
                                     0018£-10 V>II MI0>I W!AV TJ3qo>I BJEd -auj dnojr) jsmjug
                                                                            •Qgg sjaujJBj     SJJBQ   ajddy
                                                                     j s m x juauiajijay jajsEj^[ x a d u i y
                                                                                    'd'T ' P u n d A^oquiB^j
                                                            Z.Z.08l£l# 3 / V P 3 ! ! 1 " ! ! saauiiuoM pjajj
                                                                                     3 g g ' s n j j Xuagojj
                                                     3 g c [ saijiunjjoddQ jaMOj puB jajB^w. uijoag
                                                                              • y S guipjojj jsaAuiBup
                                                                      "Vfl J 3 RBJadoo3 OJQ JJJ J 0 3 y
                                                                       ' A ' 8 sjuauijsaAuj ajjiAjaujujos
                                                                       sajuanji3 osuojBzajaj ojjaqji9
                       VZLZLl/d ajqBOOAajJi osiuioojapij jap oiJBianpij oiuoa 'BiJBionpij
    uoisiAiQ 'xauiBUBg ojaiouBUij odmr) jop ajuBjgajuj ' ' y s 'ooixaj/yj ap jEiioioBfyj oouBg
                                     3S869l/a osiiuooiapij jap oiJBianpij oiuoo 'BiJBionpij
    UOISIAIQ   'xauiBUBg ojaiouBUij odnjQ jap ajuBjgajuj ' " y s 'oaixaj/\[ ap JBUOIOBIVJ oouBg
                                           sj3p|oqojBi|s
                                           zaaaaaHDS
               Amended Bondholder Agreement Pg 141 of 149
Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                              19-01360-scc
                                                                             uosAdd pdzuoqjno/o          3um^
                                                                          •P*! a j j Smniia oj§3js[ OJQ
                                                                                                        sjno
                                                                                          ^IInJMJ!BJ           A
                                                                         •pasojoua aJB [juajBj aqj
pus] janssj aqj j o sjunoooB [pajipnBun XjjajjBnb/pajipnB jsnuuB] pajBpqosuoa jsajBj jno j o saido3
      •juauiaajgy p u o g aqj qjiM aouBpjoooB ui paqsqqBjsa ajB sjsajajuj Xjunoas juBAajaj JJB                 -g
                                           puE SpaijsijBS ajB XjaAijoadsaj gui^Bjjapufj
s,jajajJBq3 aqj puB gui^jBjjapujg sjuajEj aqj j o qosa ui jno jas sgui>[Ejjapun aqj                            -p
                                                             SpaijsijBS BJB XjaAijoadsaj
sjauMQ g i y aqj j o qoBa Xq pajuBjg saajuBJEUQ aqj j o qoBa ui jno jas sjuBuaAoo aqj                          •£
                                             SpaijsijBS ajB £\ asnBjQ ui jno jas sjuBuaAoo aqj                 'z
              SnoX oj pajjiiuqns ajBOijijjaQ aouEijdiuoQ JSBJ aqj JO sjunoooB JSBJ aqj J O ajBp
aqj aouis janssj aqj j o uoijipuoo JBIOUBUIJ aqj uo joajjg asjaApy jBijajBjAj B aABq pjnoM
qoiqM aguBqo ou uaaq ssq ajaqj puB ajBjnooB puB amj si uiajaq pauiBjuoo UOIJEUUOJUI JJE                        •j
                                             :jBqj Xjijjao Xqajaq aM Z'Z'£l asnBjQ oj aouajajaj qjiyW
              •juauiaajgy p u o g aqj ui pauijap SE uiajaq pasn ajB suoissajdxa puB spjOM pasijBjidB^
                                                '[aOI>I3d] poijad aqj JOJ ajBoijijjaQ aouBi[duio3
aqj sajnjijsuoo jajjaj s i q j 'panssi aq jjBqs ajBOijijja^ aouBijdiuoQ B qoiqM japun janssj
SE paugjsjapun aqj puB 'sjapjoqpuog aqj j o JjBqaq uo aajsmx P u o a SB VSV 3 3 : l s r u X 3 ! P J 0 N
uaaMjaq apBiu anssj p u o g pauoijuaui aAoqB aqj JOJ juauiaajgy p u o g aqj oj jajaj a ^
                                                   3nss
          [             1 ON N I S I - 6I0Z/tI0Z          I P u o a pajnoss joiuas [              ] %0SZ.
                                                                                                'SJJS   JBaQ
[•]
                                                                               ou - aajsnjj@iiBiu qiBiu-g
                                                                                 01 i76Z.8 33Al7+ :XBJ
                                                                                                  XBMJO{\J
                                                                                              OISO9110-N
                                                                                       B
                                                                                         >I!A0/.t7lxog-o-j
                                                                                       ySV aajsmx 3!P-l0N.
                                 axvDiaixnaD a3Mvn<w\i03
                                                                                            S juauiqoBjjy
                  Amended Bondholder Agreement Pg 142 of 149
  Exhibit 1-      Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                        19-01360-scc
                                       [uoijBjuaiunoop   UOJJIJM XUBJO   Xdoo] rajnsojaug
                                                             uosudd pazuoqjrw fo awuj^
                                                                                    A'D 3 P
                                                          T d ' V ' S 'ojgaM OJQ sojajojjaj
                                                                    soioiAjas ap BJopBjgajuj
                                                                                  JUdJB,! SB
  uosuddpdzuoqinn     fo dumpj                               uosuad pazuoqjno fo 3uivj\[
                  A'D 3P T^I
ap ' s 'ojgaj\[ OJQ BJopBJOjjaj                             •pjg -ajj snjaduij ojgatvj OJQ
                  J3J[3^lBq3 SB                                                             SB
                                                                          5 j a u M Q §!H
  uosuddpdzuoifjnD fo aiuDjsi                                uosjdd pdzuoqjnv fo duiDj^
  •pjg ' a j j snoaQ ojgajsj OJQ                             •pjg ' a j j snijjoj ojgaj\[ OJQ
                p JOUAVQ §I^[ SB                                            £ J31IAVQ gl^J SB
  uosuddpdzuoqinv     fo   diuo^                             uosudd pdzuoqinv fo 3UiDj\[
  •pjg -ajj snjnBg ojgaj\[ OJQ                               •pjg "ajj sniuijj ojgai\[ OJQ
                             SB                                          J jailAVQ §I^[ SB
             Z JauMQ §!H
              Amended Bondholder Agreement Pg 143 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23           19-01360-scc
19-01360-scc    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23   Exhibit 1-
                Amended Bondholder Agreement Pg 144 of 149



9 juauiqaBjjy
                           xaoana HSVD AixaaM
                                                                                                                          r"   >
                                                                                                                                    o
                                                     l-1   h- 1   t-1                     4i>   UJ   NJ   i-»
                                                                                                                          ^ T1      o
                                                                                                                         •D         z
                                                                                                                          a.   ^    CO
                                                >                                                                         ro -<     cm
                                                     C O ^              -a                                                  ro
                                                                                                                         ^~ ro
                                                                              ?3 V   -h
                                                           3            ^3
                                                                                                                               ro
                         3
                     I
                                                                                                                <
                                                                                                                >
                 w   -t/> -w
                                                     U)    NJ     NJ     4^
                                                     IJ^   --g    Ui     4^
                                                     -U    (ji    Ln    113
                                                     I-* 4^ M -vj
                                                     4^ Ui l_i ^ j
                                                     l_i l_i (X> l_i
                                                           •^j    M     cn
                                                     NJ M NJ f-1
                                                     Un 00 M CO
                                                     U) 4^ U3 UJ
                                                     l-> t-1 NJ Ol
                                                     4^    O      OO    I-*
                                                     M     Cn     00     O
                               _UJ   UJ   CTi   M    ^     NJ ^         vJ
                               w     Co   In    us    ID   w   cn       M
                                                      NJ   <-n ^ J      UJ
                                                     U3 cn        4^ oo
             Amended Bondholder Agreement Pg 145 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                                       19-01360-scc
                                                                                                                                                       c j? o
                                                                                                                                                                0
                                                                       £     £ t I K < £ > o a * - i c n u i . P > U J W * - »
                                                                                                                                                       <= 7"
                                               l/i 4s« UJ M      t-1
                                                                                                                                                       •- g     Z
                     >   to   <   73                ^   T!   r - T3                                                     > S                            S u m
                                                                                                                                                       ro •< oq
               Si.   3                         ro   C   ^
                                                                                                             QJ    2°
                                                                       3 Sof § I                    fI                                                 = . ro
                                                                       ^1
                                                                       n     ID   ""t r+       V)
                                                                       u,   ro    z i OJ            ?r - '   )±.
                                                                                                                                                       m
                                                                                                                                                       *-* 5
                                                                                                                                                           ^-
                                                                                                                                                         cra
                                                                                                                                                          ro
                                                                                                                                                 1 1
              w                   v>     VJ-
                                                                                                                                      4^
                                                                                                                                           TJ
                                                                                                                                      NJ
                                               cn   ,   ,    ,   i                         W ( / l ( T i . — , H* M tn u i to
               s ' '                           UJ                                          ^ J l - » N J t n O O l - » t n i - i      ai
                                                                                           t n t - » 4 ^ O O ' - J N J 0 0 i X )
               00                        1     3
              •w                  -t/>   -w
                                                                                                                                      NJ 13
                                                                                                                                           .3.
                                               cn co         w NJ
                                               a^ o          m co
              •21    s s          I      I
              K/V                 •w     •w
                                                                                                                                      VI
                                                                                                                                           •o
                                                                                                                                                 •n
                                                                                                                                      M    £.    O
                                                                                                                                                 =r
                                                                                                                                                 ro
              •w                  •oo.   -w
                                                                                                                                      Ln
                                                                                                                                      M'
                                                                                                                                                 ro
                                                                                                                                                 K"
                                                                                                                                      w    o
                                                                                                                                      cn         a.
                                                                                                                                                 5'
              VJ-                 -to    w
                                                                                                                                      VI         Q.
                                                                                                                                      rT Tl      OJ
                                                                                  ^ _ j - 1 M l-»   i   —- UJ      i    1-* i-* u i   M
                                                                                  C O O ^ J U i         4^01             0 - 4 N J    w
                                                                                   U n O O O            Ot£)             o t n t n
              vv                  w      •v>
                                                                                                                                      tn
                                                                                                                                           •u
                                                                                                                                      ^
                                                                                                                                      51   o
                                  "NJ          "w "K ^       .   —.
               3 ss                             tn NJ NJ         Ui                                                                   m
                                               3   UJ cu          3
              Iw     3   3        5
              Un-                 -co    w
                                                                                                                                      VI
                                                                                                                                      UJ
                                               . , . , .                                                                              o
                                                                                                                                           1
                     •   '
                                                                                                                                      cn
                                               cn m *» u i ^J                     UDUJLncncn —              4 i M ( n ^ i
                                               un o NJ U J ^ J                    N ) t n 4 ^ 0 1 N J t D c n O H 1 U J
                                               UJ UJ UJ tn 00                     ^JLnu-|}-'4^0tD--JNJUJ
             Amended Bondholder Agreement Pg 146 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                                                                              19-01360-scc
                (uiijajuj)   JSOIJJO JBIOUBUIJjaiqo
                   SB§JB/V   SBSajijA jaSuy janSij^j
                                           'Xjajaoujs
                             ($) junouiy                                                       asuadxg
                          •pajjnooo guiABq anssj puog 6103 9lIJ SuiujaAoS juauiaajgB puoq aqj ui pauiBjuoo
 u asuadxg jBuojjBjado Xouagjauig,, jo uoijiuijap aqj jo (B) asnBjo ui paquosap saouBjsuinojio aqj jo auo
j o jjnsaj B SB ajqBXBd puB anp OJB puB jaSpng uiijajuj aqj ui papnjoui jou BJB sasuadxa §UIM.O[[OJ aqj jBqj
 'C^nssi puog 610Z„ 3 qi) 6\0Z/P10Z anssj puog pajnoas Joiuas -pjg -ajj Suqjua 0J§aN OJQ %0S'Z, 3 qi
 japun aajsnjj puog aqj SB XjiOBdBO SJI ui 'VSV aajsmj oipjoj^ oj sarjijjao Xqajaq '"A'D ^P 'I'd'V'S '0J§a|\L
OJQ   sojajojjaj soioiAjas ap BJopajSajuj jo jaoyjo JBIOUBUIJ jaiqo aqj Suiaq 'pauSisjapun a q j
              aiv3iaiiH33 asKaaxa ivKonvHaao A3NaoHaiva ao WHoa
                                                                                            /, juauiqae^y
                Amended Bondholder Agreement Pg 147 of 149
 Exhibit 1-     Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                         19-01360-scc
                                                                              ((»)( 3 )rsi SSUBJO
      juauiaajgy puog 6103 '(jDCOrSl 3Sri Bj3 juauiaajgy puog g\oz) '^IWA^.l aAijoadsaj
          jiaqj ireqj anjBA ssaj j o aq XBUI janssj aqj puB 5 JBUMQ gj^jjo sjassB aAijoadsaj aqx    •
                                                                                      ((!)( 3 )l'Sl
asnBjo juauiaajgy puog 61 OZ -OK3) I "SI 3 s n Bl3 juauiaajgy puog g]0z)             'XjaAijoadsaj
'juauiaajgy puog 6102 PUB juauiaajgy puog giQZ 3 qj ui pauijap sj uuaj qons SB saijijua
qons j o ^ssaupajqapuj JBIOUBUI j , , ajnjijsuoo qoiqM 'spuog 6103 guijsixg aqj puB spuog g\oz
Suijsixg aqj japun sjuauiXBd ajB jBqj puB anp ajaM jBqj sjojipajo Jiaqj j o ajoui JO auo oj ajBQ
juauipuauiy aqj oj joijd sjuauiXBd uiBjjao ajjBiu oj pajiBj janssj aqj puB 'g JOUMQ gj^y 'juajBj •
   ((i)(o) j • g j asnBjo juauiaajgy puog g j QZ) "juauiaajgy puog g \ QZ aqj Japun anp sjuauiXBd
jsajajui aqj a>[Bui oj spunj XjBSsaoau aqj aABq jou pip g jauMQ gi^j jBqj guijBjs juauiaajgy
puog g]0Z 3 qj Japun aajsmx puog aqj oj g\()Z JsqoPO u ! JSW3! B juas g JBUMQ gj-y •
                  ((!)( 3 )rSl 3 snB|3 juauiaajgy puog 6103 'ftXOl'SI 3snBi3 juauiaajgy puog
SI02) 'Sjqap Jiaqj uo juauiXBd a>{Biu oj XjqiqBui aqj saiuBduioQ dnojQ juajBj j o sjojipajo
aqj j o ajoui JO auo qjiM suoissnosip ui pajjiiupB janssj aqj puB '5 JBUMQ giy 'JUBJBJ aqx          •
      ((Ol'Sl ssnBjQ juauiaajgy puog 6102) 'I 33 Jja asjaApy jBijajBjAj B aABq oj pajoadxa aq
XjqBuosBaj pjnoo jBqj sjjnsaj qjiM JOUUBUI Xjaiuij B UI SJOBJJUO3 guijjiJQ aqj japun sjunouiB
paojOAUi j o juauiXBd paXBjap 'ajBQ juauipuauiy aqj oj joijd SUOISBOOO snojauinu uo 'SBq sdd        •
                                    ((q)rSI '(3)(H)(q)l7'£l sasnBjo juauiaajgy puog 6102)
•juauiaajgy puog 6102 3M1 -ispun junoooy aaiAjas jqaQ Janssj aqj punj oj pajiBj janssj aqx          •
                  ((q)rSl '(3)(!)(q)t7'£l sasnBjo juauiaajgy puog 6102) juauiaajgy puog
6102 sm Jspun anp uaqM jjnj ui piBd SBM ajB>j JBoqajBg aqj JBqj ajnoojd oj pajiBj janssj aqx        •
                       ((!)( 3 )rSl asnBjQ juauiaajgy puog 6102 '(O(j)rSI ssnBjQ juauiaajgy
puog gj02)      'suoijBgijqo jqap aAijoadsaj Jiaqj j o guijnjomjsaj B guipjBgaj sjojipajo
aAijoadsaj Jiaqj qjiM suoissnosip ui pagBgua janssj aqj puB '5 jauMQ giy 'juajBj aqx                •
                                                                             ((3)A'£l SSUBJD
juauiaajgy puog £102) 'SI02 'l -laqojoQ j o SB UOIJEHJEA gj^j E jaAqap jou pip g jauMQ gi^j         •
                                      ((B)i-gi asnBo Juauiaajgy puog gjo^ 'OOl'Sl 3snB[3
juauiaajgy puog 6102) 'XjaAijoadsaj 'juauiaajgy puog £102 3M1 PU13 juauiaajgy puog
6102 3MI -ispun £102 '0£ Jaquiajdas puB 9 [02 't72 XjBnuBf uo guijjBj SBJBQ juauiXBj jsajajuj
aqj uo apBiu aq oj pajinbaj ajaM jBqj sjuauiXBd a^jBiu oj pajiBj g jauMQ gi-y puB janssj aqx        •
           (( B )rSI asnBjQ juauiaajgy puog £J02) "(juauiaajgy puog g\oz 3MJu! P 3U, J 3 P S12)
ajBQ XjijnjBj/\[ aqj uo jsajajui pamooB puB jBdiouijd guipuBjsjno aqj XBd oj pajiBj g jauMQ giy     •
                                                                                  :ajBQ juauipuauiy
aqj oj joijd pajjnooo jjnBjaQ j o juaAg JO jjnBjaQ j o juaAg [Bijuajoj qons juajxa aqj oj pire SB asBO
qoBa ui 'jjnBjaQjo sjuaAg puB sjjnBjaQjo sjuaAg jBijuajoj guiMojjoj aqj paAiBM aABq oj pauiaap
aq jjBqs sjapjoqpuog aqj j o qoBa puB aajsnjx puog aqj 'ajBQ juauipuauiy aqj jayB puB UIOJJ
                               xanvaaa ao sxKaAa aaAiVM
                                                                                      8 juauiqaBjjy
              Amended Bondholder Agreement Pg 148 of 149
Exhibit 1-    Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
                                                                                        ((!)(3)rsi
 ' (o)j-£i asnBi3 juauiaajgy puog 6102) juauiaajgy puog 6102 3lIJ J3 pun sjjnBjap
 -SSOJO pajnjijsuoo juauiaajgy puog £102 3l Il -ispun jjnBjaQjo sjuaAg pajBjaiunua aAoqB a q j
       ((q)rSl '(B)r2'£l sasnB[3 juauiaajgy puog 6 l 0 2 ' ( q ) r S l l(v)VZ'£l sasnBj3 juauiaajgy
 puog £102) 'SAoqB qjjoj jas sjoajjg asjaApy jBjjajBj^ aqj oj paj aABq XBUI (II) JO jjnBjaQ
j o sjuaAg jBijuajoj JO jjnBjaQ j o sjuaAg aAoqB aqj j o XUB OJ pa[ aABq XBUI (1) puBjsjapun
 oj jqgno JO spuBjsjapun 'ajqBaqddB SB '£ jauMQ 2r^ JO janssj aqj JBqj aouBjsuinojio
 JO  juaAa qoBa puB JjnBjaQ j o sjuaAg jBijuajoj JO JJUBJBQ JO sjuaAg pajBjaiunua aAoqB
 aqj j o qoBa j o guijiJM ui aajsmx puog aqj uuojui oj pajiBj aABq £ jauMQ gi"y puB janssj
                                                            ((Ol'Sl 3snB[3 juauiaajgy puog
 6102 '(Dl'Sl ssnBjQ juauiaajgy puog £[02) 'J^Jja asjaApy jBijajBj^j B aABq oj pajoadxa
 aq XjqBuosBaj pjnoo JBqj sjjnsaj qjiM 'SJOBJJUO^ guqjijQ UBOixaj^j ajoui JO auo japun
 sajBJ ajqBoqddB aqj paonpaj SBq puB pajjodaj XjjBoqqnd SB ssajjsip JBIOUBUIJ ajaAas ui si Sdd
                                                       ((i)j-£I asnBjo juauiaajgy puog 6102)
 •joajjg asjaApy iBijajBj/\[ B aABq oj pajoadxa aq XjqBuosBaj pjnoo jBqj XBM B UI papuauiB
 uaaq aABq SJOBJJUO3 guijjiJQ UBoixaj^j aqj '£[02 -laquiaoaQ 0£ puB £102 JaquiaaaQ 62 J 0 S V
                                                                          ((q)rSI '/.Tl sasnBjo
 juauiaajgy puog 6102 •(q)rSl '/,'£! sasnBi3 juauiaajgy puog £102) 'JUBuaAOO oijBy
 Xjinbg aqj 'Xjuo janssj £102 3MJ QJ joadsaj qjiM 'puB 'sjuBuaAoo OIJB>J agBjaA03 jassy puB
 OIJB^Jjuajjn3 'Xjipinbig lunuiiuiui aqj qjiM Xjdiuoo oj pajiBj aABq janssj aqj puB £ jauMQ giy
             Amended Bondholder Agreement Pg 149 of 149
Exhibit 1-   Doc 7-1 Filed 10/31/19 Entered 10/31/19 22:45:23                    19-01360-scc
